Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 1 of 139 Page ID
                                  #:1546




                                        EXHIBIT A




 Sherman Declaration Exhibits, Page 4
                    Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera - CONFIDENTIAL
                               Document    59-10 Filed 03/04/19- 11/20/2018
                                                                   Page 2 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel
                                         #:1547S. Liera vs. US Bank (N.A.), et al.

    1                                      UNITED STATES DISTRICT COURT

    2                                    CENTRAL DISTRICT OF CALIFORNIA

    3
            ___________________________________
    4                                          )
            SAMUEL S. SORIA                    A/K/A SAMUEL S.
                                               )
    5       LIERA,                             )
                                               )
    6                Plaintiff,                )
                                               )
    7                 vs.                      ) Case No:8:17-cv-
                                               ) 00603CJC(KESx)
    8       US BANK (N.A.), AND EQUIFAX        )
            INFORMATION SERVICES, LLC,         )
    9                                          )
                     Defendants.               )
  10        ___________________________________)

  11

  12

  13                                           CONFIDENTIAL TRANSCRIPT

  14

  15                                          VIDEOTAPED DEPOSITION OF

  16                                              SAMUEL SORIA LIERA

  17                                           COSTA MESA, CALIFORNIA

  18                                       TUESDAY, NOVEMBER 20, 2018

  19

  20

  21

  22        REPORTED BY: GEHANE CASSIS
            CSR No: 13020
  23        JOB No: 39630

  24
            DEPO INTERNATIONAL, LLC
  25        (800)591.9722 | (763)591.0535
 Sherman Declaration Exhibits, Page 5
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com   Page 1 (1)
                    Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera - CONFIDENTIAL
                               Document    59-10 Filed 03/04/19- 11/20/2018
                                                                   Page 3 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel
                                         #:1548S. Liera vs. US Bank (N.A.), et al.

    1                                      UNITED STATES DISTRICT COURT

    2                                    CENTRAL DISTRICT OF CALIFORNIA

    3

    4       ___________________________________
                                               )
    5       SAMUEL S. SORIA A/K/A SAMUEL S.    )
            LIERA,                             )
    6                                          )
                     Plaintiff ,               )
    7                                          )
                      vs.                      ) Case No: 8:17-cv-
    8                                          ) 00603CJC(KESx)
            US BANK (N.A.), AND EQUIFAX        )
    9       INFORMATION SERVICES, LLC,         )
                                               )
  10                 Defendants.               )
            ___________________________________)
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20                               Deposition of SAMUEL SORIA LIERA,                  taken on

  21        behalf of Defendants, at 600 Anton Boulevard, Suite

  22        2000, Costa Mesa, California, beginning at 8:49 a.m. and

  23        ending at 3:00 p.m. on Tuesday, November 20, 2018,

  24        before GEHANE CASSIS, Certified Shorthand Reporter, No.

  25        13020.
 Sherman Declaration Exhibits, Page 6
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com         Page 2 (2)
                    Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera - CONFIDENTIAL
                               Document    59-10 Filed 03/04/19- 11/20/2018
                                                                   Page 4 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel
                                         #:1549S. Liera vs. US Bank (N.A.), et al.

    1       APPEARANCE OF COUNSEL:

    2
            For Plaintiff:
    3

    4                            LAW OFFICES OF F. JAY RAHIMI

    5                            BY: F. JAY RAHIMI

    6                            Attorney at Law

    7                            7136 Haskell Avenue

    8                            Number 333

    9                            Van Nuys, California 91406

  10                             818.510.0555

  11

  12                             KAZEROUNI LAW GROUP

  13                             BY: MATTHEW M. LOKER

  14                             Attorney at Law

  15                             (Telephonically)

  16                             1303 East Grand Avenue

  17                             Suite 101

  18                             Arroyo Grande, California 93420

  19                             800.400.6808

  20

  21

  22

  23

  24

  25

 Sherman Declaration Exhibits, Page 7
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com   Page 3 (3)
                    Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera - CONFIDENTIAL
                               Document    59-10 Filed 03/04/19- 11/20/2018
                                                                   Page 5 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel
                                         #:1550S. Liera vs. US Bank (N.A.), et al.

    1       APPEARANCE CONTINUED:

    2

    3       For Defendant:

    4                            LAW OFFICES OF DORSEY & WHITNEY

    5                            BY: ERIC R. SHERMAN

    6                            Attorney at Law

    7                            50 South Sixth Street

    8                            Suite 1500

    9                            Minneapolis, Minnesota 55402

  10                             612.492.6609

  11

  12        Also present:

  13                             Craig Ellingson, Videographer

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

 Sherman Declaration Exhibits, Page 8
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com   Page 4 (4)
                    Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera - CONFIDENTIAL
                               Document    59-10 Filed 03/04/19- 11/20/2018
                                                                   Page 6 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel
                                         #:1551S. Liera vs. US Bank (N.A.), et al.

    1                                                    I N D E X

    2

    3       TUESDAY, NOVEMBER 20, 2018

    4

    5       WITNESS                                                                   EXAMINATION

    6       SAMUEL SORIA LIERA

    7

    8                  By MR. SHERMAN                                                       12

    9                  By MR. RAHIMI                                                       230

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

 Sherman Declaration Exhibits, Page 9
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com          Page 5 (5)
                    Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera - CONFIDENTIAL
                               Document    59-10 Filed 03/04/19- 11/20/2018
                                                                   Page 7 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel
                                         #:1552S. Liera vs. US Bank (N.A.), et al.

    1                                          DEPOSITION EXHIBITS

    2                                          SAMUEL SORIA LIERA

    3

    4       NUMBER                                 DESCRIPTION                     IDENTIFIED

    5

    6       Exhibit 172                  Southwestern Medical                           92

    7                                    Laboratory lab results

    8

    9       Exhibit 173                  Precision Analytical, Inc.                     94

  10                                     Hormone Testing Summary

  11

  12        Exhibit 174                  Pacific Medical Laboratory                     95

  13                                     lab results

  14

  15        Exhibit 175                  Dr. Shah's Wellness Medical                    97

  16                                     Clinic & Thyroid Treatment

  17                                     Center Supplement

  18                                     Instructions

  19

  20        Exhibit 176                  Quest Diagnostic lab results                   99

  21

  22        Exhibit 177                  I-797, Notice of Action                       108

  23

  24

  25

 Sherman Declaration Exhibits, Page 10
                                               Depo International, Inc.
                                     (763) 591-0535 | info@depointernational.com         Page 6 (6)
                    Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera - CONFIDENTIAL
                               Document    59-10 Filed 03/04/19- 11/20/2018
                                                                   Page 8 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel
                                         #:1553S. Liera vs. US Bank (N.A.), et al.

    1       EXHIBITS (Continued):

    2       NUMBER                                 DESCRIPTION                     IDENTIFIED

    3

    4       Exhibit 178                  Application for Employment                    110

    5                                    Authorization

    6

    7       Exhibit 179                  I-797, Notice of Action                       113

    8

    9       Exhibit 180                  Business Plan Discussions                     130

  10

  11        Exhibit 181                  2015 Form 1099-K                              131

  12

  13        Exhibit 182                  Payment Solutions and                         134

  14                                     Statements

  15

  16        Exhibit 183                  2015Form 1040                                 137

  17

  18        Exhibit 184                  2016 Form 1120                                138

  19

  20        Exhibit 185                  2016 Form 1040                                139

  21

  22        Exhibit 186                  2017 Form 1040                                141

  23

  24

  25

 Sherman Declaration Exhibits, Page 11
                                               Depo International, Inc.
                                     (763) 591-0535 | info@depointernational.com         Page 7 (7)
                    Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera - CONFIDENTIAL
                               Document    59-10 Filed 03/04/19- 11/20/2018
                                                                   Page 9 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel
                                         #:1554S. Liera vs. US Bank (N.A.), et al.

    1       EXHIBITS (Continued):

    2       NUMBER                                 DESCRIPTION                     IDENTIFIED

    3

    4       Exhibit 187                  Adverse Action Notice                         149

    5

    6       Exhibit 188                  Adverse Action Notice                         150

    7

    8       Exhibit 189                  Complaint for Damages                         155

    9

  10        Exhibit 190                  Plaintiff Samuel S. Liera's                   164

  11                                     Amended Supplemental

  12                                     Responses to Defendant U.S.

  13                                     Bank's Interrogatories, Set

  14                                     One

  15

  16        Exhibit 191                  Signature Card - Consumer                     168

  17

  18        Exhibit 192                  U.S. Bank Statements                          170

  19

  20        Exhibit 193                  Letter dated July 3, 2014,                    172

  21                                     with attachments

  22

  23        Exhibit 194                  Copy of deposit slip                          180

  24

  25

 Sherman Declaration Exhibits, Page 12
                                               Depo International, Inc.
                                     (763) 591-0535 | info@depointernational.com         Page 8 (8)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 10 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1555  Liera vs. US Bank (N.A.), et al.

     1       EXHIBITS (Continued):

     2       NUMBER                                 DESCRIPTION                     IDENTIFIED

     3

     4       Exhibit 195                  Copy of deposit slip                          181

     5

     6       Exhibit 196                  Signature Card - Consumer                     193

     7

     8       Exhibit 197                  U.S. Bank Statements                          194

     9

   10        Exhibit 198                  U.S. Bank Statements                          202

   11

   12        Exhibit 199                  Letter dated June 16, 2015                    204

   13

   14        Exhibit 200                  U.S. Bank Statements                          205

   15

   16        Exhibit 201                  U.S. Bank Statements                          206

   17

   18        Exhibit 202                  Letter dated May 16, 2016                     209

   19

   20        Exhibit 203                  U.S. Bank Statements                          212

   21

   22        Exhibit 204                  Audio Recording file No. 1                    215

   23

   24

   25

  Sherman Declaration Exhibits, Page 13
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com         Page 9 (9)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 11 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1556  Liera vs. US Bank (N.A.), et al.

     1       EXHIBITS (Continued):

     2       NUMBER                                 DESCRIPTION                     IDENTIFIED

     3

     4       Exhibit 205                  Audio Recording file No. 2                    215

     5

     6       Exhibit 206                  Letter dated May 16, 2016                     216

     7

     8       Exhibit 207                  Credit Report                                 220

     9

   10        Exhibit 208                  Letter dated January 12, 2017                 221

   11

   12        Exhibit 209                  Identity Theft Victim's                       222

   13                                     Complaint and Affidavit

   14

   15        Exhibit 210                  U.S. Bank Business Loan                       226

   16

   17        Exhibit 211                  Letter dated January 30, 2017                 228

   18

   19

   20

   21

   22

   23

   24

   25

  Sherman Declaration Exhibits, Page 14
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com       Page 10 (10)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 12 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1557  Liera vs. US Bank (N.A.), et al.
   1    Costa Mesa, California, Tuesday, November 20, 2018                 1     Q    And so for what purposes do you go by Samuel
   2                  8:49 A.M.                                            2 Liera?
   3                   - o0o -                                             3     A    Cause my last name. In Mexico it's -- I guess
   4                                                                       4 they kind of put it different than they probably put it
   5         THE VIDEOGRAPHER: Good morning. We're on the                  5 here so that's why it's -- so that's why it's Samuel
   6 record. My name is Craig Ellingson, I'm a notary public               6 Soria on my driver license on not Samuel Liera, but it's
   7 contracted by Depo International, I am not financially                7 supposed to be Samuel Liera.
   8 interested in this action nor am I a relative or                      8     Q    Okay. So -- okay. Did you do anything to
   9 employee of any of the attorneys or any of the parties.               9 prepare for your deposition today?
  10         Today's date is November 20th, 2018, the time                10     A    Not really. Just studied a little bit the
  11 on the video monitor is 8:49 a.m. This video deposition              11 accounts.
  12 is taken at 600 Anton Boulevard, Suite 2000, Costa Mesa,             12     Q    Okay. What did you study?
  13 California 92626. The name of the case is Samuel Soria               13     A    Just the account numbers, like the last four
  14 versus U.S. Bank et al. filed in the Central District of             14 days, that's it.
  15 California, Southern Division. Case                                  15     Q    Okay. Did you meet with your lawyer,
  16 Number 817-CV-0603-CJC-KES. This is Volume I of the                  16 Mr. Rahimi?
  17 videotaped deposition of Samuel Soria.                               17     A    No, just this morning when -- we just walked
  18         Would the attorneys, please, introduce                       18 in, that's it.
  19 themselves and state who you represent.                              19     Q    When did you first -- when is the first time
  20         MR. RAHIMI: F. Jay Rahimi, Attorney for                      20 you met Mr. Rahimi in person?
  21 Plaintiff Samuel Soria.                                              21     A    I don't remember the date. It was the last
  22         MR. SHERMAN: Eric Sherman, Dorsey & Whitney                  22 time we -- I don't remember, I don't remember the date.
  23 for Defendants U.S. National Association.                            23     Q    Okay. How many times have you met Mr. Rahimi
  24         THE VIDEOGRAPHER: The court reporter today is                24 in person?
  25 Gigi Cassis with Depo International.                                 25     A    Once.
                                                                Page 11                                                              Page 13
   1         Would the Reporter, please, swear in the                      1     Q     Have you met any other attorneys concerning
   2 witness.                                                              2 this matter, in person?
   3                 SAMUEL SORIA LIERA,                                   3     A    No.
   4         having been administered an oath, was                         4     Q     No?
   5         examined and testified as follows:                            5     A    No.
   6                                                                       6     Q     Okay. Have you talked on the phone with other
   7                  EXAMINATION                                          7 attorneys concerning this matter?
   8 BY MR. SHERMAN:                                                       8     A    No.
   9     Q    Good morning, Sir.                                           9     Q     Okay. So let me just go over one very
  10     A    Good morning.                                               10 important ground rule for today's deposition.
  11     Q    Can you please state your name and spell the                11          I'm going to be asking you a number of
  12 last name for the record.                                            12 questions.
  13     A    Samuel Liera Soria, S-O-R-I-A.                              13     A    Okay.
  14     Q    Do you sometimes go by a different name?                    14     Q     And if you answer my question, I'm going to
  15     A    Samuel Liera.                                               15 assume that you understood it; is that fair?
  16     Q    Can you explain to me the circumstances which               16     A    Yes.
  17 determine, you know, kind of which name you go by for a              17     Q     If at any time you don't understand a question
  18 particular purpose?                                                  18 I'm asking, please just let me know and I'll try to
  19     A    Sam Liera my actual last name. I don't know                 19 rephrase it or clear up the -- clear up the issue. Is
  20 why they put Soria, I think it's what it states on the               20 that okay?
  21 birth certificate. It's my -- birth certificate is                   21     A    Okay.
  22 Samuel Soria, yes.                                                   22     Q     I'd like to begin, Mr. Soria, by -- and is
  23     Q    So let me unpack this, so your birth                        23 that what I should call you today, Mr. Soria?
  24 certificate says Samuel Soria?                                       24     A    Yeah.
  25     A    Yes.                                                        25     Q     Okay -- by asking you to just tell me in your
                                                                Page 12                                                              Page 14
  Sherman Declaration Exhibits, Page 15
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                      Page 11 (11 - 14)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 13 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1558  Liera vs. US Bank (N.A.), et al.
   1 own words what led you to sue U.S. Bank?                        1     Q   So you called David first and what did David
   2     A    Well, I was -- didn't want to sue, it's just I         2 tell you?
   3 kept calling U.S. Bank that it wasn't my account, but           3     A   He just said what happened, he goes I don't
   4 they kept calling me every day, I think from Monday to          4 know (inaudible) Daniel. I mean, he's like "For what?"
   5 Saturday. I lost count how many phone calls I got in a          5 I'm like -- I'm like "I need to call Daniel" then I told
   6 day. They called my personal, they called my business,          6 him (inaudible) --
   7 and I kept telling them that it wasn't me, that wasn't          7         THE REPORTER: Excuse me, please speak up, I
   8 my account. Then told me they were going to stop                8 can't hear you.
   9 calling me for that account, but then they called me --         9     A   Yeah, I just -- I called him and he just told
  10 some day it would be the same person calling me again, 10 me "What happened?" And I just told him (inaudible).
  11 but after I hung up with them, they called me right --         11 He told me like "What do you do?" And he told me "What
  12 right away. And then it was like that every day.               12 did he do?" I'm like "Well, I just found out these
  13     Q    Okay. You made reference to telling someone           13 accounts." He goes "Just to let me know, he did the same
  14 that "they weren't my accounts" can you tell me about          14 thing to Rafa and Rafa found out a while ago." And I
  15 that?                                                          15 didn't know that, I just found out that day through my
  16     A    Yeah, I told them that I didn't open those            16 other friend. So I called my other friends and I told
  17 accounts, I never signed for those accounts and I didn't       17 them to go check to make sure they -- they -- all the
  18 even know about those business loans that I -- I found         18 accounts that are open on their names. Cause it's like
  19 out the day of -- of my aunts funeral.                         19 a common friend Paul, Hourash. And I told them to check
  20     Q    Okay. How did you find out about the business         20 their accounts and -- just to be safe. Cause I didn't
  21 loans that you just mentioned?                                 21 know and then Rafa didn't know either, he just found out
  22     A    They called me the day of my aunt's funeral           22 before I did.
  23 and they told me I was -- they were going to send me           23     Q   So let me back up a bit. So you just
  24 collections I didn't know for what 'cause I never got          24 mentioned a couple other names that I didn't quite
  25 any loans, I was told that I wasn't approved for any           25 catch. Was there a Paul?
                                                          Page 15                                                              Page 17
   1 loans.                                                          1     A    Yeah, Paul Cortez.
   2     Q    Do you remember the month and day that your            2     Q    How could you spell Cortez?
   3 aunt's funeral was on?                                          3     A    Z, yeah. C-O-R-T-E-Z.
   4     A    I honestly -- I don't remember.                        4     Q    Okay. And then Hourash?
   5     Q    Okay. And so when you got that phone call,             5     A    Yeah, Hourash Razei.
   6 what did you do?                                                6     Q    Can you spell Hourash last name?
   7     A    I -- I was trying to get a hold of Daniel              7     A    R-A-Z-E-I.
   8 'cause he was my banker and he didn't answer. And I --          8     Q    Okay. And did Paul or Hourash tell you that
   9 I -- I called my friends 'cause they known -- we known          9 the same thing happened to them?
  10 each other since we were kids so they know him as well.        10     A    No.
  11 And that's when I found out that he opened another             11     Q    No?
  12 account under my other friend's name. And he didn't say 12            A    They just said they're going to check. So
  13 anything, I didn't know until I found out that day and I       13 they checked everything.
  14 called him. And was looking for Daniel and couldn't            14     Q    What did Rafael tell you about --
  15 find him.                                                      15     A    He just told me that -- that he didn't know
  16     Q    So which friends did you call?                        16 his wife tried to get a car on -- she tried to get a car
  17     A    I called my friend David. I don't -- and              17 and I guess they said Rafael had bad credit and -- and
  18 called my friend Rafa Vasquez. No -- I just called             18 then he went and found out that I guess he owed like
  19 David and he called me and then I called Rafa right            19 15,000, I believe. $15,000.
  20 after.                                                         20     Q    Okay.
  21     Q    And what was David's last name?                       21     A    And then -- and he looked and found out
  22     A    Anguino, A-N-G-U-I-N-O.                               22 that -- Daniel told him it was him.
  23     Q    And you said "Rafa" is that short for                 23     Q    And so after you got the call about the
  24 something?                                                     24 business loans, when did you first speak to anyone at
  25     A    Vasquez Rafael.                                       25 U.S. Bank?
                                                          Page 16                                                              Page 18
  Sherman Declaration Exhibits, Page 16
                                                 Depo International, Inc.
                                       (763) 591-0535 | info@depointernational.com                                Page 12 (15 - 18)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 14 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1559  Liera vs. US Bank (N.A.), et al.
   1     A    The next day. Cause I had to go to the                  1     A    Yeah, just one business loan.
   2 funeral.                                                         2     Q    Did you later learn of other accounts that you
   3     Q    Right.                                                  3 believed Mr. Berrera had opened without your
   4     A    And then I -- I was looking for Daniel. I               4 authorization?
   5 looked for him all day and night.                                5     A    Yes. I went on I think -- I believe on a
   6     Q    Where did you go to look for him?                       6 Saturday morning where he worked.
   7     A    I went to his house like three or four times,           7     Q    Okay.
   8 and then I went to where he hangs out, and I went to             8     A    And that's when I found out.
   9 this place called "Peps' cause he always hangs out               9     Q    And where was it that Mr. Berrera worked that
  10 there. And they wouldn't tell me so I just pretended            10 you went?
  11 to -- I told them "Oh, I'm here to meet Daniel" and they        11     A    The Santa Ana branch.
  12 go -- they told me where he was and I finally found him         12     Q    Okay. And what happened when you got to the
  13 I think around 9:00 o'clock at night or 10:00. Cause I          13 branch?
  14 kept going back and forth to -- I went to the funeral           14     A    When I got to the branch, I asked to speak to
  15 and went back and then went back to the house and kept          15 the manager or -- and then like I spoke to him and he
  16 going back to the house 'cause my whole family was at           16 told me all the accounts that were open and they were --
  17 the house.                                                      17 I guess that I owed money on them.
  18          THE REPORTER: Please slow down.                        18     Q    Okay. And what do you recall about what they
  19     Q    Do you remember what day of the week the               19 told you about the accounts?
  20 funeral was?                                                    20     A    I just -- they said it was two business loans
  21     A    I believe -- I'm not sure. It might have been          21 under U.S. Bank and some reserve lines and checking
  22 on a Friday. I'm not sure.                                      22 accounts that I didn't know about, that weren't mine.
  23     Q    And so where did you finally find Mr. Berrera?         23     Q    So what was the checking account that you
  24     A    I found him at a bar called "Harvest."                 24 didn't know about that was --
  25     Q    And what happened when you found him at                25     A    The reserve line I didn't know about was --
                                                           Page 19                                                            Page 21
   1 Harvest?                                                         1 I'm not sure, there is so many of them.
   2     A    I guess -- I was looking for him. He looked             2     Q    Other than Mr. Vasquez is there anyone else
   3 at me, he got all scared, I mean -- and then I told him          3 who you believed who have been a victim of this sort of
   4 "We need to talk." He goes -- he goes -- I'm like --             4 thing with Mr. Berrera?
   5 and I talked to him about it, he goes "Don't worry about         5     A    No.
   6 it." I told him "What do you mean don't worry about              6     Q    Have you come to a view of when you think this
   7 it?" He said "Don't worry. Did you sign anything?" I             7 all first started?
   8 go "I didn't even know about this. What's going on?"             8     A    No.
   9 He goes -- he goes "Don't worry about it, you'll be              9     Q    You don't know?
  10 fine."                                                          10     A    No, I don't.
  11     Q     Okay. A did you say anything to him to prompt         11     Q    What's the earliest date that you're aware
  12 him saying "Don't worry about it?"                              12 that any account was opened by Mr. Berrera without your
  13     A    No. We just went outside and we're talking,            13 authorization?
  14 I'm like "I just found out about these accounts, did you        14     A    I don't know exactly. Maybe -- when I found
  15 open them?" He goes -- he goes "Yeah, but don't worry           15 out in May, that was the first thing I knew about the
  16 about it." That's all he told me. And then like we              16 business -- the loan. That's all I knew, I didn't know
  17 just talked for a while. I was mad, we talked for a             17 anything else.
  18 while, I was just pissed. And I go "You better face             18     Q    All right. When did you first consult an
  19 this. You better tell them it was you. You better pay           19 attorney about the situation?
  20 this money back 'cause I have no idea."                         20     A    Well, I was trying to fix it with U.S. Bank so
  21     Q     At that point what did you know about the             21 I kept telling them that it wasn't me and what I could
  22 accounts that you suspected Mr. Berrera --                      22 do. They told me to pay it and I just -- I told my wife
  23     A    I just knew about the -- the business loan.            23 to look of somebody that would help me out.
  24 The one business loan, that's it, that's all I knew.            24     Q    What's your wife's name?
  25     Q     Just one business loan?                               25     A    Kim Do.
                                                           Page 20                                                            Page 22
  Sherman Declaration Exhibits, Page 17
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                                  Page 13 (19 - 22)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 15 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1560  Liera vs. US Bank (N.A.), et al.
   1      Q    And how long have you been married?                      1 National Funding?
   2      A    Three years.                                             2      A   No.
   3      Q    And so did -- is it okay if I call her Kim?              3      Q   Okay. So how old were you when you first met
   4      A    Yes.                                                     4 Mr. Berrera?
   5      Q    Okay. Did Kim find you the lawyer?                       5      A   I believe I was about 7 or eight years old.
   6      A    She tried, yeah, and then eventually we just             6      Q   Okay. And how -- how did you meet him?
   7 kept calling and then we found a lawyer that would                 7      A   Elementary school.
   8 finally help me out.                                               8      Q   And where was that?
   9      Q    And who was that?                                        9      A   It was Hansen Elementary in Anaheim.
  10      A    We called Jay.                                          10      Q   Are there any -- so what -- if you were 7,
  11      Q    And when did you first call Jay?                        11 that was probably, what, First Grade?
  12      A    I don't remember.                                       12      A   I believe so.
  13      Q    Was there a lawyer that you had named                   13      Q   Is that right?
  14 Calderon?                                                         14      A   Yes.
  15      A    That lawyer, I think -- I might have spoke to           15      Q   Okay. Are there any other people from kind of
  16 him once. He said -- I guess he couldn't take the case,           16 that period in your life where you still keep up with?
  17 but he just wrote letters to U.S. Bank so they could              17      A   Yes. David Andriano, Andreas Jimenez.
  18 cease sending me letters that I owed money and try to             18      Q   Is it J-I-M-E-N-E-Z?
  19 take me off collections.                                          19      A   Yes. And Paul Cortez. Yeah, we're friends
  20      Q    Did you say he said he couldn't take the case?          20 since then.
  21          MR. RAHIMI: Objection, privileged. Don't                 21      Q   And have you kept in contact with those three
  22 answer that.                                                      22 ever since elementary school?
  23 BY MR. SHERMAN:                                                   23      A   Yes, we still talk.
  24      Q    Did you sign an engagement letter with                  24      Q   Did you go to middle school and high school
  25 Mr. Calderon?                                                     25 together?
                                                             Page 23                                                               Page 25
   1          MR. RAHIMI: Objection, privileged. Don't                  1     A    Yes. And they -- some of them go to my gym
   2 answer that.                                                       2 and we still hang out.
   3          MR. SHERMAN: You are going to follow your                 3     Q    Did you earn a high school diploma?
   4 attorney's instruction not to answer the question?                 4     A    Yes.
   5          MR. RAHIMI: Don't answer the question.                    5     Q    And have you taken any -- do you have a
   6 BY MR. SHERMAN:                                                    6 college degree?
   7     Q     Did Mr. Calderon ever send you a bill?                   7     A    I did some college courses.
   8     A    No.                                                       8     Q    Okay. Where was that?
   9     Q     Did you ever pay Mr. Calderon any money?                 9     A    Golden West College.
  10     A    No.                                                      10     Q    And where in the world is Golden West College?
  11     Q     Okay. Were there any accounts that you                  11     A    Huntington Beach.
  12 believed Mr. Berrera opened in your name other than at            12     Q    I'm sorry?
  13 U.S. Bank?                                                        13     A    Huntington Beach.
  14     A    I know there was Rise -- I think -- Rise. I              14     Q    Huntington Beach. Okay. And what were those
  15 called them, they took me off collection right away.              15 courses in?
  16 And National Funding. That's all I know.                          16     A    English. I took Sociology, took all the
  17     Q     What is Rise?                                           17 classes. The only one -- I had Math, that was pretty
  18     A    I -- probably like fast cash. I -- I have no             18 hard.
  19 idea.                                                             19     Q    Was that -- were those courses in pursuit of a
  20     Q     Okay. How about National Funding?                       20 particular degree that you were --
  21     A    They're just -- I don't know what they are.              21     A    I was still trying to figure out what I wanted
  22     Q     Okay. Have you ever borrowed money yourself             22 to do and then I started wrestling, but then I got
  23 from Rise?                                                        23 injured, I couldn't breath 'cause I popped my rib. And
  24     A    No.                                                      24 the following year I -- I -- I -- I -- I rolled my arm
  25     Q     Have you ever yourself borrowed money from              25 and messed up my shoulder and I couldn't sit down 'cause
                                                             Page 24                                                               Page 26
  Sherman Declaration Exhibits, Page 18
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                    Page 14 (23 - 26)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 16 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1561  Liera vs. US Bank (N.A.), et al.
   1 I was in pain all the time. I wouldn't take medication.            1     A   No.
   2      Q   So can you kind of summarize for me what your             2     Q   Have you ever lent him any money?
   3 relationship with Mr. Berrera kind of has been over the            3     A   Yes, I did.
   4 years?                                                             4     Q   How many times did you lend him money?
   5      A   Before all this?                                          5     A   One time.
   6      Q   Yeah.                                                     6     Q   When was that?
   7      A   Well, we all hung out and that's -- we were               7     A   I don't remember.
   8 really good friends, like talked.                                  8     Q   Do you know approximately how many years ago?
   9      Q   Okay. Now, Mr. Berrera worked for a bank                  9 Has it been a long time?
  10 before U.S. Bank; correct?                                        10     A   It's been a long time, yes.
  11      A   Yes.                                                     11     Q   After college or before?
  12      Q   When did you first, you know, bring your                 12     A   After college.
  13 banking business, I guess, to Mr. Berrera?                        13     Q   Can you give me the approximate years you were
  14      A   When I first opened in 2012.                             14 in -- taking college courses?
  15      Q   And when you say you first opened --                     15     A   Probably, 2003 to 2006.
  16      A   The business.                                            16     Q   How much money did you lend him?
  17      Q   Okay. And that's Hardcore Fitness Center?                17     A   300.
  18      A   Yes.                                                     18     Q   Has he ever lent you money?
  19      Q   And so you opened that business in 2012?                 19     A   No.
  20      A   Yes, June 12, 2012.                                      20     Q   Has he ever helped with Hardcore Fitness?
  21      Q   All right. And so, of course, you needed some            21     A   Just with the accounts, that's about it.
  22 bank accounts?                                                    22     Q   Just with the banking?
  23      A   Just the business. Checking and savings.                 23     A   Yeah.
  24      Q   Okay. And where was Mr. Berrera working in               24     Q   He's never worked there?
  25 June of 2012?                                                     25     A   No, he's never worked there.
                                                             Page 27                                                          Page 29
   1     A    Wells Fargo.                                              1     Q   Have you ever authorized him to sign papers of
   2     Q    And so did you open an account there?                     2 any kind on your behalf?
   3     A    Yes.                                                      3     A   No.
   4     Q    How many accounts did you open there?                     4     Q   When did you last see Mr. Berrera?
   5     A    I just had the business checking and savings,             5     A   I don't remember. I know -- I don't know, I
   6 and my personal checking savings, that's it.                       6 don't know.
   7     Q    Okay. When you would address Mr. Berrera,                 7     Q   Has it been, you know, since that day at
   8 what would you call him? Dan or did he have --                     8 Harvest?
   9     A    Daniel.                                                   9     A   I seen him once or twice after that day in
  10     Q    Just Daniel. Okay. And how often would you               10 Harvest.
  11 hang out with him, let's say, in a college and after?             11     Q   How recently do you think?
  12     A    College, not as much. After college, once in             12     A   Probably in the same month.
  13 a while 'cause he drinks too much, I don't want to hang           13     Q   All right. And so was that May of 2016?
  14 out with him, he drinks a lot.                                    14     A   Yes.
  15     Q    Let's say, after college, about how often                15     Q   Okay. What do you remember about the time
  16 would you see him?                                                16 that you saw him after Harvest?
  17     A    Maybe like twice a month, maybe.                         17     A   I was trying to get him to take care of the
  18     Q    Okay. And was it usually in the context of               18 U.S. Bank stuff.
  19 business or would you go out to bar? What would you do            19     Q   And you saw him in person?
  20 with him?                                                         20     A   While he was hiding from me but, yes.
  21     A    Never business. It was just hanging out.                 21     Q   Okay. Where did you find him the second time?
  22     Q    Did you ever live together?                              22     A   I found him at his house. I kept knocking at
  23     A    No.                                                      23 his house.
  24     Q    Have you ever done any business with                     24     Q   What did he say to you when you showed up at
  25 Mr. Berrera other than banking?                                   25 his house?
                                                             Page 28                                                          Page 30
  Sherman Declaration Exhibits, Page 19
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                               Page 15 (27 - 30)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 17 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1562  Liera vs. US Bank (N.A.), et al.
   1     A    He said he was taking care of it.                       1     Q     That's the reason he gave you for opening a
   2     Q    Have you communicated with him by any other             2 joint account?
   3 means since going to his house?                                  3     A    Yeah, he said he wanted to save money.
   4     A    No, I just wrote him on -- on Instagram or              4     Q     Okay. Did you understand that, you know, if
   5 Facebook, one of those. I'm telling him to take care --          5 both your names were on the account, that he could draw
   6 I emailed -- sorry, not email -- Instagram just to pay           6 on that account, withdraw money from it whenever he
   7 the accounts and take care of it.                                7 wanted?
   8     Q    So what's your, I guess, user I.D. or your              8     A    Yes, I knew that.
   9 handle on Instagram?                                             9     Q     Okay. So how -- how was it that having a
  10     A    I don't really use it much, it's just for              10 joint account with you was going of help him save money?
  11 business and I just post the business pictures, that's          11          MR. RAHIMI: Objection, argumentative.
  12 it. I don't really go on there to -- I don't put                12          MR. SHERMAN: You can answer.
  13 pictures of myself or anything like that.                       13          THE WITNESS: I don't know. He wanted to save
  14     Q    Okay. But you have an account; right?                  14 money and I said okay.
  15     A    Yes.                                                   15 BY MR. SHERMAN:
  16     Q    And what's the name on the account?                    16     Q     Okay. Do you remember the last four digits on
  17     A    Sam Liera, and the other one is, I guess,              17 the account that you had joint with Mr. Berrera?
  18 "Hardcore Fitness center."                                      18     A    I believe it might -- I don't know, I forgot
  19     Q    And what's Mr. Berrera's name on Instagram; do         19 the number right now.
  20 you know?                                                       20     Q     Okay. And you said it was only one account
  21     A    He deleted it. I don't know what he did.               21 that he you held jointly with Mr. Berrera?
  22     Q    Okay. So you don't recall what his kind of             22     A    Yes, that's it.
  23 handle is?                                                      23     Q     Okay. Did you ever have a joint account with
  24     A    No, I don't.                                           24 Mr. Berrera before the account at U.S. Bank?
  25     Q    Okay. Would you typically text with                    25     A    No.
                                                           Page 31                                                              Page 33
   1 Mr. Berrera at all?                                              1     Q     So let's talk about the accounts that you had
   2     A   I would text, yeah, but after the whole thing,           2 at U.S. Bank.
   3 I think he changed his number or blocked. I don't know           3     A     Okay.
   4 what he did.                                                     4     Q     You had some accounts for Hardcore Fitness;
   5     Q    Do you remember what his number used to be?             5 right?
   6     A   I don't remember it by memory, I don't.                  6     A     Yes.
   7     Q    From what number would you text him? What was           7     Q     Do you remember off the top of the head which
   8 your number?                                                     8 numbers those were?
   9     A   My phone number is                     .                 9     A     I believe -- no, I don't.
  10     Q    Okay. And how about email; would you email             10     Q     Yeah. How about -- does the account ending
  11 with him?                                                       11 6876 ring a bell?
  12     A   No, I don't know his email address.                     12     A     Yes.
  13     Q    Any other way that you would communicate with          13     Q     I'm sorry?
  14 him?                                                            14     A     Yes.
  15     A   No, just the phone.                                     15     Q     Okay. And you authorized that account being
  16     Q    Okay. Did you ever open up a joint bank                16 opened?
  17 account with Mr. Berrera?                                       17     A     Yeah, that account he helped me open it. That
  18     A   Yes. One joint checking account.                        18 was through the business.
  19     Q    Okay. And at what bank was that?                       19     Q     Okay. And that was like a business checking
  20     A   U.S. Bank.                                              20 account?
  21     Q    What did you do?                                       21     A     Yeah, business checking account.
  22     A   He said he would like to save money 'cause I            22     Q     Okay. And did you have -- you used the term
  23 guess he likes to drink so he wants to save some money          23 "reserve line" before?
  24 and that way he can't touch it, I said okay, I helped           24     A     Yes.
  25 him out.                                                        25     Q     What's your understanding of what a reserve
                                                           Page 32                                                              Page 34
  Sherman Declaration Exhibits, Page 20
                                                 Depo International, Inc.
                                       (763) 591-0535 | info@depointernational.com                                   Page 16 (31 - 34)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 18 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1563  Liera vs. US Bank (N.A.), et al.
   1 line is?                                                             1     Q    Okay. If I used the term "central billing"
   2       A    What he told me it was like -- if I want to               2 for a credit card, do you understand what I was talking
   3 open a reserve line like -- if you ever need money, you              3 about?
   4 just take it out of that, and then if you pay it back,               4     A    No.
   5 you will just pay interest on it. I'm like "I don't                  5     Q    Okay. All right. Let's talk about -- did you
   6 really understand" but I'm like "Do you want it?" I'm                6 have any other business accounts at U.S. Bank credit
   7 like "Okay. Just in case, you know, if I need to make a              7 card or a deposit that you can remember?
   8 payment or something, and then I'll put the money right              8     A    No.
   9 back." That's it.                                                    9     Q    How about personal accounts?
  10       Q    And do you know when it means to overdraw on             10     A    Yes, I had a checking and savings.
  11 your account or have an overdraft?                                  11     Q    Okay. And so that's two accounts -- two
  12       A    Yes.                                                     12 deposit accounts total for your personal business?
  13       Q    What's your understanding of what an overdraft           13     A    There was the business checking and savings,
  14 is?                                                                 14 and there is my personal checking and savings.
  15       A    Overdraft, I know that if you don't make                 15     Q    Okay. Was the savings account -- I take it
  16 the -- if you take too much I think they charge you.                16 again, you don't remember the digits; right? Or do you?
  17       Q    You understand that it's basically taking more           17     A    No, I do not.
  18 money out of your checking account than you have for a              18     Q    Okay. Does 0128 ring a bell?
  19 balance in your checking account?                                   19     A    No.
  20       A    Yes, I know.                                             20     Q    How about 3978?
  21       Q    Okay. Were there any other checking accounts             21     A    Yes, that one does.
  22 that you opened up for Hardcore Fitness?                            22     Q    What was that for? That account.
  23       A    I think -- I'm not sure, I believe that was              23     A    I'm not sure if that was my business -- my
  24 it.                                                                 24 business account or my personal account.
  25       Q    How about one ending in 6590; does that ring a           25     Q    Okay. So you're not sure whether that was
                                                               Page 35                                                              Page 37
   1 bell?                                                                1 business or personal?
   2       A    No.                                                       2     A    No.
   3       Q    Do you have any accounts for Hardcore Fitness             3     Q    How about 6967?
   4 at U.S. Bank, as we sit here today?                                  4     A    6967, I believe that one was the checking
   5       A    Yes.                                                      5 account, joint account with Daniel.
   6       Q    Do you know what the last four digits on that             6     Q    Okay. Did you -- did Daniel give you
   7 account?                                                             7 anything, you know, in exchange for, you know, having a
   8       A    Actually, I do not.                                       8 joint account with you?
   9       Q    Okay.                                                     9     A    No.
  10       A    Yeah.                                                    10     Q    Okay. And then let's talk about personal
  11       Q    All right. Let's talk about credit cards for             11 credit cards. Do you remember how many you had?
  12 your business. Did you open up a business credit card               12     A    I had a business one and a personal one, I
  13 at U.S. Bank?                                                       13 believe.
  14       A    Yes.                                                     14     Q    Okay. Does 09 -- so would 0949, does that
  15       Q    How many accounts did you open?                          15 ring a bell?
  16       A    I believe I just have one business checking.             16     A    I believe so.
  17 I think it was one credit card.                                     17     Q    Okay. And do you know if that was business or
  18       Q    And do you remember the last four?                       18 personal?
  19       A    No.                                                      19     A    I think that might have been a personal.
  20       Q    How about the 0359?                                      20     Q    At the same time you had these accounts open
  21       A    0359. Okay. Yes, that's flex Perks card.                 21 at U.S. Bank did you have accounts at other banks?
  22       Q    Is that your business card at U.S. Bank?                 22     A    No.
  23       A    I believe so.                                            23     Q    Just U.S. Bank?
  24       Q    Was there also a 0367?                                   24     A    Just U.S. Bank.
  25       A    I don't know.                                            25     Q    How would you keep track of your accounts?
                                                               Page 36                                                              Page 38
  Sherman Declaration Exhibits, Page 21
                                                    Depo International, Inc.
                                          (763) 591-0535 | info@depointernational.com                                  Page 17 (35 - 38)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 19 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1564  Liera vs. US Bank (N.A.), et al.
   1     A   I don't really keep track of my accounts,                   1     A    Anyone else? I didn't give anybody my
   2 yeah. I just know how much I spend and not to spend. I              2 username and password. I just know Daniel helped me set
   3 make payments to it, that's it.                                     3 it up, that's it.
   4     Q    Okay. Would you ever go to U.S. Bank's                     4     Q    When was it that Daniel helped you set up a
   5 website?                                                            5 username and password?
   6     A   Yes.                                                        6     A    When I went to U.S. Bank. When (inaudible) I
   7     Q    When did you first start going into U.S.                   7 don't remember the date.
   8 Bank's website?                                                     8     Q    Did you tell Mr. Berrera what password you
   9     A   I think, after I opened it and that was it.                 9 chose?
  10     Q    Okay. Do you remember what your username was              10     A    Actually, he's the one that did everything for
  11 that you used?                                                     11 me.
  12     A   I don't remember 'cause I changed it. I --                 12     Q    Okay. And so did he choose your password?
  13 I -- I honestly don't remember.                                    13     A    No, I chose my password. I just -- he made me
  14     Q    Do you remember how many different usernames              14 type it on his computer, or something like that.
  15 you've had?                                                        15     Q    Okay. And so did Mr. Berrera leave that
  16     A   With that one -- probably in this one. But                 16 interaction knowing your password, as far as you know?
  17 the new one is two. I believe, two.                                17     A    As far as I know, he probably did.
  18     Q    Okay. And do you have one that you use right              18     Q    Okay. Did you change it after that?
  19 now for your checking account?                                     19     A    No.
  20     A   Yes.                                                       20     Q    You kept the same password the whole time?
  21     Q    What's that one?                                          21     A    Yes.
  22     A                                                              22     Q    Where did that interaction with Mr. Berrera
  23     Q    Just out of curiosity, is there a reason that             23 take place?
  24 you chose that --                                                  24     A    At the branch in Santa Ana.
  25     A                                                              25     Q    And do you remember the approximate timing of
                                                              Page 39                                                             Page 41
   1                                                                     1 that?
   2     Q    And what's -- oh, Kim's last name is Do?                   2     A    No, I do not.
   3     A    Yeah, Do.                                                  3     Q    Would it have been when you opened your
   4     Q    Okay. That makes sense.                                    4 business?
   5         And so was it when you married Kim that you                 5     A    No. When I opened up my business, it was at
   6 changed your usernames?                                             6 Wells Fargo and then he switched banks.
   7     A    No.                                                        7     Q    Okay.
   8     Q    Was it before or after?                                    8     A    Yes.
   9     A    After the whole thing with Daniel.                         9     Q    And do you remember about when that was?
  10     Q    After -- after the whole thing with Daniel.               10     A    No, I do not.
  11 Okay. And you don't -- do you remember at all the                  11     Q    Have you ever used the mobile app?
  12 username you used before?                                          12     A    No.
  13     A    I honestly don't remember.                                13     Q    Have you ever accessed any U.S. Bank account
  14     Q    And when you say "the whole thing with Daniel"            14 from your mobile phone?
  15 you mean like kind of May 2016?                                    15     A    I -- I don't even know how to download the
  16     A    Yes.                                                      16 apps.
  17     Q    Okay. Were there any accounts that -- do you              17     Q    What -- you have a smart phone?
  18 know how when you go to the website, there's a screen              18     A    Yes.
  19 that kind of lists your accounts?                                  19     Q    What kind of phone do you have?
  20     A    Yes.                                                      20     A    IPhone. IPhone 6S.
  21     Q    Were there any accounts there that you                    21     Q    And, I guess, what apps do you use on your
  22 couldn't see?                                                      22 IPhone?
  23     A    I don't think so.                                         23     A    The ones that my wife put on there. Just
  24     Q    And did you ever give anyone else your                    24 Pandora and Spotify.
  25 username and password?                                             25     Q    Okay. How about Instagram?
                                                              Page 40                                                             Page 42
  Sherman Declaration Exhibits, Page 22
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                   Page 18 (39 - 42)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 20 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1565  Liera vs. US Bank (N.A.), et al.
   1      A   Yeah, and Instagram and Facebook. And then            1    Q     How many -- let me ask you this: Have you
   2 she put something for Uber, I guess.                           2 ever let anybody else use your credit card?
   3      Q   Okay. Have you ever downloaded an app                 3    A     No.
   4 yourself?                                                      4    Q     Have you ever taken a cash advance on a credit
   5      A   No.                                                   5 card?
   6      Q   It's always Kim who puts the apps on your             6    A     No.
   7 phone?                                                         7    Q     So never taken a cash advance at U.S. Bank on
   8      A   Yes.                                                  8 a credit card?
   9      Q   Okay. How often do you use Instagram?                 9    A     No, I have not.
  10      A   Every day, gym purposes.                             10    Q     Never taken one at Wells Fargo?
  11      Q   How about Facebook?                                  11    A     No.
  12      A   Facebook, every day. Gym.                            12    Q     Have you ever had a credit card anywhere
  13      Q   And so never accessed your U.S. Bank account         13 besides U.S. Bank?
  14 from your mobile phone?                                       14    A     I don't -- maybe Wells Fargo, I'm not sure
  15      A   Not that I know of, I don't.                         15 but --
  16      Q   Would you look at your monthly account               16    Q     Did you experience any fraud when you had your
  17 statements?                                                   17 accounts at Wells Fargo?
  18      A   Not really. Sometimes I would. Not a lot.            18    A     No, no.
  19      Q   Do you recall whether they were available to         19    Q     How many employees does Hardcore Fitness have?
  20 you online?                                                   20    A     Right now just one.
  21      A   My statements? I never really checked on             21    Q     And who is that?
  22 online for statements.                                        22    A     Chris Vitasa (phonetically).
  23      Q   Okay. Do you have any reason to believe that         23    Q     How do you spell Chris?
  24 they weren't available to you online?                         24    A     C-H-R I-S.
  25      A   I honestly don't know.                               25    Q     Okay.
                                                         Page 43                                                            Page 45
   1     Q    Okay. Let me ask you this: Would -- would             1     A    V-I-T-S-A.
   2 anybody else -- would you ever let anybody else access         2     Q    V-I-T-S-A?
   3 your U.S. Bank accounts through your mobile phone?             3     A    Sorry, V-I-T-I-S-A.
   4     A    No.                                                   4     Q    Okay. And is Chris a man or a woman?
   5     Q    So does Kim -- do you know if Kim has the U.S.        5     A    A man.
   6 Bank now?                                                      6     Q    What does Chris do for Hardcore Fitness?
   7     A    No, she only has the Wells Fargo.                     7     A    He teaches boxing.
   8     Q    Okay. Does Kim have your username and                 8     Q    In the past, has anyone else ever worked for
   9 password for U.S. Bank?                                        9 Hardcore Fitness?
  10     A    No, she just has -- she just has the                 10     A    Just my business partner, Vince. He worked as
  11 that's about it. She doesn't know my password.                11 an employee. He was my business partner.
  12     Q    So she doesn't know your password to get on to       12     Q    And what's Vince's last name?
  13 the U.S. Bank website?                                        13     A    Alalaatoa, A-L-A-L-A-A-T-O-A.
  14     A    No, she doesn't.                                     14     Q    What's Vince's phone number; do you know?
  15     Q    Okay. How about anybody associated with your         15     A    No, we don't talk anymore.
  16 business?                                                     16     Q    When did you stop talking to Vince?
  17     A    No.                                                  17     A    After I asked him to get his own -- what was
  18     Q    Okay. So I take it, you don't track your             18 that -- insurance for teaching at the gym. Yeah, 'cause
  19 accounts through any kind of software like Quicken or         19 I wasn't going to pay for the insurance for both of us.
  20 Quickbooks or --                                              20 Just for myself.
  21     A    I don't even know that.                              21     Q    Who carries the insurance on the gym?
  22     Q    Do you have an accountant for your business?         22     A    I do.
  23     A    No.                                                  23     Q    Got it, but which company provides insurance?
  24     Q    Or a bookkeeper?                                     24     A    Martial Arts, Inc., or something like that.
  25     A    No.                                                  25     Q    Okay. So who does the books for the gym, like
                                                         Page 44                                                            Page 46
  Sherman Declaration Exhibits, Page 23
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                                Page 19 (43 - 46)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 21 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1566  Liera vs. US Bank (N.A.), et al.
   1 who pays the bills?                                                       1     Q   Was there an at
   2      A    I pay the bills.                                                2     A   Yeah, there you go,                   . That one.
   3      Q    You do it all yourself?                                         3     Q   Who else lived with you at                 ?
   4      A    I do it all myself.                                             4     A   My brothers.
   5      Q    Okay. Who opens the mail?                                       5     Q   And what are their names?
   6      A    I open the mail.                                                6     A   Carlos Liera.
   7      Q    Have you ever had any trouble getting mail                      7     Q   And --
   8 where the gym is?                                                         8     A   Osiel Liera, O-S-I-E-L. Alejandro Liera.
   9      A    Not that I know of. No.                                         9     Q   Okay. So how many brothers do you have?
  10      Q    Okay. Do you sometimes get mail in the gym                     10     A   Three.
  11 that's addressed to you personally: Samuel Soria or Sam                  11     Q   Any sisters?
  12 Liera?                                                                   12     A   No.
  13      A    Yes.                                                           13     Q   So when you moved away from the
  14      Q    Okay. Is that routine?                                         14 address, did your brothers continue to live there?
  15      A    Yeah, it come to Hardcore Fitness. Usually                     15     A   No.
  16 Hardcore Fitness.                                                        16     Q   You all moved away together?
  17      Q    But if it -- well, let's first establish.                      17     A   Yes.
  18 What's the address?                                                      18     Q   Did you forward your mail from
  19      A                                                                   19     A                   no -- oh, yeah, I think I did -- I
  20      Q    Okay.                                                          20 did a whole --
  21      A                                   .                               21     Q   You went down to the post office, filled out a
  22      Q    And so if something came addressed to, you                     22 form and said this is where I'm moving to?
  23 know, Sam Soria at                                            in         23     A   Yes.
  24 Fullerton, you would could get that; right?                              24     Q   And did that work for you? Did you get your
  25      A    Yes.                                                           25 mail?
                                                                    Page 47                                                             Page 49
   1      Q    And if something came addressed to Sam Liera                    1     A   I didn't -- I didn't receive much mail.
   2 at                               in Fullerton, you would get that         2     Q   Okay. Who was your landlord at                  ? I
   3 mail; right?                                                              3 guess I should ask: Did you rent?
   4      A    Yes.                                                            4     A   Yes.
   5      Q    All right. So do you ever recall getting a                      5     Q   And do you remember who your landlord was?
   6 U.S. Bank statement at work?                                              6     A   No.
   7      A    Yes.                                                            7     Q   And do you have any idea when you moved away
   8      Q    Okay. So what do you do with them?                              8 from
   9      A    I rip them up and I throw them in the trash.                    9     A   No, I do not.
  10      Q    Okay. How about at home; have you gotten U.S.                  10     Q   But the four of you all moved away kind of on
  11 Bank statements at home?                                                 11 the same date or same period of time?
  12      A    I don't think so. No.                                          12     A   Yes, yes.
  13      Q    Okay. So where do you live today?                              13     Q   Okay. About how much revenue does Hardcore
  14      A                                                , Fullerton.       14 Fitness generate every year?
  15      Q    Where did you live before that?                                15     A   Honestly, I don't know. I just know what --
  16      A    I lived with my wife at Deer Park. I don't                     16 from the taxes and then I get a -- a lot of people pay
  17 know the address.                                                        17 cash, and then I have clients, private clients.
  18      Q    Do you remember when you moved to Acacia?                      18     Q   So -- okay. Some people pay you in cash?
  19      A    Probably 2015.                                                 19     A   Yes.
  20      Q    How about before Deer Park?                                    20     Q   Okay. And then are there other methods of
  21      A    I lived at          I don't remember the address               21 payment that your customers use?
  22 either.                                                                  22     A   Yes. People set up something -- they put
  23      Q    Okay. And before Dale?                                         23 their card down and they pay monthly every month.
  24      A    I lived -- I don't know the address, but it's                  24     Q   So like a credit or a debit card?
  25 still in Stanton.                                                        25     A   Yes. Usually a debit card.
                                                                    Page 48                                                             Page 50
  Sherman Declaration Exhibits, Page 24
                                                       Depo International, Inc.
                                             (763) 591-0535 | info@depointernational.com                                     Page 20 (47 - 50)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 22 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1567  Liera vs. US Bank (N.A.), et al.
   1     Q     And so who -- who handles those transactions             1    Q    Did you say Martinez Mendoza?
   2 for you and make sure that the business gets paid?                 2    A    Raigoza. He's my tax guy.
   3     A     I do.                                                    3    Q    Can you spell that?
   4     Q     But is there a bank?                                     4    A    R-A-I-G-O-Z-A.
   5     A     Yeah, it's -- I think it goes to U.S. Bank.              5    Q    And does he do business like under a business
   6 The company name is Elavon. Elavon.                                6 name?
   7     Q     Okay. Does anybody ever pay by check?                    7    A    I don't know.
   8     A     Sometimes they pay by check but not -- not               8    Q    Does he have an address?
   9 really.                                                            9    A    I could get it on my phone.
  10     Q     So, I mean, is there anyone who would be able           10    Q    Yeah, go ahead.
  11 to tell me how much the business revenue generates every          11    A
  12 year?                                                             12    Q
  13     A     No.                                                     13    A    Yeah, C
  14     Q     Okay. How about expenses; do you track                  14    Q
  15 expenses for your business?                                       15    A    Yes.
  16     A     No, I don't.                                            16    Q    Okay.
  17     Q     Do you file tax returns every year?                     17    A    Riverside. Zip Code
  18     A     Yes.                                                    18    Q            . Okay. And so he prepares your tax
  19     Q     Okay. How do you come up with the numbers               19 returns?
  20 that you put on the tax return if you don't know what --          20    A    He does my taxes.
  21     A     It's just the taxes -- whatever I get from              21    Q    Okay. For how long has he done that?
  22 Elavon, like the W-2, that's the one I take to my taxes.          22    A    Probably six years, maybe.
  23     Q     Okay. So you get a form from Elavon every               23    Q    For the past six years?
  24 year that shows --                                                24    A    I believe so.
  25     A     Yes.                                                    25    Q    Have you filed a return for tax year 2017?
                                                             Page 51                                                          Page 53
   1     Q     -- how much you've taken in credit card sales?           1    A    I did all the taxes, 2017, 2015.
   2     A     Yeah, yeah.                                              2    Q    Okay. So besides Samuel Liera Soria and
   3     Q     How do you account for the cash sales?                   3 Samuel Soria Liera, have you ever gone by any other
   4     A     I don't -- that's what I need to start doing.            4 names?
   5     Q     Okay. Could you estimate for me the                      5    A    No.
   6 proportion of your cash sales to your credit card sales?           6    Q    What's your date of birth?
   7 Is it like -- is it mostly credit card? It's mostly                7    A           /1983.
   8 cash?                                                              8    Q    Your social security number?
   9     A     It's mostly cash. Yeah, it's a small business            9    A            -5340.
  10 so I deal with everything.                                        10    Q    We already got -- have you had the same mobile
  11     Q     Okay. And so when the cash comes in, what do            11 number?
  12 you do with it? Do you put it in the bank? Do you                 12    A    Yes.
  13 spend it?                                                         13    Q    For how many years?
  14     A     I just put it away.                                     14    A    Since college. Probably --
  15     Q     Put it away where?                                      15    Q    That's good. Any other phone numbers that you
  16     A     In a can in my house.                                   16 use?
  17     Q     Okay. And then do you ever take it out to               17    A    No.
  18 spend it or you just got a can that you just keep                 18    Q    How about is there a landline at Hardcore
  19 filling with cash?                                                19 Fitness?
  20     A     I spend it, buy stuff on the gym, go out on             20    A    No. It all goes to my cell phone, my wife did
  21 vacations, stuff like that.                                       21 it. Business calls, there is a business number, it goes
  22     Q     Okay. Have you ever had anybody help you                22 directly to my cell phone.
  23 prepare a tax return?                                             23    Q    Oh, okay. What's the business number that
  24     A     I just -- the only one that does my taxes is            24 people call?
  25 Martin Raigoza, that' it.                                         25    A                     .
                                                             Page 52                                                          Page 54
  Sherman Declaration Exhibits, Page 25
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                                 Page 21 (51 - 54)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 23 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1568  Liera vs. US Bank (N.A.), et al.
   1      Q    How about email addresses?                          1    Q      Where is Meridian located?
   2      A                                                        2    A     It's in Fullerton.
   3      Q    Is this a dash or is it an underscore?              3    Q      How about NOC Boxing?
   4      A   Dot. Little period.                                  4    A     Fullerton.
   5      Q    Oh, a dot?                                          5    Q      So Mr. Liera, you're also an MMA fighter;
   6      A   Yeah.                                                6 right?
   7      Q    Any other email addresses that you use?             7    A     Yes.
   8      A                                                        8    Q      When did you get started with that?
   9      Q    Does the 57 have any kind of significance?          9    A     2006 -- 2005, I think, or 2006.
  10      A   Just when I played football in high school,         10          MR. RAHIMI: Eric, I'm sorry, if we're headed
  11 that was the number I used.                                  11 down a new topic, do you mind if we just take break?
  12      Q    Yeah, okay. Where did you go to high school?       12          MR. SHERMAN: Yeah, sure.
  13      A   Western High School.                                13          THE VIDEOGRAPHER: Off the record. The time
  14      Q    Western. Is that in Anaheim?                       14 is 9:41 a.m.
  15      A   Yes.                                                15                  (Recess taken.)
  16      Q    All right. And you say you are on Facebook?        16          THE VIDEOGRAPHER: Going back on the record.
  17      A   Yes.                                                17 The time is 9:48 a.m.
  18      Q    And what email address do you use for that?        18 BY MR. SHERMAN:
  19 The Hotmail one?                                             19    Q      So, Mr. Liera, before the break, there was
  20      A   I think so.                                         20 something I meant to ask you and is that: Does Kim
  21      Q    Okay.                                              21 work?
  22          MR. RAHIMI: Let me jump in real quick. Sam,         22    A     Yes, she works.
  23 just make sure you let him finish his question before        23    Q      Where does she work?
  24 you answer 'cause sometimes there is like halfway            24    A     She works at Meridian Sports Club.
  25 through the question.                                        25    Q      Oh, okay. And what does she do there?
                                                        Page 55                                                             Page 57
   1          THE WITNESS: Okay. Okay.                             1     A     She's a manager and -- she does a few things,
   2 BY MR. SHERMAN:                                               2 I don't know what they are. She does a lot.
   3      Q    And what name do you use? Sam Liera? Sam            3     Q     Is that how you became employed at Meridian?
   4 Soria?                                                        4     A     No.
   5      A   Sam Liera.                                           5     Q     Okay. How long have you known Kim?
   6      Q    Sam Liera. Okay.                                    6     A     I met her back in when I started at L.A.
   7          And where -- since you started the gym, have         7 Boxing in 2017 maybe -- no, sorry 2007.
   8 you had any other, you know, employment or work?              8     Q     And, sorry, where Boxing?
   9      A   I worked at Meridian Sports Club.                    9     A     L.A. Boxing.
  10      Q    What did you do there?                             10     Q     L.A. Boxing?
  11      A   I was a trainer.                                    11     A     Yeah, L.A. Boxing.
  12      Q    During what period of time?                        12     Q     Did you mention an NOC Boxing?
  13      A   2011 to 2012, I believe.                            13     A     Yeah, NOC Boxing.
  14      Q    And when you left Meridan, did you leave on        14     Q     Okay. And did you also work at L.A. Boxing?
  15 your own terms?                                              15     A     Yes.
  16      A   Yes, my terms.                                      16     Q     Okay. And when was that?
  17      Q    Okay. Did you work anywhere else since you         17     A     I worked there from 2006 'till they closed it
  18 started the gym?                                             18 down. May 2010 maybe or '9.
  19      A   Yes. I worked at NOC Boxing.                        19     Q     Got it. And then did you work anywhere
  20      Q    And what did you do there?                         20 between there and Meridian?
  21      A   I was a trainer as well.                            21     A     No.
  22      Q    During what period of time?                        22     Q     So did you and Kim start at Meridian at the
  23      A   I don't remember. I know I left 2011.               23 same time?
  24      Q    And was that to take the job at Meridian?          24     A     No, she was already working there. She'd been
  25      A   Yes.                                                25 there for a while, I don't know how long.
                                                        Page 56                                                             Page 58
  Sherman Declaration Exhibits, Page 26
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                               Page 22 (55 - 58)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 24 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1569  Liera vs. US Bank (N.A.), et al.
   1      Q   Okay. Did she work anywhere before Meridian;           1 year, whatever I can. Depends, sometimes you get
   2 do you know?                                                    2 injured, takes longer.
   3      A   I don't know.                                          3     Q    How old are you?
   4      Q   And she still works at Meridian today?                 4     A    34.
   5      A   Yes.                                                   5     Q    I guess, what's the usual, I guess, maximum
   6      Q   Okay. So then we were talking about your MMA           6 age for an MMA fighter?
   7 career, and you said you started 2005; right?                   7     A    I think the usual when we stop fighting
   8      A   Yes.                                                   8 basically -- the oldest I seen was 40.
   9      Q   How does that work? Do you fight in a                  9     Q    And then does it cost money to enter a fight?
  10 particular organization or league or --                        10     A    It doesn't cost money to enter the fight, you
  11      A   There is different organizations. There is            11 only got to pay your medicals, or sometimes there is
  12 a -- I think King of the Cage and LFA and Strike Force,        12 promotion that pays for your medicals.
  13 and a few other ones I can't remember.                         13     Q    And what's required with respect to medical
  14      Q   And can you kind of describe the style of             14 examination?
  15 fighting that you do? I mean, do you kick? Do you              15     A    For professional they require MRI, EKG, EEG,
  16 punch?                                                         16 eye exam. You gets your eyes dilated. And blood work,
  17      A   Yeah, kick, punch wrestle, submissions,               17 make sure you don't have any like diseases or anything
  18 everything?                                                    18 like that, and -- and a physical.
  19      Q   And is that the goal -- so you're fighting one        19     Q    And do you do that exam all at once before a
  20 other person; right?                                           20 fight?
  21      A   Yes.                                                  21     A    Some of them last for four years or five
  22      Q   And you're in a cage; right?                          22 years, but the blood works you do it every six months.
  23      A   Yes.                                                  23     Q    And you have to have had so many exams before
  24      Q   And what's it shaped like? How big is it?             24 you can be in a fight?
  25      A   It's -- well, there's different sizes, some           25     A    When I first fight, you have to get all those
                                                          Page 59                                                          Page 61
   1 are small, some are pretty big. I'm not sure about the          1 done. And then if you want to keep fighting, I guess --
   2 size exactly, but sometime they could be a cage,                2 like you don't have to pay for any money. Once the six
   3 sometimes it could be a boxing rink.                            3 months are up, you have to get your eyes dilated again,
   4      Q   And rectangular or an octagon?                         4 I believe, and blood work. Those are the biggest thing.
   5      A   Octagon.                                               5     Q    And about how much does that cost, kind of,
   6      Q   An octagon?                                            6 per fight?
   7      A   Yes.                                                   7     A    Medicals, close to a thousand.
   8      Q   Okay. And with netting around the sides?               8     Q    Are there any banned substances in MMA
   9      A   Yes, fence.                                            9 fighting?
  10      Q   How many fights like that have you been in?           10     A    Steroid and some other stuff. I don't know.
  11      A   Thirty-three maybe. Thirty-three.                     11 That's all I know. I'm pretty sure there is a long
  12      Q   All between 2005 and today?                           12 list.
  13      A   Thirty-five and there were two -- fights I            13     Q    And is that why the blood work is every six
  14 didn't count?                                                  14 months?
  15      Q   There were two what?                                  15     A    That, and they want to know people don't have
  16      A   Amateur fights. It's before you go                    16 any like herpes or anything like that that he gives to
  17 professional.                                                  17 another fighter.
  18      Q   Okay. How long have you been professional?            18     Q    Right. Cause I take it, it's a usual
  19      A   Since 2006.                                           19 occurrence during these fights for somebody to end up
  20      Q   When is the last time you had a fight?                20 weeding?
  21      A   September 28th of this year.                          21     A    Yes.
  22      Q   Of 2018?                                              22     Q    Have you ever tested positive for banned
  23      A   Yes.                                                  23 substance?
  24      Q   Okay. And about how often do you do them?             24     A    No.
  25      A   Usually, I used to like to fight four times a         25     Q    Do you go to the same doctor every time for
                                                          Page 60                                                          Page 62
  Sherman Declaration Exhibits, Page 27
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                                 Page 23 (59 - 62)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 25 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1570  Liera vs. US Bank (N.A.), et al.
   1 your medicals?                                                 1     A   I don't remember the last time I saw
   2      A    No.                                                  2 Dr. Glukman. Rose, I might have seen her 2015 or '16, I
   3      Q    So who have you gone to most recently?               3 don't remember.
   4      A    I don't know her name -- her name is Rose, she       4     Q      Would you have seen Dr. Glukman more recently
   5 was the primary doctor where I used to go, but she             5 or further in the past than you saw Rose?
   6 passed away and -- I heard in 2016.                            6     A   Further in the past.
   7      Q    She passed away in 2016?                             7     Q      Further in the past. And was there like one
   8      A    Yeah, she passed away in 2016 and it was             8 fixed address where you would go see these people?
   9 closed in 2016. I went there once.                             9     A   Dr. Glukman, yes.
  10      Q    Was it a clinic where you would see her or a        10     Q      What about Rose?
  11 hospital?                                                     11     A   Rose, I just saw her once. That's the only
  12      A    A clinic.                                           12 address I knew.
  13      Q    And do you remember the name of it?                 13     Q      So, Mr. Soria, are you claiming that something
  14      A    No, I do not.                                       14 that U.S. Bank has done has harmed your health?
  15      Q    Do you remember where it was?                       15     A   It made it worse. The anxiety -- I -- after
  16      A    San Pedro.                                          16 that whole incident, I was sleeping two hours, sometimes
  17      Q    Do you remember Rosa's last name?                   17 I wouldn't know if I slept at all.
  18      A    No, I do not.                                       18     Q      And when did this start?
  19      Q    Was Rosa a medical doctor?                          19     A   The whole sleeping thing, I think in -- after
  20      A    I -- I did know she worked at -- a                  20 I found out from the fraud stuff, I was stressed out
  21 receptionist at Dr. Glukman's.                                21 over it.
  22      Q    So Rosa was a receptionist?                         22     Q      I'm sorry, after what?
  23      A    Yeah, she just have doctors that worked for         23     A   After I found out about all the fraud and I
  24 her.                                                          24 tried to fix it, I didn't even know how to fix, but I
  25      Q    She had doctors that worked for her?                25 couldn't sleep, it kept me up all night. And because my
                                                         Page 63                                                               Page 65
   1     A    I believe so.                                         1 wife and my parents were telling me stuff all the time,
   2     Q    So Rosa is a receptionist in a medical clinic?        2 and I kept trying to fix every and I couldn't. And
   3     A    Yeah, she did -- she worked with all the              3 that's what kept me up all night just thinking about it.
   4 fighters, got all the information. So I think she just         4     Q      When you say your wife was telling you stuff,
   5 decided to open up her own thing and just hired doctors        5 what was that?
   6 to do the blood works for the fighters.                        6     A      Like "How did you let Daniel get the loans?
   7     Q    Okay. And so when you went to go get your             7 How didn't you know that?"
   8 medical exam with Rose [sic], it might be a different          8     Q      Okay. And what are your parents' names?
   9 doctor every time --                                           9     A      Alejandro Liera.
  10     A    She doesn't -- when you go to Dr. Glukman's          10     Q      And?
  11 you go see different doctors. They send you to this           11     A      Sylvina Soria.
  12 place to get your -- your eyes dilated, they send you to      12     Q      S-Y-L-V-I-N-A?
  13 another place to get your blood work done --                  13     A      S-O-R-I-A.
  14          THE REPORTER: Please slow down.                      14     Q      And where do they live?
  15     Q    And, I'm sorry, you mentioned a name                 15     A      They live in -- I believe, La Habra, I think.
  16 "Glukman?"                                                    16     Q      Do you ever go to visit?
  17     A    Yeah, Dr. Glukman.                                   17     A      Yes.
  18     Q    Dr. Glukman. And does he have a first name?          18     Q      What's the --
  19     A    I just know him by Dr. Glukman.                      19     A      Oh, no, I'm sorry, La Mirada. I don't know
  20     Q    And where do you go see Dr. Glukman?                 20 the address.
  21     A    San Pedro.                                           21     Q      Can you spell La Mirada?
  22     Q    And what address?                                    22     A      L-A and then M-A.
  23     A    I do not know the address.                           23     Q      N-A?
  24     Q    When is the last time you were to see                24     A      No, it's La and then Mirada is different.
  25 Dr. Glukman or Rose in San Pedro?                             25 M-I -- sorry -- M-I-R-A-D-A.
                                                         Page 64                                                               Page 66
  Sherman Declaration Exhibits, Page 28
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                                Page 24 (63 - 66)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 26 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1571  Liera vs. US Bank (N.A.), et al.
   1      Q La Mirada. And is that in California?                     1     A    I have, but it's only like one day. This
   2      A Yes, it's -- it's Fullerton then Brea then La             2 was -- this was every day. And sometimes I didn't feel
   3   Mirada.                                                        3 I slept for three days.
   4      Q Okay. And you don't know their address?                   4     Q    Okay. And so when did that start that you
   5      A No, I do not.                                             5 would go three days without sleeping?
   6      Q Okay. How about their phone number?                       6     A    After I found out about the fraud and the bank
   7      A Can I get my phone?                                       7 calling me every day, I'd be up and I couldn't get any
   8      Q Sure.                                                     8 sleep.
   9      A My mom's number is            --                          9     Q    Have you found anything that helps that?
  10      Q Okay.                                                    10     A    No. I tried -- I tried melatonin. And I
  11      A --                                                       11 would have to rely sometimes on sleep aid.
  12      Q Okay. Your dad?                                          12     Q    Okay. Did you see a medical professional
  13      A My dad, his phone had been acting up, he's               13 about your anxiety and sleeplessness?
  14   usually with my mom, but the previous number                  14     A    Not the anxiety. Just the sleeplessness.
  15                                                                 15     Q    Okay. Who did -- who did you see about your
  16      Q   So did you talk to your parents about your             16 inability to sleep?
  17 anxiety and sleeplessness?                                      17     A    Right now I've been talking to Dr. --
  18     A No, I didn't talk to them about that.                     18 Dr. Shaw.
  19     Q How about Kim?                                            19     Q    Is that S-H-A-H?
  20     A Yes, she knew. She had to deal with it every              20     A    S-H-A-W.
  21   day.                                                          21     Q    Does Dr. Shaw have a first name?
  22     Q You got to sleep in the same bed?                         22     A    I don't know.
  23     A Yes.                                                      23     Q    You don't know?
  24     Q Did you talk to anybody else about the                    24     A    No.
  25   symptoms that you were experiencing?                          25     Q    Where do you go to see Dr. Shaw?
                                                           Page 67                                                          Page 69
   1     A    I don't know.                                           1     A    I see him in Diamond Bar.
   2     Q    Okay. When did -- when did you first start              2     Q    I'm sorry?
   3 feeling anxious?                                                 3     A    Diamond Bar.
   4     A    Like the sleeplessness? What --                         4     Q    Diamond Bar, California?
   5     Q    Can you -- can you tell me what -- what does            5     A    Yes.
   6 anxiety mean to you? What do you understand that                 6     Q    And is he with a clinic?
   7 anxiety is?                                                      7     A    Yes.
   8     A    Anxiety is you just can't stop thinking about           8     Q    What's the name of the clinic?
   9 it and like -- I can't even explain it, sorry.                   9     A    I don't know.
  10     Q    Sure. When did you first hear the term                 10     Q    How many times have you been to see Dr. Shaw?
  11 "anxiety"?                                                      11     A    Maybe six times.
  12     A    I was just reading for something to see what's         12     Q    And when is the first time you saw Dr. Shaw?
  13 going on with me, like --                                       13     A    I don't know.
  14     Q    No, I'm sorry, when did you first hear the             14     Q    Was it before or after May of 2016?
  15 word "anxiety"?                                                 15     A    After.
  16     A    I don't know. I heard it a long time ago               16     Q    And what sort of doctor is Dr. Shaw?
  17 probably. I see anxiety, I'm like okay.                         17     A    He's a hormone doctor.
  18     Q    How did you come to describe what you were             18     Q    I'm sorry?
  19 experiencing as anxiety?                                        19     A    Hormone doctor. Endocrinologist.
  20     A    I was reading online and I see what caused             20     Q    He's a hormone doctor?
  21 these symptoms. It's anxiety and adrenal deficiency, so 21             A    Yes.
  22 I'm just reading things, so I'm trying to see maybe it's        22     Q    So you went to go see Dr. Shaw about your
  23 one of those or it's altogether, I don't know.                  23 sleeplessness or for some other reason?
  24     Q    Okay. And the sleeplessness, had you ever              24     A    Sleeplessness and -- mostly sleeplessness
  25 experienced that sort of sleeplessness?                         25 'cause I -- I couldn't -- the sleeping thing was really
                                                           Page 68                                                          Page 70
  Sherman Declaration Exhibits, Page 29
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                                 Page 25 (67 - 70)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 27 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1572  Liera vs. US Bank (N.A.), et al.
   1 driving me crazy, it was stressing me out and putting me         1 your performance in the cage?
   2 in a bad mood.                                                   2    A    Yes.
   3     Q    And before May of 2016, the only trouble you            3    Q    Can you quantify that for me? Like have you
   4 had sleeping was maybe a night here or there?                    4 won a fight since May of 2016?
   5     A    Yeah, a night here or there, but not almost             5    A    I think I had to put me on medication and it
   6 every night in a week or two weeks straight.                     6 worked and then the whole like -- probably not. I don't
   7     Q    And so how long did that last? I think you              7 remember.
   8 mentioned three nights in a row maybe you didn't sleep.          8    Q    Okay. Did has Dr. Shaw prescribed anything
   9         How long did that last after you found out               9 for you?
  10 about the fraud?                                                10    A    Yeah, he did.
  11     A    How long would that last? I'm not sure. I              11    Q    What did he prescribe?
  12 don't know if I slept ten minutes, five minutes, an             12    A    He prescribed -- what's it called -- I forgot
  13 hour.                                                           13 the name of the medication.
  14     Q    Okay. How are you sleeping now?                        14    Q    What does it do for you?
  15     A    I'm sleeping better now.                               15    A    It's supposed to like -- this is -- they say
  16     Q    Okay. When did you start sleeping better?              16 it's my -- my -- my -- my testosterone levels, but
  17     A    Honestly, I don't remember.                            17 everything was normal, but it didn't work out. Yeah, I
  18     Q    Have you kept track at all? Have you kept              18 don't know what they call it, but it's supposed to like
  19 like a diary or log?                                            19 help me sleep better and bring my -- my levels back up.
  20     A    I don't -- I don't do diaries.                         20    Q    Bring your testosterone levels up?
  21     Q    No?                                                    21    A    Yeah. Because it was so low 'cause I haven't
  22     A    Yeah.                                                  22 slept. And usually sleeping does -- it like lowers your
  23     Q    Okay. How soon after May 2016 was the first            23 testosterone a lot. And, yeah, the lack of sleep was
  24 time you saw Dr. Shaw?                                          24 really hurting me.
  25     A    Dr. Shaw, I probably saw him 2017 maybe.               25    Q    And so Dr. Shaw, you said, he's a hormone
                                                           Page 71                                                         Page 73
   1 2017.                                                            1 doctor; right?
   2     Q    Do you remember what month?                             2    A    Yes.
   3     A    No.                                                     3    Q    So is he an endocrinologist?
   4     Q    Do you remember, winter? Spring? Summer?                4    A    It's endocrinologist, hormone doctors.
   5 Fall?                                                            5    Q    He's not a psychologist?
   6     A    I don't remember.                                       6    A    No.
   7     Q    Okay. Besides the anxiety and sleeplessness             7    Q    He's not a psychiatrist?
   8 is there anything else that has happened to your health          8    A    No.
   9 that you are saying is the result of something U.S. Bank         9    Q    He's not a clinical social worker?
  10 did?                                                            10    A    No.
  11     A    Just like medical?                                     11    Q    Have you ever seen a mental health
  12     Q    Uh-huh, yes.                                           12 professional about your anxiety or your sleeplessness?
  13     A    Just I know when I compete, my body shuts              13    A    No, I was told to see one but I never have.
  14 down, I can't -- now so far it's been like a minute into        14    Q    Who told you to see one?
  15 the fight and I can't even close -- make a fists, and           15    A    My wife.
  16 then my body gets very fatigued.                                16    Q    Okay. And when did she tell you that?
  17     Q    Okay. And do you think that's because of               17    A    She told me that in 2016, '17, '18.
  18 something U.S. Bank did?                                        18    Q    Okay. And did she tell you why she thought
  19     A    Yes. Cause if I'm not sleeping, I can't                19 that would be beneficial?
  20 perform my best.                                                20    A    Maybe it would like help me be not be
  21     Q    Okay. So how many fights have you had since            21 stressing about all that big stuff, and just maybe I'd
  22 May of 2016?                                                    22 get some sleep 'cause she was a little mad 'cause she
  23     A    I don't remember.                                      23 couldn't sleep either 'cause I was up all night walking
  24     Q    Okay. And so you think the sleeplessness               24 around.
  25 associated with things that U.S. Bank did were affecting        25    Q    And you said you're sleeping better now?
                                                           Page 72                                                         Page 74
  Sherman Declaration Exhibits, Page 30
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                              Page 26 (71 - 74)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 28 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1573  Liera vs. US Bank (N.A.), et al.
   1     A    Yes.                                                      1     Q    So he did something with your urine?
   2     Q     When did you get better?                                 2     A    Yes.
   3     A    I got better -- I started sleeping better --              3     Q    Okay. And you don't know what kind of doctor
   4 was it -- this year I started sleeping better and                  4 he is?
   5 towards the end of last year, I believe.                           5     A    No.
   6     Q     So last year was 2017. So about when in 2017             6     Q    And does he have an office?
   7 did you start sleeping better?                                     7     A    Yes.
   8     A    Maybe December. I'm not sure.                             8     Q    Where is that?
   9     Q     Has Dr. Shaw ever given you a diagnosis                  9     A    I think it's Beverly Hills.
  10 besides low testosterone?                                         10     Q    Okay. And do you see him at his office?
  11     A    I don't remember. He said a lot of things, I             11     A    No, never saw him at his office.
  12 don't remember everything.                                        12     Q    So where -- when he got a urine sample from
  13     Q     Okay. When you see him, does he ask you                 13 you, where did you give it?
  14 questions about how well you're sleeping?                         14     A    When he called me.
  15     A    Yes.                                                     15     Q    Okay. And so you just did it at home and --
  16     Q     Does he ask you about how you're feeling about          16     A    Yeah, did it at home and then I sent it
  17 yourself?                                                         17 through the mail.
  18     A    No.                                                      18     Q    You send it through the mail?
  19     Q     Okay. Does he ask you about, you know, your             19     A    Yeah.
  20 level of concentration?                                           20     Q    Okay. And for what purpose?
  21     A    No.                                                      21     A    Cause he was trying to see what was causing me
  22     Q     Does he ask you about your appetite?                    22 to like -- my body shut down in competitions.
  23     A    Yes.                                                     23     Q    Okay. And did he give you a diagnosis?
  24     Q     What does he ask you about your appetite?               24     A    I believe so. I don't remember what exactly
  25     A    He just says "How is your appetite?" And I               25 he said.
                                                             Page 75                                                         Page 77
   1 said "It's fine."                                                  1     Q    Did he ever perform a physical exam on you?
   2     Q     Does he ask you about whether you find                   2     A    No.
   3 pleasure in doing the things that you usually do all               3     Q    How about Dr. Shaw; when you go to Dr. Shaw,
   4 day?                                                               4 does he give you a physical exam?
   5     A    No.                                                       5     A    Yeah, he gives -- he just saw my -- I mean, he
   6     Q     Have you ever found out kind of an inventory,            6 gets my blood pressure and that's it.
   7 like a -- like a checklist of things like the questions            7     Q    Okay. He doesn't, you know, look in your ears
   8 I mentioned? Has he ever had you do that?                          8 and nose and mouth?
   9     A    I don't think so. I -- I don't remember.                  9     A    Yes.
  10     Q     Okay. Have you seen anyone besides Dr. Shaw             10     Q    He does do that?
  11 for this problem of sleeplessness?                                11     A    Yes.
  12     A    I saw Dr. Sheih.                                         12     Q    Okay. And he takes your blood pressure; does
  13     Q     How do you spell Sheih?                                 13 he do anything else?
  14     A    S-H-E-I-H.                                               14     A    No, and then he just takes blood samples,
  15     Q     And what kind of doctor is Dr. Sheih?                   15 that's it.
  16     A    I don't know, he's just -- I just -- all he              16     Q    About how many times did you see Dr. Shaw?
  17 did was just talk to me. He went to one of my fights              17     A    Dr. Shaw?
  18 and he sent for me to do a blood work, and then he sent 18               Q    Yeah.
  19 it over and he read it for me.                                    19     A    I think six times. Six or more times, I
  20     Q     He took your blood and gave you the results?            20 believe.
  21     A    No, it's not the blood, it's -- what's it                21     Q    Six or more times? Okay. And Dr. Sheih?
  22 called -- it's a test, you just -- you just pee in a              22     A    Only once.
  23 little strip and you keep putting away for three days             23     Q    Just --
  24 and then you send it out, and then they send the results 24              A    Yeah, that one time.
  25 to him.                                                           25     Q    The one urine analysis?
                                                             Page 76                                                         Page 78
  Sherman Declaration Exhibits, Page 31
                                                 Depo International, Inc.
                                       (763) 591-0535 | info@depointernational.com                                 Page 27 (75 - 78)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 29 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1574  Liera vs. US Bank (N.A.), et al.
   1      A   Yes.                                                    1       Q    Okay. And so like your last fight -- if you
   2      Q   Okay. Have you seen anybody else about this             2 had one the round that you did, like what how much would
   3 problem?                                                         3 you have won?
   4      A   I was talking to Dr. Thermos.                           4       A    Probably 3000.
   5      Q   Okay. And what kind of doctor is Dr. Thermos?           5       Q    $3000?
   6      A   I do not know.                                          6       A    Yes.
   7      Q   A man or a woman?                                       7       Q    And is that typical of your fights, the perse
   8      A   Man.                                                    8 would be --
   9      Q   Does Dr. Thermos have an office?                        9       A    No. Usually, I used to make 5- or 6-.
  10      A   He used to be at Kesler's office in Tustin,            10           MR. RAHIMI: Is it all right if we define
  11 but he's not there anymore. He would just be there              11 perse? Sorry.
  12 every other Thursday or every Thursday.                         12 BY MR. SHERMAN:
  13      Q   Okay. And is Kesler a doctor?                          13       Q    Sure. When I say "Is there a perse for a
  14      A   Sports doctor.                                         14 fight?" What do you understand that to mean?
  15      Q   So does Dr. Sheih have a medical degree?               15       A    After the fight, if I win or lose that's what
  16      A   Dr. Sheih?                                             16 they give me.
  17      Q   Yeah.                                                  17       Q    They give you money for winning?
  18      A   I believe so.                                          18       A    Yes.
  19      Q   And Dr. Thermos, does he have a medical                19       Q    They don't give you money for losing?
  20 degree?                                                         20       A    They do.
  21      A   Pretty sure he does.                                   21       Q    They do?
  22      Q   And Dr. Kesler?                                        22       A    Yeah.
  23      A   I don't know.                                          23       Q    How much do you get for losing?
  24      Q   Don't know about Dr. Kesler?                           24       A    Sometimes you get half of that or less than
  25      A   No.                                                    25 that.
                                                           Page 79                                                                 Page 81
   1     Q    But he has an office?                                   1       Q    Oh, okay. Is that typical to get half if you
   2     A    Yeah, he has an office.                                 2 lose?
   3     Q    What's the office called?                               3       A    Yes.
   4     A    Kesler's.                                               4       Q    And are there expenses involved in the
   5     Q    Kesler's?                                               5 fighting, you know, apart from -- I mean, you said you
   6     A    Yeah.                                                   6 had to pay for the medical; right?
   7     Q    Dr. Kesler -- I mean, what is it?                       7       A    Well, usually, 'cause I was winning, the King
   8     A    I -- I -- I -- I don't know. Yeah, I don't              8 of the Cage was paying for the medicals.
   9 know.                                                            9       Q    I'm sorry, what did you say? What's the last
  10     Q    Kesler. Okay. And how many times did you see           10 thing you said?
  11 Dr. Thermos?                                                    11       A    Sorry. The organization will pay for the
  12     A    Dr. Thermos, I think maybe two or three times.         12 medicals, I just pay for where I go train, and that's
  13 I'm not sure.                                                   13 it.
  14     Q    Okay. And why did you see Dr. Thermos?                 14       Q    How much would you say you spend on training
  15     A    First, I saw Dr. Thermos because I -- I pulled         15 per fight?
  16 my hamstring.                                                   16       A    I just go -- I just pay a $100 a month and I
  17     Q    Okay. Pulled hamstring. Okay. So you didn't            17 just keep training at the gym, and that's all -- that's
  18 see him because of the anxiety or sleeplessness, it was         18 all the training I do.
  19 cause --                                                        19       Q    Okay. Any other doctors that you've seen
  20     A    That was later on, I told him that I                   20 about your sleeplessness?
  21 couldn't -- like my fighting was -- I got to the second         21       A    No, just -- I believe --
  22 round or third round, I started getting like kind of            22       Q    Just those?
  23 fatigued a little bit but it wasn't as bad.                     23       A    Yes.
  24     Q    So these fights that you do, is there a perse?         24       Q    As part of your training do you take any
  25     A    Yes.                                                   25 dietary supplements?
                                                           Page 80                                                                 Page 82
  Sherman Declaration Exhibits, Page 32
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                    Page 28 (79 - 82)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 30 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1575  Liera vs. US Bank (N.A.), et al.
   1     A    No.                                                      1 I -- I (inaudible).
   2     Q    None?                                                    2     Q    And what do you do with the products that Max
   3     A    No.                                                      3 Muscle gives you?
   4     Q    Do you ever promote dietary supplements to the           4     A    I take them.
   5 folks who come to your gym?                                       5     Q    So you do take those supplements?
   6     A    Some people who want to lose wait, that's it.            6     A    Yeah, it's protein and vitamins.
   7     Q    Okay. So what does that mean?                            7     Q    Okay. And do you know what other ingredients
   8     A    Like a supplement that gives you energy and              8 there might be in the supplements that you take?
   9 burns fat, that's it.                                             9     A    No.
  10     Q    Are there companies that make nutritional               10     Q    How often do you take them?
  11 supplements that give them to you as kind of a                   11     A    Only when I fight. I don't really --
  12 promotional thing?                                               12     Q    Have you -- since when you started in 2005; is
  13     A    No, I have a Sponsor, Max Muscle, they just             13 that right?
  14 give me protein, vitamins, whatever I need.                      14     A    Fighting?
  15     Q    So you've never taken dietary supplements as            15     Q    Yeah.
  16 part of your MMA?                                                16     A    Yes.
  17     A    I don't think so.                                       17     Q    Have you taken any extended breaks from
  18     Q    No? Ever taken any type of steroid?                     18 fighting, or have you kind of always been working on
  19     A    I took a -- Dr. Shaw put me on a steroid one            19 your next fight?
  20 time.                                                            20     A    No, I think 2007 I took a little break 'cause
  21     Q    Do you remember what it was called?                     21 I -- I -- I had a slight tear in my ACL, I believe.
  22     A    No. I was like -- I just know it was like a             22     Q    Only in 2007?
  23 shot .5 millimeter, or something. That's it.                     23     A    I think. I'm not -- I don't remember the
  24     Q    Do you know what a steroid precursor is?                24 date.
  25     A    No.                                                     25     Q    So but other than 2007, you're kind of always
                                                            Page 83                                                              Page 85
   1      Q   Have you ever taken anything that contains a             1 working on your next fight?
   2 substance called prasterone?                                      2     A   Yes.
   3      A   I don't know.                                            3     Q   And does that mean that you're also -- also
   4      Q   Do you know what that is?                                4 taking your supplements?
   5      A   No.                                                      5     A   Just when -- probably a month. The month that
   6      Q   How about DHEA?                                          6 I'm competing for, that's it. I don't like it to take
   7      A   I heard of that.                                         7 stuff really.
   8      Q   Okay. Have you ever taken anything that                  8     Q   Do you know if the supplements have any impact
   9 contains it?                                                      9 on your hormone levels?
  10      A   For my adrenal glands, yes.                             10     A   No.
  11      Q   So when you say you took it for your adrenal            11     Q   When you say no, you don't know or --
  12 glands, how -- how did that happen?                              12     A   I don't think they have. They never did
  13      A   Just trying to see if it was -- like my                 13 anything bad before.
  14 adrenal deficiency, they said DHEA would help.                   14     Q   Okay. And are you under a doctor's
  15      Q   Who said that?                                          15 supervision when you're taking this stuff or you just
  16      A   Dr. -- Dr. Thermos. And the Vitamin J.                  16 take what Max Muscle give you?
  17      Q   So, sorry, it was Dr. Thermos and who?                  17     A   Max Muscle, I just -- I had to go get few
  18      A   My -- my -- my vitamin guy. My sponsor.                 18 things -- simple things, basic everybody gets. Protein,
  19      Q   Okay. Your vitamin guy --                               19 just liquid vitamins and -- and pre-workout, that's it.
  20      A   Sponsoring for fights.                                  20     Q   Besides the situation with U.S. Bank do you
  21      Q   And is that Max Muscle?                                 21 have any other sources of stress that you've experienced
  22      A   Yes.                                                    22 since May of 2016?
  23      Q   So what is the arrangement with Max Muscle?             23     A   In 2016?
  24 Do they give you money? Do they give you products?               24     Q   Yeah.
  25      A   Products. I just put the name on the shorts,            25     A   No.
                                                            Page 84                                                              Page 86
  Sherman Declaration Exhibits, Page 33
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                                  Page 29 (83 - 86)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 31 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1576  Liera vs. US Bank (N.A.), et al.
   1     Q     You did mention you had an aunt who died?               1 BY MR. SHERMAN:
   2     A     Yes.                                                    2     Q     Do you know what you're seeking in the lawsuit
   3     Q     Were you very close with her?                           3 for -- for out-of-pocket medical and pain and suffering,
   4     A     Not so much. I know her when we were younger,           4 et cetera?
   5 see her here and there but not really.                            5     A     I don't know.
   6     Q     So that didn't contribute to your                       6     Q     You don't know?
   7 sleeplessness?                                                    7     A     No.
   8     A     No.                                                     8     Q     So have you ever seen a document that attested
   9     Q     Is there any stress involved with being an MMA          9 to that put a value on that?
  10 fighter?                                                         10          MR. RAHIMI: Objection. Privileged. Work
  11     A     No, just the stress that I don't know what's           11 product.
  12 going on with me no.                                             12 BY MR. SHERMAN:
  13     Q     Okay. Have you taken any vacations --                  13     Q     What's your answer?
  14     A     Yes.                                                   14     A     No.
  15     Q     Where have you gone?                                   15     Q     As you sit here today, I mean, how much do you
  16     A     Hawaii and San Diego.                                  16 think U.S. Bank ought to pay for medical expenses,
  17     Q     And were you able to enjoy those?                      17 damage to your physical and emotional?
  18     A     Yes.                                                   18          MR. RAHIMI: Objection. Calls for
  19     Q     Do you generally enjoy your life with Kim?             19 speculation. Legal conclusion. You can answer.
  20     A     Yes.                                                   20 BY MR. SHERMAN:
  21     Q     Okay. And besides the sleeplessness has                21     Q     What are you asking the Bank to pay?
  22 whatever U.S. Bank did had any impact on that?                   22     A     I don't know.
  23     A     Sorry, what was that?                                  23     Q     You don't know?
  24     Q     Besides what U.S. Bank have you had any -- has         24     A     No.
  25 what U.S. Bank did have any impact on your ability to            25     Q     I mean, can you give me a ballpark figure?
                                                            Page 87                                                                Page 89
   1 kind of enjoy life?                                               1          MR. RAHIMI: Objection. Calls for
   2      A    Sometimes. When everything happened, it was             2 speculation.
   3 hard to teach, hard to do anything. I even stopped                3 BY MR. SHERMAN:
   4 training people, I just -- I felt kind of depressed a             4     Q     You can answer.
   5 little bit.                                                       5     A    I -- I -- I off the top of my head right now I
   6      Q     So how many classes do you teach a week?               6 can't.
   7      A    Right now I teach probably eight to nine                7     Q     Okay. The doctors that you've seen would you
   8 classes a week.                                                   8 have seen them anyway in the course of your MMA
   9      Q     And have you kept that pace up, you know,              9 training?
  10 pretty much constantly, or how has -- how has your               10     A    No.
  11 ability to teach been effected since May of 2016?                11     Q     No. Okay. Do they send you bills?
  12      A    When I used to teach, I got kind -- well, not          12     A    I pay cash upfront when I go.
  13 lazy, but I wasn't in the mood to teach and I didn't             13     Q     You pay cash?
  14 want to be at the gym, I didn't want to do anything,             14     A    Yes.
  15 really.                                                          15     Q     And they never present you with a bill?
  16      Q     Okay. But you still came in and you taught;           16     A    I just tell them how much it is and I just pay
  17 right?                                                           17 it right there and then.
  18      A    I had to.                                              18     Q     Okay. You never get like a bill in the mail?
  19      Q     Okay. So you didn't miss any work?                    19     A    Only -- the only time is when I broke my hand,
  20      A    No, I didn't.                                          20 my knuckle in half, and any fight injury, that's when I
  21      Q     Okay. So is there a value that you would put          21 get a bill. But then fighting insurance take care of
  22 on the medical -- say -- damages that you've incurred,           22 that.
  23 pain and suffering?                                              23     Q     How much -- do you have any record at all of
  24          MR. RAHIMI: Objection. Calls for                        24 how much you spent on doctors that you would attribute
  25 speculation.                                                     25 to helping you with the problems that you say U.S. Bank
                                                            Page 88                                                                Page 90
  Sherman Declaration Exhibits, Page 34
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                 Page 30 (87 - 90)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 32 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1577  Liera vs. US Bank (N.A.), et al.
   1 caused?                                                         1     A   This one, I don't know.
   2     A    I spent a lot of money, I -- I don't remember          2     Q    Okay. So do you see at the top where it says
   3 how much.                                                       3 17 March 2016?
   4     Q     I mean, how would I -- how would I figure out         4     A   Yes.
   5 what that number is?                                            5     Q    Okay. Is that when you went to Dr. Thermos
   6     A    I don't know. Different medications, saw               6 and had this blood work ordered?
   7 different doctors, some were -- I mean, I just pay              7     A   Yes.
   8 whatever I need to pay. I needed to figure out what's           8     Q    And so that was before you knew anything had
   9 wrong with me so I just saved money and I just paid it.         9 happened at U.S. Bank; right?
  10     Q     Okay. And you wouldn't have had any of those         10     A   Yes.
  11 visits except for what happened with U.S. Bank?                11     Q    Okay. And so why before anything had happened
  12     A    Yeah, I don't think I would.                          12 at U.S. Bank were you going to see Dr. Thermos?
  13     Q     You wouldn't have gone to see a doctor about         13     A   Cause I pulled my hamstring really bad and I
  14 your hormone levels in the process of training for MMA         14 cut a lot of weight, so he just said go get a blood
  15 or bodybuilding or anything like that?                         15 test.
  16          MR. RAHIMI: Objection. Calls for                      16     Q    And do you remember what the results were of
  17 speculation. You can answer.                                   17 the test that Dr. Thermos ordered here on Exhibit 172?
  18          THE WITNESS: Okay. Probably see a doctor              18     A   No, I don't remember.
  19 maybe, but I wouldn't have to be going constantly to see       19     Q    Do you have a copy of the results?
  20 different hormone doctors or different kind of doctors.        20     A   I don't -- not with me, I don't think so.
  21 BY MR. SHERMAN:                                                21     Q    Okay. Did you hurt your elbow in 2017?
  22     Q     And did you see any hormone doctors prior to         22     A   I had pieces of bones floating around and my
  23 May of 2016?                                                   23 arm kept locking in.
  24     A    I believe I saw one doctor just --                    24     Q    Okay. This is 173.
  25     Q     Okay. And how often?                                 25         (Exhibit 173 was marked for
                                                          Page 91                                                          Page 93
   1      A    Just once.                                            1         identification by the court reporter
   2      Q    And what was the reason you went to that              2         and is attached hereto.)
   3 hormone doctor?                                                 3     Q    Do you recognize Exhibit 173?
   4      A    Cause I felt like dehydrated, I wondered why I        4     A    Yes.
   5 pulled my hamstring so bad.                                     5     Q    What is this?
   6      Q    And what did that doctor tell was the reason?         6     A    This is the test that Dr. Sheih ordered. Made
   7      A    I don't remember.                                     7 me -- wanted me to take a urine test.
   8      Q    Did they draw any blood?                              8     Q    Okay. And can you tell me anything about what
   9      A    Yes, they did blood.                                  9 these results mean? I mean, this is a report results
  10      Q    Okay. And did you give urine too?                    10 from that testing; is that right?
  11      A    I believe it was just blood.                         11     A    Okay.
  12      Q    And what were the results?                           12     Q    No, I'm asking you.
  13      A    I don't remember. I saw so many, I don't             13     A    Yes.
  14 remember.                                                      14     Q    Okay. Can you tell me what it means?
  15      Q    Okay. Do you have health insurance?                  15     A    I don't even know. To be honest with you, I
  16      A    No.                                                  16 don't even -- I don't know how to read this.
  17      Q    This is going to be 172.                             17     Q    Okay. And when you went to see Dr. Sheih and
  18          (Exhibit 172 was marked for                           18 he ordered this test, what did you tell him about why
  19          identification by the court reporter                  19 you had come to see him?
  20          and is attached hereto.)                              20     A    Well, he went to one of my fights and he saw
  21      Q    So, Mr. Soria, I've handed you what's been           21 that my arms were like really cramped up like really
  22 marked as Exhibit 172. Can you tell me what this is?           22 tight, and I couldn't close my hand.
  23      A    This is blood work that Dr. Thermos ordered.         23     Q    Okay. And so what happened in that fight?
  24      Q    Okay. And when -- when did you go see                24 Did you ask to stop the fight?
  25 Dr. Thermos to have a blood work?                              25     A    No, I don't ask to stop the fights.
                                                          Page 92                                                          Page 94
  Sherman Declaration Exhibits, Page 35
                                                 Depo International, Inc.
                                       (763) 591-0535 | info@depointernational.com                               Page 31 (91 - 94)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 33 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1578  Liera vs. US Bank (N.A.), et al.
   1     Q     You were able to keep fighting?                         1     A    Stress.
   2     A     No.                                                     2     Q    So you had an ultrasound for stress?
   3     Q     No?                                                     3     A    Well, I don't know. That's what they sent me,
   4     A     No, I was going and then it just -- I just              4 is for stress and to see what's going on with me, make
   5 couldn't get up, my legs just gave out and my arms gave           5 sure there's nothing.
   6 out.                                                              6         (Exhibit 175 was marked for
   7     Q     About how long in the fight went on when you            7         identification by the court reporter
   8 experienced that?                                                 8         and is attached hereto.)
   9     A     I don't remember.                                       9     Q    Do you recognize Exhibit 175?
  10     Q     Okay. 174. Do you recognize Exhibit 174.               10     A    I believe so.
  11          (Exhibit 174 was marked for                             11     Q    What's Exhibit 175?
  12          identification by the court reporter                    12     A    It's a medication Dr. Shaw put me in.
  13          and is attached hereto.)                                13     Q    Okay. What are these medications?
  14     A     No, I don't.                                           14     A    Adrenal. I don't remember this one. I know
  15     Q     Can you tell me anything about what                    15 he gave me a vitamin, he said it's a natural vitamin,
  16 Exhibit 174 means?                                               16 male energy natural vitamin. And then he put me on -- I
  17     A     No.                                                    17 don't know what this one is -- oh, it's just like a
  18     Q     This refers to a Dr. Soni. Do you know who             18 powder. He said it's just a vitamin. And then the
  19 Dr. Soni is?                                                     19 testosterone I did it for ten weeks, but I didn't fight
  20     A     No, I don't know who that is.                          20 between that time because I don't like to take any
  21     Q     And then it says, Sonisk Pain Management.              21 steroid like that.
  22 What is that?                                                    22     Q    Would that even be legal for your --
  23     A     I don't know. I don't remember.                        23     A    No, that's why I don't. Cause they suspend
  24     Q     Have you ever seen a Dr. Soni?                         24 you for two years if they catch you with that.
  25     A     Not that I -- I don't remember the name.               25     Q    Okay. And then what was the last thing on
                                                            Page 95                                                           Page 97
   1      Q    How did you come to have Exhibit 174?                   1 Exhibit 175?
   2      A    I don't know.                                           2     A    HEG, I don't know what that is, but I did --
   3      Q    You don't know?                                         3 it was two different shots. HEG, I don't know what that
   4      A    No, I don't know.                                       4 one does.
   5      Q    Do you recall having an ultrasound in June of           5     Q    Have you heard of a substance called "Human
   6 2017?                                                             6 chorionic gonadotropin?
   7      A    I think so, yeah, they sent me to ultrasound            7     A    No.
   8 of my organs.                                                     8     Q    Do you know if that's what the reference in
   9      Q    Why -- why did you have that?                           9 Exhibit 175 is to?
  10      A    I don't remember. The doctor said just --              10     A    I don't even know.
  11 it's to make sure it's not an organ issue, what's going          11     Q    Okay. Are any of these substances listed on
  12 on with me.                                                      12 Exhibit 175 ones that, you know, an MMA fighter might
  13      Q    Okay. And get a diagnosis after you had the            13 take to improve?
  14 ultrasound?                                                      14     A    The only one is testosterone one.
  15      A    Yes. I don't remember what it was, but I did           15     Q    How about any of the others?
  16 get one.                                                         16     A    No.
  17      Q    Okay. And you don't remember what the                  17     Q    Is it common MMA fighting for fighters to take
  18 diagnosis was. Did you have any treatment as a result            18 supplements?
  19 of the ultrasound?                                               19     A    What kind of supplements? Like vitamins?
  20      A    No.                                                    20     Q    Well, any kind of nutritional supplement.
  21      Q    Is there any relation between, you know, the           21     A    Well, I know they all take vitamins, but some
  22 issues you had with U.S. Bank and you getting this               22 of them, I'm pretty sure, are on steroid.
  23 ultrasound?                                                      23     Q    Why is -- okay. How common is steroid used
  24      A    I'm pretty sure it is.                                 24 in --
  25      Q    Okay. What would that be?                              25     A    Cause they want to perform better and not get
                                                            Page 96                                                           Page 98
  Sherman Declaration Exhibits, Page 36
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                                Page 32 (95 - 98)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 34 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1579  Liera vs. US Bank (N.A.), et al.
   1 tired.                                                           1 supplements I take.
   2     Q     Right. And -- and when fighters take                   2     Q   Okay. And, in fact, we saw that he's actually
   3 steroids, that has an impact on their hormone levels;            3 prescribing -- Dr. Shaw is prescribing you some
   4 right?                                                           4 supplements; right?
   5     A     Yeah. It shoots their testosterone up and              5     A   Yes.
   6 then it makes them -- we're not getting tired.                   6     Q   Okay. Do you know what blood doping is?
   7     Q     Right. Why is Max Muscle interested in                 7     A   When you freeze the blood and they inject it
   8 sponsoring you?                                                  8 back into your body?
   9     A     Cause every fighter usually has a vitamin --           9     Q   Yeah. Have you ever done that?
  10 because I could send people to them from my gym, that's 10             A   No.
  11 why. So I have something to offer. And then when I              11     Q   If you turn to the third page of Exhibit 176,
  12 fight, it's usually on TV and they see their logo on TV.        12 do you recall if Dr. Shaw ever, you know, talked to you
  13 Advertisement.                                                  13 about these results?
  14          (Exhibit 176 was marked for                            14     A   Yeah, he just said that my estrogen levels
  15          identification by the court reporter                   15 were really high.
  16          and is attached hereto.)                               16     Q   And did he tell you why he thought that was?
  17     Q     Showing you what's been marked as Exhibit 176.        17     A   Maybe the medication. This is the last one.
  18 Can you tell me what Exhibit 176 is?                            18 I think he told me to get off the medication.
  19     A     It's a blood test.                                    19     Q   And what was the medication?
  20     Q     It's the results of a blood test; right?              20     A   It might have been Chlomib.
  21     A     Yes.                                                  21     Q   Chlomib?
  22     Q     And if you turn to the third page of the              22     A   Yes.
  23 Exhibit, there is actually two different ones; correct?         23     Q   How do you spell that?
  24     A     Yes.                                                  24     A   C-H-L-O-M-I-B.
  25     Q     And can you tell me anything about what these         25     Q   Is it Dr. Shaw who had prescribed that for
                                                           Page 99                                                        Page 101
   1 results mean?                                                    1 you?
   2      A    On the first page it's -- I don't know what            2     A   Yeah, because I told him I don't want to take
   3 Albumin is or Bilirubin.                                         3 the shots, the testosterone shots.
   4      Q    Bilirubin?                                             4     Q   Okay. What is Chlomib?
   5      A    Yeah, or AST, I don't know what that is. But           5     A   Honestly, I have no idea.
   6 Estradiol is estrogen.                                           6     Q   Okay. Did Dr. Shaw tell you why he was giving
   7      Q    Has any doctor ever told you that your liver           7 you Chlomib?
   8 is being stressed?                                               8     A   Yeah, he told me because I don't want to take
   9      A    I -- I believe so.                                     9 the testosterone, he want me to keep continuing taking
  10      Q    Okay. And did they tell you what they thought         10 it. I said no because I don't want to get in trouble
  11 the cause of that was?                                          11 for taking steroid, and I don't want to rely on that
  12      A    No. They just said you have daily stresses.           12 either. So he said "I'll give you something that you
  13      Q    Could it have anything to do with, you know,          13 don't have to take shots and you won't get in trouble
  14 supplements that you're taking?                                 14 for." I said okay.
  15      A    No.                                                   15     Q   Do you know what a testosterone steroid
  16      Q    No? How about your AST level; do you know             16 precursor is?
  17 what that is?                                                   17     A   No.
  18      A    No.                                                   18     Q   Okay. So -- okay. And you don't have any
  19      Q    Has Dr. Shaw talked to you about your elevated        19 bills from any of the doctors you've seen since May of
  20 AST level?                                                      20 2016?
  21      A    He talked to me, but there is so many thing           21     A   No. Every time I go there, I pay upfront.
  22 they talk about, I forget.                                      22     Q   Okay.
  23      Q    And again you're not aware of any link between        23     A   I don't like dealing with that stuff.
  24 that and any supplements you might be taking?                   24     Q   And you haven't kept track of total?
  25      A    No. Cause I -- I -- I told him what                   25     A   No, don't.
                                                          Page 100                                                        Page 102
  Sherman Declaration Exhibits, Page 37
                                                    Depo International, Inc.
                                          (763) 591-0535 | info@depointernational.com                          Page 33 (99 - 102)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 35 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1580  Liera vs. US Bank (N.A.), et al.
   1     Q      And apart from going around to every                    1 can't do that. But I guess when I got married and did
   2 individual doctor, can anybody in the world tell me how            2 all the paperwork, I was able to go and then come back.
   3 much you spent on doctors as a result of what you claim            3     Q    So where did you get married?
   4 U.S. Bank did to you?                                              4     A    I got married in Fullerton courthouse.
   5     A      No.                                                     5     Q    I'm sorry, you said you'd left the country
   6     Q      Are you also claiming that U.S. Bank harmed             6 before?
   7 your immigration status?                                           7     A    No, no, no. I just said I would be able to.
   8     A      Yes.                                                    8     Q    That you would be able to?
   9     Q      How so?                                                 9     A    Yeah.
  10     A      I got approved for the I-130, I was supposed           10     Q    If there hadn't -- you hadn't been the victim
  11 to go to Mexico for -- go two days, just have a letter            11 of a fraud?
  12 from -- 'cause I was going to go visit my aunt, she               12     A    Yes.
  13 needed somebody to take care of her.                              13     Q    Okay. Are there any other reasons why you
  14     Q      Okay.                                                  14 might not be able to get back into the country?
  15     A      So I got all the paperwork together and I              15     A    No, that was it.
  16 needed a doctor's note for Mexico and I was going to go.          16     Q    That's it?
  17 I had three weeks to do it before Trump got sworn in,             17     A    That's the only reason.
  18 and I told the lawyer what happened and she said that I           18     Q    Okay. Your parents brought you here from
  19 couldn't do it anymore. I had everything ready to go.             19 Mexico; correct?
  20 And then I said after I come back, I'll be able to leave          20     A    Yes.
  21 the country and I'll be fine, I'll go anywhere in the             21     Q    When was that?
  22 country. And I couldn't to it.                                    22     A    When I was 5.
  23     Q      What was the name of the lawyer?                       23     Q    Okay. And did they have a visa at that time?
  24     A      Meredith Brown.                                        24 Did you have a visa?
  25     Q      Okay. And so what did she tell you about               25     A    I didn't have a visa.
                                                            Page 103                                                            Page 105
   1 how -- you know -- what happened with U.S. Bank would              1     Q    So you entered the United States illegally?
   2 have an impact on you -- you being able to reenter the             2     A   Yes.
   3 United States from Mexico?                                         3     Q    So do you have any awareness as to whether,
   4     A      Well, if I didn't have this fraud against me,           4 you know, there is a law that says that you wouldn't be
   5 I would go to Mexico and come back, but they said -- she           5 able to reenter the United States after leaving when you
   6 didn't want to risk for them any reason -- if they find            6 had a illegal entry in the first place?
   7 out -- I forgot the amount -- if they found out anything           7     A   Well, she told me that I would be -- I would
   8 like that, it's kind of like a crime so they wouldn't              8 be okay to reenter. It wouldn't be a problem. If not,
   9 let me back in just for that. So she wouldn't want to              9 she wouldn't have sent me to go to Mexico. She said I
  10 risk it.                                                          10 got married, I got approved for my I-130, I got all my
  11     Q      Do you know what an advance parole is?                 11 paperwork. All I had to do is just get some things
  12     A      No.                                                    12 on -- on -- on the list she gave me to get done, and
  13     Q      So you don't know if you've ever applied for           13 then just go in and come back and everything would -- I
  14 advance parole?                                                   14 would be fine.
  15     A      No, I haven't. I don't think so. I don't               15     Q    Okay. Even without getting advance permission
  16 know.                                                             16 from the United States government?
  17     Q      Okay. What was the reason for you going to             17     A   I think -- I -- I -- I -- I don't know.
  18 Mexico?                                                           18     Q    You don't know. And as far as you know,
  19     A      That way, when I go to Mexico and come back,           19 you've never applied for advance permission or advance
  20 it shows that I'm coming back to the U.S. legally.                20 parole to reenter the United States after leaving?
  21     Q      And so you've never asked for any sort of              21     A   I don't remember.
  22 advanced permission from the Immigration authorities to           22     Q    Okay. What's Attorney Brown's phone number?
  23 be able to go to Mexico and guarantee that you'd be able          23     A   I have her number with me, let me check. I
  24 to get back in?                                                   24 don't have it with me.
  25     A      Well, I talked to the lawyer and they said I           25     Q    Do you know what her address is?
                                                            Page 104                                                            Page 106
  Sherman Declaration Exhibits, Page 38
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                 Page 34 (103 - 106)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 36 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1581  Liera vs. US Bank (N.A.), et al.
   1     A    No.                                                        1 if you could?
   2     Q    Does her law office have a name other than her             2     A   Yes.
   3 name?                                                               3     Q   But then it goes on to say that the evidence
   4     A    I think it's the Law Offices of Meredith                   4 that he or she is not eligible to file an adjustment of
   5 Brown.                                                              5 status application. Do you know what that means?
   6     Q    Do you currently have an employment                        6     A   No.
   7 authorization card?                                                 7     Q   Okay. Do you understand whether you're able
   8     A    Yes.                                                       8 to get a green card in your presence status?
   9     Q    That's valid?                                              9     A   I don't know.
  10     A    Yes.                                                      10     Q   You don't know?
  11     Q    Okay. When was that most recently renewed; do             11     A   No.
  12 you know?                                                          12     Q   So nobody ever told you that because you
  13     A    It expires next year.                                     13 entered the United States illegally, you can't get a
  14     Q    Do you have a -- besides the card itself, do              14 green card?
  15 you have a document that -- that you got from the                  15     A   Yeah, they told me because of that. But then
  16 government that says that was approved?                            16 if I go to Mexico and come back, then it's like I got
  17     A    Yes.                                                      17 into the U.S. legally.
  18     Q    Okay. What's your understanding about what                18     Q   And in addition to that, have they told you
  19 the Trump Administration did, you know, with respect               19 whether you should have advance permission to leave and
  20 to -- let me back up.                                              20 come back?
  21         You know what DACA status is?                              21     A   Well, she said it would be fine. Yeah, I did
  22     A    Yes.                                                      22 my interview and everything, I got approved. And she
  23     Q    In fact, you have DACA status right now?                  23 said it would be fine.
  24     A    Yes.                                                      24     Q   You got approved for what?
  25     Q    And what's your understanding of what                     25     A   I got I-130 that we got married legally and it
                                                             Page 107                                                             Page 109
   1 President Trump's Administration has done with respect              1 was a legal marriage not a fake one. And then --
   2 to people with DACA status being able to get advance                2 yeah -- so we just got -- whatever list she gave me, go
   3 approval to leave the country and come back?                        3 to Mexico and come back and then I'll be able to leave
   4     A    All I know, they just took the DACA away, but              4 the U.S. Cause you're saying you left the U.S. but you
   5 then he's waiting for something -- to replace it with               5 came back legally.
   6 something else.                                                     6     Q    And -- but you've never applied for advance
   7     Q    Okay.                                                      7 parole?
   8         (Exhibit 177 was marked for                                 8     A    I -- I don't know.
   9         identification by the court reporter                        9     Q    You don't know. Okay.
  10         and is attached hereto.)                                   10         (Exhibit 178 was marked for
  11     Q    I've just handed you what's been marked                   11         identification by the court reporter
  12 Exhibit 177. Do you know what Exhibit 177 is?                      12         and is attached hereto.)
  13     A    No.                                                       13     Q    And handing you what's been marked as
  14     Q    So if you look at the second paragraph, it                14 Exhibit 178. Do you know what's Exhibit 178?
  15 says the above petition has been approved.                         15     A    Yes.
  16         Do you know what that is?                                  16     Q    What's Exhibit 178?
  17     A    Yes.                                                      17     A    This is for my work permit.
  18     Q    So what is that?                                          18     Q    This is -- in fact, Exhibit 178 is the
  19     A    That we both got married legally.                         19 application you've filed to renew your work permit?
  20     Q    And the next sentence says: The petition                  20     A    Yes.
  21 indicates that the person for whom you are petitioning             21     Q    And this application, Exhibit 178, was
  22 is in the United States and will apply for an adjustment           22 approved?
  23 status. See that?                                                  23     A    Yes.
  24     A    Yes.                                                      24     Q    Is information in Exhibit 178 true and
  25     Q    So I take it, you'd like to get a green card              25 correct?
                                                             Page 108                                                             Page 110
  Sherman Declaration Exhibits, Page 39
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                 Page 35 (107 - 110)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 37 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1582  Liera vs. US Bank (N.A.), et al.
   1     A    Yes.                                                   1         MR. RAHIMI: Yeah.
   2     Q    Did you fill it out yourself?                          2         (Exhibit 179 was marked for
   3     A    No, Meredith did it and then me and my wife            3         identification by the court reporter
   4 did it at the house. Cause we usually go there, you pay         4         and is attached hereto.)
   5 her and then you pay the application.                           5 BY MR. SHERMAN:
   6         MR. RAHIMI: Do you have an extra copy for me?           6     Q    Do you recognize Exhibit 179?
   7         MR. SHERMAN: Oh, I'm sorry.                             7     A    Yes.
   8         MR. RAHIMI: No worries. Thanks.                         8     Q    What's Exhibit 179?
   9 BY MR. SHERMAN:                                                 9     A    That I got approved.
  10     Q    And so after it was filled out, did you read          10     Q    Okay. And so you were -- you were able -- you
  11 Exhibit 178?                                                   11 had DACA status before July of 2017; correct?
  12     A    Just to confirm that name and address was             12     A    Yes.
  13 correct.                                                       13     Q    And you renewed that in July of 2017; correct?
  14     Q    Okay. And what about the other information?           14     A    I believe so, yes.
  15     A    The other information is what Meredith filled         15     Q    And am I correct that Exhibit 179 is the
  16 out, so we just filled out the name and address.               16 document that the government sent that told you you were
  17 Address change and that's it.                                  17 renewed?
  18     Q    And then on Page 2 of Exhibit 178 that's              18     A    Yes.
  19 marked 250 USB in the bottom left-hand corner, on that         19     Q    And your DADA status expires in July of 2019
  20 page do you see your signature?                                20 coming up?
  21     A    Yes.                                                  21     A    Yes.
  22     Q    And that is your signature?                           22     Q    And you'd have to reapply again?
  23     A    Yes.                                                  23     A    Yes.
  24     Q    Okay. And you understand that you -- by               24     Q    And depending on what happens with the Trump
  25 signing, you're certifying under penalty of perjury that       25 Administration, you may or may not get approved; right?
                                                         Page 111                                                          Page 113
   1 everything in Exhibit 178 was true and correct?                 1     A    If they pass the law and they put back
   2     A   Yes.                                                    2 (inaudible) I'd be able to get my -- everything is fine,
   3     Q    The page marked 251 you value your annual              3 I'd be able to leave the country.
   4 income at $35,000; is that right?                               4     Q    If they pass the law?
   5     A   Yes.                                                    5     A    If they pass the law.
   6     Q    And your annual expenses are $31,000?                  6     Q    And in the current moment, whether or not you
   7     A   Yes.                                                    7 get reapproved for DACA status has nothing to do with
   8     Q    How much of -- how much of the 35,000 is from          8 what happened at U.S. Bank; is that fair?
   9 Hardcore and how much is from your other employment?            9     A    Sorry, what was that?
  10     A   It's the whole 35,000 is from Hardcore.                10     Q    I say, in the current situation before there
  11     Q    Okay. When you work teaching boxing at the            11 is a law passed, nothing that happened at U.S. Bank is
  12 places that we talked about earlier, do you get a W-2          12 going to affect whether you get reapproved for DACA or
  13 from them?                                                     13 not?
  14     A   Yeah, I don't work for them anymore, I just            14     A    Well, if they take DACA away, then I won't
  15 work for my own business now. Since 2012 I haven't             15 DACA anymore.
  16 worked for anybody else.                                       16     Q    And when you say "If they take DACA away" you
  17     Q    Okay. And then if you turn to Page 256 on the         17 mean if the United States --
  18 bottom left-hand corner. You have to flip one more.            18     A    Yeah, if they take it away then --
  19 That's your signature again; correct?                          19     Q    Right. And that's what will determine whether
  20     A   Yes.                                                   20 you get your DACA status or not?
  21     Q    On Page 256 of Exhibit 178?                           21     A    Yes.
  22     A   Yes.                                                   22         MR. RAHIMI: Object to form.
  23         MR. RAHIMI: Let me know if it's an okay time           23         MR. SHERMAN: We can take that break now.
  24 for a break, but we can keep going.                            24         MR. RAHIMI: Okay. Cool.
  25         MR. SHERMAN: I just have one.                          25         THE VIDEOGRAPHER: Of the record. The time is
                                                         Page 112                                                          Page 114
  Sherman Declaration Exhibits, Page 40
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                             Page 36 (111 - 114)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 38 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1583  Liera vs. US Bank (N.A.), et al.
   1 10:54 a.m.                                                         1    Q      Did you make an application to rent this
   2                 (Recess taken.)                                    2 space?
   3          THE VIDEOGRAPHER: Going back on the record.               3    A      No, I couldn't.
   4 The same is 11:03 a.m.                                             4    Q      Why not?
   5 BY MR. SHERMAN:                                                    5    A      Because my credit was bad.
   6     Q    So, Mr. Soria, are you claiming in this                   6    Q      So you didn't even try?
   7 lawsuit that something U.S. Bank did is preventing you             7    A      No.
   8 from growing your business?                                        8    Q      Do you have any idea whether you would have
   9     A    Yes.                                                      9 been approved or not?
  10     Q    Okay. Tell me -- tell me why that is?                    10    A      I don't -- I don't.
  11     A    I wasn't able to move locations, find a new              11    Q      Okay. What was the rent gonna be in the 5000
  12 building -- a bigger building and get out of the area             12 square foot space?
  13 where I'm at right now.                                           13    A      My partner -- well, Albert told me it would be
  14     Q    And so right now you're at                               14 about 3200 a month.
  15     A    No,                                                      15    Q      Who is -- you said your partner Albert; who is
  16     Q    I'm sorry,                         in Fullerton;         16 that?
  17 right?                                                            17    A      Well, he's my real estate agent and he was
  18     A    Yes.                                                     18 going to invest into the business.
  19     Q    And who is your landlord there?                          19    Q      He's a real estate agent and he was going to
  20     A    Al Booker.                                               20 invest?
  21     Q    Al -- sorry, what was the last name?                     21    A      Yes.
  22     A    Booker, B-O-O-K-E-R.                                     22    Q      And so what was the nature of Albert's
  23     Q    And so does he own the building?                         23 investment gonna be?
  24     A    Yes.                                                     24    A      He -- he said he would put $20,000.
  25     Q    Okay. And you rent it from him?                          25    Q      And on kind of what terms?
                                                            Page 115                                                         Page 117
   1     A    Yes, I rent from him.                                     1    A    We didn't get to the whole talking, so I don't
   2     Q    And how big is the space you have there?                  2 know.
   3     A    1900 square feet.                                         3    Q    So you didn't -- I mean, did you talk about
   4     Q    And what's the rent?                                      4 whether it would be a loan or whether he would actually
   5     A    The rent is 1100 right now.                               5 buy a part of Hardcore Fitness?
   6     Q    And do you have a written lease?                          6    A    He wanted to be a part of the gym.
   7     A    Yeah, I do. I have a written lease.                       7    Q    Okay. So he wanted -- do you know what the
   8     Q    What's the term on the lease?                             8 difference between debt and equity financing is?
   9     A    It's month-to-month now.                                  9    A    No.
  10     Q    Month-to-month. Okay. And so you'd like to               10    Q    You know what a loan is; right?
  11 move out and find a bigger space?                                 11    A    Yes.
  12     A    Yes.                                                     12    Q    And you know what it means to buy part of a
  13     Q    Have you located a space?                                13 business?
  14     A    I've been having trouble finding a space now.            14    A    Yes.
  15 Everything that was open is not available anymore.                15    Q    So what -- what Albert wanted to do is buy a
  16     Q    Okay. Is there any time between May of 2016              16 part of Hardcore?
  17 and now that you found a space that you had -- you're             17    A    Yes.
  18 saying you had to pass up because of something U.S. Bank          18    Q    And then you would have to share the income
  19 did?                                                              19 from Hardcore with Albert?
  20     A    Yes.                                                     20    A    Okay.
  21     Q    What space was that?                                     21    Q    No, I'm asking you. Is that --
  22     A    I don't know the address. It was on                      22    A    Yes, that was -- that was what he wanted to
  23 it was 5000 square feet.                                          23 do, yeah.
  24     Q    And who was the landlord there?                          24    Q    And is that something that you were willing to
  25     A    I don't know.                                            25 do?
                                                            Page 116                                                         Page 118
  Sherman Declaration Exhibits, Page 41
                                                 Depo International, Inc.
                                       (763) 591-0535 | info@depointernational.com                             Page 37 (115 - 118)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 39 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1584  Liera vs. US Bank (N.A.), et al.
   1      A    I -- I was 'cause I really want to move out of            1     Q    And how much is that?
   2 where I'm at right now.                                             2     A   500 a month.
   3      Q    Okay. Did you guys put anything down in                   3     Q    And so why didn't it work out with Mr. Soto,
   4 writing as to how that would work?                                  4 the investment?
   5      A    We didn't get that far.                                   5     A   I was (inaudible) I couldn't put the building
   6      Q    Okay. Was there anybody -- how do you know                6 under my name.
   7 Albert?                                                             7     Q    And you're saying the reason -- were you going
   8      A    I train his wife and his son.                             8 to buy a building or lease a building?
   9      Q    Okay. How long have you known Albert?                     9     A   I was gonna lease a building, but leasing a
  10      A    About six years.                                         10 building, I had to put it under my name and my credit
  11      Q    Okay. And before you trained his wife and his            11 wasn't -- I think it was 500 or something like that.
  12 son, you didn't know him before that?                              12     Q    So Mr. Soto is not a bank; right?
  13      A    I don't remember.                                        13     A   No.
  14      Q    And was that at Hardcore Fitness where they              14     Q    I mean, for purposes of this investment he's
  15 came and trained?                                                  15 just a guy that you know?
  16      A    Yes.                                                     16     A   Yes.
  17      Q    Okay. And what is -- besides him being a real            17     Q    Did he pull your credit?
  18 estate agent who you used to look for real estate for              18     A   No.
  19 your business, can you describe your relationship with             19     Q    Okay. So how did he find out about what was
  20 Albert Soto?                                                       20 going on with U.S. Bank?
  21      A    We don't really talk much. He just -- his                21     A   Cause I knew my credit. No. I knew my
  22 wife and his son come to the gym.                                  22 credit. I told him what my credit was.
  23      Q    Has he sponsored you for any of your fights?             23     Q    Okay. And did he ask?
  24      A    Yes.                                                     24     A   I just told him.
  25      Q    So what is -- how does that work? Like how               25     Q    You just told him?
                                                             Page 119                                                         Page 121
   1 does that arrangement work?                                         1     A   Yeah, 'cause he's trying to invest, I don't
   2     A     Sponsor -- the people give you money and                  2 want to lie to him.
   3 depends on how much they give you where -- where put the            3     Q    Right. But he didn't ask?
   4 logo on the shorts. You put it all on the shirts and                4     A   No.
   5 the back and then they just pay you for just putting                5     Q    And you guys didn't talk about any other forms
   6 them on the shorts the sponsored shorts.                            6 of -- you didn't get far enough to talk about, you know,
   7     Q     Okay. And so he's a real estate agent so he's             7 any of the other terms of his investment?
   8 always looking for advertise?                                       8     A   No, we were just looking, we were just
   9     A     Yes.                                                      9 looking. And then he said "We'll talk afterwards, but
  10     Q     And how much does he pay you to sponsor your             10 just look for a building."
  11 fights?                                                            11     Q    And you say you found one?
  12     A     He paid me about 2- to 400.                              12     A   Well, we found a few but -- yeah, we found one
  13     Q     Per fight?                                               13 that I really liked.
  14     A     Yes.                                                     14     Q    How long was it available?
  15     Q     Has he ever lent you money before?                       15     A   I honestly don't know.
  16     A     No.                                                      16     Q    You don't know. Okay.
  17     Q     Ever given you any money other than for the              17         So did you make -- you didn't make an
  18 sponsorships?                                                      18 application for that space; right?
  19     A     Just when I trained his wife and son.                    19     A   No.
  20     Q     And that's just the regular fee that you                 20     Q    You didn't make an application for any other
  21 charge everybody who trains with you?                              21 space?
  22     A     Just him, he pays that fee.                              22     A   No.
  23     Q     He pays the fee. So that his wife and son can            23     Q    Did you talk to Mr. Soto about putting it in
  24 train with you?                                                    24 his name?
  25     A     Yes.                                                     25     A   He didn't want to put it in his name, and I
                                                             Page 120                                                         Page 122
  Sherman Declaration Exhibits, Page 42
                                                    Depo International, Inc.
                                          (763) 591-0535 | info@depointernational.com                            Page 38 (119 - 122)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 40 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1585  Liera vs. US Bank (N.A.), et al.
   1 wouldn't put it in his name either.                              1       A   It's a business. Rene is in business with --
   2      Q   But he was -- he was proposing to buy a                 2 with -- with Ali Mas. I don't know much about it,
   3 portion of the business; right?                                  3 that's all I know. They said they were going to
   4      A   I would never put my business under somebody            4 invest -- invest or be partner.
   5 else's name.                                                     5       Q   Okay. So just 'cause I want like to kind of
   6      Q   Okay. I mean, what was preventing you from              6 set the table here, you know the difference between like
   7 putting the lease in the name Hardcore Fitness, LLC?             7 a person and a business; right?
   8      A   I don't know.                                           8       A   Yes.
   9      Q   Is that something you explored with the                 9       Q   Sam Soria is a person?
  10 landlord at the place that you found?                           10       A   Yeah.
  11      A   No.                                                    11       Q   Hardcore Fitness OC, LLC is a business; right?
  12      Q   Is there anybody else who was looking to               12       A   Yes.
  13 invest in your business?                                        13       Q   Is Ali Mas a person or a business?
  14      A   Rene Espinoza and Ali Mas.                             14       A   I -- honestly, I don't know.
  15      Q   So who is Rene Espinoza?                               15       Q   Okay. Your attorney have let us know that Ali
  16      A   He's a friend, I known him since 2012, I               16 Mas is a corporation. Do you know what a corporation
  17 believe.                                                        17 is?
  18      Q   And, I'm sorry, it's a he?                             18       A   Yes.
  19      A   Yeah.                                                  19       Q   Would it surprise you to learn that I searched
  20      Q   Okay. You've known him since 2012. How did             20 the California Secretary State's website and there is no
  21 you meet Mr. Espinoza?                                          21 entry for Ali Mas?
  22      A   I met him at Lous Training System where --             22       A   I don't know.
  23 doing conditioning.                                             23       Q   Can you give me any information about what Ali
  24      Q   Spell Lous.                                            24 Mas is?
  25      A   L-O-U-S.                                               25       A   I don't know. I just know Rene, he owns the
                                                          Page 123                                                          Page 125
   1     Q    Training Systems?                                       1 two offices and that's it.
   2     A    Yes.                                                    2       Q   Do you know if -- so who owns Ali Mas?
   3     Q    What kind of business is that?                          3       A   I don't know.
   4     A    He trains athletes all the time. Gets them              4       Q   Have you ever heard of a person called Ali
   5 very far in either soccer, basketball football, whatever         5 Mas?
   6 it is.                                                           6       A   No.
   7     Q    Is it physical conditioning? Is it nutrition?           7       Q   Okay. So it is a business?
   8 Is it -- what is it?                                             8       A   I'm guessing. I don't know.
   9     A    He does everything. Nutrition, but I never              9       Q   You're guessing?
  10 done nutrition with him, but it's just conditioning.            10       A   Yeah.
  11     Q    Okay. And what has the nature of your                  11       Q   Okay. So how much was Ali Mas going to
  12 relationship with Mr. Espinoza been since meeting him?          12 invest --
  13     A    He helped me train, we go training at                  13       A   It was Rene. 30,000.
  14 different gyms together.                                        14       Q   And so what were the terms of Mr. Espinoza's
  15     Q    So you guys are kind of training partners?             15 investment?
  16     A    Yes.                                                   16       A   We talked about either ownership of the
  17     Q    And this Company, this Ali Mas, Inc. that's            17 business or as a loan.
  18 A-L-I M-A-S?                                                    18       Q   Okay. And how much did you get with
  19     A    Yes.                                                   19 Mr. Espinoza?
  20     Q    Incorporated?                                          20       A   We were just looking for a building, that's
  21     A    Yes.                                                   21 about it. We didn't get anything in writing. We were
  22     Q    Okay. What is that?                                    22 about to but we didn't.
  23     A    It's business with -- him and Rene are in              23       Q   So there's nothing in writing yet with
  24 business together.                                              24 Mr. Espinoza?
  25     Q    Him -- and so Ali Mas is a person?                     25       A   No, we didn't get that far.
                                                          Page 124                                                          Page 126
  Sherman Declaration Exhibits, Page 43
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                              Page 39 (123 - 126)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 41 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1586  Liera vs. US Bank (N.A.), et al.
   1     Q    Okay. Did either Mr. Espinoza or Mr. Soto ask           1 teach the cardio class while I teach Jiu Jitsu at the
   2 you for financial information regarding Hardcore                 2 same time.
   3 Fitness?                                                         3     Q   And you would have needed those folks to make
   4     A    No.                                                     4 use of a larger space; right?
   5     Q    Let me ask you this: Did Mr. Espinoza know              5     A   Yes. We had kids before, but it didn't work
   6 anything about any situation between you and U.S. Bank?          6 out. I couldn't -- the timeframe didn't work, I had to
   7     A    I told him that I had that stuff under my               7 cancel it. They were upset but --
   8 name, and he just said to hold on.                               8     Q   And did you identify specific individuals who
   9     Q    Okay. And did Mr. Espinoza ask?                         9 had filled those roles?
  10     A    No.                                                    10     A   For classes?
  11     Q    Okay. Did he pull your credit?                         11     Q   Yeah.
  12     A    No.                                                    12     A   No, I haven't talked to them yet. I -- I just
  13     Q    Okay. And you know what it means when I say            13 didn't know who I even talk to.
  14 "pull your credit;" right?                                      14     Q   Did you seek out any more -- well, you didn't
  15     A    Yes.                                                   15 seek out any other sources of financing business
  16     Q    What does that mean to you?                            16 besides -- excuse me -- Mr. Espinoza or Mr. Soto?
  17     A    See my credit report.                                  17     A   I tried to -- I talked to Daniel about U.S.
  18     Q    Mr. Espinoza never did that; right?                    18 Bank, but he said I didn't qualify for any loans.
  19     A    No.                                                    19     Q   I take it, this was before the problem?
  20     Q    Mr. Soto never did that?                               20     A   Yeah. After that, I just stopped.
  21     A    No.                                                    21     Q   Okay. When -- when was the last time you
  22     Q    You just volunteered the information that you          22 talked to Mr. Berrera about that?
  23 had a situation with U.S. Bank?                                 23     A   Probably 2015. Somewhere in 2015.
  24     A    Yes.                                                   24     Q   Okay. And he said you wouldn't qualify for --
  25     Q    Do you know what a balance sheet is?                   25     A   He said I wouldn't qualify for any loans.
                                                          Page 127                                                         Page 129
   1      A   No.                                                     1     Q    And obviously the reason that you didn't
   2      Q    Do you know what an income statement is?               2 qualify had nothing to do with the state of your credit
   3      A   I guess, how much you make a year.                      3 at that time?
   4      Q    Yeah, for a business.                                  4     A    No.
   5      A   Yeah.                                                   5     Q    Do you have a website?
   6      Q    Do you have -- you don't have an income                6     A    I -- I let it go 'cause I couldn't get into
   7 statement for Hardcore Fitness; right?                           7 the website access. The guy that was -- that did it for
   8      A   No.                                                     8 me, I couldn't get a hold of him. So my wife and --
   9      Q    Can you tell me what Hardcore Fitness is worth         9 she's creating a new one.
  10 if you were going to sell it today?                             10     Q    Who hosted your website?
  11          MR. RAHIMI: Objection. Calls for                       11     A    Carlo Lewis.
  12 speculation. You can answer.                                    12     Q    And then was there like a go daddy or --
  13          THE WITNESS: I don't know.                             13     A    Go daddy.
  14 BY MR. SHERMAN:                                                 14     Q    Okay. That's -- that's the organization that
  15      Q    What -- what was the nature of your plan to be        15 had your website?
  16 able so afford a larger space?                                  16     A    Yes.
  17      A   My plan was to have more classes and have kids         17     Q    Okay. Did you have any kind of advertising
  18 class 'cause I can't have a kids class where I'm at             18 plan to expand your business?
  19 right now. It's -- at the time it doesn't work and              19     A    Advertising -- what I do for my business,
  20 there is not enough space to do a class at the same             20 Facebook, Instagram and I go pass the flyers in my
  21 time.                                                           21 neighborhood, like around the area where I'm at.
  22      Q    And how were you going to do that?                    22     Q    Okay.
  23      A   I hire different people that teach Jiu Jitsu           23         (Exhibit 180 was marked for
  24 and kickboxing and boxing. And then I was going to              24         identification by the court reporter
  25 teach the kids Jiu Jitsu and then have somebody else            25         and is attached hereto.)
                                                          Page 128                                                         Page 130
  Sherman Declaration Exhibits, Page 44
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                          Page 40 (127 - 130)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 42 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1587  Liera vs. US Bank (N.A.), et al.
   1      Q    So, Mr. Soria, I handed you what's been marked           1 says: Gross amount of payment card third party network
   2 as Exhibit 180. What's Exhibit 180?                                2 transaction and it says $33,405; right?
   3      A    Business Plan Discussions.                               3       A   Yes.
   4      Q    When was Exhibit 180 written?                            4       Q   And that's close to the $31,000 that you
   5      A    I don't remember.                                        5 estimated your income is on your employment application
   6      Q    Who wrote Exhibit 180?                                   6 to the government; is that right?
   7      A    I think it was me and my wife.                           7       A   Yes.
   8      Q    Was Exhibit 180 created before or after you              8       Q   And has that been typical for Hardcore Fitness
   9 sued U.S. Bank?                                                    9 to generate that kind of money from card credit
  10      A    I don't remember.                                       10 transactions during that time?
  11      Q    You don't remember?                                     11       A   Yes.
  12      A    Yeah, I don't remember.                                 12       Q   And has that really changed since 2015?
  13      Q    What prompted you to create Exhibit 180?                13       A   It went -- it's less now.
  14      A    I don't remember.                                       14       Q   I'm sorry?
  15      Q    So Exhibit 180 is not a document that you               15       A   It's less now.
  16 shared with Mr. Espinoza?                                         16       Q   And what's the reason for that?
  17      A    No.                                                     17       A   I wasn't really into the business anymore.
  18      Q    And Exhibit 180 is not a document that you              18 Stopped advertising, stopped doing --
  19 shared with Mr. Soto?                                             19       Q   Well, your website shut down because the guy
  20      A    No.                                                     20 who helped you with your website ghosted on you; right?
  21      Q    Neither of those gentlemen have ever seen               21       A   Well, I couldn't make changes to the website
  22 Exhibit 180?                                                      22 so I just -- I -- I could have paid for it again, but I
  23      A    I don't think so.                                       23 didn't want to. I just wasn't like in the mood to do it
  24          (Exhibit 181 was marked for                              24 anymore.
  25          identification by the court reporter                     25       Q   So what were the things you were doing in 2015
                                                            Page 131                                                            Page 133
   1          and is attached hereto.)                                  1 that you're not going now?
   2      Q    Handing you what has been marked as                      2       A    Advertising. I'd go pass flyers around the
   3 Exhibit 181. What's Exhibit 181?                                   3 schools 'cause we're next to two colleges and high
   4      A    Tax returns.                                             4 schools and around the neighborhood.
   5      Q    Sorry?                                                   5       Q    And is that something you could do today if
   6      A    Taxes.                                                   6 you wanted to?
   7      Q    Okay. What -- what information can I learn               7       A    Yes.
   8 from reading Exhibit 181?                                          8       Q    And what's the reason that you haven't done
   9      A    How much the gym made the year of 2015.                  9 it?
  10      Q    In total or just credit card transactions?              10       A    I don't know, I just lost my motivation. I've
  11      A    Credit card transactions.                               11 been trying to get out of that space for a while, so I
  12      Q    Okay. Has -- and I see, they're broken out by           12 really lost my motivation for it.
  13 month here. These are your total credit card receipts             13       Q    Because you -- 'cause you want to move into a
  14 at Hardcore Fitness per month for the year 2015;                  14 bigger space and bigger gym?
  15 correct?                                                          15       A    That, and I'm tired being where I'm at, it's
  16      A    Yes.                                                    16 not a good spot.
  17      Q    That's what's reflected on 181?                         17       Q    Okay. I have to grab something behind me,
  18      A    Okay.                                                   18 excuse me.
  19      Q    Well, I'm asking you: Is that your                      19           (Exhibit 182 was marked for
  20 understanding?                                                    20           identification by the court reporter
  21      A    I don't know.                                           21           and is attached hereto.)
  22      Q    You don't know. So you can't tell me what               22       Q    So this is Exhibit 182. And just flip through
  23 Exhibit 181 is?                                                   23 it and let me know if you can tell me what I see here in
  24      A    No.                                                     24 Exhibit 182.
  25      Q    Okay. So just looking at the document, Box 1A           25           So what's Exhibit 182?
                                                            Page 132                                                            Page 134
  Sherman Declaration Exhibits, Page 45
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                               Page 41 (131 - 134)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 43 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1588  Liera vs. US Bank (N.A.), et al.
   1     A    Gym year in 2017.                                            1         and is attached hereto.)
   2     Q    I'm sorry?                                                   2     Q    Handing what's been marked as Exhibit 183.
   3     A    The gym -- the year 2017, December.                          3 What's Exhibit 183?
   4     Q    So these -- these are statements you get from                4     A    Individual income. Tax return.
   5 U.S. Bank; right?                                                     5     Q    For what tax year?
   6     A    I think so.                                                  6     A    2015.
   7     Q    Okay. Have you ever looked at a statement                    7     Q    Did you create Exhibit 183?
   8 like we see on the first page of Exhibit 182?                         8     A    I believe so.
   9     A    No.                                                          9     Q    I should say, did you fill it in?
  10     Q    Okay. Do you know where -- do you know how                  10     A    With my name, yes.
  11 your lawyers were able to get these to hand them over to             11     Q    What about the numbers?
  12 us?                                                                  12     A    No, I didn't.
  13         MR. RAHIMI: Objection, privilege.                            13     Q    Who -- who filled out Exhibit 183?
  14 BY MR. SHERMAN:                                                      14     A    My tax guy. Martin.
  15     Q    Did you give the documents that comprise                    15     Q    If you turn to Page 2 of Exhibit 183, there is
  16 Exhibit 182 to your lawyers?                                         16 no signatures on it?
  17     A    I don't -- I don't know.                                    17     A    Oh.
  18     Q    You don't know. Okay? So you have no idea                   18     Q    You see that?
  19 how your lawyers got Exhibit 182?                                    19     A    Yes.
  20     A    I -- I -- I don't remember.                                 20     Q    Can you tell me why there are no signatures on
  21     Q    Okay. Can you tell me what, if anything, this               21 Exhibit 183?
  22 exhibit shows?                                                       22     A    I don't know.
  23     A    The deposits.                                               23     Q    Do you know if Exhibit 183 was filed with the
  24     Q    The deposit for what?                                       24 IRS in this form?
  25     A    The -- the people paid with credit card.                    25     A    I don't know. I don't think so.
                                                               Page 135                                                         Page 137
   1     Q    At the gym?                                                  1     Q    You don't think Exhibit 183 was filed with the
   2     A    Yes.                                                         2 IRS?
   3     Q    And this shows you what those credit card                    3     A    No, I don't know. I don't know.
   4 receipts are and the amount for your gym?                             4     Q    You don't know? Okay. Do you know if there
   5     A    Yes.                                                         5 were -- do you know if you've filed a tax return in
   6     Q    So I've gone through this documents, and we                  6 2015?
   7 appear to be missing statements for January, February,                7     A    Yes.
   8 March and April of 2016. Do you know where those would                8     Q    But you can't tell me whether Exhibit 183 is
   9 be?                                                                   9 the tax return that you filed or not?
  10     A    I don't know.                                               10     A    I don't know.
  11     Q    Do you keep statements like this in a                       11     Q    Okay.
  12 particular place?                                                    12         (Exhibit 184 was marked for
  13     A    No.                                                         13         identification by the court reporter
  14     Q    Do you have like an online access so we can go              14         and is attached hereto.)
  15 and look at things like Exhibit 182; do you know?                    15     Q    Handing you what's been marked as Exhibit 184.
  16     A    No.                                                         16 What's Exhibit 184?
  17     Q    Do you have anybody that kind of keep track of              17     A    The corporation income tax return.
  18 that sort of stuff for you?                                          18     Q    For what tax year is Exhibit 184?
  19     A    No.                                                         19     A    2016.
  20     Q    So, really, all you know is that at the end of              20     Q    So you signed Exhibit 184; right?
  21 the month you get an amount deposited on a bank account              21     A    Yes.
  22 and that's your credit card receipts for the month?                  22     Q    And it says that you prepared this return; is
  23     A    Yes.                                                        23 that right?
  24         (Exhibit 183 was marked for                                  24     A    Yeah -- I don't know.
  25         identification by the court reporter                         25     Q    Okay. Well, do you see where -- the box at
                                                               Page 136                                                         Page 138
  Sherman Declaration Exhibits, Page 46
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                                 Page 42 (135 - 138)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 44 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1589  Liera vs. US Bank (N.A.), et al.
   1 the bottom that says: Prepared signature?                          1 income tax for 2016 or not?
   2     A     Yes.                                                     2     A    I don't know.
   3     Q     Do you see where it says: Self-prepared                  3     Q    Okay.
   4 return?                                                            4         (Exhibit 186 was marked for
   5     A     Yes.                                                     5         identification by the court reporter
   6     Q     What does that mean, a self-prepared return?             6         and is attached hereto.)
   7     A     That I prepared it myself.                               7     Q    Handing you what's been marked Exhibit 186.
   8     Q     And is that in fact what happened in                     8 This appear to be a form 1040 for the tax year 2017;
   9 Exhibit 184?                                                       9 correct?
  10     A     I don't know.                                           10     A    Yes.
  11     Q     You don't have any recollection of filling              11     Q    And it appears that it has your name and your
  12 this out?                                                         12 wife's name and your social security numbers on the
  13     A     No -- I -- I -- I -- I don't know.                      13 first page; correct?
  14     Q     And so do you know if Exhibit 184 was filed             14     A    Yes.
  15 with the IRS?                                                     15     Q    But, again, Exhibit 186 hasn't been signed;
  16     A     I don't know.                                           16 correct?
  17     Q     You don't know. Okay.                                   17     A    No.
  18         (Exhibit 185 was marked for                               18     Q    And there is no indication of who prepared
  19         identification by the court reporter                      19 Exhibit 186; correct?
  20         and is attached hereto.)                                  20     A    Yes.
  21     Q     Handing you what's been marked as Exhibit 185.          21     Q    That's correct?
  22 Do you recognize Exhibit 185?                                     22     A    Yeah, I don't see.
  23     A     Yes.                                                    23     Q    Okay. And you can't tell me if Exhibit 186 is
  24     Q     What's Exhibit 185?                                     24 an accurate reflection of your income in 2017 or not;
  25     A     Tax return. Me and my wife.                             25 correct?
                                                            Page 139                                                           Page 141
   1     Q     And who filled out Exhibit 185?                          1     A   I don't know.
   2     A    Martin.                                                   2     Q    Okay. So if I wanted to get a handle on what
   3     Q     Is there a reason Martin doesn't put his name            3 your income has been in the past, who would I talk to?
   4 on your tax returns when he prepares them?                         4     A   I just know it by my tax returns, that's it.
   5     A    I have no idea.                                           5     Q    Okay. You go by what we've just looked at,
   6     Q     Is Martin like a CPA or does he work at like             6 Exhibit 183 through 186?
   7 an H&R Block or --                                                 7     A   Yes.
   8     A    I don't know.                                             8     Q    Okay. Have you made any applications for
   9     Q     How did you come to get Martin to prepare your           9 credit since May of 2016?
  10 taxes?                                                            10     A   Credit increase?
  11     A    Somebody told me about him at my gym and I did           11     Q    Any kind of credit. Credit increase, new
  12 my tax with him.                                                  12 account.
  13     Q     So Exhibit 185 was not filed with the IRS in            13     A   Credit increase and Orange County Credit
  14 this form; right?                                                 14 Union, my -- my bank.
  15     A    I don't know.                                            15     Q    Okay. What kind of credit did you apply for
  16     Q     Cause you didn't sign Exhibit 185?                      16 at Orange County Credit?
  17     A    I don't -- I don't know.                                 17     A   I don't remember the amount. Just a credit
  18     Q     Well, I mean, turn to Page 2 of Exhibit 185.            18 increase, that's it.
  19 Do you see your signature or any signature on                     19     Q    And so you don't know what kind of account
  20 Exhibit 185?                                                      20 you're asking the increased credit on?
  21     A    No.                                                      21     A   On my credit card. My credit card -- I think
  22     Q     And Kim did not sign Exhibit 185?                       22 I wanted like a thousand dollars limit more.
  23     A    I don't know.                                            23     Q    So I think earlier I asked you if you had
  24     Q     And so -- I mean, you can't tell me whether             24 credit cards at any other banks and your answer was
  25 Exhibit 185 is an accurate reflection of your family's            25 "Maybe at Wells Fargo."
                                                            Page 140                                                           Page 142
  Sherman Declaration Exhibits, Page 47
                                                    Depo International, Inc.
                                          (763) 591-0535 | info@depointernational.com                           Page 43 (139 - 142)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 45 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1590  Liera vs. US Bank (N.A.), et al.
   1      A   Before, Wells Fargo -- I don't know if I had         1     A    On my own.
   2 one at Wells Fargo. I just know, after U.S. Bank, I           2     Q    And at that time you already had an Orange
   3 just got credit union.                                        3 County Credit Union credit card?
   4      Q   So you went to a credit union?                       4     A    Yes.
   5      A   Yes.                                                 5     Q    Okay. And so what sort of increase did you
   6      Q   And do you have a credit card from Orange            6 ask for?
   7 County Credit Union?                                          7     A    I think it was about a thousand, that's it.
   8      A   Yes.                                                 8     Q    And you said something earlier about just
   9      Q   Okay. When did you get it?                           9 paying for it yourself. What were you saying?
  10      A   I don't remember.                                   10     A    Well, saving up money and just pay for it
  11      Q   And so when did you apply -- well, what was         11 later on.
  12 the nature of the application to OCCU -- if I call           12     Q    Can you say that again?
  13 Orange County Credit Union 'cause it's a lot to say --       13     A    Save money up and just pay for the stuff
  14 OCCU, will you understand what I mean?                       14 myself.
  15      A   Yes.                                                15     Q    Okay. So eventually you just decided to save
  16      Q   Okay. So, I mean, just tell me about how it         16 your money and buy the equipment later?
  17 came to be that you applied for credit there after May       17     A    I put it on the credit card. I wanted to pay
  18 of 2016?                                                     18 the insurance right away, I wanted to pay the whole, but
  19      A   I wanted to get a -- pay the business               19 I didn't have enough so I just made payments on it
  20 insurance and buy some stuff for the gym.                    20 monthly.
  21      Q   Okay. And so what did you do to try to be           21     Q    And you were able to put that on a payment
  22 able to afford that stuff?                                   22 plan?
  23      A   Well, I just tried to apply for it but now --       23     A    Yeah, I was able to, but I didn't want to. I
  24 save money to just pay for it myself.                        24 wanted to pay it upfront because there were extra
  25      Q   I'm sorry?                                          25 charges.
                                                       Page 143                                                             Page 145
   1     A    I'm sorry, can you repeat the question,              1     Q    Okay. What were the extra charges that you
   2 please?                                                       2 incurred to pay your insurance over time?
   3     Q    Yeah. So -- I mean, so you wanted to buy some        3     A    I don't know. Maybe like a hundred dollars
   4 stuff for the gym; right?                                     4 more.
   5     A    Yes.                                                 5     Q    For a year?
   6     Q    And is there something else you wanted to do?        6     A    No, I just -- it's 500-something. If not,
   7     A    I'd just buy stuff for the gym and pay the           7 600-something over, I think, for the year.
   8 insurance for the gym.                                        8     Q    So, I'm sorry, 500 -- so how much more per
   9     Q    Pay the insurance?                                   9 year does it cost to pay the insurance over time?
  10     A    Yes.                                                10     A    I think they charge you $100 more -- like
  11     Q    And that's the insurance that's carried by?         11 extra. It's $500-something, I don't know exactly the
  12     A    Martial Arts.                                       12 number. And then they charge you $200 upfront and then
  13     Q    Martial Arts. What is the whole name of the         13 you pay $60 every month until it's paid off.
  14 company that provides the insurance?                         14     Q    So they charge you a $100 to kind of spread
  15     A    I don't know.                                       15 the premium out; is that what you're saying?
  16     Q    You don't know. Okay. But you applied to            16     A    I think so. I don't know the amount, the
  17 Orange County Credit Union?                                  17 exact amount, but it's a little -- it's interest. If
  18     A    Yes.                                                18 you're making the payments, it's interest.
  19     Q    So how -- how -- how did you do that?               19     Q    Okay. And if I wanted to find this
  20     A    I went to branch and I applied.                     20 organization that provides this Martial Arts insurance,
  21     Q    Okay. And when you went into the branch, when       21 how would I find it?
  22 was that?                                                    22     A    Through martial arts insurance for a gym,
  23     A    I don't remember.                                   23 that's it.
  24     Q    Did you go kind of on your own volition or did      24     Q    And there's only one company through the
  25 somebody else recommend that you do that?                    25 United States that provides insurance to --
                                                       Page 144                                                             Page 146
  Sherman Declaration Exhibits, Page 48
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                             Page 44 (143 - 146)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 46 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1591  Liera vs. US Bank (N.A.), et al.
   1      A    I don't know. That's the one I've been                 1 maybe a $100 a month.
   2 dealing with, so I don't know.                                   2      Q    So you were going to pay the minimum payment?
   3      Q    Do they have a web address?                            3      A    I was gonna to pay the minimum payment.
   4      A    I'd just look for martial arts insurance.              4      Q    Okay. How much more were you going to pay?
   5      Q    So you just Google martial arts insurance?             5      A    I don't know.
   6      A    Yes.                                                   6          THE REPORTER: I'm sorry, you said "I was
   7      Q    And do you have any papers from them that              7 gonna pay the minimum payment"?
   8 reflect -- do you have like a paper insurance policy             8          THE WITNESS: No, I wasn't gonna pay the
   9 from them?                                                       9 minimum. I pay more.
  10      A    Yes. They send it to me.                              10          THE REPORTER: Okay. Please speak up, I can
  11      Q    Where is it?                                          11 barely hear you.
  12      A    It's in the house.                                    12          MR. RAHIMI: Yeah. Sorry, Eric, if you can
  13      Q    How about a bill from them; do you have that?         13 just go a little bit higher since the air is on.
  14      A    Email.                                                14          MR. SHERMAN: Sure. Sure.
  15      Q    Email?                                                15          MR. RAHIMI: Sam, you need to speak up.
  16      A    Yeah.                                                 16          THE WITNESS: Okay.
  17      Q    So you have emails that have bills?                   17          (Exhibit 187 was marked for
  18      A    Yes, I believe so.                                    18          identification by the court reporter
  19      Q    And does the email break out how much more it         19          and is attached hereto.)
  20 cost you to pay the premium?                                    20 BY MR. SHERMAN:
  21      A    I'm not sure.                                         21      Q    So showing you what's been marked as
  22      Q    What is the total premium per year?                   22 Exhibit 187. What's Exhibit 187?
  23      A    I don't know, I -- yeah, I don't know. The            23      A    This is what they sent me, they denied me
  24 total is 653.                                                   24 because the office numbers are delinquent.
  25      Q    653 per month?                                        25      Q    So I think you had said earlier that you
                                                          Page 147                                                           Page 149
   1     A     No, for the year. If you paid up, it's 653             1 wanted an increase on your credit limit on your credit
   2 for the year.                                                    2 card; is that right?
   3     Q     Okay. And because you pay it over time, it's           3      A    Yes.
   4 how much?                                                        4      Q     Okay. Is that what Exhibit 187 is talking
   5     A     I don't know. If it's payment, I don't know.           5 about?
   6     Q     You don't know. So as -- as you sit here you           6      A    Yes. I was trying to get increase also
   7 can't tell me how much more it cost you not to get that          7 because I want to transfer the money from my credit
   8 credit at Orange County and pay it all at once?                  8 cart, I don't want to pay U.S. Bank, I want to transfer
   9     A     No, I don't know.                                      9 it over.
  10     Q     Did the denials of credit that you experienced        10      Q     Okay. So -- and so you were -- Exhibit 187
  11 at OCCU harm you in any other way?                              11 says Amount of loan requested $6,000.
  12     A     Just pay to get more stuff for the gym, pay           12          Is that the increase that you were asking for?
  13 some bills.                                                     13      A    Yeah, that one was for to transfer the money
  14     Q     But you were going to pay that money back?            14 from my credit card from U.S. Bank. I don't want to
  15     A     Yes.                                                  15 deal with U.S. Bank anymore, I want to transfer, but
  16     Q     What was your plan to pay it back?                    16 they denied me.
  17     A     I -- I always pay my bills back. I don't              17      Q     Okay. And Exhibit 187 is what they sent you
  18 know, save money, pay the bills.                                18 explaining why?
  19     Q     And so how -- how much credit were you looking        19      A    Yes.
  20 to get?                                                         20      Q     Okay. Were the terms that you were going to
  21     A     Just -- I'm not sure.                                 21 get from Orange County Credit Union were going to be
  22     Q     And at what interest rate?                            22 more favorable than from U.S. Bank?
  23     A     I don't know.                                         23      A    I don't know.
  24     Q     And what would your monthly payment be?               24          (Exhibit 188 was marked for
  25     A     Right now it's probably like $59 a month or           25          identification by the court reporter
                                                          Page 148                                                           Page 150
  Sherman Declaration Exhibits, Page 49
                                                 Depo International, Inc.
                                       (763) 591-0535 | info@depointernational.com                                Page 45 (147 - 150)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 47 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1592  Liera vs. US Bank (N.A.), et al.
   1         and is attached hereto.)                                  1       A   Yeah, not that much.
   2     Q    Handing you what's been marked as Exhibit 188.           2       Q    So has that, you know, prevented you from
   3 Do you recognize Exhibit 188?                                     3 doing anything that you would otherwise do?
   4     A    No.                                                      4       A   Just buy gifts for holidays, yeah.
   5     Q    I'm sorry?                                               5       Q    And it went down from a 1000 to a 100 is
   6     A    No.                                                      6 what --
   7     Q    You can't tell me what Exhibit 188 is?                   7       A   I believe it's like a 1000 to a $100.
   8     A    Just a credit increase of 500.                           8       Q    Any other credit denials?
   9     Q    Okay. Did you make a second application for              9       A   I don't know.
  10 credit at OCCU?                                                  10       Q    So we know, arising out of the same incident,
  11     A    Yeah, I tried to go lower, hopefully.                   11 you sued Equifax, right, 'cause they were in this case?
  12     Q    Okay. And Exhibit 188 is what they sent you             12 Do you recall that?
  13 to tell you that they denied it; right?                          13       A   Yes.
  14     A    Yes, yes.                                               14       Q    And you reached a settlement with Equifax?
  15     Q    So were your reasons for seeking more credit            15       A   Yes.
  16 from OCCU any different at the time from Exhibit 188             16       Q    Tell me about your involvement in the
  17 than they were --                                                17 settlement process?
  18     A    Just gym stuff.                                         18       A   I don't know.
  19     Q    Just gym stuff?                                         19       Q    I mean, I take it, at some point did you
  20     A    Yes.                                                    20 approve a settlement between yourself and Equifax?
  21     Q    You just wanted more stuff for the gym?                 21       A   Yes.
  22     A    Yes.                                                    22       Q    And how much did you get from them?
  23     Q    Do you have any kind of plan about what you             23           MR. RAHIMI: Objection, confidential. Do not
  24 were going to buy?                                               24 answer that question.
  25     A    Pads, kick pads and punching pads.                      25 ///
                                                           Page 151                                                             Page 153
   1     Q    Any other credit denials that you experienced            1 BY MR. SHERMAN:
   2 as -- well -- after May of 2016?                                  2       Q    Are you going to follow your lawyer's
   3     A    Credit denial, I don't know. I think I                   3 instruction?
   4 stopped trying 'cause I'm going to keep getting denied,           4           MR. RAHIMI: Yes, don't answer that.
   5 there is no point.                                                5 BY MR. SHERMAN:
   6     Q    In answers to written questions your lawyers             6       Q    Have you sued anybody else arising out of what
   7 told us something about a condo you were trying to get?           7 you say Mr. Berrera did?
   8     A    Yeah, but I don't remember the information               8       A   If I sued anybody else?
   9 about that.                                                       9       Q    Right.
  10     Q    So you can't -- did you make an application to          10       A   I think it was National Funding.
  11 rent a new place?                                                11       Q    I'm sorry, what?
  12     A    No.                                                     12       A   National Funding.
  13     Q    Okay. So you didn't sign an application to              13       Q    National Funding?
  14 rent a new residence?                                            14       A   Yes.
  15     A    I don't -- I don't know.                                15       Q    And where is that lawsuit filed?
  16     Q    Okay. How about Macy's, did you apply to                16       A   I don't know.
  17 Macy's?                                                          17       Q    Okay. Is that lawsuit going or is it over
  18     A    They actually -- they -- I had a $1000 limit            18 with?
  19 and they brought it down to a $100.                              19       A   It's over with.
  20     Q    Okay.                                                   20       Q    Did you reach a settlement with National
  21     A    They gave it to me when my credit went up and           21 Funding?
  22 they brought it back down when my credit --                      22       A   Yes.
  23     Q    How often did you use your Macy's card?                 23       Q    And what were the terms of that settlement?
  24     A    Just holidays when I buy gifts, that's it.              24           MR. RAHIMI: Objection. Confidentiality. Do
  25     Q    So once a year?                                         25 not answer that.
                                                           Page 152                                                             Page 154
  Sherman Declaration Exhibits, Page 50
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                             Page 46 (151 - 154)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 48 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1593  Liera vs. US Bank (N.A.), et al.
   1 BY MR. SHERMAN:                                                 1     A    Yes.
   2     Q     Your lawyer has instructed you not to answer,         2     Q    -- discovered multiple U.S. Bank loans,
   3 and I take it, you're going to follow his instruction?          3 reserve lines and credit cards have been fraudulently
   4     A     Yes.                                                  4 opened in your name; correct?
   5     Q     Okay. Besides National Funding and Equifax            5     A    Yes.
   6 and U.S. Bank, have you sued anybody else?                      6     Q    And then you list all the ones that you
   7     A     No.                                                   7 discovered in May of 2016?
   8     Q     Does the name Scabo mean anything to you,             8     A    Yes.
   9 S-C-A-B-O?                                                      9     Q    Okay. And did -- did you review and approve
  10     A     I don't know.                                        10 this litigation before it was filed in court? Do you
  11     Q     Before this lawsuit have you ever sued anybody       11 have any recollection of that?
  12 before in your life?                                           12     A    I believe so.
  13     A     I don't think so. I don't know, I don't think        13     Q    You believe you did? Okay. And so did you
  14 I ever sued anybody.                                           14 verify that this list was accurate?
  15     Q     Okay.                                                15     A    Yes.
  16          (Exhibit 189 was marked for                           16     Q    Okay. Let's go to Paragraph 52 on Page 9 of
  17          identification by the court reporter                  17 Exhibit 189. By the way, I take it, you did not write
  18          and is attached hereto.)                              18 Exhibit 189; right?
  19     Q     Handing you what's been marked as Exhibit 189.       19     A    No.
  20 Do you recognize Exhibit 189?                                  20     Q    Exhibit 189 was written for you by your
  21     A     Yes.                                                 21 lawyers; right?
  22     Q     What's Exhibit 189?                                  22     A    I -- I don't know.
  23     A     It's the document of U.S. Bank versus myself.        23     Q    You don't know. Okay.
  24     Q     When is the first time you saw Exhibit 189?          24         Exhibit -- excuse me -- Paragraph 52 of
  25     A     I don't remember.                                    25 Exhibit 189 says: Despite the July 26 letter notifying
                                                         Page 155                                                           Page 157
   1      Q    Has it been recently? Has it been a number of         1 Defendant U.S. Bank of Plaintiff's representation by Mr.
   2 months?                                                         2 Calderon, Defendant U.S. Bank continued to call
   3      A    I'm not sure. Maybe a couple of months, I             3 Plaintiff directly a total of 232 times between
   4 don't know.                                                     4 July 27th, 2016 and January 20th, 2017. Do you see
   5      Q    So I would just tell you, Exhibit 189 is what         5 that?
   6 we call a complaint.                                            6     A   Yes.
   7      A    Okay.                                                 7     Q   Where did that number come from?
   8      Q    And it contains the allegations you're making         8     A   I had phone records.
   9 in court against U.S. Bank and Equifax; do you                  9     Q   Phone records. Okay.
  10 understand that?                                               10         From whom did the phone records come? What
  11      A    Yes.                                                 11 company?
  12      Q    Okay. So I wanted to look at some of the             12     A   T-Mobile.
  13 paragraphs where -- actually, let me just ask one              13     Q   T-Mobile. And was that on your cell phone?
  14 question before that.                                          14     A   Yes.
  15          Did you approve Exhibit 189 before it was             15     Q   Because your business also rings through your
  16 filed in court?                                                16 cell phone; right?
  17      A    I don't know.                                        17     A   Yes.
  18      Q    You don't know. Do you have any awareness            18     Q   So if a call came to your business or your
  19 that Exhibit 189 was filed in court?                           19 cell phone, it all ended up on your T-Mobile bill?
  20      A    I -- I don't know.                                   20     A   I don't know. I -- I -- I don't know.
  21      Q    No idea. Okay.                                       21     Q   Do you have those bills?
  22          So let go to Paragraph 41 which is on Page 7          22     A   I think I still do, yeah.
  23 of Exhibit 189. And Paragraph 41 says: On or about             23     Q   Okay. Have you provided those bills to your
  24 May 14 of 2016, Plaintiff -- and that's you, you               24 lawyers?
  25 understand that; right?                                        25     A   Bills?
                                                         Page 156                                                           Page 158
  Sherman Declaration Exhibits, Page 51
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                         Page 47 (155 - 158)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 49 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1594  Liera vs. US Bank (N.A.), et al.
   1      Q    Yeah, the T-Mobile bills.                                  1     Q    So when was the first time that you U.S. Bank
   2      A    Not, the T-Mobile bills. I don't know about                2 called you to ask you to pay money for one of the
   3 the T-Mobile bills. You mean the phone calls?                        3 accounts that you say you didn't open?
   4      Q    Yeah.                                                      4     A   I don't know.
   5      A    Yes.                                                       5     Q    Do you know -- I mean, do you know how close
   6      Q    So I guess if -- if the phone records weren't              6 it was to when you went into the branch and started
   7 bills, what -- what form did the phone records take?                 7 investigating?
   8      A    I don't know. I don't know if it say phone                 8     A   No, I don't.
   9 records. I don't know.                                               9     Q    Did you -- did you wait? I mean, if I
  10      Q    Okay. How did you get the phone records?                  10 misunderstood your testimony, please tell me, but my
  11      A    I called T-Mobile.                                        11 understanding was, you got a call saying you owe this
  12      Q    Did you get calls from U.S. Bank other than on            12 money; right?
  13 your T-Mobile cell phone?                                           13     A   Yes.
  14      A    No.                                                       14     Q    And then you started looking for Mr. Berrera?
  15      Q    Did you record any of the calls?                          15     A   Yes.
  16      A    Record it? No. I don't know.                              16     Q    How long did you wait before beginning to look
  17      Q    So the 232 calls that you got from U.S. Bank,             17 for Mr. Berrera?
  18 can you describe what the calls were about?                         18     A   That same day.
  19      A    They were calling me that I owed money in some            19     Q    Okay. So you got the first call asking you
  20 accounts; that -- but told them I didn't know what they             20 for money; right?
  21 were talking about and I told them it wasn't me.                    21     A   Yes.
  22      Q    Okay. And in every one of the 232 instances               22     Q    And I think we talked about that being on a
  23 was U.S. Bank calling to try to get money from you?                 23 Friday; right?
  24      A    I -- honest, I don't remember. I don't know.              24     A   I believe so.
  25      Q    Is it possible that for some of the 232 times             25     Q    The day of your aunt's funeral; right?
                                                              Page 159                                                          Page 161
   1 U.S. Bank was contacting you about your fraud claim?                 1     A   Yes.
   2     A    I didn't answer all the calls so I don't know.              2     Q    Okay. And you immediately started looking for
   3     Q     Okay. So, I mean, as you sit here you can't                3 Mr. Berrera?
   4 tell me how many of the 232 calls were to try to get                 4     A   Yes.
   5 money from you; is that right?                                       5     Q    And then you went into U.S. Bank the following
   6     A    Most of them that I spoke to they were                      6 Saturday; right?
   7 trying -- they were trying to -- for me to pay it and                7     A   Yes.
   8 that I owed the money, but I kept telling them that it               8     Q    And you talked to the branch personnel about
   9 wasn't me and I wasn't going to pay something that I                 9 how the accounts weren't yours; right?
  10 didn't take.                                                        10     A   Yes.
  11     Q     Okay. So how many of the 232 calls -- let me              11     Q    And these 232 calls -- excuse me -- one more
  12 strike that and start over.                                         12 question in that line.
  13          In how many of the 232 calls on your T-Mobile              13         That was in May of 2016 that you went into the
  14 records did someone from U.S. Bank ask you to pay money?            14 branch; right?
  15          MR. RAHIMI: Objection. Calls for                           15     A   Yes.
  16 speculation. He already answered that he doesn't know               16     Q    Okay. And Exhibit 189 says that after a
  17 exactly how many. Go ahead.                                         17 July 26 letter, you got 232 calls; right?
  18          THE WITNESS: Yeah, I don't.                                18     A   Yes.
  19 BY MR. SHERMAN:                                                     19     Q    So all of those 232 calls came after you
  20     Q     How many of the -- were any of the 232 times              20 recorded the fraud to U.S. Bank; right?
  21 that are referred to in Exhibit 189 times when you                  21     A   I -- I -- I don't know.
  22 didn't pick up the phone?                                           22     Q    Okay. You don't know. You know that
  23     A    I'm not sure. I don't know. I picked up the                23 July 26th, 2016 happened after May of 2016?
  24 phone most of the time. I don't know, I can't give you              24     A   Yes.
  25 a specific number.                                                  25     Q    Okay. And I guess the bottom line is, you
                                                              Page 160                                                          Page 162
  Sherman Declaration Exhibits, Page 52
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                              Page 48 (159 - 162)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 50 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1595  Liera vs. US Bank (N.A.), et al.
   1 can't tell me many of those 232 phone calls were ones in           1     Q    Right. And do you know what interrogatories
   2 which U.S. Bank was asking you to pay money?                       2 are?
   3         MR. RAHIMI: Objection. Asked and answered.                 3     A    No.
   4 Calls for speculation. Argumentative. He's answering               4     Q    Okay. So interrogatories are written
   5 this like three times, let's move on.                              5 questions that we send to your lawyers to be answered.
   6 BY MR. SHERMAN:                                                    6     A    Okay.
   7     Q     What's the answer?                                       7     Q    Okay. And if you turn to the last page of
   8     A     I don't know.                                            8 Exhibit 190, there is something that we call a
   9     Q     Okay. So if we could go back to Exhibit 189              9 "Verification"?
  10 and turn to Paragraph 82. Paragraph 82 says that:                 10     A    Okay.
  11 "Upon reviewing his Equifax credit report, Plaintiff              11     Q    Do you see a signature on the last page of
  12 discovered U.S. Bank furnished negative and inaccurate            12 Exhibit 190?
  13 information regarding certain and U.S. Bank accounts              13     A    Yes.
  14 ending in 5258, 0949, 6967 and 3978 to Equifax." Is               14     Q    Whose is it?
  15 that right?                                                       15     A    Mine.
  16     A     I don't remember. I don't know.                         16     Q    Okay. And so when did you put your signature
  17     Q     Do you remember pulling your Equifax credit             17 on the last page of Exhibit 190?
  18 report?                                                           18     A    11/17.
  19     A     I -- I don't remember.                                  19     Q    Okay. Before you did that, did you read the
  20     Q     I don't remember. Okay.                                 20 18 pages that precede this in Exhibit 190?
  21         So can you explain to me how it is you came to            21     A    Yes.
  22 have your Equifax credit report to review it?                     22     Q    You did? Okay.
  23     A     Honestly, I don't know. I -- I -- I don't               23         And you understood that by signing the last
  24 remember.                                                         24 page of Exhibit 190, you were attesting under oath that
  25     Q     Okay. And if you could turn to Paragraph 109,           25 these answers were true?
                                                            Page 163                                                            Page 165
   1 which is on Page 15 of Exhibit 189.                                1     A   Yes.
   2         So Paragraph 109 says that -- and I'm going to             2     Q    You have to answer out loud.
   3 start on the line at the very bottom of Page 15 or just            3     A   Oh, yes.
   4 a couple words before that. "The information Defendant             4     Q    Okay. So if we could turn to Page 3 of
   5 U.S. Bank was reporting was inaccurate and patently                5 Exhibit 190. Actually, sorry, let's skip ahead to
   6 misleading because it suggested that the disputed U.S.             6 Page 6 of Exhibit 190. There's an interrogatory
   7 Bank accounts ending in 5258, 0949, 6967 and 3978                  7 Number 7 which asked you to identify by account number,
   8 belonged to and were the responsibility of Plaintiff."             8 transactions and amount each debt to U.S. Bank that you
   9 Right?                                                             9 contend was a result of identity theft. Do you see
  10     A     I don't know.                                           10 that?
  11         MR. RAHIMI: Is there a question?                          11     A   Yes.
  12 BY MR. SHERMAN:                                                   12     Q    Okay. And then your answer begins on Page 7
  13     Q     Is that what you're challenging this lawsuit,           13 after some objections that your lawyers made. Do you
  14 the fact that U.S. Bank reported these accounts to                14 see that?
  15 Equifax?                                                          15     A   Yes.
  16     A     I -- I didn't open them.                                16     Q    And so what I see on Page 7 and 8 is your
  17     Q     Okay. So you didn't open any of these four              17 answer as to which of the accounts at U.S. Bank you're
  18 accounts?                                                         18 claiming were identity theft by Mr. Berrera; right?
  19     A     I don't -- I don't know. I --                           19     A   Yes.
  20         (Exhibit 190 was marked for                               20     Q    Okay. So let's --
  21         identification by the court reporter                      21         MR. RAHIMI: I'm sorry, can you go back and
  22         and is attached hereto.)                                  22 repeat that question that you just asked?
  23     Q     Handing you what's been marked as Exhibit 190.          23         MR. SHERMAN: You want to read it back?
  24 Can you tell me what Exhibit 190 is?                              24         MR. RAHIMI: Yeah.
  25     A     It's myself versus U.S. Bank and Equifax.               25         (The following record was read by the
                                                            Page 164                                                            Page 166
  Sherman Declaration Exhibits, Page 53
                                                    Depo International, Inc.
                                          (763) 591-0535 | info@depointernational.com                             Page 49 (163 - 166)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 51 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1596  Liera vs. US Bank (N.A.), et al.
   1 reporter:                                                           1 BY MR. SHERMAN:
   2           "And so what I see on Page 7 and 8 is your                2     Q    Do you acknowledge that you authorized the
   3 answer as to which of the accounts at U.S. Bank you're              3 opening of a checking account with an account number
   4 claiming were identity theft by Mr. Berrera; right?")               4 ending in 6967 at U.S. Bank?
   5           MR. RAHIMI: Okay. And I think that misstates              5     A   Yes, with Daniel Berrera I authorized that
   6 the -- the actual interrogatory, but you can proceed.               6 checking account.
   7 BY MR. SHERMAN:                                                     7     Q    Right. It's just the reserve line that you
   8       Q    Let's -- I guess we can get into specifics               8 say was unauthorized; is that right?
   9 here.                                                               9     A   Yes, that was unauthorized.
  10           So about a third of the way down on Page 7 of            10     Q    Okay. Do you remember going into the branch
  11 Exhibit 190 there is a heading for Reserve Lines; right?           11 and signing your name on a little electronic pad to open
  12       A    Yes.                                                    12 that account in November of 2015?
  13       Q    And then it has an account number ending in             13     A   I honestly don't remember.
  14 6967; correct?                                                     14     Q    But you don't dispute that you did it?
  15       A    Yes.                                                    15     A   No, not the checking account. I don't.
  16       Q    And you know that to be an account number of a          16     Q    Where were you living in November of 2013?
  17 reserve line in your name at U.S. Bank; right?                     17     A   I don't remember. Maybe 14 -- I don't know.
  18       A    Yes.                                                    18     Q    Sorry?
  19       Q    Okay. And you're saying that any transaction            19     A   I don't remember.
  20 made using funds from this reserve Line was fraud?                 20     Q    So if we could just for a minute go back to
  21       A    Yes.                                                    21 Exhibit 190 on Page 8 of Exhibit 190.
  22       Q    And that you were unaware any reserve line was          22         In interrogatory Number 8 we asked you what
  23 ever opened and did not know that it existed?                      23 are all the places that you've lived since January 1 of
  24       A    I -- I didn't open this account, I didn't               24 2010. And if you turn to the next page, your answer
  25 authorize it either.                                               25 was: From 2010 to 2014 you've lived at
                                                             Page 167                                                                 Page 169
   1       Q    Okay. So you didn't open a reserve line for              1 Stanton, California; correct?
   2 6967?                                                               2     A    Yes.
   3       A    No.                                                      3     Q    Okay. And is that -- is that true?
   4       Q    And you didn't authorize anyone to open a                4     A    Yes.
   5 reserve line for 6967?                                              5     Q    Does seeing Page 9 of Exhibit 190 refresh your
   6       A    No.                                                      6 memory as to when you lived -- or where you lived in
   7           (Exhibit 191 was marked for                               7 November of 2013?
   8           identification by the court reporter                      8     A    Sorry, repeat one more time.
   9           and is attached hereto.)                                  9     Q    Yeah. Does seeing Page 9 of Exhibit 190
  10       Q    Okay. Handing you what's been marked as                 10 refresh your memory as to where you were living in
  11 Exhibit 191. Do you recognize Exhibit 191?                         11 November of 2013?
  12       A    No.                                                     12     A    Yeah, the address, I see -- that's the same.
  13       Q    Do you see your signature on Exhibit 191?               13 20 -- 2013.
  14       A    Yes.                                                    14     Q    Yeah, you lived at                           --
  15       Q    Okay. Do you know what a signature card is?             15     A    Yes.
  16       A    No.                                                     16         (Exhibit 192 was marked for
  17       Q    But, twice, this is your signature on                   17         identification by the court reporter
  18 Exhibit 191; right?                                                18         and is attached hereto.)
  19       A    I don't know.                                           19     Q    So Exhibit 192 is all the statements for this
  20       Q    Okay. You're not contesting that the checking           20 checking account ending in 6967. They're in kind of
  21 account numbered 6967 was opened for you, right, just              21 reverse order, so the earliest statements are at the
  22 the reserve line?                                                  22 back. So maybe you can turn to the last one which is
  23       A    Sorry, what was that?                                   23 November of 2013.
  24           MR. RAHIMI: Objection, form.                             24     A    Okay.
  25 ///                                                                25     Q    So when you first opened account 6967 it was
                                                             Page 168                                                                 Page 170
  Sherman Declaration Exhibits, Page 54
                                                    Depo International, Inc.
                                          (763) 591-0535 | info@depointernational.com                              Page 50 (167 - 170)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 52 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1597  Liera vs. US Bank (N.A.), et al.
   1 without Mr. Berrera; right?                                    1 address, did you update your address with U.S. Bank?
   2      A    6967?                                                2     A    I don't -- I don't know.
   3      Q    Yeah.                                                3     Q     And do you have any reason to dispute that
   4      A    I don't know.                                        4 U.S. Bank sent you Exhibit 193 in July of 2014?
   5      Q    You don't know? Okay.                                5     A    I don't know.
   6          In any event, I mean, on the November 2013            6     Q     You can't think of a reason to dispute that
   7 statement for account 6967 it's just your name; right?         7 U.S. Bank mailed --
   8      A    Yes.                                                 8          MR. RAHIMI: Objection. Argumentative. Calls
   9      Q    You agree that at some point you authorized          9 for speculation.
  10 Mr. Berrera to hold this account jointly with you;            10 BY MR. SHERMAN:
  11 correct?                                                      11     Q     You don't know?
  12      A    I don't -- I don't remember.                        12     A    Yeah, I -- I don't know.
  13      Q    Okay. Well, you had a joint account with            13     Q     Okay. So returning to Exhibit 192, the
  14 Mr. Berrera?                                                  14 binder. And you have these tabs down by months. I'd
  15      A    Yes, I did.                                         15 like you to go to 2014 and then to July.
  16      Q    Okay. And so if we look, for example, at the        16     A    Okay.
  17 very first page of Exhibit 192, you see it has both your      17     Q     And in July of 2014, at least according to the
  18 names on it; right?                                           18 statement marked USB 1406 for the period ending July 16,
  19      A    What month?                                         19 2014, it's still just your name on this account; do you
  20      Q    Just the very first one, November of 2016.          20 see that?
  21 The first one in the book.                                    21     A    The July 2014?
  22      A    Okay. Yeah, it just has my name -- oh, yeah         22     Q     Yeah. So are you on Page 1406 at the bottom
  23 Daniel Berrera as well.                                       23 right-hand corner? Do you see under your left hand it
  24      Q    And if -- if you go now back to the end, there      24 it's says USB 001406?
  25 is no reserve line on this account; right?                    25     A    Yes.
                                                        Page 171                                                              Page 173
   1     A     No.                                                  1     Q     Okay. This is the July 2014 statement for
   2     Q     When did you move away from the Fulton Way           2 your account at U.S. Bank.
   3 address?                                                       3     A     Okay.
   4     A     I -- I don't remember. I was living in Fulton        4     Q     And at this point Mr. Berrera's name is not on
   5 Way and I was living with my wife. At the time she was         5 your statements; right?
   6 my girlfriend.                                                 6     A     Yes.
   7     Q     Okay. And you had your mail forwarded?               7     Q     Okay. If you look at the bottom of Page 1406,
   8     A     It was going still to Fulton Way.                    8 you see a reference to a reserve line there. Do you see
   9     Q     And you never had your mail forwarded from           9 that?
  10 that address?                                                 10     A     Yes.
  11     A     No.                                                 11     Q     And the balance on the reserve line is $2,018;
  12     Q     And you can't tell me when it was that you          12 do you see that?
  13 moved away?                                                   13     A     Yes.
  14     A     No.                                                 14     Q     Did you open that reserve line?
  15          (Exhibit 193 was marked for                          15     A     No, I did not.
  16          identification by the court reporter                 16     Q     Okay. So, I mean, I invite you to look at the
  17          and is attached hereto.)                             17 statements between this July statement to the back of
  18     Q     Handing you what's been marked as Exhibit 193.      18 the exhibit. And the balance in your account is never
  19 Have you ever seen Exhibit 193 before?                        19 more than a few hundred dollars; do you see that? At
  20     A     No, no.                                             20 least at the end of the month.
  21     Q     Were you living at Fulton -- the Fulton Way         21     A     Yeah.
  22 address in July of 2014?                                      22     Q     Does that seem accurate to you?
  23     A     I don't know.                                       23     A     I -- I -- I honestly don't remember.
  24     Q     You don't know.                                     24     Q     Okay. You had a debit card on this account;
  25          When you moved away from the Fulton Way              25 right?
                                                        Page 172                                                              Page 174
  Sherman Declaration Exhibits, Page 55
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                           Page 51 (171 - 174)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 53 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1598  Liera vs. US Bank (N.A.), et al.
   1      A    The 6967?                                                1 ending in 0128; is that also your account?
   2      Q    Yeah.                                                    2     A    I -- I don't know.
   3      A    I -- I -- I don't -- I don't remember.                   3     Q    You don't remember?
   4      Q    You don't know?                                          4     A    Yeah.
   5      A    Yeah, I don't know.                                      5     Q    Okay. And then you've got a reserve line
   6      Q    All right. Well, if -- if -- you know, you're            6 balance for $2018?
   7 on Page 1406; right?                                               7     A    No, that's not me.
   8      A    Yes.                                                     8     Q    That's not you?
   9      Q    If you turn just two pages in to Page 1408, we           9     A    Yeah.
  10 have a list of debit card transactions; right?                    10     Q    But it's written there, right, on the first
  11      A    Yes.                                                    11 page?
  12      Q    Okay. And that's you making those                       12     A    Yeah, the reserve line.
  13 transactions; right?                                              13     Q    I'm sorry?
  14      A    I don't know. I -- I -- I don't know.                   14     A    Yeah, this is reserve line.
  15      Q    You don't know?                                         15     Q    Okay.
  16      A    No, I don't know.                                       16         MR. RAHIMI: Eric, you're making statements on
  17      Q    Do you shop -- or did you shop at the                   17 the record. Can you please start asking questions that
  18 Albertons in Fullerton in 2014?                                   18 are objective?
  19      A    Yes, I did.                                             19         MR. SHERMAN: Okay.
  20      Q    And how about at Ralphs?                                20         MR. RAHIMI: Thank you.
  21      A    Yes.                                                    21 BY MR. SHERMAN:
  22      Q    How about T-Mobile, is that where you still             22     Q    Do you see at the bottom of Page 1406 where it
  23 had your cell phone back then?                                    23 says reserve line?
  24      A    Yes.                                                    24     A    Yes.
  25      Q    And Sansai Japanese, is that a place you used           25     Q    And do you see where it says a balance of
                                                            Page 175                                                             Page 177
   1 to eat?                                                            1 $2018?
   2     A     I don't know.                                            2     A   Yes.
   3     Q     How about the Target in Fullerton, did you               3     Q    Okay. And --
   4 shop at the Target in Fullerton?                                   4         MR. RAHIMI: And, Samuel, if you don't get an
   5     A     Yes.                                                     5 actual question --
   6     Q     And Sprouts?                                             6         THE WITNESS: Yeah.
   7     A     Yes.                                                     7         MR. RAHIMI: -- don't answer it.
   8     Q     Okay. So do you have any doubt that -- you               8         THE WITNESS: Okay.
   9 know -- do you recall having a debit card that ended in            9         MR. RAHIMI: -- until he asks an actual
  10 9591?                                                             10 question.
  11     A     A debit card 9 --                                       11         THE WITNESS: Okay.
  12     Q     Ending in 9591.                                         12         MR. RAHIMI: Cause he keeps doing that. And
  13     A     No, I -- I don't.                                       13 he's making it sound like you're -- he's putting words
  14     Q     You don't recall that?                                  14 in your mouth.
  15     A     No.                                                     15         MR. SHERMAN: I'm going to need the speaking
  16     Q     Do you dispute that you did have one?                   16 objections to stop.
  17     A     I -- I don't know. Yeah, sorry, I don't.                17         MR. RAHIMI: Well, I'm going to need the
  18     Q     Okay. But these are all places that you                 18 statements to stop.
  19 shopped; right?                                                   19 BY MR. SHERMAN:
  20     A     Yes.                                                    20     Q    If you could turn to Page USB 1409. Do you
  21     Q     Okay. And then if you look -- go back to                21 see an entry on July 2nd for a customer withdrawal in
  22 Page 1406, you've got $365.84 in your checking account;           22 the amount of $2000?
  23 right?                                                            23     A   Yes.
  24     A     Yes.                                                    24     Q    And then if turn one more page, do you see
  25     Q     Okay. And then you got the savings account              25 that there was an advance that happened on this reserve
                                                            Page 176                                                             Page 178
  Sherman Declaration Exhibits, Page 56
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                Page 52 (175 - 178)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 54 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1599  Liera vs. US Bank (N.A.), et al.
   1 line on July 2nd for $2000?                                      1     Q     Okay. So you -- you're depositing money into
   2     A    Yes.                                                    2 your checking account here; correct?
   3     Q    And those transactions happened on the same             3     A     Yes.
   4 day; right?                                                      4     Q     Okay. And it looks like you got -- you
   5     A    Yes.                                                    5 know -- you came in with, you know, $856 and you asked
   6     Q    Okay. You also made, you know, some deposits            6 for $50 back. Do you see where it says "Less cash
   7 in this account; right? You would go to the bank and             7 received"?
   8 make deposits?                                                   8     A     Yes.
   9     A    I -- I -- honestly, I don't know.                       9     Q     And so the total of your deposit was 706;
  10     Q    Yeah. I mean, you've been to the Bank branch           10 right?
  11 in Fullerton; right? Or, excuse me, in Santa Ana and            11     A     Yes.
  12 made deposits before?                                           12     Q     And that number on Exhibit 194 matches the
  13     A    I mostly did deposit in Fullerton.                     13 deposit entry that we saw on Page 1440 of Exhibit 192;
  14     Q    Oh, you do them in Fullerton?                          14 right?
  15     A    Yeah, I don't live in Santa Ana. It's too far          15     A     I guess. I don't know.
  16 from where I am.                                                16     Q     Yeah. I mean, Exhibit 194 has a total of
  17     Q    Okay. So just to take an example, let's go             17 $706; right?
  18 all the way to the back again to that November 2013             18     A     Yes.
  19 statement, the last one. And you see on Page 1440 you           19     Q     And we looked at a $706 deposit on Page 1440?
  20 made a deposit for 700 -- well, it lists a deposit for          20     A     Yes.
  21 $706; do you see that?                                          21     Q     And, I mean, do you have any reason to doubt
  22     A    For November?                                          22 that it was you making that deposit?
  23     Q    Yeah, on Page 1440.                                    23     A     I don't -- I don't know.
  24     A    I don't have 1440.                                     24          (Exhibit 195 was marked for
  25     Q    One more tab.                                          25          identification by the court reporter
                                                          Page 179                                                            Page 181
   1     A    Oh, okay.                                               1          and is attached hereto.)
   2     Q    You see a deposit -- a deposit listed for               2     Q     Handing you what's been marked Exhibit 195.
   3 November 1 for $706?                                             3 Do you recognize Exhibit 195?
   4     A    No, I don't see.                                        4     A     Yes.
   5     Q    Okay. May I point it out to you?                        5     Q     What's Exhibit 195?
   6     A    Yes, please.                                            6     A     A deposit of $2000.
   7     Q    Right there.                                            7     Q     Actually, no, do you see where it says counter
   8     A    Okay.                                                   8 withdrawal?
   9     Q    You see that?                                           9     A     Oh, okay.
  10     A    Yes.                                                   10     Q     Okay. Did you ever go to U.S. Bank and make a
  11     Q    Okay.                                                  11 withdrawal from your account?
  12         (Exhibit 194 was marked for                             12     A     Yes, I made --
  13         identification by the court reporter                    13          MR. RAHIMI: Objection, vague as to which
  14         and is attached hereto.)                                14 account.
  15     Q    Handing you what's been marked as Exhibit 194.         15 BY MR. SHERMAN:
  16 Can you tell me what Exhibit 194 is?                            16     Q     I'm sorry, what was the answer?
  17     A    Deposit -- counter-deposit? Yeah, I don't              17     A     I made a lot of withdrawals, I don't know.
  18 know.                                                           18     Q     You made a lot of withdrawals?
  19     Q    Have you ever gone into a U.S. Bank branch and         19     A     Yeah, from the account -- yeah, my account.
  20 filled out a deposit slip?                                      20     Q     And do you recall when you made withdrawals,
  21     A    Yes.                                                   21 you'd have to, you know, sign a slip for the withdrawal?
  22     Q    Okay. Do you see a signature on Exhibit 194?           22     A     Yes.
  23     A    Yes.                                                   23     Q     Okay. And do you see a signature on
  24     Q    Whose signature is it?                                 24 Exhibit 195?
  25     A    It looks like my signature.                            25     A     Yes.
                                                          Page 180                                                            Page 182
  Sherman Declaration Exhibits, Page 57
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                              Page 53 (179 - 182)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 55 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1600  Liera vs. US Bank (N.A.), et al.
   1     Q    And whose signature is on Exhibit 195?                      1       Q    Is it possible you just don't remember --
   2     A    It looks like my signature.                                 2           MR. RAHIMI: Objection. Calls for
   3     Q    Okay. And so on July 2nd of 2014, you went                  3 speculation.
   4 into a U.S. Bank branch and withdrew $2000; correct?                 4 BY MR. SHERMAN:
   5     A    Yes.                                                        5       Q    -- making -- you know -- authorizing the
   6     Q    And you did that from the account ending in                 6 opening of this reserve line in July of 2014?
   7 6967; is that right?                                                 7       A    I -- I don't remember. I would never leave my
   8     A    I don't remember.                                           8 account negative. I never done that.
   9     Q    Okay. Well, there is an account number                      9       Q    Okay. I mean, at this point this -- this is a
  10 written on the withdrawal slip; do you see that?                    10 bank account that, you know, you're using to live your
  11     A    Yes.                                                       11 life; right? In July of 2014 you're making debit
  12     Q    And that account number ends in 6967; correct?             12 purchased; correct?
  13     A    Yes.                                                       13       A    I don't -- I don't remember.
  14     Q    And that account number matches the account                14       Q    You don't remember?
  15 numbers that are on the statements that we see in                   15       A    Yes.
  16 Exhibit 192; do you agree with that?                                16       Q    If you turn to Page 1408 -- that's 1410, you
  17     A    Yes.                                                       17 got to go flip back, there you go -- there are a number
  18     Q    Okay. So if we go to the statement that                    18 of deposits here; whose making those deposits?
  19 covers July 2nd of 2014 -- so turn to 2014. And,                    19       A    I -- I believe it's a merchant company.
  20 actually, let me ask you to turn one more, the one for              20       Q    Okay. So -- so, for example, on Page 1408 of
  21 June starting on Page 1412. You got 1412?                           21 Exhibit 192 there is an electronic deposit that says on
  22     A    Yes.                                                       22 June 30th: From Hardcore Fitness in the amount of
  23     Q    Okay. Page 1412 of Exhibit 192 shows that                  23 2/22/12, and then it says "Direct debt" under that?
  24 your balance on June 16th in the 6967 account was                   24       A    Sorry, direct what?
  25 $121.56; do you see that?                                           25       Q    It says "Direct Deb" and then some numbers.
                                                              Page 183                                                             Page 185
   1     A    Yes.                                                        1 May I point it out to you?
   2     Q    Okay. Now, if we go to the July statement                   2       A   Yes.
   3 which goes towards the front of the book, just by one.               3       Q    Right there; do you see that?
   4 Okay? Your balance had been less than $200, yet, you're              4       A   Yes.
   5 withdrawing $2000 from this account in July; right?                  5       Q    Can you tell me what that is?
   6         MR. RAHIMI: Objection. Misstates facts not                   6       A   I don't know.
   7 in evidence.                                                         7       Q    Okay. It's coming from your business; right?
   8         THE WITNESS: I -- I don't know.                              8       A   Yes.
   9 BY MR. SHERMAN:                                                      9       Q    Into your account; right?
  10     Q    Can you explain to me how you would have                   10       A   Yes.
  11 gotten $2000 out of an account containing less than 200,            11       Q    And then you're shopping also that month at
  12 unless you borrowed the money or a reserve line?                    12 all the places that we talked about; you're paying for
  13     A    I -- I never took money from a reserve line.               13 your T-Mobile phone with your debit card to this
  14 I -- I -- I don't know.                                             14 account; right?
  15     Q    You don't know?                                            15       A   Right.
  16     A    Yeah, I would never leave my -- my account                 16           MR. RAHIMI: Objection. Assumes facts not in
  17 negative.                                                           17 evidence.
  18     Q    We looked at Exhibit 195; right?                           18 BY MR. SHERMAN:
  19     A    Yes.                                                       19       Q    And you're making purchases at Sprouts on this
  20     Q    And you acknowledged that the signature on                 20 account in July of 2014?
  21 Exhibit 195 is your signature?                                      21           MR. RAHIMI: Objection. Assumes facts not in
  22     A    Looks like my signature, yes.                              22 evidence.
  23     Q    And, in fact, it looks similar to the deposit              23           THE WITNESS: Yeah, I did shop at Sprouts in
  24 that you made that's reflected on Exhibit 194; correct?             24 Fullerton.
  25     A    Yes.                                                       25 ///
                                                              Page 184                                                             Page 186
  Sherman Declaration Exhibits, Page 58
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                  Page 54 (183 - 186)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 56 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1601  Liera vs. US Bank (N.A.), et al.
   1 BY MR. SHERMAN:                                                       1 BY MR. SHERMAN:
   2     Q     I'm sorry, what?                                            2       Q    Okay. And when did you first become aware
   3     A     I did shop at Sprouts in Fullerton.                         3 that there was a reserve line attached to the 6967
   4     Q     Okay. And you did that in July of 2014;                     4 account?
   5 correct?                                                              5       A    After I found out about the fraud.
   6     A     I believe so.                                               6       Q    So that would have been after May of 2016?
   7     Q     And you did that using your U.S. Bank debit                 7       A    Yes.
   8 card; correct?                                                        8       Q    Okay. And I assume that if before that -- if
   9     A     Yes.                                                        9 anybody from U.S. Bank would have contacted you about
  10     Q     I mean -- Mr. Soria, I mean, what evidence do              10 that reserve line, you would have done something about
  11 you have to point to that it was anyone other than you               11 it; right?
  12 back in July of 2014 that withdrew $2000 on the reserve              12       A    Well, I didn't know it was under my name. I
  13 line for this account?                                               13 mean -- because I never opened anything.
  14     A     Honestly, I don't know. I never --                         14       Q    Okay. Do you recall talking to someone from
  15          MR. RAHIMI: Objection. Legal conclusion.                    15 U.S. Bank named Juan in February of 2016?
  16          THE WITNESS: I mean, I never took money out                 16       A    No, I do not.
  17 of my account negative. I'd never even withdraw money                17       Q    I'd like to play a recording for you. I'm
  18 and leave the account negatively like that, $2000. I                 18 going to turn up the volume to make sure we can all hear
  19 don't think the bank does that.                                      19 it.
  20          MR. RAHIMI: Can we break?                                   20              (Audio recording playing.)
  21          MR. SHERMAN: Yeah.                                          21       Q    Okay. Before we go on, I just want to ask you
  22          MR. RAHIMI: If you have more questions, just                22 a question about what you've just heard.
  23 go for it, but I'd actually like to take a lunch break.              23           Is that your voice on the recording?
  24          MR. SHERMAN: Okay.                                          24       A    Honestly, I -- I -- I don't know.
  25          THE VIDEOGRAPHER: Off the record. The time                  25       Q    Okay. Do you have any reason to dispute that
                                                               Page 187                                                             Page 189
   1 is 12:33 p.m.                                                         1 it is your voice on the recording?
   2                 (Recess taken.)                                       2       A    I don't know.
   3          THE VIDEOGRAPHER: Going back on the record.                  3           MR. RAHIMI: Objection. Calls for
   4 The time is 1.23 p.m.                                                 4 speculation.
   5 BY MR. SHERMAN:                                                       5 BY MR. SHERMAN:
   6     Q     So, Mr. Soria, you know, before we broke, you               6       Q    Now, you said that the number for your
   7 said that you never took any of your U.S. Bank accounts               7 business rings through to your cell phone; right?
   8 into the negative. Do you remember that testimony?                    8       A    Yes.
   9     A    Yes.                                                         9       Q    And then you also get calls directly on your
  10     Q     In fact, when we were off the record, we just              10 cell phone?
  11 had your answer read back to you. Do you remember that?              11           MR. RAHIMI: Objection, form.
  12     A    Yeah, I never had my accounts -- I never left               12           THE WITNESS: My personal, yes.
  13 my accounts negative.                                                13 BY MR. SHERMAN:
  14     Q     How do you know that?                                      14       Q    Okay. And are those the phone numbers that
  15     A    Because I never -- I never done that.                       15 you gave to U.S. Bank for you?
  16     Q     What -- what did you do to keep track of what              16       A    Yes, my personal and my business.
  17 your balance was in the 6967 account in July of 2014?                17       Q    Okay. And you heard the -- the person who has
  18     A    I -- if I go to the bank, I pull the                        18 called here recite a date of birth; correct?
  19 statements out and then I see how much money I have in               19       A    Yes.
  20 there.                                                               20       Q    And that was your date of birth; right?
  21     Q     Where did you think that that $2000 came from              21       A    Yes.
  22 in July 2014?                                                        22       Q    And identified that you work at Hardcore
  23          MR. RAHIMI: Objection. Calls for                            23 Fitness Center; right?
  24 speculation. Lack of personal knowledge.                             24       A    Yes.
  25          THE WITNESS: I don't know.                                  25       Q    Okay. And so is there any, you know, proof
                                                               Page 188                                                             Page 190
  Sherman Declaration Exhibits, Page 59
                                                    Depo International, Inc.
                                          (763) 591-0535 | info@depointernational.com                                  Page 55 (187 - 190)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 57 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1602  Liera vs. US Bank (N.A.), et al.
   1 that you can offer me that that's not you on the                   1     A    I don't know.
   2 recording that I played?                                           2     Q    You don't know?
   3      A   Honestly, I don't know.                                   3         If you don't remember opening a checking
   4          MR. RAHIMI: Objection. Calls for                          4 account, is it possible you also don't remember opening
   5 speculation. Lacks personal knowledge. Asked and                   5 a reserve line?
   6 answered.                                                          6     A    No. I only have one reserve line and that's
   7 BY MR. SHERMAN:                                                    7 to the business, that's it. I don't know, I don't know
   8      Q    I backed it up a few seconds and we'll resume            8 a reserve line.
   9 roughly where he left off. Okay?                                   9     Q    But that reserve line was the one on account
  10             (Audio recording playing.)                            10 6876; right?
  11      Q    So, I mean, Mr. Soria, that -- that's your              11     A    I don't know. There were so many accounts, I
  12 voice on the recording; right?                                    12 don't remember.
  13      A   I -- I -- I don't know.                                  13     Q    I mean, why did you have so many accounts?
  14      Q    Okay. Well, you heard that the caller from              14     A    I just have my business and my personal.
  15 U.S. Bank, Juan, identified the account to you as the             15     Q    Okay.
  16 6967 account; right?                                              16         (Exhibit 196 was marked for
  17      A   Yes.                                                     17         identification by the court reporter
  18      Q    And you heard that you said that you would go           18         and is attached hereto.)
  19 online and check on that account; right?                          19     Q    Mr. Soria, handing you what's been marked as
  20      A   Yes.                                                     20 Exhibit 196. Do you recognize Exhibit 196?
  21      Q    And you heard him identify that there was a             21     A    Yes.
  22 reserve line on that account; right?                              22     Q    What is Exhibit 196?
  23      A   Yes.                                                     23     A    This is for account Number 3978.
  24      Q    Okay. And so did you then go online and check           24     Q    Right. And do you see a signature on account
  25 on your reserve line on the 6967 account?                         25 Number 3978?
                                                            Page 191                                                         Page 193
   1     A    I don't know.                                             1     A    Yes.
   2     Q    Okay. Well, I mean, you certainly didn't in               2     Q    Whose signature is that?
   3 February of 2016 report to U.S. Bank that that reserve             3     A    Looks like my signature. I don't know.
   4 line on the 6967 had been opened fraudulently; right?              4     Q    Do you recall, you know, opening this account
   5     A    I don't know.                                             5 in August of 2014?
   6     Q    And you didn't do that in March of 2016;                  6     A    I don't know.
   7 right?                                                             7     Q    Okay. Do you have any reason to dispute that
   8     A    I don't know.                                             8 you authorized the opening of this account in August of
   9     Q    And you didn't do it in April of 2016?                    9 2014?
  10     A    I don't know.                                            10     A    I don't know.
  11     Q    Okay. All right. Going back to Exhibit 190.              11     Q    Now, remind me, did you testify this morning
  12 If you turn to Page 6 of Exhibit 190 -- I'm sorry, my             12 that you never used your mobile phone to access your
  13 mistake, 7. Page 7 of Exhibit 190. Do you see an                  13 U.S. Bank accounts?
  14 account referenced 3978?                                          14     A    I never used my mobile phone.
  15     A    Yes.                                                     15     Q    Okay.
  16     Q    And your answer under oath to this                       16         (Exhibit 197 was marked for
  17 interrogatory was that any transaction made using funds           17         identification by the court reporter
  18 from this reserve line was fraud; you are unaware of              18         and is attached hereto.)
  19 this reserve line even existed; is that right?                    19     Q    Handing you what's been marked Exhibit 197.
  20     A    I don't know. I don't know if that's the                 20 Do you recognize Exhibit 197?
  21 business reserve line.                                            21     A    Statements.
  22     Q    But we'll look at the statements in a second.            22     Q    So these statements are arranged, basically,
  23     A    Okay.                                                    23 identically to the ones that we looked at before for the
  24     Q    You acknowledge you did open at least a                  24 6967 account; the earliest ones are at the back, the
  25 checking account that ended in 3978; right?                       25 latest ones are at the front.
                                                            Page 192                                                         Page 194
  Sherman Declaration Exhibits, Page 60
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                              Page 56 (191 - 194)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 58 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1603  Liera vs. US Bank (N.A.), et al.
   1         Can you please turn with me to the very last               1 right?
   2 one which is for the period ending August 21, 2014.                2     A    I don't recall. I don't know.
   3     A    August 21? Oh, yes.                                       3     Q     So, I mean, here back in August of 2014, there
   4     Q    Yeah, that's right.                                       4 are -- if we're just counting about deposits 1, 2, 3, 4,
   5         Now, I think you testified this morning that               5 5, 6, 7, 8 mobile transfers; do you see that?
   6 the bank statements that arrived at Hardcore Fitness you           6     A    Yes.
   7 would tear up and throw away; right?                               7     Q     Okay. And that's you making those mobile
   8     A    Yes.                                                      8 transfers; is that right?
   9     Q    What about the ones that arrived at your                  9     A    No.
  10 house?                                                            10          MR. RAHIMI: Objection.
  11     A    I didn't open many statements.                           11 BY MR. SHERMAN:
  12     Q    And before today, have you ever looked at any            12     Q     No? I mean, you do acknowledge that, you
  13 bank statement?                                                   13 know, you would -- you would go online to look at your
  14     A    Today? No.                                               14 accounts; right?
  15     Q    Other than today, you've never looked at U.S.            15     A    Rarely.
  16 Bank statements?                                                  16     Q     Rarely?
  17     A    I -- Yeah, I have some at the house that's --            17     A    Yes.
  18 after the fraud.                                                  18     Q     But from time to time you went?
  19     Q    Okay. I mean, as somebody who was running a              19          MR. RAHIMI: Objection to form.
  20 business, did you think that was a good practice?                 20 BY MR. SHERMAN:
  21     A    I don't know. I mean --                                  21     Q     Did you ever look at, you know, the activity
  22     Q    I mean, 'cause nobody else was doing this for            22 that was going on on this account?
  23 you; right?                                                       23     A    No.
  24     A    No.                                                      24     Q     Who -- who carries your car insurance?
  25     Q    It was really up to you to keep track of how             25     A    Allstate.
                                                            Page 195                                                             Page 197
   1 much money you had in the account; do you agree --                 1     Q    Can you please turn with me to the 2015 tab
   2     A    Yes.                                                      2 and then all the way back to January of 2015, and so
   3     Q    And you weren't doing that?                               3 hopefully we'll all land together on Page 577 of
   4     A    It wasn't --                                              4 Exhibit 197.
   5         MR. RAHIMI: Object to form. Argumentative.                 5     A    577?
   6 Irrelevant.                                                        6     Q    Yeah. And then the particular transaction I
   7 BY MR. SHERMAN:                                                    7 want to look at is actually a couple pages in, so please
   8     Q    So as far as you know, in August 2014 you were            8 turn to 579. You see a debit transaction on January 5th
   9 in control of your U.S. Bank accounts; right?                      9 for AIC Motor Club?
  10     A    I -- as far as I know.                                   10     A    Yes.
  11     Q    Okay. So if you would look with me at                    11     Q    And that's Allstate Insurance; right?
  12 Page 597, which is -- I think you're on the very last             12     A    That is for the -- I -- I think so, I'm not
  13 page and what I want you to do is go to the first page            13 sure.
  14 of the last statement. Does that make sense? We're all            14     Q    What about these other debit card purchases,
  15 together on Page 597?                                             15 do you, for example, shop at Ralphs? Or what is Ralphs,
  16     A    I don't know.                                            16 do you know, in Fullerton?
  17     Q    You don't know what?                                     17     A    Ralphs grocery store?
  18     A    I don't know these numbers from 6967.                    18     Q    Yeah.
  19     Q    There are a number of transfers here; do you             19     A    Yeah, I shop at Ralphs.
  20 see that?                                                         20     Q    Okay. How about at Walgreen's Fullerton?
  21     A    Yes.                                                     21     A    Not so much.
  22     Q    I mean, at this point in time you had the 6967           22     Q    Sprouts? I think we already talked about
  23 account that you had authorized opening; right?                   23 that, you shop there; right?
  24     A    For Daniel, yes.                                         24     A    Yeah, I shop at Sprouts.
  25     Q    Okay. And you had the 6876 for your business             25     Q    Okay. So what we see reflected on Page 579 of
                                                            Page 196                                                             Page 198
  Sherman Declaration Exhibits, Page 61
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                                Page 57 (195 - 198)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 59 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1604  Liera vs. US Bank (N.A.), et al.
   1 Exhibit 197 are your debit card purchases; right?                  1         MR. RAHIMI: Misstates testimony.
   2       A   I don't know.                                            2 BY MR. SHERMAN:
   3       Q    I guess, with respect to this account what              3     Q    Well, there's three reserve lines listed on
   4 steps did you take, if any, to ensure that you didn't              4 Page 7 of Exhibit 190; right?
   5 overdraw the account?                                              5     A    Yes.
   6       A   I just -- I don't know.                                  6     Q    And the one for 6867 you acknowledge you
   7       Q    So if you could turn now to the statement               7 authorized opening; is that right?
   8 ending in September of 2015.                                       8     A    Sorry, what was that?
   9           MR. RAHIMI: Sorry, where are we turning to?              9     Q    Well, let's just read your answer about 6876
  10           MR. SHERMAN: Actually, I'm sorry, turn one              10 account.
  11 more to August.                                                   11     A    Okay.
  12           MR. RAHIMI: Of 2015?                                    12     Q    You recall that this interrogatory was asking
  13           MR. SHERMAN: Of 2015, yeah.                             13 you about, you know, which accounts and transactions
  14 BY MR. SHERMAN:                                                   14 were identity theft; right?
  15       Q    And you see -- so if you look at Page 547 of           15     A    Yes.
  16 Exhibit 197, you see that there is a reserve line listed          16     Q    Okay. And for 6876 your answer was that
  17 there; right?                                                     17 you've provided documents highlighting all charges,
  18       A   Yes.                                                    18 transactions, payments, transfers or automatic
  19       Q    And there is a balance of a little over $1900;         19 withdrawals initiated by or authorized to be initiated
  20 do you see that?                                                  20 by you; right?
  21       A   Yes.                                                    21     A    Yes.
  22       Q    What evidence or proof do you have that it was         22     Q    Okay. And is that something you did? Do you
  23 anyone other than you who was drawing on that reserve             23 recall sitting down with the bank statements and
  24 line?                                                             24 highlighting transactions that you had done?
  25           MR. RAHIMI: Objection. Legal conclusion.                25     A    Yes.
                                                            Page 199                                                             Page 201
   1 Speculation. Lack of personal knowledge.                           1     Q    Okay.
   2           THE WITNESS: I didn't open that reserve line.            2         (Exhibit 198 was marked for
   3 BY MR. SHERMAN:                                                    3         identification by the court reporter
   4       Q    Okay. I mean, other than your word that you             4         and is attached hereto.)
   5 didn't open it, do you have any other proof that it                5     Q    We talked this morning about a checking
   6 wasn't you who was withdrawing on that line?                       6 account that you had for your business ending in 6590.
   7           MR. RAHIMI: Objection. Legal conclusion.                 7         MR. RAHIMI: I'm just -- Objection, misstates
   8 Speculation. Personal knowledge.                                   8 the testimony.
   9           THE WITNESS: I don't know.                               9 BY MR. SHERMAN:
  10 BY MR. SHERMAN:                                                   10     Q    You don't --
  11       Q    So if -- if not you, who was it then who was           11     A    I don't recall.
  12 drawing on that line?                                             12     Q    -- know anything about that?
  13           MR. RAHIMI: Objection. Calls for                        13         So let's turn to -- let's turn to the
  14 speculation.                                                      14 March 2016 statement. And if you turn to Page 846, you
  15           THE WITNESS: I don't know.                              15 see a single transaction highlighted there?
  16 BY MR. SHERMAN:                                                   16     A    Yes.
  17       Q    So according to Exhibit 190, it's just --              17     Q    How -- did you make that mark on this page?
  18 talking only about reserve lines now, it's only those             18     A    Yes.
  19 two reserve lines that you say you never opened; is that          19     Q    Okay. And how did you determine which
  20 right?                                                            20 transactions were yours and which weren't?
  21       A   What page?                                              21     A    Cause I have --
  22       Q    Sorry, Page 7.                                         22         THE REPORTER: Sorry, can you repeat that.
  23           MR. RAHIMI: Objection to form. Confusing.               23     A    I had SoCal Edison automatic payment.
  24           THE WITNESS: I don't know.                              24     Q    I see a number of transfers on this page -- or
  25 ///                                                               25 at least two. Out of the 6876 account to account 6590
                                                            Page 200                                                             Page 202
  Sherman Declaration Exhibits, Page 62
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                                Page 58 (199 - 202)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 60 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1605  Liera vs. US Bank (N.A.), et al.
   1 there is one on March 2nd; do you see that?                         1       Q    Do you recall reading any other letter similar
   2      A    Yes.                                                      2 to Exhibit 199?
   3      Q    Okay. And then one on March 22nd?                         3       A    No.
   4      A    Yeah.                                                     4           (Exhibit 200 was marked for
   5      Q    Okay. Now, did you make those transfers?                  5           identification by the court reporter
   6      A    I don't know.                                             6           and is attached hereto.)
   7      Q    Do you understand that there is an account for            7       Q    So if you turn to the statement at the very
   8 Hardcore Fitness ending in 6590?                                    8 back of Exhibit 200, there is a document that says
   9      A    I don't remember.                                         9 April 25th statement?
  10      Q    You don't know?                                          10       A    Which one? April 25th?
  11      A    Yeah, I don't remember.                                  11       Q    Yeah, April. Just the very last tab so
  12      Q    You can put that exhibit away. Let's move on             12 Page 101.
  13 to the part of your claim that deals with credit cards.            13       A    Oh.
  14      A    Okay.                                                    14       Q    So not the last page, just the last tabs.
  15      Q    So if we go back to Exhibit 190, part of your            15       A    Oh.
  16 claim, if you look at Page 7, is with respect to the               16       Q    The piece of paper that's right behind --
  17 0359 account?                                                      17       A    Okay.
  18      A    Okay.                                                    18       Q    Okay. So can you tell me what this document
  19      Q    Is that correct?                                         19 is?
  20      A    0359?                                                    20       A    It's from the credit card.
  21      Q    Yeah.                                                    21       Q    Okay. And it's a statement for U.S. Bank Flex
  22      A    I'm sorry, repeat the question.                          22 Perks Business Edge Travel Rewards card; right?
  23      Q    Part of the claim you're making against U.S.             23       A    Yes.
  24 Bank is with respect to this credit card ending in 0359;           24       Q    And you acknowledge that you opened this card
  25 correct?                                                           25 ending in 0359; right?
                                                            Page 203                                                              Page 205
   1     A     Yes.                                                      1       A    Yes.
   2     Q     And what you said about this card is that you             2       Q    Okay. If you turn -- actually, I'm sorry.
   3 paid it off, and you're unaware how there is any balance            3 Let's go off the record just for a second.
   4 on the card, and you have no idea what the collection               4           (Exhibit 201 was marked for
   5 notices are for that account; is that correct?                      5           identification by the court reporter
   6     A     Yes.                                                      6           and is attached hereto.)
   7     Q     Okay.                                                     7           THE VIDEOGRAPHER: Off the record. The time
   8          (Exhibit 199 was marked for                                8 is 1:57 p.m.
   9          identification by the court reporter                       9                   (Recess taken.)
  10          and is attached hereto.)                                  10           THE VIDEOGRAPHER: Back on the record. The
  11     Q     So I've just handed you what's been marked as            11 time is 1:58 p.m.
  12 Exhibit 199, which is a letter addressed to Hardcore               12 BY MR. SHERMAN:
  13 Fitness Center at                                  in Fullerton;   13       Q    All right. So if we could go back to
  14 do you see that?                                                   14 Exhibit 200, which was the back at the side of your
  15     A     Yes.                                                     15 binder, and go to the tab for May, please.
  16     Q     Okay. And that's the right address for                   16           So you're on April. If you could go back just
  17 Hardcore Fitness; right?                                           17 by one to May to Page 99 of Exhibit 200. There are a
  18     A     Yes.                                                     18 number of payments listed on Page 99 of Exhibit 200; do
  19     Q     Did you just take every piece of mail that you           19 you see those?
  20 got at Hardcore Fitness and just tore it up and throw it           20       A    Yes.
  21 away?                                                              21       Q    And did you make those payments?
  22     A     Not everything, but most of the statements               22       A    I don't know.
  23 I -- I didn't read.                                                23       Q    You don't know. Okay.
  24     Q     Okay. Do you recall reading Exhibit 199?                 24           Would anyone else have been paying your credit
  25     A     No.                                                      25 card for you?
                                                            Page 204                                                              Page 206
  Sherman Declaration Exhibits, Page 63
                                                    Depo International, Inc.
                                          (763) 591-0535 | info@depointernational.com                                Page 59 (203 - 206)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 61 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1606  Liera vs. US Bank (N.A.), et al.
   1     A    No, I paid myself.                                        1 existed at us U.S. Bank in your name ending in 5258; is
   2     Q    Okay. So if you look above the payments,                  2 that right?
   3 there is a single charge at Target in Fullerton,                   3     A     Yes.
   4 California for $5.83; do you see that?                             4     Q     And with respect to that account, you say you
   5     A    $8.51, and, yes, 5.83.                                    5 had absolutely no knowledge about this account, no
   6     Q    And there are other charges at that Target; do            6 transaction made on this account was initiated by
   7 you see that?                                                      7 Plaintiff or with Plaintiff's knowledge, consent
   8     A    Yes.                                                      8 authorization or the like; is that right?
   9     Q    Is that a Target that you shop at frequently?             9     A     Yes, I never knew about the card at all.
  10     A    Once in a while.                                         10     Q     Okay. And do you recall in May of 2016
  11     Q    Okay. If you look at the first page of this              11 starting a fraud case at U.S. Bank where you challenged
  12 statement which is on Page 96 of Exhibit 200, you'll see          12 some cash advances?
  13 that the amount due is $5.83; do you see that?                    13     A     Yes.
  14     A    Yes.                                                     14     Q     Okay.
  15     Q    Okay. And that matches the amount of your --             15          (Exhibit 202 was marked for
  16 well, of the purchase at Target; right?                           16          identification by the court reporter
  17     A    Yes.                                                     17          and is attached hereto.)
  18     Q    Did you ever lose your card for this account?            18     Q     Just handed you what's been marked as
  19     A    I -- I don't -- I don't know.                            19 Exhibit 202. Do you recognize Exhibit 202?
  20     Q    Okay. I mean, can you tell me who it was, if             20     A     Yes.
  21 not you, that charged the 5.83 at Target?                         21     Q     What's Exhibit 202?
  22     A    I don't know.                                            22     A     The payment I made against the card that I
  23     Q    You see the balance on the account -- I                  23 never used it or opened it.
  24 mean -- is the same as that charge that occurred on               24     Q     And is the handwriting kind of below the
  25 April 30th; do you see that?                                      25 address on Exhibit 202 your handwriting?
                                                            Page 207                                                           Page 209
   1     A   Yes.                                                       1     A     Yes.
   2     Q    Okay. And that's after the last of the                    2     Q     Okay. So you filled out Exhibit 202; is that
   3 payments that you made on this account; do you see that?           3 right?
   4 The last --                                                        4     A     Yes.
   5         MR. RAHIMI: Objection. Assumes facts not in                5     Q     And then if you -- well, and then at the
   6 evidence.                                                          6 bottom of the first page of Exhibit 202, that's your
   7         THE WITNESS: I don't know.                                 7 signature; right?
   8 BY MR. SHERMAN:                                                    8     A     Yes.
   9     Q    Do you see that the last payment listed on the            9     Q     Okay. And then if you turn to the next page
  10 statement is on April 29?                                         10 which is marked 625, there is a list of transactions --
  11     A   Yeah, I see it.                                           11 or two transactions there; is that right?
  12     Q    Okay. And do you have any reason to dispute              12     A     Yes.
  13 the accuracy of this statement?                                   13     Q     And those -- you understand that those
  14     A   I don't know. I just called, I paid up the                14 transactions are listed on those pages 'cause you had
  15 card and that was it.                                             15 identified to those -- excuse me.
  16     Q    Okay. Is there any reason why you wouldn't be            16          The transactions are listed there because you
  17 responsible for that $5.83 charge at Target?                      17 identified them to U.S. Bank as fraudulent; right?
  18     A   I don't know.                                             18     A     Yes.
  19     Q    You just --                                              19     Q     Okay. And you remember doing that?
  20     A   Yeah, I don't know.                                       20     A     Yes.
  21     Q    I mean, why is that part of your claim against           21     Q     Okay. On the first page of Exhibit 202 you
  22 U.S. Bank; can you explain it to me?                              22 wrote an explanation of why the transactions were
  23     A   Well -- I can't explain it to you.                        23 fraudulent; right?
  24     Q    Okay. So I guess returning to Exhibit 190,               24     A     Yes.
  25 you're also challenging a credit card account that                25     Q     And what you wrote was "I never used or opened
                                                            Page 208                                                           Page 210
  Sherman Declaration Exhibits, Page 64
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                               Page 60 (207 - 210)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 62 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1607  Liera vs. US Bank (N.A.), et al.
   1 this card. I never have got any cash advances from any              1      Q    Okay. If you turn to, let's say, July of
   2 of my credit cards." Do you see that?                               2 2015, the number back then ended in 1747; do you see
   3     A     Yes.                                                      3 that?
   4     Q     Okay. And you testified to that this morning              4      A    Yes.
   5 that you'd never gotten a cash advance on the credit                5      Q    Do you have any recollection of having a card
   6 card?                                                               6 that ended in 1747 and a then reporting it as lost or
   7     A     Yes.                                                      7 stolen?
   8     Q     So I take it, since you've never had a cash               8      A    I don't -- I don't remember.
   9 advance on a card credit, you certainly have never                  9      Q    Do you think it's possible that you did?
  10 called U.S. Bank and asked them to lower your rate on              10      A    I don't remember.
  11 cash advances?                                                     11      Q    And then if you go all the way back to where
  12     A     I -- sorry, what was that?                               12 we began in March of 2014 --
  13     Q     Have you ever -- well, let me just -- let's              13      A    You said March of 2014?
  14 move on to another account and then we'll come back.               14      Q    Yeah, it's the very last statement in the
  15     A     Okay.                                                    15 binder. And, I apologize, they're not holding
  16     Q     Exhibit 190, Page 7 there is another credit              16 together --
  17 card you're challenging that ends in 0949; is that                 17      A    It's okay.
  18 right?                                                             18      Q    Here is account number is 2032; do you see
  19     A     Yes.                                                     19 that?
  20     Q     Okay. And what you write about the 0949                  20      A    Okay. Yeah, I see it.
  21 account is that "This was paid off in 2015 and never               21      Q    And so do you think -- well, do you recall
  22 used by the client again; therefore, any balance after             22 having a card that ended in 2032?
  23 2015 was not incurred by the Plaintiff"?                           23      A    I don't know. I don't remember.
  24     A     Yes.                                                     24      Q    Do you have reason to dispute that the 2032
  25     Q     Okay.                                                    25 and the 1747 and the 0949 are really all the same
                                                             Page 211                                                                 Page 213
   1          (Exhibit 203 was marked for                                1 account, just --
   2          identification by the court reporter                       2          MR. RAHIMI: Objection. Calls for
   3          and is attached hereto.)                                   3 speculation. Lack of personal knowledge.
   4     Q     Can you turn to the statement at the very back            4          THE WITNESS: I don't know.
   5 of Exhibit 203?                                                     5 BY MR. SHERMAN:
   6          Now, do you recall with respect -- well --                 6      Q    Okay. So if we go back to the activity on
   7 with respect to this card, this Platinum Visa card, that            7 this card on March 10th of 2014, do you see that one of
   8 you did have this card reported lost or stolen on a                 8 the very first things that you did on this card was to
   9 couple of occasions?                                                9 take out a cash advance?
  10     A     0949?                                                    10      A   I didn't -- I took out no cash advances.
  11     Q     Correct.                                                 11      Q    But you do see that the statement says that
  12     A     I don't know.                                            12 there was a customer service cash advance on March 10th;
  13     Q     Is it possible that happened and you just                13 right?
  14 don't remember?                                                    14      A   Yes.
  15     A     I remember cutting it up --                              15      Q    And then you also see that you were charged a
  16          MR. RAHIMI: Objection. Calls for                          16 phone cash advance fee of $35 on March 10th of 2014;
  17 speculation.                                                       17 correct?
  18 BY MR. SHERMAN:                                                    18      A   I see it here, yes.
  19     Q     Well, let me just kind of show you what we               19      Q    And that balance stayed on your card for --
  20 have here. So if you turn to the front, on the very                20 for sometime, didn't it?
  21 first page the account number is 0949; do you see that?            21      A   I -- I don't know.
  22     A     Yes.                                                     22      Q    I'd like to play you another recording in a
  23     Q     And you acknowledge that's your account;                 23 little bit, but I need to get it ready so if we could go
  24 right?                                                             24 off the record.
  25     A     Yes.                                                     25          THE VIDEOGRAPHER: Off the record. The time
                                                             Page 212                                                                 Page 214
  Sherman Declaration Exhibits, Page 65
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                                  Page 61 (211 - 214)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 63 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1608  Liera vs. US Bank (N.A.), et al.
   1 is 2:11 p.m.                                                      1     A     Yes.
   2                 (Recess taken.)                                   2     Q     And, again, if we look below the address on
   3         THE VIDEOGRAPHER: Going back on the record.               3 here, that handwriting is yours?
   4 The time is 2:16 p.m.                                             4     A     Yes.
   5         MR. SHERMAN: All right. So the court                      5     Q     And I should ask you: Did you -- how did you
   6 reporter pointed out to us that we did not have an                6 receive this form?
   7 exhibit number for the recording we played earlier. So            7     A     I don't remember.
   8 let's go ahead and give that Number 204.                          8     Q     You don't remember?
   9         (Exhibit 204 was marked for                               9     A     Yeah, I don't.
  10         identification by the court reporter                     10     Q     Well, it's addressed to you at
  11         and is attached hereto.)                                 11         ; do you see that?
  12         MR. SHERMAN: And I'll transmit that audio                12     A     Yes.
  13 file to the court reporter following the conclusion of           13     Q     Okay. And so did you get it in the mail at
  14 the deposition. And now we'll play Exhibit 205.                  14                        or by mail forwarding?
  15         (Exhibit 205 was marked for                              15     A     I don't remember. I don't know.
  16         identification by the court reporter                     16     Q     Okay. And in any event, your signature on the
  17         and is attached hereto.)                                 17 first page of Exhibit 206 is yours; correct?
  18          (Side discussion off the record.)                       18     A     Yes.
  19 BY MR. SHERMAN:                                                  19     Q     And the exhibit on the second page of
  20     Q    Mr. Liera, I take it, you don't have a                  20 Exhibit 206 is yours; correct?
  21 specific recollection of calling in to U.S. Bank on              21          MR. RAHIMI: Objection, confusing.
  22 April 29 of 2015 and talking to someone named Jasmine?           22          THE WITNESS: I believe so.
  23     A    No.                                                     23 BY MR. SHERMAN:
  24     Q    Okay. Let's play it.                                    24     Q     I'm sorry?
  25            (Audio recording playing.)                            25     A     I believe so.
                                                           Page 215                                                           Page 217
   1     Q    You heard the voice on the recording; correct?           1     Q     Okay. And you understood my question; right?
   2     A    Yes.                                                     2     A     No.
   3     Q    Is that your voice?                                      3     Q     You didn't? Okay. Well, let's --
   4     A    I believe so.                                            4          MR. RAHIMI: Can we read that back?
   5     Q    Okay. We'll continue.                                    5          MR. SHERMAN: Okay.
   6            (Audio recording playing.)                             6          (The following record was read by the
   7     Q    So part of your claim against U.S. Bank is               7 reporter:
   8 also challenging some transactions on this 0949 account;          8          "And the exhibit on the second page of
   9 correct?                                                          9 Exhibit 206 is yours; correct?")
  10     A    Yes.                                                    10 BY MR. SHERMAN:
  11     Q    Okay. And the specific transactions that                11     Q     Let's just go back and clear it up.
  12 you're challenging are cash advances; is that right?             12     A     Okay.
  13     A    Yes.                                                    13     Q     So Exhibit 206 consists of two pages; right?
  14         (Exhibit 206 was marked for                              14     A     Yes.
  15         identification by the court reporter                     15     Q     The second page is marked USB 000116; correct?
  16         and is attached hereto.)                                 16     A     Yes.
  17     Q    Showing you what's been marked Exhibit 206.             17     Q     And there is a signature on this page; right?
  18 Do you recognize Exhibit 206?                                    18     A     Yes.
  19     A    Yes.                                                    19     Q     And that signature is your signature; correct?
  20     Q    And 206 like Exhibit 202 before is a statement          20     A     Yes.
  21 of fraud; right?                                                 21     Q     Okay. And you were challenging two cash
  22     A    Yes.                                                    22 advances that happened on the 0949 account?
  23     Q    And this is a document that was sent to you by          23     A     Yes.
  24 U.S. Bank after you challenged the cash advances on the          24     Q     And we saw in the statements earlier that the
  25 0949 account; is that right?                                     25 0949 account used to be called 1747; right?
                                                           Page 216                                                           Page 218
  Sherman Declaration Exhibits, Page 66
                                                   Depo International, Inc.
                                         (763) 591-0535 | info@depointernational.com                              Page 62 (215 - 218)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 64 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1609  Liera vs. US Bank (N.A.), et al.
   1     A   I believe so.                                             1 BY MR. SHERMAN:
   2     Q    And, in fact, on the first page of                       2     Q    I mean, do you remember going to the post
   3 Exhibit 206, the account is called the 1747 account?              3 office and mailing this to Equifax by certified mail?
   4     A   I -- I --                                                 4     A    I don't remember.
   5     Q    Well, I'm just asking if you see it there                5     Q    Okay. So I take it, since you don't remember
   6 right above your name where it says "Dear, Samuel Liera           6 much about Exhibit 207, you couldn't tell me if you sent
   7 Soria" it says account number ending with 1747?                   7 any additional information to Equifax beyond what we see
   8     A   Yes.                                                      8 here in Exhibit 207?
   9     Q    And, again, in your own handwriting you repeat           9     A    Yeah, I don't.
  10 the statement that you -- well, you write "I never used          10         MR. RAHIMI: Objection. Misstates testimony.
  11 it since or have ever got any cash advance from this or          11 Argumentative.
  12 any credit card." Right?                                         12         (Exhibit 208 was marked for
  13     A   Yes.                                                     13         identification by the court reporter
  14     Q    And that simply is not a true statement;                14         and is attached hereto.)
  15 correct?                                                         15     Q    Handing you what's been marked Exhibit 208.
  16         MR. RAHIMI: Objection, argumentative.                    16 Do you recognize Exhibit 208?
  17         THE WITNESS: I never got any cash advances.              17     A    No.
  18 BY MR. SHERMAN:                                                  18     Q    No? Can you tell me who wrote Exhibit 208?
  19     Q    Okay. You heard your voice on the tape                  19     A    I don't know. I don't remember.
  20 talking to somebody at U.S. Bank about lowering your             20     Q    Can you tell me how Exhibit 208 ended up
  21 rate on cash advances; right?                                    21 getting sent to U.S. Bank by certified mail?
  22     A   I don't remember.                                        22     A    I -- I don't remember. I really don't
  23     Q    You don't remember?                                     23 remember.
  24     A   Yeah, I don't.                                           24     Q    Do you recall sending any letters like
  25     Q    So part of your claim is based on a letter              25 Exhibit 208 to U.S. Bank in January of last year?
                                                           Page 219                                                              Page 221
   1 that you sent to Equifax. Do you remember sending                 1     A    I don't remember. I don't remember sending
   2 Equifax a letter?                                                 2 letters. I don't remember.
   3     A    I don't.                                                 3         (Exhibit 209 was marked for
   4     Q    You don't, okay.                                         4         identification by the court reporter
   5         (Exhibit 207 was marked for                               5         and is attached hereto.)
   6         identification by the court reporter                      6     Q    Handing you what's been marked as Exhibit 209.
   7         and is attached hereto.)                                  7 Do you recognize Exhibit 209?
   8     Q    So handing you what's been marked Exhibit 207.           8     A    I don't -- I forgot.
   9 Do you recognize Exhibit 207?                                     9     Q    Can you tell me whose handwriting is on
  10     A    Yes.                                                    10 Exhibit 209?
  11     Q    What's Exhibit 207?                                     11     A    No, I don't remember.
  12     A    The document I sent to Equifax.                         12     Q    Exhibit 209 is a document that your lawyers
  13     Q    I'm sorry?                                              13 gave us. Can you tell me whether, you know, Exhibit 209
  14     A    I -- I guess Equifax -- the letter I sent to            14 was ever provided to U.S. Bank other than by your
  15 Equifax.                                                         15 lawyers?
  16     Q    Okay. So does Exhibit 207 refresh your memory           16     A    I don't know.
  17 that you sent a letter to Equifax?                               17     Q    Can you -- can you tell me anything about
  18     A    I really don't remember. I -- I don't.                  18 Exhibit 209?
  19     Q    Did you write Exhibit 207?                              19     A    I really don't remember. It's been so long, I
  20     A    I don't remember.                                       20 don't remember.
  21     Q    Is it possible that somebody else wrote                 21     Q    Do you know who Diego Perez is?
  22 Exhibit 207?                                                     22     A    No, I don't.
  23     A    I -- I -- I don't remember.                             23     Q    How about Giovanni Lazzarinetti?
  24         MR. RAHIMI: Objection. Calls for                         24         Sorry, let me ask that again since I got
  25 speculation.                                                     25 interrupted by my computer, sorry.
                                                           Page 220                                                              Page 222
  Sherman Declaration Exhibits, Page 67
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                               Page 63 (219 - 222)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 65 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1610  Liera vs. US Bank (N.A.), et al.
   1          Do you know anyone by the name of Giovanni                1     Q    How do you know Mr. Vitasa?
   2 Lazzarinetti?                                                      2     A   I known him since -- when I went to L.A.
   3      A   No.                                                       3 Boxing in 2006.
   4      Q    When -- when would you open accounts at U.S.             4     Q    And do you still see him on a regular basis?
   5 Bank, did you ever deal with anyone other than Dan                 5     A   Yes.
   6 Berrera?                                                           6     Q    About how often?
   7      A   No.                                                       7     A   Almost every day. Yes.
   8      Q    One person, I don't remember his name.                   8     Q    Where do you see him?
   9          THE REPORTER: I'm sorry, can you repeat the               9     A   He works where my wife works and he teaches
  10 name.                                                             10 classes here at my gym.
  11          MR. SHERMAN: Dan Berrera.                                11     Q    He does what at your gym?
  12      Q    Who's Tui -- and I'm sorry, I probably won't            12     A   Teaches classes once in a while.
  13 pronounce this correctly, is it Tui Do?                           13     Q    How about Becky Montero, who's that?
  14      A   Oh, Tui Do?                                              14     A   That's -- she's a friend. I -- I -- I met her
  15      Q    Yeah.                                                   15 through Kim and we always talk when we go to her office.
  16      A   That's my wife's sister.                                 16     Q    Sorry, whose office do you talk to?
  17      Q    That's your wife's sister. Okay. How about              17     A   Kim's office. She's right there.
  18 Guillermo Lang?                                                   18     Q    Okay. And what does she know about this case?
  19      A   That's her boyfriend.                                    19     A   A little bit. She doesn't know too much.
  20      Q    And what does your sister-in-law know about             20     Q    How about Luis Gomez?
  21 this case?                                                        21     A   Luis Gomez, he's a friend from -- from the
  22      A   A little bit, not too much. I -- I don't --              22 gym.
  23      Q    How about -- how about Mr. Lang, what does he           23     Q    And what does he know about this case?
  24 know about the case?                                              24     A   A little bit. He doesn't know too much.
  25      A   Mr. Lang.                                                25         MR. SHERMAN: All right. Let's take a break.
                                                            Page 223                                                              Page 225
   1      Q    Who's -- did we talk about Hourash Rezai?                1         THE VIDEOGRAPHER: Off the record. The time
   2      A   He's one of our friends.                                  2 is 2:36 p.m.
   3      Q    He's friends with you and Mr. Berrera from the           3                 (Recess taken.)
   4 elementary school?                                                 4         THE VIDEOGRAPHER: Going back on the record.
   5      A   Yes.                                                      5 The time is 2:52 p.m.
   6      Q    Okay. Same thing with Paul Cortez; correct?              6 BY MR. SHERMAN:
   7      A   Oh, Hourash I know him in I think high school             7     Q    Mr. Liera, handing you what's been marked
   8 maybe, but Cortez knows him too.                                   8 Exhibit 210.
   9      Q    Okay. And is David and Anguiano also on that             9         (Exhibit 210 was marked for
  10 list?                                                             10         identification by the court reporter
  11      A   Yeah, those are friends.                                 11         and is attached hereto.).
  12      Q    Okay. How about Lou Smith?                              12     Q    Exhibit 210 is a set of statements for a
  13      A   He's my (inaudible) coach.                               13 business loan that was opened in the name of Hardcore
  14      Q    Right. He's the guy you train with; right?              14 Fitness at U.S. Bank. Could you turn to the last two
  15      A   Yes.                                                     15 pages, and hopefully you're on the page marked 1629 of
  16      Q    We did talk about him. How about Jo'el                  16 Exhibit 210?
  17 Ramirez?                                                          17     A    Yes.
  18      A   He's my -- kind of manager for the fights.               18     Q    And the address that you see at the top of
  19      Q    Okay. Have you talked to him about this case?           19 that statement for Hardcore Fitness Center, that's
  20      A   A little bit. The stuff I was dealing with.              20 Hardcore Fitness Center's correct address; right?
  21      Q    I'm sorry?                                              21     A    Yes.
  22      A   He -- he saw me a little stressed out so we              22     Q    Do you recall receiving Pages 1629 and 1630 of
  23 talked a little bit.                                              23 Exhibit 210?
  24      Q    Okay. How about Chris Vitasa?                           24     A    No.
  25      A   He's one of our friends.                                 25     Q    So you didn't receive this document around --
                                                            Page 224                                                              Page 226
  Sherman Declaration Exhibits, Page 68
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                                Page 64 (223 - 226)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 66 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1611  Liera vs. US Bank (N.A.), et al.
   1     A    I didn't --                                              1 based on its investigation -- reading from the second
   2     Q    Sorry, let me finish my question, please --              2 paragraph now "We have determined the account
   3 you know, prior to August 1st of 2015?                            3 information submitted by U.S. Bank to the consumer
   4     A    I never seen this document.                              4 reporting agencies is accurate. Our investigation
   5     Q    Never seen it?                                           5 determined no fraud or identity theft claims have been
   6     A    No.                                                      6 received on this account; therefore, no update to the
   7     Q    Ever seen a statement like Pages 1629 and 1630           7 consumer reporting will be done at this time. If you
   8 of 210?                                                           8 would like to file a fraud or identity theft claim on
   9         MR. RAHIMI: Objection. Argumentative. Calls               9 this account, please contact our fraud liaison center at
  10 for speculation. Misstates testimony.                            10 (877)595-6256." Do you see that there?
  11         THE WITNESS: Not that I remember. No.                    11     A    Yes.
  12 BY MR. SHERMAN:                                                  12     Q    Did you read this letter when it was sent to
  13     Q    Is it possible that the reason you've never             13 you in late January of 2017?
  14 seen a document like that is your practice of taking             14     A    I don't remember. To be honest, I don't.
  15 U.S. Bank mail and tearing it up and throwing it in the          15     Q    So I take it that you didn't call U.S. Bank
  16 garbage?                                                         16 and follow up and initiate a fraud claim on this
  17         MR. RAHIMI: Objection. Argumentative.                    17 account?
  18 Misstates testimony.                                             18         MR. RAHIMI: Objection. Calls for
  19         THE WITNESS: I don't know.                               19 speculation. Misstates testimony.
  20 BY MR. SHERMAN:                                                  20         THE WITNESS: I don't know.
  21     Q    Okay. So I had showed you before the break              21 BY MR. SHERMAN:
  22 some letters that U.S. Bank received disputing your              22     Q    I'm sorry?
  23 accounts in January of 2017; do you recall seeing those          23     A    I don't know.
  24 documents?                                                       24     Q    Do you recall reading any other similar
  25     A    Sorry, one more time.                                   25 letters that you got from U.S. Bank in January or
                                                           Page 227                                                          Page 229
   1     Q    I said, do you recall seeing some exhibits --            1 February of 2017?
   2 the earliest one exhibit I showed that was a letter to            2     A    I actually don't remember, I really don't.
   3 U.S. Bank where you challenged certain accounts as                3     Q    Okay. And did you think it was important to
   4 identity theft?                                                   4 follow up with U.S. Bank and provide additional
   5     A    I don't remember.                                        5 information about the claims you were making?
   6     Q    Showing you what's been marked as Exhibit 211.           6         MR. RAHIMI: Objection, argumentative.
   7         (Exhibit 211 was marked for                               7         THE WITNESS: Yes.
   8         identification by the court reporter                      8 BY MR. SHERMAN:
   9         and is attached hereto.)                                  9     Q    Can you give me an example where you did that
  10     Q    Do you recognize 211?                                   10 in January or February of 2017?
  11     A    No.                                                     11     A    I don't know if I -- I don't remember. I -- I
  12     Q    Okay. 211 is a document that your lawyers               12 don't remember.
  13 sent to us.                                                      13         MR. SHERMAN: I have nothing further.
  14         Do you recall that after you disputed the                14         MR. RAHIMI: I still have questions.
  15 accounts that we've been talking about today with U.S.           15
  16 Bank, U.S. Bank responded to you?                                16                 EXAMINATION
  17     A    I -- I don't remember.                                  17 BY MR. RAHIMI:
  18     Q    Okay. So in this instance U.S. Bank, as you             18     Q    Mr. Soria, have you ever been deposed before?
  19 can see from Exhibit 211, is responding to a dispute             19     A    No.
  20 that you initiated regarding a 6967 line of credit?              20     Q    This is your first time in a deposition?
  21     A    I see that here, 6967.                                  21     A    This is my first time.
  22     Q    And you recall that we listened to a phone              22     Q    Were you nervous today?
  23 recording about that account?                                    23     A    Yes.
  24     A    Yes.                                                    24     Q    Okay. I have no further questions.
  25     Q    So what U.S. Bank wrote to you here was that            25         We will designate the entire testimony today
                                                           Page 228                                                          Page 230
  Sherman Declaration Exhibits, Page 69
                                                  Depo International, Inc.
                                        (763) 591-0535 | info@depointernational.com                             Page 65 (227 - 230)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 67 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1612  Liera vs. US Bank (N.A.), et al.
   1 as Confidential.
   2        MR. SHERMAN: Okay. We'll join in that.
   3        MR. RAHIMI: All right.
   4        THE REPORTER: Counsel, do you need a copy of
   5 the transcript?
   6        MR. RAHIMI: Yes, I'd like a copy of the
   7 transcript, please, and video and audio. Thank you.
   8        THE VIDEOGRAPHER: Off the record. The time
   9 is 2:49 p.m. -- I'm sorry -- 2:59 p.m.
  10        THE REPORTER: And, Counsel, you said you need
  11 the transcript expedited?
  12        MR. SHERMAN: Yeah, I'd like to have it next
  13 week expedited.
  14               (TIME NOTED: 3:00 P.M.)
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                                      Page 231




  Sherman Declaration Exhibits, Page 70
                                                 Depo International, Inc.
                                       (763) 591-0535 | info@depointernational.com   Page 66 (231 - 231)
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 68 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1613  Liera vs. US Bank (N.A.), et al.

     1

     2

     3

     4                            I, SAMUEL SORIA LIERA, do hereby declare under

     5       penalty of perjury that I have read the foregoing

     6       transcript; that I have made any corrections as appear

     7       noted, in ink, initialed by me, or attached hereto; that

     8       my testimony as contained herein, as corrected, is true

     9       and correct.

   10                             Executed on this________day of______________,

   11        2018, at ________________________, __________________.
                             (City)                     (State)
   12

   13

   14

   15

   16                                                               _______________________
                                                                       SAMUEL SORIA LIERA
   17

   18

   19

   20

   21

   22

   23

   24

   25

  Sherman Declaration Exhibits, Page 71
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com    Page 67 (232)
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 69 of 139 Page ID
                                   #:1614




 Sherman Declaration Exhibits, Page 72
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 70 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1615  Liera vs. US Bank (N.A.), et al.
    WORD INDEX                        216:8, 25 218:22, 25   149 8:4                     184 7:18 138:12, 15,
                                                             15 164:1, 3                 16, 18, 20 139:9, 14
   <$>                               <1>                     15,000 18:19                185 7:20 139:18, 21,
   $100 82:16 146:10,                1 9:22 169:23           150 8:6                     22, 24 140:1, 13, 16,
   14 149:1 152:19                    180:3 197:4            1500 4:8                    18, 20, 22, 25
    153:7                            1.23 188:4              155 8:8                     186 7:22 141:4, 7,
   $1000 152:18                      1:57 206:8              16 9:12, 18 10:6            15, 19, 23 142:6
   $121.56 183:25                    1:58 206:11              65:2 173:18                187 8:4 149:17, 22,
   $15,000 18:19                     10:00 19:13             1629 226:15, 22             22 150:4, 10, 17
   $1900 199:19                      10:54 115:1              227:7                      188 8:6 150:24
   $2,018 174:11                     100 153:5               1630 226:22 227:7            151:2, 3, 7, 12, 16
   $20,000 117:24                    1000 153:5, 7           164 8:10                    189 8:8 155:16, 19,
   $200 146:12 184:4                 101 3:17 205:12         167 47:19, 23 48:2          20, 22, 24 156:5, 15,
   $2000 178:22 179:1                1040 7:16, 20, 22        115:15, 16 204:13          19, 23 157:17, 18, 20,
    182:6 183:4 184:5,                141:8                  168 8:16                    25 160:21 162:16
   11 187:12, 18                     108 6:22                16th 183:24                  163:9 164:1
    188:21                           109 163:25 164:2        17 74:17 93:3               190 8:10 164:20, 23,
   $2018 177:6 178:1                 1099-K 7:11              165:18                     24 165:8, 12, 17, 20,
   $3000 81:5                        10th 214:7, 12, 16      170 8:18                    24 166:5, 6 167:11
   $31,000 112:6 133:4               11 54:7 165:18          172 6:6 8:20                 169:21, 21 170:5, 9
   $33,405 133:2                      233:20                  92:17, 18, 22 93:17         192:11, 12, 13
   $35 214:16                        11:03 115:4             173 6:9 93:24, 25            200:17 201:4
   $35,000 112:4                     110 7:4                  94:3                        203:15 208:24
   $365.84 176:22                    1100 116:5              174 6:12 95:10, 10,          211:16
   $5.83 207:4, 13                   1120 7:18               11, 16 96:1                 1900 116:3
    208:17                           113 7:7                 1747 213:2, 6, 25           191 8:16 168:7, 11,
   $50 181:6                         12 5:8 10:10             218:25 219:3, 7            11, 13, 18
   $500-something                     27:20 185:23           175 6:15 97:6, 9, 11        192 8:18 170:16, 19
    146:11                           12:33 188:1              98:1, 9, 12                 171:17 173:13
   $59 148:25                        130 7:9                 176 6:20 99:14, 17,          181:13 183:16, 23
   $6,000 150:11                     13020 1:22 2:25         18 101:11 115:14             185:21
   $60 146:13                         233:24                 177 6:22 108:8, 12,         193 8:20 9:6
   $706 179:21 180:3                 1303 3:16               12                           172:15, 18, 19 173:4
    181:17, 19                       131 7:11                178 7:4 110:10, 14,         194 8:23 9:8
   $8.51 207:5                       134 7:13                14, 16, 18, 21, 24           180:12, 15, 16, 22
   $856 181:5                        137 7:16                 111:11, 18 112:1, 21        181:12, 16 184:24
                                     138 7:18                179 7:7 113:2, 6, 8,        195 9:4 181:24
   <0>                               139 7:20                15                           182:2, 3, 5, 24 183:1
   000116 218:15                     14 156:24 169:17        18 74:17 165:20              184:18, 21
   001406 173:24                     1406 173:18, 22         180 7:9 8:23                196 9:6 193:16, 20,
   00603CJC 1:7 2:8                   174:7 175:7             130:23 131:2, 2, 4, 6,     20, 22
   0128 37:18 177:1                   176:22 177:22          8, 13, 15, 18, 22           197 9:8 194:16, 19,
   0359 36:20, 21                    1408 175:9 185:16,      181 7:11 9:4                20 198:4 199:1, 16
    203:17, 20, 24                   20                       131:24 132:3, 3, 8,        198 9:10 202:2
    205:25                           1409 178:20             17, 23                      1983 54:7
   0367 36:24                        141 7:22                182 7:13 134:19, 22,        199 9:12 204:8, 12,
   09 38:14                          1410 185:16             24, 25 135:8, 16, 19        24 205:2
   0949 38:14 163:14                 1412 183:21, 21, 23      136:15                     1A 132:25
    164:7 211:17, 20                 1440 179:19, 23, 24     183 7:16 136:24             1st 227:3
    212:10, 21 213:25                 181:13, 19              137:2, 3, 7, 13, 15, 21,
                                                             23 138:1, 8 142:6           <2>
  Sherman Declaration Exhibits, Page 73
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                        Page 1
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 71 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1616  Liera vs. US Bank (N.A.), et al.
   2 10:4 111:18                     2016 7:18, 20 9:18          210 10:15 226:8, 9,     193:23, 25
    120:12 137:15                     10:6 30:13 40:15           12, 16, 23 227:8
    140:18 185:23                     63:6, 7, 8, 9 70:14        211 10:17 228:6, 7,     <4>
    197:4                             71:3, 23 72:22             10, 12, 19              4 197:4
   2:11 215:1                         73:4 74:17 86:22,          212 9:20                40 61:8
   2:16 215:4                        23 88:11 91:23              215 9:22 10:4           400 120:12
   2:36 226:2                         93:3 102:20                216 10:6                41 156:22, 23
   2:49 231:9                         116:16 136:8               217-2432 54:25          495-5619 67:11
   2:52 226:5                         138:19 141:1               22 185:23
   2:59 231:9                         142:9 143:18               220 10:8                <5>
   20 1:18 2:23 5:3                   152:2 156:24               221 10:10 48:14         5 81:9 83:23
    11:1 170:13                       157:7 158:4                222 10:12                105:22 197:5
   200 9:14 184:11                    162:13, 23, 23             226 10:15               5.83 207:5, 21
    205:4, 8 206:14, 17,              171:20 189:6, 15           228 10:17               50 4:7
   18 207:12                          192:3, 6, 9 202:14         22nd 203:3              500 121:2, 11 146:8
   2000 2:22 11:12                    209:10                     23 233:20                151:8
   2003 29:15                        2017 7:22 10:10, 17         230 5:9                 5000 116:23 117:11
   2005 57:9 59:7                     53:25 54:1 58:7            232 158:3 159:17,       500-something 146:6
    60:12 85:12                       71:25 72:1 75:6, 6         22, 25 160:4, 11, 13,   52 157:16, 24
   2006 29:15 57:9, 9                 93:21 96:6 113:11,         20 162:11, 17, 19       5258 163:14 164:7
    58:17 60:19 225:3                13 135:1, 3 141:8,           163:1                   209:1
   2007 58:7 85:20, 22,              24 158:4 227:23             250 111:19              547 199:15
   25                                 229:13 230:1, 10           251 112:3               55402 4:9
   201 9:16 206:4                    2018 1:18 2:23              256 112:17, 21          57 55:9
   2010 58:18 169:24,                 5:3 11:1, 10 60:22         25th 205:9, 10          577 198:3, 5
   25                                 232:11 233:20              26 54:7 157:25          579 198:8, 25
   2011 56:13, 23                    2019 113:19                  162:17                 591.0535 1:25
   2012 27:14, 19, 20,               202 9:10, 18 209:15,        26th 162:23             591.9722 1:25
   25 56:13 112:15                   19, 19, 21, 25 210:2,       27th 158:4              595-6256 229:10
    123:16, 20                       6, 21 216:20                28th 60:21              597 196:12, 15
   2013 169:16 170:7,                203 9:20 212:1, 5           29 208:10 215:22        5th 198:8
   11, 13, 23 171:6                  2032 213:18, 22, 24         2nd 178:21 179:1
    179:18                           204 9:12, 22 215:8,          183:3, 19 203:1        <6>
   2014 8:20 169:25                  9                                                   6 166:6 192:12
    172:22 173:4, 15, 17,            205 9:14 10:4               <3>                      197:5
   19, 21 174:1 175:18                215:14, 15                 3 8:20 166:4 197:4      6- 81:9
    183:3, 19, 19 185:6,             206 9:16 10:6               3:00 2:23 231:14        600 2:21 11:12
   11 186:20 187:4, 12                216:14, 17, 18, 20         30 10:17                600-something 146:7
    188:17, 22 194:5, 9               217:17, 20 218:9, 13       30,000 126:13           612.492.6609 4:10
    195:2 196:8 197:3                 219:3                      300 29:17               XXX-XX-XXXX 54:9
    213:12, 13 214:7, 16             207 10:8 220:5, 8, 9,       3000 81:4               625 210:10
   2015 7:11 9:12                    11, 16, 19, 22 221:6,       30th 185:22 207:25      650-2366 32:9
    48:19 54:1 65:2                  8                           3200 117:14             653 147:24, 25
    129:23, 23 132:9, 14             208 10:10 221:12,           333 3:8                  148:1
    133:12, 25 137:6                 15, 16, 18, 20, 25          34 61:4                 657 54:25
    138:6 169:12                     209 9:18 10:12              35,000 112:8, 10        6590 35:25 202:6,
    198:1, 2 199:8, 12,               222:3, 6, 7, 10, 12, 13,   395-1648 67:15          25 203:8
   13 211:21, 23 213:2               18                          39630 1:23              6867 201:6
    215:22 227:3                     20th 11:10 158:4            3978 37:20 163:14       6876 34:11 193:10
   2015Form 7:16                     21 195:2, 3                  164:7 192:14, 25        196:25 201:9, 16
                                                                                          202:25
  Sherman Declaration Exhibits, Page 74
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                         Page 2
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 72 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1617  Liera vs. US Bank (N.A.), et al.
   6967 38:3, 4 163:14               94 6:9                    191:15, 16, 19, 22, 25   actual 12:19 167:6
    164:7 167:14                     95 6:12                   192:14, 25 193:4, 9,      178:5, 9
    168:2, 5, 21 169:4               9520 53:11               23, 24 194:4, 8, 24       addition 109:18
    170:20, 25 171:2, 7              9591 176:10, 12           196:1, 23 197:22         additional 221:7
    175:1 183:7, 12, 24              96 207:12                 199:3, 5 201:10           230:4
    188:17 189:3                     97 6:15                   202:6, 25, 25 203:7,     address 28:7 32:12
    191:16, 25 192:4                 99 6:20 206:17, 18       17 204:5 207:18, 23        47:18 48:17, 21, 24
    194:24 196:18, 22                                          208:3, 25 209:4, 5, 6     49:14 53:8 55:18
    228:20, 21                       <A>                       211:14, 21 212:21,        64:22, 23 65:8, 12
   6S 42:20                          a.m 2:22 11:2, 11        23 213:18 214:1            66:20 67:4 106:25
                                      57:14, 17 115:1, 4       216:8, 25 218:22, 25      111:12, 16, 17
   <7>                               ability 87:25 88:11       219:3, 3, 7 228:23        116:22 147:3
   7 25:5, 10 156:22                 able 51:10 87:17          229:2, 6, 9, 17           170:12 172:3, 10, 22
    166:7, 12, 16 167:2,              95:1 103:20 104:2,      accountant 44:22           173:1, 1 204:16
   10 192:13, 13 197:5               23, 23 105:2, 7, 8, 14   accounts 13:11             209:25 217:2
    200:22 201:4                      106:5 108:2 109:7        15:14, 17, 17 17:13,      226:18, 20
    203:16 211:16                     110:3 113:10            18, 20 20:14, 22          addressed 47:11, 22
   700 179:20                         114:2, 3 115:11          21:2, 16, 19, 22          48:1 204:12 217:10
   706 181:9                          128:16 135:11            24:11 27:22 28:4         addresses 55:1, 7
   7136 3:7                           143:22 145:21, 23        29:21 31:7 34:1, 4       adjustment 108:22
   714 32:9 67:9, 15                 absolutely 209:5          35:21 36:3, 15            109:4
   7282 169:25 170:14                Acacia 48:14, 18          37:6, 9, 11, 12 38:20,   administered 12:4
    217:10, 14                       access 44:2 130:7        21, 25 39:1 40:17,        Administration
   763 1:25                           136:14 194:12           19, 21 44:3, 19            107:19 108:1
                                     accessed 42:13            45:17 159:20              113:25
   <8>                                43:13                    161:3 162:9              adrenal 68:21
   8 166:16 167:2                    account 13:13 15:3,       163:13 164:7, 14, 18      84:10, 11, 14 97:14
    169:21, 22 197:5                 8, 9 16:12 21:23          166:17 167:3             advance 45:4, 7
   8:17-cv 2:7                        22:12 28:2 31:14,        188:7, 12, 13 193:11,     104:11, 14 106:15,
   8:49 2:22 11:2, 11                16 32:17, 18 33:2, 5,    13 194:13 196:9           19, 19 108:2 109:19
   800 1:25                          6, 10, 17, 20, 23, 24     197:14 201:13             110:6 178:25
   800.400.6808 3:19                  34:10, 15, 17, 20, 21    223:4 227:23              211:5, 9 214:9, 12,
   817-CV-0603-CJC-K                  35:11, 18, 19 36:7       228:3, 15                16 219:11
   ES 11:16                           37:15, 22, 24, 24       accuracy 208:13           advanced 104:22
   818.510.0555 3:10                  38:5, 5, 8 39:19        accurate 140:25           advances 209:12
   82 163:10, 10                      42:13 43:13, 16          141:24 157:14             211:1, 11 214:10
   846 202:14                         52:3 136:21              174:22 229:4              216:12, 24 218:22
   877 229:10                         142:12, 19 166:7         233:12                    219:17, 21
                                      167:13, 16, 24          acknowledge 169:2         Adverse 8:4, 6
   <9>                                168:21 169:3, 3, 6,      192:24 197:12            advertise 120:8
   9 58:18 157:16                    12, 15 170:20, 25         201:6 205:24             Advertisement 99:13
    170:5, 9 176:11                   171:7, 10, 13, 25        212:23                   advertising 130:17,
   9:00 19:13                         173:19 174:2, 18, 24    acknowledged              19 133:18 134:2
   9:41 57:14                         176:22, 25 177:1         184:20                   affect 114:12
   9:48 57:17                         179:7 181:2             ACL 85:21                 Affidavit 10:13
   91406 3:9                          182:11, 14, 19, 19      acting 67:13              afford 128:16
   92 6:6                             183:6, 9, 12, 14, 14,   Action 6:22 7:7            143:22
   92508 53:17, 18                   24 184:5, 11, 16          8:4, 6 11:8 233:15       age 61:6
   92626 11:13                        185:8, 10 186:9, 14,    activity 197:21           agencies 229:4
   93420 3:18                        20 187:13, 17, 18         214:6                    agent 117:17, 19
                                      188:17 189:4                                       119:18 120:7
  Sherman Declaration Exhibits, Page 75
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                       Page 3
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 73 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1618  Liera vs. US Bank (N.A.), et al.
   ago 17:14 29:8                    answer 14:14 16:8         143:12 151:9            142:20 150:12
    68:16                             23:22 24:2, 4, 5         152:10, 13              161:19 163:2
   agree 171:9 183:16                 33:12 55:24 89:13,      applications 142:8       177:17 201:12
    196:1                            19 90:4 91:17            applied 104:13           219:5
   ahead 53:10                        128:12 142:24            106:19 110:6           asks 178:9
    160:17 166:5 215:8                153:24 154:4, 25         143:17 144:16, 20      associated 44:15
   AIC 198:9                          155:2 160:2 163:7       apply 108:22             72:25
   aid 69:11                          166:2, 12, 17 167:3      142:15 143:11, 23      Association 11:23
   air 149:13                         169:24 178:7             152:16                 assume 14:15 189:8
   al 11:14 115:20, 21                182:16 188:11           approval 108:3          Assumes 186:16, 21
   Alalaatoa 46:13                    192:16 201:9, 16        approve 153:20           208:5
   A-L-A-L-A-A-T-O-A                 answered 160:16           156:15 157:9           AST 100:5, 16, 20
    46:13                             163:3 165:5 191:6       approved 15:25          athletes 124:4
   Albert 117:13, 15                 answering 163:4           103:10 106:10          attached 92:20
    118:15, 19 119:7, 9,             answers 152:6             107:16 108:15           94:2 95:13 97:8
   20                                 165:25                   109:22, 24 110:22       99:16 108:10
   Albertons 175:18                  Anton 2:21 11:12          113:9, 25 117:9         110:12 113:4
   Albert's 117:22                   anxiety 65:15            approximate 29:13        130:25 132:1
   Albumin 100:3                      67:17 68:6, 7, 8, 11,    41:25                   134:21 137:1
   Alejandro 49:8                    15, 17, 19, 21 69:13,    approximately 29:8       138:14 139:20
    66:9                             14 72:7 74:12            apps 42:16, 21 43:6      141:6 149:19
   Ali 123:14 124:17,                 80:18                   April 136:8 192:9        151:1 155:18
   25 125:2, 13, 15, 21,             anxious 68:3              205:9, 10, 11 206:16    164:22 168:9
   23 126:2, 4, 11                   anybody 41:1 44:2,        207:25 208:10           170:18 172:17
   A-L-I 124:18                      2, 15 45:2 51:7           215:22                  180:14 182:1
   allegations 156:8                  52:22 67:24 79:2        area 115:12 130:21       189:3 193:18
   Allstate 197:25                    103:2 112:16            argumentative            194:18 202:4
    198:11                            119:6 123:12             33:11 163:4 173:8       204:10 205:6
   altogether 68:23                   136:17 154:6, 8          196:5 219:16            206:6 209:17
   Amateur 60:16                      155:6, 11, 14 189:9      221:11 227:9, 17        212:3 215:11, 17
   Amended 8:11                      anymore 46:15             230:6                   216:16 220:7
   amount 104:7                       79:11 103:19            arising 153:10           221:14 222:5
    133:1 136:4, 21                   112:14 114:15            154:6                   226:11 228:9 232:7
    142:17 146:16, 17                 116:15 133:17, 24       arm 26:24 93:23         attachments 8:21
    150:11 166:8                      150:15                  arms 94:21 95:5         attested 89:8
    178:22 185:22                    anyway 90:8              arranged 194:22         attesting 165:24
    207:13, 15                       apart 82:5 103:1         arrangement 84:23       Attorney 3:6, 14
   Ana 21:11 41:24                   Apartment 48:14           120:1                   4:6 11:20 22:19
    179:11, 15                       apologize 213:15         arrived 195:6, 9         106:22 125:15
   Anaheim 25:9                      app 42:11 43:3           Arroyo 3:18              233:16
    55:14                            appear 136:7 141:8       Arts 46:24 144:12,      attorneys 11:9, 18
   analysis 78:25                     232:6                   13 146:20, 22 147:4,     14:1, 7
   Analytical 6:9                    APPEARANCE 3:1           5                       attorney's 24:4
   Andreas 25:17                      4:1                     asked 21:14 46:17       attribute 90:24
   Andriano 25:17                    appears 141:11            104:21 142:23          Audio 9:22 10:4
   Anguiano 224:9                    appetite 75:22, 24,       163:3 166:7, 22         189:20 191:10
   Anguino 16:22                     25                        169:22 181:5            215:12, 25 216:6
   A-N-G-U-I-N-O                     Application 7:4           191:5 211:10            231:7
    16:22                             109:5 110:19, 21        asking 14:11, 18, 25    August 194:5, 8
   annual 112:3, 6                    111:5 117:1              89:21 94:12             195:2, 3 196:8
                                      122:18, 20 133:5         118:21 132:19
  Sherman Declaration Exhibits, Page 76
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                   Page 4
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 74 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1619  Liera vs. US Bank (N.A.), et al.
    197:3 199:11 227:3                211:14 212:4             185:10 187:7, 19         153:7 157:12, 13
   aunt 87:1 103:12                   213:2, 11 214:6          188:7, 18 189:9, 15      161:24 185:19
   aunts 15:19                        215:3 218:4, 11          190:15 191:15            187:6 216:4
   aunt's 15:22 16:3                  226:4                    192:3 194:13             217:22, 25 219:1
    161:25                           backed 191:8              195:6, 13, 16 196:9     believed 21:3 22:3
   authorities 104:22                bad 18:17 71:2            201:23 203:24            24:12
   Authorization 7:5                  80:23 86:13 92:5         205:21 208:22           bell 34:11 36:1
    21:4 22:13 107:7                  93:13 117:5              209:1, 11 210:17         37:18 38:15
    209:8                            balance 35:19             211:10 215:21           belonged 164:8
   authorize 167:25                   127:25 174:11, 18        216:7, 24 219:20        beneficial 74:19
    168:4                             177:6, 25 183:24         221:21, 25 222:14       Berrera 19:23
   authorized 30:1                    184:4 188:17             223:5 226:14             20:22 21:3, 9 22:4,
    34:15 169:2, 5                    199:19 204:3             227:15, 22 228:3, 16,   12 24:12 25:4
    171:9 194:8                       207:23 211:22           16, 18, 25 229:3, 15,     27:3, 9, 13, 24 28:7,
    196:23 201:7, 19                  214:19                  25 230:4                 25 30:4 32:1, 17
   authorizing 185:5                 ballpark 89:25           banker 16:8               33:17, 21, 24 41:8,
   automatic 201:18                  BANK 1:8 2:8             banking 27:13            15, 22 129:22 154:7
    202:23                            8:18 9:8, 10, 14, 16,    28:25 29:22              161:14, 17 162:3
   available 43:19, 24               20 10:15 11:14           banks 38:21 42:6          166:18 167:4
    116:15 122:14                     15:1, 3 18:25            142:24                   169:5 171:1, 10, 14,
   Avenue 3:7, 16                     21:21 22:20 23:17       Bank's 8:13 39:4, 8      23 223:6, 11 224:3
    47:21, 23 48:2                    24:13 27:9, 10, 22      banned 62:8, 22          Berrera's 31:19
    204:13                            30:18 32:16, 19, 20     bar 19:24 28:19           174:4
   aware 22:11                        33:24 34:2 36:4,         70:1, 3, 4              best 72:20
    100:23 189:2                     13, 22 37:6 38:21,       barely 149:11            better 20:18, 19, 19
   awareness 106:3                   23, 24 41:6 42:13        based 219:25 229:1        71:15, 16 73:19
    156:18                            43:13 44:3, 6, 9, 13    basic 86:18               74:25 75:2, 3, 3, 4, 7
                                      45:7, 13 48:6, 11       basically 35:17           98:25
   <B>                                51:4, 5 52:12            61:8 194:22             Beverly 77:9
   back 17:23 19:14,                  65:14 69:6 72:9,        basis 225:4              beyond 221:7
   15, 15, 16 20:20                  18, 25 86:20 87:22,      basketball 124:5         big 59:24 60:1
    35:4, 9 57:16 58:6               24, 25 89:16, 21         Beach 26:11, 13, 14       74:21 116:2
    73:19 101:8                       90:25 91:11 93:9,       Becky 225:13             bigger 115:12
    103:20 104:5, 9, 19,             12 96:22 103:4, 6        bed 67:22                 116:11 134:14, 14
   20, 24 105:2, 14                   104:1 114:8, 11         began 213:12             biggest 62:4
    106:13 107:20                     115:7 116:18            beginning 2:22           Bilirubin 100:3, 4
    108:3 109:16, 20                  121:12, 20 127:6, 23     161:16                  bill 24:7 90:15, 18,
    110:3, 5 114:1                    129:18 131:9            begins 166:12            21 147:13 158:19
    115:3 120:5                       135:5 136:21            behalf 2:21 30:2         billing 37:1
    148:14, 16, 17                    142:14 143:2            believe 18:19 19:21      bills 47:1, 2 90:11
    152:22 163:9                      150:8, 14, 15, 22        21:5 25:5, 12            102:19 147:17
    166:21, 23 169:20                 155:6, 23 156:9          33:18 34:9 35:23         148:13, 17, 18
    170:22 171:24                     157:2 158:1, 2           36:16, 23 38:4, 13,      158:21, 23, 25 159:1,
    174:17 175:23                     159:12, 17, 23 160:1,   16 39:17 43:23           2, 3, 7
    176:21 179:18                    14 161:1 162:5, 20        53:24 56:13 62:4        binder 173:14
    181:6 185:17                      163:2, 12, 13 164:5,     64:1 66:15 75:5          206:15 213:15
    187:12 188:3, 11                 7, 14, 25 166:8, 17       77:24 78:20 79:18       birth 12:21, 21, 23
    192:11 194:24                     167:3, 17 169:4          82:21 85:21 91:24        54:6 190:18, 20
    197:3 198:2                       173:1, 4, 7 174:2        92:11 97:10 100:9       bit 13:10 17:23
    203:15 205:8                      179:7, 10 180:19         113:14 123:17            80:23 88:5 149:13
    206:10, 13, 14, 16                182:10 183:4             137:8 147:18             214:23 223:22
  Sherman Declaration Exhibits, Page 77
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                       Page 5
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 75 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1620  Liera vs. US Bank (N.A.), et al.
    224:20, 23 225:19,               20                       CALIFORNIA 1:2,            150:2, 14 152:23
   24                                broke 90:19 188:6        17 2:2, 22 3:9, 18         168:15 174:24
   Block 140:7                       broken 132:12             11:1, 13, 15 67:1         175:10 176:9, 11
   blocked 32:3                      brothers 49:4, 9, 14      70:4 125:20 170:1         186:13 187:8
   blood 61:16, 22                   brought 105:18            207:4 233:5               198:14 199:1
    62:4, 13 64:6, 13                 152:19, 22              call 14:23 16:5, 16        203:24 204:2, 4
    76:18, 20, 21 78:6,              Brown 103:24              17:5 18:23 23:3,          205:20, 22, 24
   12, 14 92:8, 9, 11, 23,            107:5                   11 28:8 54:24              206:25 207:18
   25 93:6, 14 99:19,                Brown's 106:22            73:18 143:12              208:15, 25 209:9, 22
   20 101:6, 7                       building 115:12, 12,      156:6 158:2, 18           211:1, 6, 9, 17 212:7,
   body 72:13, 16                    23 121:5, 8, 8, 9, 10     161:11, 19 165:8         7, 8 213:5, 22 214:7,
    77:22 101:8                       122:10 126:20            229:15                   8, 19 219:12
   bodybuilding 91:15                burns 83:9               called 15:6, 6, 9, 11,    cardio 129:1
   bones 93:22                       Business 7:9 10:15       22 16:9, 14, 17, 18,      cards 36:11 38:11
   book 171:21 184:3                  15:6, 18, 20 18:24      18, 19, 19 17:1, 9, 16     142:24 157:3
   Booker 115:20, 22                  20:23, 24, 25 21:1,      19:9, 24 23:10            203:13 211:2
   B-O-O-K-E-R                       20 22:16 27:13, 16,       24:15 73:12 76:22        care 30:17 31:1, 5,
    115:22                           19, 23 28:5, 19, 21,      77:14 80:3 83:21         7 90:21 103:13
   bookkeeper 44:24                  24 31:11, 11 34:18,       84:2 98:5 126:4          career 59:7
   books 46:25                       19, 21 36:12, 12, 16,     159:11 161:2             Carlo 130:11
   borrowed 24:22, 25                22 37:6, 12, 13, 23,      190:18 208:14            Carlos 49:6
    184:12                           24 38:1, 12, 17 42:4,     211:10 218:25            carried 144:11
   bottom 111:19                     5 44:16, 22 46:10,        219:3                    carries 46:21
    112:18 139:1                     11 51:2, 11, 15 52:9     caller 191:14              197:24
    162:25 164:3                      53:5, 5 54:21, 21, 23   calling 15:3, 4, 9, 10    cart 150:8
    173:22 174:7                      112:15 115:8             23:7 69:7 159:19,        Case 1:7 2:7
    177:22 210:6                      117:18 118:13           23 215:21                  11:13, 15 23:16, 20
   Boulevard 2:21                     119:19 123:3, 4, 13     calls 15:5 54:21           35:7 153:11
    11:12                             124:3, 23, 24 125:1,     88:24 89:18 90:1          209:11 223:21, 24
   Box 132:25 138:25                 1, 7, 11, 13 126:7, 17    91:16 128:11              224:19 225:18, 23
   boxing 46:7 56:19                  128:4 129:15             159:3, 12, 15, 17, 18    cash 24:18 45:4, 7
    57:3 58:7, 8, 9, 10,              130:18, 19 131:3         160:2, 4, 11, 13, 15      50:17, 18 52:3, 6, 8,
   11, 12, 13, 14 60:3                133:17 143:19            162:11, 17, 19 163:1,    9, 11, 19 90:12, 13
    112:11 128:24                     158:15, 18 186:7        4 173:8 185:2              181:6 209:12
    225:3                             190:7, 16 192:21         188:23 190:3, 9           211:1, 5, 8, 11 214:9,
   boyfriend 223:19                   193:7, 14 195:20         191:4 200:13             10, 12, 16 216:12, 24
   branch 21:11, 13,                  196:25 202:6             212:16 214:2              218:21 219:11, 17,
   14 41:24 144:20, 21                205:22 226:13            220:24 227:9             21
    161:6 162:8, 14                  buy 52:20 118:5,          229:18                   CASSIS 1:22 2:24
    169:10 179:10                    12, 15 121:8 123:2       cancel 129:7               11:25 233:23
    180:19 183:4                      143:20 144:3, 7         car 18:16, 16             catch 17:25 97:24
   Brea 67:2                          145:16 151:24            197:24                   Cause 13:3 15:24
   break 57:11, 19                    152:24 153:4            Card 8:16 9:6              16:8, 9 17:18, 20
    85:20 112:24                                               36:12, 17, 21, 22         19:1, 9, 13, 16 20:20
    114:23 147:19                    <C>                       37:2, 7 45:2, 5, 8, 12    26:23, 25 28:13
    187:20, 23 225:25                Cage 59:12, 22            50:23, 24, 25 52:1, 6,    32:22 39:12, 25
    227:21                           60:2 73:1 82:8           7 107:7, 14 108:25         46:18 55:24 62:18
   breaks 85:17                      Calderon 23:14, 25        109:8, 14 132:10, 11,     70:25 72:19 73:21
   breath 26:23                      24:7, 9 158:2            13 133:1, 9 135:25         74:22, 22, 23 77:21
   bring 27:12 73:19,                Calico 53:11, 12, 13      136:3, 22 142:21, 21      80:19 82:7 85:20
                                     C-A-L-I-C-O 53:14         143:6 145:3, 17           92:4 93:13 97:23
  Sherman Declaration Exhibits, Page 78
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                        Page 6
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 76 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1621  Liera vs. US Bank (N.A.), et al.
    98:25 99:9 100:11,               charges 145:25         close 62:7 72:15          124:7, 10
   25 103:12 110:4                    146:1 201:17 207:6     87:3 94:22 133:4        condo 152:7
    111:4 119:1                      check 17:17, 19         161:5                   CONFIDENTIAL
    121:21 122:1                      18:12 51:7, 8         closed 58:17 63:9         1:13 153:23 231:1
    125:5 128:18                      106:23 191:19, 24     Club 56:9 57:24          Confidentiality
    130:6 134:3, 13                  checked 18:13           198:9                    154:24
    140:16 143:13                     43:21                 coach 224:13             confirm 111:12
    152:4 153:11                     checking 21:21, 23     Code 53:17               Confusing 200:23
    178:12 195:22                     27:23 28:5, 6         collection 24:15          217:21
    202:21 210:14                     32:18 34:19, 21        204:4                   consent 209:7
   caused 68:20 91:1                  35:18, 19, 21 36:16   collections 15:24        consists 218:13
   causing 77:21                      37:10, 13, 14 38:4     23:19                   constantly 88:10
   cease 23:18                        39:19 168:20          college 26:6, 7, 9, 10    91:19
   cell 54:20, 22                     169:3, 6, 15 170:20    28:11, 12, 12, 15       consult 22:18
    158:13, 16, 19                    176:22 181:2           29:11, 12, 14 54:14     Consumer 8:16 9:6
    159:13 175:23                     192:25 193:3 202:5    colleges 134:3            229:3, 7
    190:7, 10                        checklist 76:7         come 22:6 47:15          contact 25:21 229:9
   Center 6:17 27:17                 Chlomib 101:20, 21      51:19 68:18 83:5        contacted 189:9
    31:18 190:23                      102:4, 7               94:19 96:1 103:20       contacting 160:1
    204:13 226:19                    C-H-L-O-M-I-B           104:5, 19 105:2         contained 232:8
    229:9                             101:24                 106:13 108:3            containing 184:11
   Center's 226:20                   choose 41:12            109:16, 20 110:3        contains 84:1, 9
   CENTRAL 1:2 2:2                   chorionic 98:6          119:22 140:9             156:8
    11:14 37:1                       chose 39:24 41:9,       158:7, 10 211:14        contend 166:9
   certain 163:13                    13                     comes 52:11              contesting 168:20
    228:3                            C-H-R 45:24            coming 104:20            context 28:18
   certainly 192:2                   Chris 45:22, 23         113:20 186:7            continue 49:14
    211:9                             46:4, 6 224:24        common 17:19              216:5
   certificate 12:21, 21,            circumstances 12:16     98:17, 23               CONTINUED 4:1
   24                                City 232:11            communicate 32:13         7:1 8:1 9:1 10:1
   Certified 2:24                    claim 103:3 160:1      communicated 31:2         158:2
    221:3, 21 233:4                   203:13, 16, 23        companies 83:10          continuing 102:9
   certify 233:5, 14                  208:21 216:7          company 46:23            contracted 11:7
   certifying 111:25                  219:25 229:8, 16       51:6 124:17             contribute 87:6
   cetera 89:4                       claiming 65:13          144:14 146:24           control 196:9
   challenged 209:11                  103:6 115:6            158:11 185:19           Cool 114:24
    216:24 228:3                      166:18 167:4          compete 72:13            Copy 8:23 9:4
   challenging 164:13                claims 229:5 230:5     competing 86:6            93:19 111:6 231:4,
    208:25 211:17                    class 128:18, 18, 20   competitions 77:22       6
    216:8, 12 218:21                  129:1                 Complaint 8:8            corner 111:19
   change 41:18                      classes 26:17 88:6,     10:13 156:6              112:18 173:23
    111:17                           8 128:17 129:10        comprise 135:15          corporation 125:16,
   changed 32:3                       225:10, 12            computer 41:14           16 138:17
    39:12 40:6 133:12                clear 14:19, 19         222:25                  correct 27:10
   changes 133:21                     218:11                concentration 75:20       99:23 105:19
   charge 35:16                      client 211:22          concerning 14:1, 7        110:25 111:13
    120:21 146:10, 12,               clients 50:17, 17      conclusion 89:19          112:1, 19 113:11, 13,
   14 207:3, 24 208:17               Clinic 6:16 63:10,      187:15 199:25           15 132:15 141:9, 13,
   charged 207:21                    12 64:2 70:6, 8         200:7 215:13            16, 19, 21, 25 157:4
    214:15                           clinical 74:9          conditioning 123:23       167:14 170:1
                                                                                      171:11 181:2
  Sherman Declaration Exhibits, Page 79
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                    Page 7
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 77 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1622  Liera vs. US Bank (N.A.), et al.
    183:4, 12 184:24                  204:9 205:5 206:5         114:7, 12, 14, 15, 16,   decided 64:5
    185:12 187:5, 8                   209:16 212:2             20                         145:15
    190:18 203:19, 25                 215:5, 10, 13, 16        dad 67:12, 13             declare 232:4
    204:5 212:11                      216:15 220:6             DADA 113:19               Deer 48:16, 20
    214:17 216:1, 9                   221:13 222:4             daddy 130:12, 13          Defendant 4:3 8:12
    217:17, 20 218:9, 15,             226:10 228:8             daily 100:12               158:1, 2 164:4
   19 219:15 224:6                   courthouse 105:4          Dale 48:21, 23            Defendants 1:9
    226:20 232:9                     covers 183:19             damage 89:17               2:10, 21 11:23
   corrected 232:8                   CPA 140:6                 Damages 8:8 88:22         deficiency 68:21
   corrections 232:6                 Craig 4:13 11:6           Dan 28:8 223:5, 11         84:14
   correctly 223:13                  cramped 94:21             Daniel 16:7, 14           define 81:10
   Cortez 18:1, 2                    crazy 71:1                 17:4, 5 18:22 19:4,      degree 26:6, 20
    25:19 224:6, 8                   create 131:13 137:7       11 28:9, 10 38:5, 6        79:15, 20
   C-O-R-T-E-Z 18:3                  created 131:8              40:9, 10, 14 41:2, 4     dehydrated 92:4
   cost 61:9, 10 62:5                creating 130:9             66:6 129:17 169:5        deleted 31:21
    146:9 147:20 148:7               Credit 10:8 18:17          171:23 196:24            delinquent 149:24
   COSTA 1:17 2:22                    36:11, 12, 17 37:2, 6    dash 55:3                 denial 152:3
    11:1, 12                          38:11 45:2, 4, 8, 12     date 11:10 13:21,         denials 148:10
   COUNSEL 3:1                        50:24 52:1, 6, 7         22 22:11 41:7              152:1 153:8
    231:4, 10                         117:5 121:10, 17, 21,     50:11 54:6 85:24         denied 149:23
   count 15:5 60:14                  22, 22 127:11, 14, 17      190:18, 20 233:17         150:16 151:13
   counter 182:7                      130:2 132:10, 11, 13     dated 8:20 9:12, 18        152:4
   counter-deposit                    133:9 135:25              10:6, 10, 17 233:20      depending 113:24
    180:17                            136:3, 22 142:9, 10,     David 16:17, 19           Depends 61:1 120:3
   counting 197:4                    11, 11, 13, 13, 15, 16,    17:1, 1 25:17 224:9      DEPO 1:23 11:7,
   country 103:21, 22                17, 20, 21, 21, 24        David's 16:21             25
    105:5, 14 108:3                   143:3, 4, 6, 7, 13, 17   day 15:4, 6, 10, 12,      deposed 230:18
    114:3                             144:17 145:3, 3, 17      19, 22 16:2, 13           deposit 8:23 9:4
   County 142:13, 16                  148:8, 10, 19 150:1,      17:15 19:1, 5, 19         37:7, 12 135:24
    143:7, 13 144:17                 1, 7, 14, 21 151:8, 10,    30:7, 9 43:10, 12         179:13, 20, 20 180:2,
    145:3 148:8 150:21               15 152:1, 3, 21, 22        67:21 69:1, 2, 7         2, 17, 20 181:9, 13,
   couple 17:24 156:3                 153:8 157:3               76:4 161:18, 25          19, 22 182:6 184:23
    164:4 198:7 212:9                 163:11, 17, 22            179:4 225:7 232:10        185:21
   course 27:21 90:8                  203:13, 24 205:20        days 13:14 69:3, 5        deposited 136:21
   courses 26:7, 15, 19               206:24 208:25             76:23 103:11             depositing 181:1
    29:14                             211:2, 5, 9, 16          deal 52:10 67:20          DEPOSITION 1:15
   COURT 1:1 2:1                      219:12 228:20             150:15 223:5              2:20 6:1 11:11, 17
    11:24 92:19 94:1                 crime 104:8               dealing 102:23             13:9 14:10 215:14
    95:12 97:7 99:15                 CSR 1:22 233:24            147:2 224:20              230:20
    108:9 110:11                     curiosity 39:23           deals 203:13              deposits 135:23
    113:3 130:24                     current 114:6, 10         Dear 219:6                 179:6, 8, 12 185:18,
    131:25 134:20                    currently 107:6           Deb 185:25                18 197:4
    136:25 138:13                    customer 178:21           debit 50:24, 25           depressed 88:4
    139:19 141:5                      214:12                    174:24 175:10            describe 59:14
    149:18 150:25                    customers 50:21            176:9, 11 185:11          68:18 119:19
    155:17 156:9, 16, 19             cut 93:14                  186:13 187:7              159:18
    157:10 164:21                    cutting 212:15             198:8, 14 199:1          DESCRIPTION 6:4
    168:8 170:17                                               debt 118:8 166:8           7:2 8:2 9:2 10:2
    172:16 180:13                    <D>                        185:23                   designate 230:25
    181:25 193:17                    DACA 107:21, 23           December 75:8             Despite 157:25
    194:17 202:3                     108:2, 4 113:11            135:3
  Sherman Declaration Exhibits, Page 80
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                        Page 8
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 78 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1623  Liera vs. US Bank (N.A.), et al.
   determine 12:17                    77:3 79:5, 13, 14        drawing 199:23         46:11 233:15
    114:19 202:19                     91:13, 18, 24 92:3, 6    200:12                employees 45:19
   determined 229:2, 5                96:10 100:7 103:2        drink 32:23           Employment 7:4
   DHEA 84:6, 14                     doctors 63:23, 25         drinks 28:13, 14       56:8 107:6 112:9
   diagnosis 75:9                     64:5, 11 74:4            driver 13:6            133:5
    77:23 96:13, 18                   82:19 90:7, 24           driving 71:1          ended 158:19
   Diagnostic 6:20                    91:7, 20, 20, 22         due 207:13             176:9 192:25
   Diamond 70:1, 3, 4                 102:19 103:3                                    213:2, 6, 22 221:20
   diaries 71:20                     doctor's 86:14            <E>                   Endocrinologist
   diary 71:19                        103:16                   earlier 112:12         70:19 74:3, 4
   died 87:1                         document 89:8              142:23 145:8         ends 183:12 211:17
   Diego 87:16 222:21                 107:15 113:16             149:25 215:7         energy 83:8 97:16
   dietary 82:25 83:4,                131:15, 18 132:25         218:24               engagement 23:24
   15                                 155:23 205:8, 18         earliest 22:11        English 26:16
   difference 118:8                   216:23 220:12             170:21 194:24        enjoy 87:17, 19
    125:6                             222:12 226:25             228:2                 88:1
   different 12:14                    227:4, 14 228:12         earn 26:3             ensure 199:4
    13:4 39:14 59:11,                documents 135:15          ears 78:7             enter 61:9, 10
   25 64:8, 11 66:24                  136:6 201:17             East 3:16             entered 106:1
    91:6, 7, 20, 20 98:3              227:24                   eat 176:1              109:13
    99:23 124:14                     doing 52:4 76:3           Edge 205:22           entire 230:25
    128:23 151:16                     123:23 133:18, 25        Edison 202:23         entry 106:6 125:21
   digits 33:16 36:6                  153:3 178:12             EEG 61:15              178:21 181:13
    37:16                             195:22 196:3             effected 88:11        EQUIFAX 1:8 2:8
   dilated 61:16 62:3                 210:19                   eight 25:5 88:7        153:11, 14, 20 155:5
    64:12                                       44:10          either 17:21 48:22     156:9 163:11, 14, 17,
   diploma 26:3                                      39:22      74:23 102:12         22 164:15, 25 220:1,
   Direct 185:23, 24, 25             dollars 142:22             123:1 124:5          2, 12, 14, 15, 17
   direction 233:12                   146:3 174:19              126:16 127:1          221:3, 7
   directly 54:22                    doping 101:6               167:25               equipment 145:16
    158:3 190:9                      DORSEY 4:4 11:22          EKG 61:15             equity 118:8
   discovered 157:2, 7               Dot 55:4, 5               Elavon 51:6, 6, 22,   ERIC 4:5 11:22
    163:12                           doubt 176:8 181:21        23                     57:10 149:12
   discussion 215:18                 download 42:15            elbow 93:21            177:16
   Discussions 7:9                   downloaded 43:3           electronic 169:11     Espinoza 123:14, 15,
    131:3                            Dr 6:15 63:21              185:21               21 124:12 126:19,
   diseases 61:17                     64:10, 17, 18, 19, 20,   Elementary 25:7, 9,   24 127:1, 5, 9, 18
   dispute 169:14                    25 65:2, 4, 9 69:17,      22 224:4               129:16 131:16
    173:3, 6 176:16                  18, 21, 25 70:10, 12,     elevated 100:19       Espinoza's 126:14
    189:25 194:7                     16, 22 71:24, 25          eligible 109:4        establish 47:17
    208:12 213:24                     73:8, 25 75:9            Ellingson 4:13 11:6   estate 117:17, 19
    228:19                            76:10, 12, 15 78:3, 3,   else's 123:5           119:18, 18 120:7
   disputed 164:6                    16, 17, 21 79:4, 5, 9,    email 31:6 32:10,     estimate 52:5
    228:14                           15, 16, 19, 22, 24        10, 12 55:1, 7, 18    estimated 133:5
   disputing 227:22                   80:7, 11, 12, 14, 15      147:14, 15, 19       Estradiol 100:6
   DISTRICT 1:1, 2                    83:19 84:16, 16, 17      emailed 31:6          estrogen 100:6
    2:1, 2 11:14                      92:23, 25 93:5, 12,      emails 147:17          101:14
   Division 11:15                    17 94:6, 17 95:18,        emotional 89:17       et 11:14 89:4
   doctor 62:25 63:5,                19, 24 97:12 100:19       employed 58:3         event 171:6 217:16
   19 64:9 70:16, 17,                 101:3, 12, 25 102:6      employee 11:9         eventually 23:6
   19, 20 74:1 76:15                 draw 33:5 92:8                                   145:15
  Sherman Declaration Exhibits, Page 81
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                    Page 9
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 79 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1624  Liera vs. US Bank (N.A.), et al.
   everybody 86:18                   16, 18, 20, 22, 25        experienced 68:25     February 136:7
    120:21                            141:4, 7, 15, 19, 23      86:21 95:8 148:10     189:15 192:3
   evidence 109:3                     142:6 149:17, 22, 22      152:1                 230:1, 10
    184:7 186:17, 22                  150:4, 10, 17, 24        experiencing 67:25    fee 120:20, 22, 23
    187:10 199:22                     151:2, 3, 7, 12, 16       68:19                 214:16
    208:6                             155:16, 19, 20, 22, 24   expires 107:13        feel 69:2
   exact 146:17                       156:5, 15, 19, 23         113:19               feeling 68:3 75:16
   exactly 22:14 60:2                 157:17, 18, 20, 24, 25   explain 12:16 68:9    feet 116:3, 23
    77:24 146:11                      160:21 162:16             163:21 184:10        felt 88:4 92:4
    160:17                            163:9 164:1, 20, 23,      208:22, 23           fence 60:9
   exam 61:16, 19                    24 165:8, 12, 17, 20,     explaining 150:18     fight 59:9 60:20, 25
    64:8 78:1, 4                     24 166:5, 6 167:11        explanation 210:22     61:9, 10, 20, 24, 25
   EXAMINATION                        168:7, 11, 11, 13, 18    explored 123:9         62:6 72:15 73:4
    5:5 12:7 61:14                    169:21, 21 170:5, 9,     extended 85:17         81:1, 14, 15 82:15
    230:16                           16, 19 171:17             extra 111:6 145:24     85:11, 19 86:1
   examined 12:5                      172:15, 18, 19 173:4,     146:1, 11             90:20 94:23, 24
   example 171:16                    13 174:18 180:12,         eye 61:16              95:7 97:19 99:12
    179:17 185:20                    15, 16, 22 181:12, 13,    eyes 61:16 62:3        120:13
    198:15 230:9                     16, 24 182:2, 3, 5, 24     64:12                fighter 57:5 61:6
   exams 61:23                        183:1, 16, 23 184:18,                           62:17 87:10 98:12
   exchange 38:7                     21, 24 185:21             <F>                    99:9
   Excuse 17:7 129:16                 192:11, 12, 13           face 20:18            fighters 64:4, 6
    134:18 157:24                     193:16, 20, 20, 22       Facebook 31:5          98:17 99:2
    162:11 179:11                     194:16, 19, 20 198:4      43:1, 11, 12 55:16   fighting 59:15, 19
    210:15                            199:1, 16 200:17          130:20                61:7 62:1, 9 80:21
   Executed 232:10                    201:4 202:2              fact 101:2 107:23      82:5 85:14, 18
   Exhibit 6:6, 9, 12,                203:12, 15 204:8, 12,     110:18 139:8          90:21 95:1 98:17
   15, 20, 22 7:4, 7, 9,             24 205:2, 4, 8 206:4,      164:14 184:23        fights 60:10, 13, 16
   11, 13, 16, 18, 20, 22            14, 17, 18 207:12          188:10 219:2          62:19 72:21 76:17
    8:4, 6, 8, 10, 16, 18,            208:24 209:15, 19,       facts 184:6 186:16,    80:24 81:7 84:20
   20, 23 9:4, 6, 8, 10,             19, 21, 25 210:2, 6,      21 208:5               94:20, 25 119:23
   12, 14, 16, 18, 20, 22            21 211:16 212:1, 5        fair 14:15 114:8       120:11 224:18
    10:4, 6, 8, 10, 12, 15,           215:7, 9, 14, 15         fake 110:1            figure 26:21 89:25
   17 92:18, 22 93:17,                216:14, 17, 18, 20       Fall 72:5              91:4, 8
   25 94:3 95:10, 11,                 217:17, 19, 20 218:8,    family 19:16          file 9:22 10:4
   16 96:1 97:6, 9, 11               9, 13 219:3 220:5, 8,     family's 140:25        51:17 109:4
    98:1, 9, 12 99:14, 17,           9, 11, 16, 19, 22         far 41:16, 17 72:14    215:13 229:8
   18, 23 101:11 108:8,               221:6, 8, 12, 15, 16,     106:18 119:5         filed 11:14 53:25
   12, 12 110:10, 14, 14,            18, 20, 25 222:3, 6, 7,    122:6 124:5           110:19 137:23
   16, 18, 21, 24 111:11,            10, 12, 13, 18 226:8,      126:25 179:15         138:1, 5, 9 139:14
   18 112:1, 21 113:2,               9, 12, 16, 23 228:2, 6,    196:8, 10             140:13 154:15
   6, 8, 15 130:23                   7, 19                     Fargo 28:1 42:6        156:16, 19 157:10
    131:2, 2, 4, 6, 8, 13,           EXHIBITS 6:1 7:1           44:7 45:10, 14, 17   fill 111:2 137:9
   15, 18, 22, 24 132:3,              8:1 9:1 10:1 228:1        142:25 143:1, 2      filled 49:21 111:10,
   3, 8, 23 134:19, 22,              existed 167:23            fast 24:18            15, 16 129:9 137:13
   24, 25 135:8, 16, 19,              192:19 209:1             fat 83:9               140:1 180:20 210:2
   22 136:15, 24 137:2,              expand 130:18             fatigued 72:16        filling 52:19 139:11
   3, 7, 13, 15, 21, 23              expedited 231:11, 13       80:23                finally 19:12, 23
    138:1, 8, 12, 15, 16,            expenses 51:14, 15        favorable 150:22       23:8
   18, 20 139:9, 14, 18,              82:4 89:16 112:6                               financial 127:2
   21, 22, 24 140:1, 13,             experience 45:16
  Sherman Declaration Exhibits, Page 82
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                   Page 10
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 80 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1625  Liera vs. US Bank (N.A.), et al.
   financially 11:7                  floating 93:22           209:11 216:21             generate 50:14
    233:14                           flyers 130:20 134:2      229:5, 8, 9, 16            133:9
   financing 118:8                   folks 83:5 129:3        fraudulent 210:17,         generates 51:11
    129:15                           follow 24:3 154:2       23                         gentlemen 131:21
   find 15:20 16:15                   155:3 229:16 230:4     fraudulently 157:3         getting 47:7 48:5
    19:23 23:5 30:21                 following 26:24          192:4                      80:22 96:22 99:6
    76:2 104:6 115:11                 162:5 166:25           freeze 101:7                106:15 152:4
    116:11 121:19                     215:13 218:6           frequently 207:9            221:21
    146:19, 21                       follows 12:5            Friday 19:22               ghosted 133:20
   finding 116:14                    foot 117:12              161:23                    gifts 152:24 153:4
   fine 20:10 76:1                   football 55:10          friend 16:17, 18           Gigi 11:25
    103:21 106:14                     124:5                   17:16, 19 123:16          Giovanni 222:23
    109:21, 23 114:2                 Force 59:12              225:14, 21                 223:1
   finish 55:23 227:2                foregoing 232:5         friends 16:9, 16           girlfriend 172:6
   first 13:19, 19 17:1               233:6, 8, 12            17:16 25:19 27:8          give 29:13 38:6
    18:24 22:7, 15, 18               forget 100:22            224:2, 3, 11, 25           40:24 41:1 77:13,
    23:11 25:3, 11                   forgot 33:18 73:12      friend's 16:12             23 78:4 81:16, 17,
    27:12, 14, 15 39:7                104:7 222:8            front 184:3 194:25         19 83:11, 14 84:24,
    47:17 61:25 64:18                Form 7:11, 18, 20,       212:20                    24 86:16 89:25
    68:2, 10, 14 69:21               22 49:22 51:23          Fullerton 47:24             92:10 102:12
    70:12 71:23 80:15                 114:22 137:24           48:2, 14 57:2, 4           120:2, 3 125:23
    100:2 106:6 135:8                 140:14 141:8            67:2 105:4 115:16          135:15 160:24
    141:13 155:24                     159:7 168:24            175:18 176:3, 4            215:8 230:9
    161:1, 19 170:25                  190:11 196:5            179:11, 13, 14            given 75:9 120:17
    171:17, 20, 21                    197:19 200:23           186:24 187:3              gives 62:16 78:5
    177:10 189:2                      217:6                   198:16, 20 204:13          83:8 85:3
    196:13 207:11                    forms 122:5              207:3                     giving 102:6
    210:6, 21 212:21                 forth 19:14 233:7       Fulton 49:1, 2, 3, 13,     glands 84:10, 12
    214:8 217:17                     forward 49:18           18, 19 50:2, 8             Glukman 64:16, 17,
    219:2 230:20, 21                 forwarded 172:7, 9       169:25 170:14             18, 19, 20, 25 65:2, 4,
   fists 72:15                       forwarding 217:14        172:2, 4, 8, 21, 21, 25   9
   Fitness 27:17 29:20               found 15:18 16:11,       217:10, 14                Glukman's 63:21
    31:18 34:4 35:22                 13 17:12, 14, 15, 21    Funding 24:16, 20           64:10
    36:3 45:19 46:6, 9                18:18, 21 19:12, 24,    25:1 154:10, 12, 13,      go 12:14, 17 13:1
    47:15, 16 50:14                  25 20:14 21:8           21 155:5                    14:9 17:17 19:1, 6,
    54:19 118:5                       22:14 23:7 30:22       funds 167:20               12 20:8, 18 25:24
    119:14 123:7                      65:20, 23 69:6, 9       192:17                     26:1 28:19 31:12
    125:11 127:3                      71:9 76:6 104:7        funeral 15:19, 22           39:4 40:18 49:2
    128:7, 9 132:14                   116:17 122:11, 12,      16:3 19:2, 14, 20          52:20 53:10 55:12
    133:8 185:22                     12 123:10 189:5          161:25                     60:16 62:25 63:5
    190:23 195:6                     four 13:13 19:7         furnished 163:12            64:7, 10, 11, 20 65:8
    203:8 204:13, 17, 20              33:16 36:6, 18         further 65:5, 6, 7          66:16 69:5, 25
    226:14, 19, 20                    50:10 60:25 61:21       230:13, 24 233:12,         70:22 78:3 82:12,
   five 61:21 71:12                   164:17                 14                         16 86:17 90:12
   fix 22:20 65:24, 24               fraud 45:16 65:20,                                  92:24 93:14
    66:2                             23 69:6 71:10           <G>                         102:21 103:11, 11,
   fixed 65:8                         104:4 105:11           garbage 227:16             12, 16, 19, 21 104:5,
   flex 36:21 205:21                  160:1 162:20           GEHANE 1:22                19, 23 105:2 106:9,
   flip 112:18 134:22                 167:20 189:5            2:24 233:23               13 109:16 110:2
    185:17                            192:18 195:18          generally 87:19             111:4 124:13
                                                                                         130:6, 12, 13, 20
  Sherman Declaration Exhibits, Page 83
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                       Page 11
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 81 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1626  Liera vs. US Bank (N.A.), et al.
    134:2 136:14                     Good 11:5 12:9, 10      225:10, 11, 22          50:13 54:18 112:9,
    142:5 144:24                      27:8 54:15 134:16     gyms 124:14             10 118:5, 16, 19
    149:13 151:11                     195:20                                         119:14 123:7
    156:22 157:16                    Google 147:5           <H>                      125:11 127:2
    160:17 163:9                     gotten 48:10           Habra 66:15              128:7, 9 132:14
    166:21 169:20                     184:11 211:5          half 81:24 82:1          133:8 185:22
    171:24 173:15                    government 106:16       90:20                   190:22 195:6
    176:21 179:7, 17                  107:16 113:16         halfway 55:24            203:8 204:12, 17, 20
    182:10 183:18                     133:6                 hamstring 80:16, 17      226:13, 19, 20
    184:2 185:17, 17                 grab 134:17             92:5 93:13             harm 148:11
    187:23 188:18                    Grade 25:11            hand 90:19 94:22        harmed 65:14
    189:21 191:18, 24                Grand 3:16              135:11 173:23           103:6
    196:13 197:13                    Grande 3:18            handed 92:21            Harvest 19:24 20:1
    203:15 206:3, 13, 15,            green 108:25 109:8,     108:11 131:1            30:8, 10, 16
   16 213:11 214:6, 23               14                      204:11 209:18          Haskell 3:7
    215:8 218:11                     grocery 198:17         handing 110:13          Hawaii 87:16
    225:15                           Gross 133:1             132:2 137:2            head 34:7 90:5
   goal 59:19                        ground 14:10            138:15 139:21          headed 57:10
   goes 17:3, 13 20:4,               GROUP 3:12              141:7 151:2            heading 167:11
   4, 5, 9, 9, 15, 15 51:5           growing 115:8           155:19 164:23          health 65:14 72:8
    54:20, 21 109:3                  guarantee 104:23        168:10 172:18           74:11 92:15
    184:3                            guess 13:3 18:17,       180:15 182:2           hear 17:8 68:10, 14
   going 14:11, 14                   18 20:2 21:17           193:19 194:19           149:11 189:18
    15:8, 23 18:12                    23:16 27:13 31:8,      220:8 221:15           heard 63:6 68:16
    19:14, 16 20:8                   17 32:23 42:21          222:6 226:7             84:7 98:5 126:4
    24:3 31:3 33:10                   43:2 50:3 61:5, 5     handle 31:9, 23          189:22 190:17
    39:7 46:19 57:16                  62:1 105:1 128:3       142:2                   191:14, 18, 21 216:1
    68:13 87:12 91:19                 159:6 162:25          handles 51:1             219:19
    92:17 93:12 95:4                  167:8 181:15          handwriting 209:24,     HEG 98:2, 3
    96:11 97:4 103:1,                 199:3 208:24          25 217:3 219:9          held 33:21
   12, 16 104:17                      220:14                 222:9                  help 22:23 23:8
    112:24 114:12                    guessing 126:8, 9      hang 26:2 28:11, 13      33:10 52:22 73:19
    115:3 117:18, 19                 Guillermo 223:18       hanging 28:21            74:20 84:14
    121:7, 20 125:3                  guy 53:2 84:18, 19     hangs 19:8, 9           helped 29:20 32:24
    126:11 128:10, 22,                121:15 130:7          Hansen 25:9              34:17 41:2, 4
   24 134:1 148:14                    133:19 137:14         happen 84:12             124:13 133:20
    149:2, 4 150:20, 21               224:14                happened 17:3, 10       helping 90:25
    151:24 152:4                     guys 119:3 122:5        18:9 19:25 21:12       helps 69:9
    154:2, 17 155:3                   124:15                 72:8 88:2 91:11        hereto 92:20 94:2
    160:9 164:2                      gym 26:1 43:10, 12      93:9, 11 94:23          95:13 97:8 99:16
    169:10 172:8                      46:18, 21, 25 47:8,    103:18 104:1            108:10 110:12
    178:15, 17 188:3                 10 52:20 56:7, 18       114:8, 11 139:8         113:4 130:25
    189:18 192:11                     82:17 83:5 88:14       162:23 178:25           132:1 134:21
    197:22 215:3                      99:10 118:6            179:3 212:13            137:1 138:14
    221:2 226:4                       119:22 132:9           218:22                  139:20 141:6
   Golden 26:9, 10                    134:14 135:1, 3       happens 113:24           149:19 151:1
   Gomez 225:20, 21                   136:1, 4 140:11       hard 26:18 88:3, 3       155:18 164:22
   gonadotropin 98:6                  143:20 144:4, 7, 8    Hardcore 27:17           168:9 170:18
   gonna 117:11, 23                   146:22 148:12          29:20 31:18 34:4        172:17 180:14
    121:9 149:3, 7, 8                 151:18, 19, 21         35:22 36:3 45:19        182:1 193:18
                                                             46:6, 9 47:15, 16       194:18 202:4
  Sherman Declaration Exhibits, Page 84
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                  Page 12
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 82 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1627  Liera vs. US Bank (N.A.), et al.
    204:10 205:6                     house 19:7, 15, 16,     201:14 228:4           inject 101:7
    206:6 209:17                     17 30:22, 23, 25        229:5, 8               injured 26:23 61:2
    212:3 215:11, 17                  31:3 52:16 111:4      illegal 106:6           injury 90:20
    216:16 220:7                      147:12 195:10, 17     illegally 106:1         ink 232:7
    221:14 222:5                     Human 98:5              109:13                 Instagram 31:4, 6, 9,
    228:9 232:7                      hundred 146:3          immediately 162:2       19 42:25 43:1, 9
   hereto. 226:11                     174:19                immigration 103:7        130:20
   herpes 62:16                      hung 15:11 27:7         104:22                 instance 228:18
   Hfcfitness57@G-mail               Huntington 26:11,      impact 86:8 87:22,      instances 159:22
   .com 55:8                         13, 14                 25 99:3 104:2           instructed 155:2
   hiding 30:20                      hurt 93:21             important 14:10         instruction 24:4
   high 25:24 26:3                   hurting 73:24           230:3                   154:3 155:3
    55:10, 12, 13 101:15                                    improve 98:13           Instructions 6:18
    134:3 224:7                      <I>                    inability 69:16         insurance 46:18, 19,
   higher 149:13                     I.D 31:8               inaccurate 163:12       21, 23 90:21 92:15
   highlighted 202:15                I-130 103:10            164:5                   143:20 144:8, 9, 11,
   highlighting 201:17,               106:10 109:25         inaudible 17:4, 6, 10   14 145:18 146:2, 9,
   24                                I-797 6:22 7:7          41:6 85:1 114:2        20, 22, 25 147:4, 5, 8
   Hills 77:9                        idea 20:20 24:19        121:5 224:13            197:24 198:11
   hire 128:23                        50:7 102:5 117:8      incident 65:16          interaction 41:16, 22
   hired 64:5                         135:18 140:5           153:10                 interest 35:5
   hold 16:7 127:8                    156:21 204:4          income 112:4             146:17, 18 148:22
    130:8 171:10                     identically 194:23      118:18 128:2, 6        interested 11:8
   holding 213:15                    identification 92:19    133:5 137:4             99:7 233:15
   holidays 152:24                    94:1 95:12 97:7        138:17 141:1, 24       INTERNATIONAL
    153:4                             99:15 108:9            142:3                   1:23 11:7, 25
   home 48:10, 11                     110:11 113:3          Incorporated 124:20     Interrogatories 8:13
    77:15, 16                         130:24 131:25         increase 142:10, 11,     165:1, 4
   honest 94:15                       134:20 136:25         13, 18 145:5 150:1,     interrogatory 166:6
    159:24 229:14                     138:13 139:19         6, 12 151:8              167:6 169:22
   honestly 16:4                      141:5 149:18          increased 142:20         192:17 201:12
    39:13 40:13 43:25                 150:25 155:17         incurred 88:22          interrupted 222:25
    50:15 71:17 102:5                 164:21 168:8           146:2 211:23           interview 109:22
    122:15 125:14                     170:17 172:16         indicates 108:21        introduce 11:18
    163:23 169:13                     180:13 181:25         indication 141:18       inventory 76:6
    174:23 179:9                      193:17 194:17         individual 103:2        invest 117:18, 20
    187:14 189:24                     202:3 204:9 205:5      137:4                   122:1 123:13
    191:3                             206:5 209:16          individuals 129:8        125:4, 4 126:12
   hopefully 151:11                   212:2 215:10, 16      INFORMATION             investigating 161:7
    198:3 226:15                      216:15 220:6           1:8 2:9 64:4           investigation 229:1,
   Hormone 6:10                       221:13 222:4           110:24 111:14, 15      4
    70:17, 19, 20 73:25               226:10 228:8           125:23 127:2, 22       investment 117:23
    74:4 86:9 91:14,                 IDENTIFIED 6:4          132:7 152:8             121:4, 14 122:7
   20, 22 92:3 99:3                   7:2 8:2 9:2 10:2       163:13 164:4            126:15
   hospital 63:11                     190:22 191:15          221:7 229:3 230:5      invite 174:16
   hosted 130:10                      210:15, 17            ingredients 85:7        involved 82:4 87:9
   Hotmail 55:19                     identify 129:8         initialed 232:7         involvement 153:16
   hour 71:13                         166:7 191:21          initiate 229:16         IPhone 42:20, 20, 22
   Hourash 17:19                     Identity 10:12         initiated 201:19, 19    Irrelevant 196:6
    18:4, 5, 6, 8 224:1, 7            166:9, 18 167:4        209:6 228:20           IRS 137:24 138:2
   hours 65:16
  Sherman Declaration Exhibits, Page 85
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                  Page 13
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 83 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1628  Liera vs. US Bank (N.A.), et al.
    139:15 140:13                     102:9 112:24           16:10, 13 17:4, 13,        3, 4, 4, 5, 10, 24
   I-S 45:24                          136:11, 17 152:4      15, 21, 21 18:15             139:10, 13, 14, 16, 17
   issue 14:19 96:11                  188:16 195:25          20:8, 21 21:22, 24,         140:8, 15, 17, 23
   issues 96:22                      keeps 178:12           25 22:9, 14, 16              141:2 142:1, 4, 19
   its 229:1                         kept 15:3, 4, 7         24:14, 16, 21 27:12         143:1, 2 144:15, 16
                                      19:14, 15 22:21        29:8 30:5, 5, 6, 7          146:3, 11, 16 147:1,
   <J>                                23:7 25:21 30:22       31:20, 21 32:3, 12         2, 23, 23 148:5, 5, 6,
   January 10:10, 17                  41:20 65:25 66:2,      33:4, 13, 18 35:7, 10,     9, 18, 23 149:5
    136:7 158:4                      3 71:18, 18 88:9       15, 20 36:6, 25 38:7,        150:23 152:3, 15
    169:23 198:2, 8                   93:23 102:24 160:8    7, 17 39:2 40:18             153:2, 9, 10, 18
    221:25 227:23                    Kesler 79:13, 22, 24    41:2, 16, 17 42:15          154:16 155:10, 13
    229:13, 25 230:10                 80:7, 10               43:15, 25 44:5, 11,         156:4, 17, 18, 20
   Japanese 175:25                   Kesler's 79:10 80:4,   12, 21 46:14 47:9,           157:22, 23 158:20,
   Jasmine 215:22                    5                      23 48:17, 24 50:15,         20 159:2, 8, 8, 9, 16,
   JAY 3:4, 5 11:20                  KESx 1:7 2:8           15 51:20 53:7               20, 24 160:2, 16, 23,
    23:10, 11                        kick 59:15, 17          56:8, 23 58:2, 25          24 161:4, 5, 5
   Jimenez 25:17                      151:25                 59:2, 3 62:10, 11, 15       162:21, 22, 22 163:8,
   J-I-M-E-N-E-Z                     kickboxing 128:24       63:4, 20 64:19, 23         16, 23 164:10, 19
    25:18                            kids 16:10 128:17,      65:17, 24 66:7, 19          165:1 167:16, 23
   Jitsu 128:23, 25                  18, 25 129:5            67:4 68:1, 16, 23           168:15, 19 169:17
    129:1                            Kim 22:25 23:3, 5       69:22, 23 70:9, 13          171:4, 5 172:23, 24
   Jiu 128:23, 25                     40:5 43:6 44:5, 5,     71:12 72:13 73:18           173:2, 5, 11, 12
    129:1                            8 57:20 58:5, 22        75:19 76:16 77:3            175:4, 5, 6, 14, 14, 15,
   JOB 1:23 56:24                     67:19 87:19            78:7 79:6, 23, 24          16 176:2, 9, 17
   Jo'el 224:16                       140:22 225:15          80:8, 9 82:5 83:22,         177:2 179:6, 9
   join 231:2                        Kim's 40:2 225:17      24 84:3, 4 85:7              180:18 181:5, 5, 15,
   joint 32:16, 18 33:2,             kind 12:17 13:4         86:8, 11 87:4, 11          23 182:17, 21 184:8,
   10, 17, 23 38:5, 8                 25:15 27:2, 3 30:2     88:9 89:2, 5, 6, 22,       14, 15 185:5, 10
    171:13                            31:22 40:15, 19       23 91:6 93:1                 186:6 187:14
   jointly 33:21                      42:19 44:19 50:10      94:15, 16 95:18, 20,        188:6, 14, 25 189:12,
    171:10                            55:9 59:14 62:5       23 96:2, 3, 4, 21           24 190:2, 25 191:3,
   Juan 189:15 191:15                 76:6, 15 77:3 79:5     97:3, 14, 17 98:2, 3,      13 192:1, 5, 8, 10, 20,
   July 8:20 113:11,                  80:22 83:11 85:18,    8, 10, 12, 21 100:2, 5,     20 193:1, 2, 7, 7, 11
   13, 19 157:25 158:4               25 88:1, 4, 12 91:20   13, 16 101:6, 12             194:3, 4, 6, 10
    162:17, 23 172:22                 98:19, 20 104:8        102:15 104:1, 11, 13,       195:21 196:8, 10, 16,
    173:4, 15, 17, 18, 21             117:25 124:3, 15      16 106:4, 17, 18, 18,       17, 18 197:2, 13, 21
    174:1, 17 178:21                  125:5 130:17          25 107:12, 19, 21            198:16 199:2, 6
    179:1 183:3, 19                   133:9 136:17           108:4, 12, 16 109:5,        200:9, 15, 24 201:13
    184:2, 5 185:6, 11                142:11, 15, 19        9, 10 110:8, 9, 14           202:12 203:6, 10
    186:20 187:4, 12                  144:24 146:14          112:23 116:22, 25           206:22, 23 207:19,
    188:17, 22 213:1                  151:23 170:20          118:2, 7, 10, 12           22 208:7, 14, 18, 20
   jump 55:22                         209:24 212:19          119:6, 12 121:15            212:12 213:23
   June 9:12 27:20,                   224:18                 122:6, 15, 16 123:8         214:4, 21 217:15
   25 96:5 183:21, 24                King 59:12 82:7         125:2, 3, 6, 14, 15, 16,    221:19 222:13, 16,
    185:22                           knew 20:23, 24         22, 25, 25 126:2, 3, 8      21 223:1, 20, 24
                                      22:15, 16 33:8         127:5, 13, 25 128:2,        224:7 225:1, 18, 19,
   <K>                                65:12 67:20 93:8      13 129:13 132:21,           23, 24 227:3, 19
   KAZEROUNI 3:12                     121:21, 21 209:9      22 134:10, 23                229:20, 23 230:11
   keep 25:16 38:25                  knocking 30:22          135:10, 10, 17, 18         knowing 41:16
   39:1 52:18 62:1                   know 12:17, 19          136:8, 10, 15, 20
   76:23 82:17 95:1                   14:18 15:18, 24        137:22, 23, 25 138:3,
  Sherman Declaration Exhibits, Page 86
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                        Page 14
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 84 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1629  Liera vs. US Bank (N.A.), et al.
   knowledge 188:24                  lease 116:6, 7, 8        66:9 215:20 219:6         170:6, 6, 14
   191:5 200:1, 8                     121:8, 9 123:7          226:7 232:4, 16          liver 100:7
   209:5, 7 214:3                    leasing 121:9           Liera's 8:10              living 169:16
   known 16:9, 9 58:5                leave 41:15 56:14       life 25:16 87:19           170:10 172:4, 5, 21
   119:9 123:16, 20                   103:20 108:3            88:1 155:12 185:11       LLC 1:8, 23 2:9
   225:2                              109:19 110:3           liked 122:13               123:7 125:11
   knows 224:8                        114:3 184:16           likes 32:23               Loan 10:15 20:23,
   knuckle 90:20                      185:7 187:18           limit 142:22 150:1        24, 25 21:1 22:16
                                     leaving 106:5, 20        152:18                    118:4, 10 126:17
   <L>                               led 15:1                line 21:25 34:23           150:11 226:13
   L.A 58:6, 9, 10, 11,              left 56:14, 23 105:5     35:1, 3 162:12, 25       loans 15:18, 21, 25
   14 225:2                           110:4 173:23            164:3 167:17, 20, 22      16:1 18:24 21:20
   La 66:15, 19, 21, 24               188:12 191:9            168:1, 5, 22 169:7        66:6 129:18, 25
    67:1, 2                          left-hand 111:19         171:25 174:8, 11, 14      157:2
   L-A 66:22                          112:18                  177:5, 12, 14, 23        located 57:1 116:13
   lab 6:7, 13, 20                   Legal 89:19 97:22        179:1 184:12, 13         locations 115:11
   Laboratory 6:7, 12                 110:1 187:15            185:6 187:13             locking 93:23
   lack 73:23 188:24                  199:25 200:7            189:3, 10 191:22, 25     log 71:19
    200:1 214:3                      legally 104:20           192:4, 18, 19, 21        logo 99:12 120:4
   Lacks 191:5                        108:19 109:17, 25       193:5, 6, 8, 9 199:16,   LOKER 3:13
   land 198:3                         110:5                  24 200:2, 6, 12           long 23:1 29:9, 10
   landline 54:18                    legs 95:5                228:20                    53:21 58:5, 25
   landlord 50:2, 5                  lend 29:4, 16           lines 21:21 157:3          60:18 62:11 68:16
    115:19 116:24                    lent 29:2, 18 120:15     167:11 200:18, 19         71:7, 9, 11 95:7
    123:10                           Letter 8:20 9:12,        201:3                     119:9 122:14
   Lang 223:18, 23, 25               18 10:6, 10, 17         link 100:23                161:16 222:19
   larger 128:16 129:4                23:24 103:11           liquid 86:19              longer 61:2
   late 229:13                        157:25 162:17          list 62:12 106:12         look 19:6 22:23
   latest 194:25                      204:12 205:1            110:2 157:6, 14           43:16 78:7 108:14
   LAW 3:4, 6, 12, 14                 219:25 220:2, 14, 17    175:10 210:10             119:18 122:10
    4:4, 6 106:4 107:2,               228:2 229:12            224:10                    136:15 147:4
   4 114:1, 4, 5, 11                 letters 23:17, 18       listed 98:11 180:2         156:12 161:16
   lawsuit 89:2 115:7                 221:24 222:2            199:16 201:3              171:16 174:7, 16
    154:15, 17 155:11                 227:22 229:25           206:18 208:9              176:21 192:22
    164:13                           level 75:20 100:16,      210:14, 16                196:11 197:13, 21
   lawyer 13:15 23:5,                20                      listened 228:22            198:7 199:15
   7, 13, 15 103:18, 23              levels 73:16, 19, 20    lists 40:19 179:20         203:16 207:2, 11
    104:25 155:2                      86:9 91:14 99:3        litigation 157:10          217:2
   lawyers 135:11, 16,                101:14                 little 13:10 55:4         looked 18:21 19:5
   19 152:6 157:21                   Lewis 130:11             74:22 76:23 80:23         20:2 135:7 142:5
    158:24 165:5                     LFA 59:12                85:20 88:5 146:17         181:19 184:18
    166:13 222:12, 15                liaison 229:9            149:13 169:11             194:23 195:12, 15
    228:12                           license 13:6             199:19 214:23            looking 16:14 19:4
   lawyer's 154:2                    lie 122:2                223:22 224:20, 22,        20:2 120:8 122:8,
   lazy 88:13                        LIERA 1:5, 16 2:5,      23 225:19, 24             9 123:12 126:20
   Lazzarinetti 222:23               20 5:6 6:2 12:3,        live 28:22 48:13, 15       132:25 148:19
    223:2                            13, 15, 19 13:2, 6, 7    49:14 66:14, 15           161:14 162:2
   league 59:10                       31:17 47:12 48:1        179:15 185:10            looks 180:25 181:4
   learn 21:2 125:19                  49:6, 8, 8 54:2, 3     lived 48:16, 21, 24        183:2 184:22, 23
    132:7                             56:3, 5, 6 57:5, 19     49:3 169:23, 25           194:3

  Sherman Declaration Exhibits, Page 87
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                    Page 15
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 85 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1630  Liera vs. US Bank (N.A.), et al.
   lose 81:15 82:2                   marked 92:18, 22          86:3 89:15, 25         Meridian 56:9, 24
    83:6 207:18                       93:25 95:11 97:6         91:4, 7 94:9, 9         57:1, 24 58:3, 20, 22
   losing 81:19, 23                   99:14, 17 108:8, 11      100:1 114:17            59:1, 4
   lost 15:5 134:10, 12               110:10, 13 111:19        118:3 121:14           MESA 1:17 2:22
    212:8 213:6                       112:3 113:2              123:6 127:16            11:1, 12
   lot 28:14 43:18                    130:23 131:1, 24         139:6 140:18, 24       messed 26:25
    50:16 58:2 73:23                  132:2 134:19             143:14, 16 144:3       met 13:20, 23 14:1
    75:11 91:2 93:14                  136:24 137:2             153:19 155:8            25:3 58:6 123:22
    143:13 182:17, 18                 138:12, 15 139:18,       159:3 160:3 161:5,      225:14
   Lou 224:12                        21 141:4, 7 149:17,      9 171:6 174:16          methods 50:20
   loud 166:2                        21 150:24 151:2           179:10 181:16, 21      Mexico 13:3
   Lous 123:22, 24                    155:16, 19 164:20,       185:9 187:10, 10, 16    103:11, 16 104:3, 5,
   L-O-U-S 123:25                    23 168:7, 10 170:16       189:13 191:11          18, 19, 23 105:19
   low 73:21 75:10                    172:15, 18 173:18        192:2 193:13            106:9 109:16 110:3
   lower 151:11                       180:12, 15 181:24        195:19, 21, 22         M-I 66:25
    211:10                            182:2 193:16, 19         196:22 197:3, 12       middle 25:24
   lowering 219:20                    194:16, 19 202:2         200:4 207:20, 24       millimeter 83:23
   lowers 73:22                       204:8, 11 205:4          208:21 221:2           mind 57:11
   Luis 225:20, 21                    206:4 209:15, 18        means 31:3 35:10        mine 21:22 165:15
   lunch 187:23                       210:10 212:1             94:14 95:16 109:5      minimum 149:2, 3,
                                      215:9, 15 216:14, 17     118:12 127:13          7, 9
   <M>                                218:15 220:5, 8         meant 57:20             Minneapolis 4:9
   M-A 66:22                          221:12, 15 222:3, 6     Medical 6:6, 12, 15     Minnesota 4:9
   machine 233:10                     226:7, 9, 15 228:6, 7    61:13 63:19 64:2,      minute 72:14
   Macy's 152:16, 17,                marriage 110:1           8 69:12 72:11            169:20
   23                                married 23:1 40:1,        79:15, 19 82:6         minutes 71:12, 12
   mad 20:17 74:22                   5 105:1, 3, 4 106:10      88:22 89:3, 16         Mirada 66:19, 21,
   mail 47:5, 6, 7, 10                108:19 109:25           medicals 61:11, 12      24 67:1, 3
    48:3 49:18, 25                   Martial 46:24             62:7 63:1 82:8, 12     M-I-R-A-D-A 66:25
    50:1 77:17, 18                    144:12, 13 146:20,      medication 27:1         misleading 164:6
    90:18 172:7, 9                   22 147:4, 5               73:5, 13 97:12         missing 136:7
    204:19 217:13, 14                Martin 52:25              101:17, 18, 19         misstates 167:5
    221:3, 21 227:15                  137:14 140:2, 3, 6, 9   medications 91:6         184:6 201:1 202:7
   mailed 173:7                      Martinez 53:1             97:13                   221:10 227:10, 18
   mailing 221:3                     Mas 123:14 124:17,       meet 13:15 19:11         229:19
   making 146:18                     25 125:2, 13, 16, 21,     25:6 123:21            mistake 192:13
    156:8 175:12                     24 126:2, 5, 11          meeting 124:12          misunderstood
    177:16 178:13                    M-A-S 124:18             melatonin 69:10          161:10
    181:22 185:5, 11, 18             matches 181:12           memory 32:6             MMA 57:5 59:6
    186:19 197:7                      183:14 207:15            170:6, 10 220:16        61:6 62:8 83:16
    203:23 230:5                     Math 26:17               Mendoza 53:1             87:9 90:8 91:14
   male 97:16                        matter 14:2, 7           mental 74:11             98:12, 17
   man 46:4, 5 79:7, 8               MATTHEW 3:13             mention 58:12 87:1      mobile 42:11, 14
   Management 95:21                  Max 83:13 84:21,         mentioned 15:21          43:14 44:3 54:10
   manager 21:15                     23 85:2 86:16, 17         17:24 64:15 71:8        194:12, 14 197:5, 7
    58:1 224:18                       99:7                     76:8                   mom 67:14
   March 93:3 136:8                  maximum 61:5             merchant 185:19         moment 114:6
    192:6 202:14                     mean 17:4 20:3, 6        Meredith 103:24         mom's 67:9
    203:1, 3 213:12, 13               40:15 51:10 59:15        107:4 111:3, 15        Monday 15:4
    214:7, 12, 16                     68:6 78:5 80:7          Meridan 56:14           money 20:20 21:17
   mark 202:17                        81:14 82:5 83:7                                  23:18 24:9, 22, 25
  Sherman Declaration Exhibits, Page 88
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                     Page 16
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 86 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1631  Liera vs. US Bank (N.A.), et al.
    29:2, 4, 16, 18 32:22,           MRI 61:15                negative 163:12         notices 204:5
   23 33:3, 6, 10, 14                multiple 157:2            184:17 185:8           notifying 157:25
    35:3, 8, 18 61:9, 10             Muscle 83:13              187:17 188:8, 13       NOVEMBER 1:18
    62:2 81:17, 19                   84:21, 23 85:3           negatively 187:18        2:23 5:3 11:1, 10
    84:24 91:2, 9                    86:16, 17 99:7           neighborhood             169:12, 16 170:7, 11,
    120:2, 15, 17 133:9                                        130:21 134:4           23 171:6, 20 179:18,
    143:24 145:10, 13,               <N>                      Neither 131:21          22 180:3
   16 148:14, 18 150:7,              N.A 1:8 2:8               233:14                 Number 3:8 6:4
   13 159:19, 23 160:5,              N-A 66:23                nervous 230:22           7:2 8:2 9:2 10:2
   8, 14 161:2, 12, 20               name 11:6, 13            netting 60:8             11:16 14:11 32:3,
    163:2 181:1                       12:11, 12, 14, 17, 19   network 133:1           5, 7, 8, 9 33:19
    184:12, 13 187:16,                13:3 16:12, 21          never 15:17, 24          46:14 54:8, 11, 21,
   17 188:19 196:1                    18:6 22:24 24:12         28:21 29:24, 25        23 55:11 67:6, 9, 14
   monitor 11:11                      31:16, 19 40:2           43:13, 21 45:7, 10      91:5 106:22, 23
   Montero 225:13                     46:12 51:6 53:6          74:13 77:11 83:15       146:12 156:1
   month 16:2 28:17                   56:3 63:4, 4, 13, 17     86:12 90:15, 18         158:7 160:25
    30:12 50:23 72:2                  64:15, 18 69:21          104:21 106:19           166:7, 7 167:13, 16
    82:16 86:5, 5                     70:8 73:13 84:25         110:6 123:4 124:9       169:3, 22 181:12
    117:14 121:2                      95:25 103:23             127:18, 20 172:9        183:9, 12, 14 185:17
    132:13, 14 136:21,                107:2, 3 111:12, 16      174:18 184:13, 16       190:6 193:23, 25
   22 146:13 147:25                   115:21 121:6, 10         185:7, 8 187:14, 16,    196:19 202:24
    148:25 149:1                      122:24, 25 123:1, 5,    17 188:7, 12, 12, 15,    206:18 212:21
    171:19 174:20                    7 127:8 137:10           15 189:13 194:12,        213:2, 18 215:7, 8
    186:11                            140:3 141:11, 12        14 195:15 200:19         219:7
   monthly 43:16                      144:13 155:8             209:9, 23 210:25       numbered 168:21
    50:23 145:20                      157:4 167:17             211:1, 5, 8, 9, 21     numbers 13:13
    148:24                            169:11 171:7, 22         219:10, 17 227:4, 5,    34:8 51:19 54:15
   months 61:22 62:3,                 173:19 174:4            13                       137:11 141:12
   14 156:2, 3 173:14                 189:12 209:1            new 39:17 57:11          149:24 183:15
   month-to-month                     219:6 223:1, 8, 10       115:11 130:9            185:25 190:14
    116:9, 10                         226:13 233:18            142:11 152:11, 14       196:18
   mood 71:2 88:13                   named 23:13              night 19:5, 13          nutrition 124:7, 9,
    133:23                            189:15 215:22            65:25 66:3 71:4, 5,    10
   morning 11:5 12:9,                names 17:18, 24          6 74:23                 nutritional 83:10
   10 13:17 21:6                      33:5 49:5 54:4          nights 71:8              98:20
    194:11 195:5                      66:8 171:18             nine 88:7               Nuys 3:9
    202:5 211:4                      National 11:23           No:8:17-cv 1:7
   motivation 134:10,                 24:16, 20 25:1          NOC 56:19 57:3          <O>
   12                                 154:10, 12, 13, 20       58:12, 13              o0o 11:3
   Motor 198:9                        155:5                   normal 73:17            oath 12:4 165:24
   mouth 78:8 178:14                 natural 97:15, 16        North 47:21, 23          192:16 233:9
   move 115:11                       nature 117:22             48:14 115:14, 16       Object 114:22
    116:11 119:1                      124:11 128:15            204:13                  196:5
    134:13 163:5                      143:12                  nose 78:8               Objection 23:21
    172:2 203:12                     need 17:5 20:4           notary 11:6              24:1 33:11 88:24
    211:14                            35:3, 7 52:4 83:14      note 103:16              89:10, 18 90:1
   moved 48:18 49:13,                 91:8 149:15             NOTED 231:14             91:16 128:11
   16 50:7, 10 172:13,                178:15, 17 214:23        232:7                   135:13 153:23
   25                                 231:4, 10               Notice 6:22 7:7          154:24 160:15
   moving 49:22                      needed 27:21 91:8         8:4, 6                  163:3 168:24
                                      103:13, 16 129:3                                 173:8 182:13
  Sherman Declaration Exhibits, Page 89
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                    Page 17
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 87 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1632  Liera vs. US Bank (N.A.), et al.
    184:6 185:2                      21 36:9, 21 37:1, 5,      12, 18, 25 134:17          221:5 223:17
    186:16, 21 187:15                11, 15, 18, 25 38:6,       135:7, 10, 18, 21         224:6, 9, 12, 19, 24
    188:23 190:3, 11                 10, 14, 17 39:4, 10,       138:4, 11, 25 139:17      225:18 227:21
    191:4 197:10, 19                 18 40:4, 11, 17            141:3, 23 142:2, 5, 8,    228:12, 18 230:3, 24
    199:25 200:7, 13, 23              41:12, 15, 18 42:7,      15 143:9, 16, 21           231:2
    202:7 208:5                      25 43:3, 9, 23 44:1,       144:16, 21 145:5, 15     old 25:3, 5 61:3
    212:16 214:2                     8, 15, 18 45:25 46:4,      146:1, 19 148:3          oldest 61:8
    217:21 219:16                    25 47:5, 10, 14, 20        149:4, 10, 16 150:4,     Once 13:25 23:16
    220:24 221:10                     48:8, 10, 13, 23 49:9    10, 17, 20 151:9, 12       28:12 30:9 61:19
    227:9, 17 229:18                  50:2, 13, 18, 20 51:7,    152:13, 16, 20            62:2 63:9 65:11
    230:6                            14, 19, 23 52:5, 11,       154:17 155:5, 15          78:22 92:1 148:8
   objections 166:13                 17, 22 53:16, 18, 21       156:7, 12, 21 157:9,      152:25 207:10
    178:16                            54:2, 23 55:12, 21       13, 16, 23 158:9, 23       225:12
   objective 177:18                   56:1, 1, 6, 17 57:25      159:10, 22 160:3, 11     ones 42:23 59:13
   obviously 130:1                    58:5, 14, 16 59:1, 6      161:19 162:2, 16, 22,     98:12 99:23 157:6
   OC 125:11                          60:8, 18, 24 64:7        25 163:9, 20, 25           163:1 194:23, 24, 25
   occasions 212:9                    66:8 67:4, 6, 10, 12      164:17 165:4, 6, 7,       195:9
   OCCU 143:12, 14                    68:2, 17, 24 69:4, 12,   10, 16, 19, 22 166:4,     online 43:20, 22, 24
    148:11 151:10, 16                15 71:14, 16, 23          12, 20 167:5, 19           68:20 136:14
   occurred 207:24                    72:7, 17, 21, 24 73:8     168:1, 10, 15, 20         191:19, 24 197:13
   occurrence 62:19                   74:16, 18 75:13, 19       169:10 170:3, 24         open 15:16 17:18
   o'clock 19:13                      76:10 77:3, 10, 15,       171:5, 13, 16, 22         20:15 21:16 28:2,
   octagon 60:4, 5, 6                20, 23 78:7, 12, 21        172:7 173:13, 16         4 32:16 34:17
   offer 99:11 191:1                  79:2, 5, 13 80:10, 14,    174:1, 3, 7, 16, 24       35:3 36:12, 15
   office 49:21 77:6,                17, 17 81:1 82:1, 19       175:12 176:8, 18, 21,     38:20 47:6 64:5
   10, 11 79:9, 10 80:1,              83:7 84:8, 19 85:7       25 177:5, 15, 19           116:15 161:3
   2, 3 107:2 149:24                  86:14 87:13, 21           178:3, 8, 11 179:6,       164:16, 17 167:24
    221:3 225:15, 16, 17              88:16, 19, 21 90:7,      17 180:1, 5, 8, 11, 22     168:1, 4 169:11
   OFFICES 3:4 4:4                   11, 18 91:10, 18, 25       181:1, 4 182:9, 10,       174:14 192:24
    107:4 126:1                       92:10, 15, 24 93:2, 5,   23 183:3, 9, 18, 23        195:11 200:2, 5
   Oh 19:11 40:2                     11, 21, 24 94:8, 11,       184:2, 4 185:9, 20        223:4
    49:19 54:23 55:5                 14, 17, 23 95:10           186:7 187:4, 24          opened 16:11 21:3
    57:25 66:19 82:1                  96:13, 17, 25 97:13,      189:2, 8, 14, 21, 25      22:12 24:12 27:14,
    97:17 111:7                      25 98:11, 23 100:10        190:14, 17, 25 191:9,    15, 19 34:16 35:22
    137:17 166:3                      101:2, 6 102:4, 6, 14,   14, 24 192:2, 11, 23       39:9 42:3, 5 157:4
    171:22 179:14                    18, 18, 22 103:14, 25      193:15 194:7, 15          167:23 168:21
    180:1 182:9 195:3                 104:17 105:13, 18,        195:19 196:11, 25         170:25 189:13
    205:13, 15 223:14                23 106:8, 15, 22           197:7 198:20, 25          192:4 200:19
    224:7                             107:11, 18 108:7          200:4 201:11, 16, 22      205:24 209:23
   okay 13:8, 8, 12, 15,              109:7 110:9               202:1, 19 203:3, 5,       210:25 226:13
   23 14:6, 9, 13, 20, 21,            111:14, 24 112:11,       14, 18 204:7, 16, 24      opening 33:1 169:3
   25 15:13, 20 16:5                 17, 23 113:10              205:17, 18, 21 206:2,     185:6 193:3, 4
    18:4, 8, 20 20:11                 114:24 115:10, 25        23 207:2, 11, 15, 20       194:4, 8 196:23
    21:7, 12, 18 23:3, 5              116:10, 16 117:11         208:2, 12, 16, 24         201:7
    24:11, 20, 22 25:3, 6,            118:7, 20 119:3, 6, 9,    209:10, 14 210:2, 9,     opens 47:5
   15 26:8, 14 27:9, 17,             11, 17 120:7 121:19,      19, 21 211:4, 15, 20,     Orange 142:13, 16
   24 28:7, 10, 18                   23 122:16 123:6, 20       25 213:1, 17, 20           143:6, 13 144:17
    30:15, 21 31:14, 22,              124:11, 22 125:5, 15      214:6 215:24              145:2 148:8 150:21
   25 32:10, 16, 19, 24               126:7, 11, 18 127:1,      216:5, 11 217:13, 16     order 170:21
    33:4, 9, 14, 16, 20, 23          9, 11, 13 129:21, 24       218:1, 3, 5, 12, 21      ordered 92:23 93:6,
    34:3, 15, 19, 22 35:7,            130:14, 17, 22 132:7,     219:19 220:4, 16
  Sherman Declaration Exhibits, Page 90
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                       Page 18
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 88 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1633  Liera vs. US Bank (N.A.), et al.
   17 94:6, 18                        206:17, 18 207:11,      password 40:25             period 25:16 50:11
   organ 96:11                       12 210:6, 9, 21           41:2, 5, 8, 12, 13, 16,    55:4 56:12, 22
   organization 59:10                 211:16 212:21           20 44:9, 11, 12             173:18 195:2
    82:11 130:14                      217:17, 19 218:8, 15,   patently 164:5             perjury 111:25
    146:20                           17 219:2 226:15          Paul 17:19, 25 18:1,        232:5
   organizations 59:11               pages 165:20 175:9       8 25:19 224:6              Perks 36:21 205:22
   organs 96:8                        198:7 210:14            pay 20:19 22:22            permission 104:22
   Osiel 49:8                         218:13 226:15, 22        24:9 31:6 35:4, 5          106:15, 19 109:19
   O-S-I-E-L 49:8                     227:7                    46:19 47:2 50:16,         permit 110:17, 19
   ought 89:16                       paid 51:2 91:9           18, 23 51:7, 8 61:11       perse 80:24 81:7,
   out-of-pocket 89:3                 120:12 133:22            62:2 82:6, 11, 12, 16     11, 13
   outside 20:13                      135:25 146:13            89:16, 21 90:12, 13,      person 13:20, 24
   overdraft 35:11, 13,               148:1 204:3 207:1       16 91:7, 8 102:21           14:2 15:10 30:19
   15                                 208:14 211:21            111:4, 5 120:5, 10         59:20 108:21
   overdraw 35:10                    pain 27:1 88:23           143:19, 24 144:7, 9        124:25 125:7, 9, 13
    199:5                             89:3 95:21               145:10, 13, 17, 18, 24     126:4 190:17 223:8
   owe 161:11                        Pandora 42:24             146:2, 9, 13 147:20       personal 15:6 28:6
   owed 18:18 21:17                  paper 147:8 205:16        148:3, 8, 12, 12, 14,      37:9, 12, 14, 24 38:1,
    23:18 159:19 160:8               papers 30:1 147:7        16, 17, 18 149:2, 3, 4,    10, 12, 18, 19 188:24
   ownership 126:16                  paperwork 103:15         7, 8, 9 150:8 160:7,        190:12, 16 191:5
   owns 125:25 126:2                  105:2 106:11            9, 14 161:2 163:2           193:14 200:1, 8
                                     paragraph 108:14         paying 82:8 145:9           214:3
   <P>                                156:22, 23 157:16,       186:12 206:24             personally 47:11
   p.m 2:23 188:1, 4                 24 163:10, 10, 25        Payment 7:13 35:8          personnel 162:8
    206:8, 11 215:1, 4                164:2 229:2              50:21 133:1               petition 108:15, 20
    226:2, 5 231:9, 9, 14            paragraphs 156:13         145:21 148:5, 24          petitioning 108:21
   pace 88:9                         parents 66:1, 8           149:2, 3, 7 202:23        phone 14:6 15:5
   Pacific 6:12                       67:16 105:18             208:9 209:22               16:5 32:9, 15
   pad 169:11                        Park 48:16, 20           payments 39:3               42:14, 17, 19 43:7,
   pads 151:25, 25, 25               parole 104:11, 14         145:19 146:18             14 44:3 46:14
   page 99:22 100:2                   106:20 110:7             201:18 206:18, 21          53:9 54:15, 20, 22
    101:11 111:18, 20                part 82:24 83:16          207:2 208:3                67:6, 7, 13 106:22
    112:3, 17, 21 135:8               118:5, 6, 12, 16        pays 47:1 61:12             158:8, 9, 10, 13, 16,
    137:15 140:18                     203:13, 15, 23           120:22, 23                19 159:3, 6, 7, 8, 10,
    141:13 156:22                     208:21 216:7            Pedro 63:16 64:21,         13 160:22, 24 163:1
    157:16 164:1, 3                   219:25                  25                          175:23 186:13
    165:7, 11, 17, 24                particular 12:18         pee 76:22                   190:7, 10, 14 194:12,
    166:4, 6, 12, 16                  26:20 59:10             penalty 111:25             14 214:16 228:22
    167:2, 10 169:21, 24              136:12 198:6             232:5                     phonetically 45:22
    170:5, 9 171:17                  parties 11:9 233:16      people 25:15 50:16,        physical 61:18 78:1,
    173:22 174:7                     partner 46:10, 11        18, 22 54:24 62:15         4 89:17 124:7
    175:7, 9 176:22                   117:13, 15 125:4         65:8 83:6 88:4            pick 160:22
    177:11, 22 178:20,               partners 124:15           99:10 108:2 120:2         picked 160:23
   24 179:19, 23                     party 133:1               128:23 135:25             pictures 31:11, 13
    181:13, 19 183:21,               pass 114:1, 4, 5         Peps 19:9                  piece 204:19 205:16
   23 185:16, 20                      116:18 130:20           Perez 222:21               pieces 93:22
    192:12, 13 196:12,                134:2                   perform 72:20              pissed 20:18
   13, 13, 15 198:3, 25              passed 63:6, 7, 8         78:1 98:25                place 19:9 41:23
    199:15 200:21, 22                 114:11                  performance 73:1            64:12, 13 106:6
    201:4 202:14, 17, 24                                                                  123:10 136:12
    203:16 205:12, 14
  Sherman Declaration Exhibits, Page 91
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                        Page 19
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 89 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1634  Liera vs. US Bank (N.A.), et al.
    152:11 175:25                    practice 195:20        proceedings 233:6,      89:9 97:12, 16
    233:7                            227:14                 8, 10                   114:1 117:24
   placed 233:9                      prasterone 84:2        process 91:14           119:3 120:3, 4
   places 112:12                     precede 165:20          153:17                 121:5, 10 122:25
    169:23 176:18                    Precision 6:9          product 89:11           123:1, 4 140:3
    186:12                           precursor 83:24        products 84:24, 25      145:17, 21 165:16
   Plaintiff 1:6 2:6                 102:16                  85:2                   203:12
    3:1 8:10 11:21                   premium 146:15         professional 60:17,     puts 43:6
    156:24 158:3                     147:20, 22             18 61:15 69:12          putting 71:1 76:23
    163:11 164:8                     prepare 13:9 52:23      74:12                  120:5 122:23
    209:7 211:23                     140:9                  promote 83:4            123:7 178:13
   Plaintiff's 158:1                 prepared 138:22        promotion 61:12
    209:7                            139:1, 7 141:18        promotional 83:12       <Q>
   Plan 7:9 128:15, 17               prepares 53:18         prompt 20:11            qualify 129:18, 24,
    130:18 131:3                     140:4                  prompted 131:13         25 130:2
    145:22 148:16                    prescribe 73:11        pronounce 223:13        quantify 73:3
    151:23                           prescribed 73:8, 12    proof 190:25            Quest 6:20
   Platinum 212:7                    101:25                  199:22 200:5           question 14:14, 17
   play 189:17 214:22                prescribing 101:3, 3   proportion 52:6          24:4, 5 55:23, 25
    215:14, 24                       presence 109:8         proposing 123:2          144:1 153:24
   played 55:10 191:2                present 4:12 90:15     protein 83:14 85:6       156:14 162:12
    215:7                            President 108:1         86:18                   164:11 166:22
   playing 189:20                    pressure 78:6, 12      provide 230:4            178:5, 10 189:22
    191:10 215:25                    pretended 19:10        provided 158:23          203:22 218:1 227:2
    216:6                            pretty 26:17 60:1       201:17 222:14          questions 14:12
   please 11:18 12:1,                62:11 79:21 88:10      provides 46:23           75:14 76:7 152:6
   11 14:18 17:7                     96:24 98:22             144:14 146:20, 25       165:5 177:17
    19:18 64:14 144:2                prevented 153:2        psychiatrist 74:7        187:22 230:14, 24
    149:10 161:10                    preventing 115:7       psychologist 74:5       quick 55:22
    177:17 180:6                     123:6                  public 11:6             Quickbooks 44:20
    195:1 198:1, 7                   previous 67:14         pull 121:17 127:11,     Quicken 44:19
    206:15 227:2                     pre-workout 86:19      14 188:18               quite 17:24
    229:9 231:7                      primary 63:5           pulled 80:15, 17
   pleasure 76:3                     prior 91:22 227:3       92:5 93:13             <R>
   point 20:21 152:5                 233:8                  pulling 163:17          Rafa 16:18, 19, 23
    153:19 171:9                     private 50:17          punch 59:16, 17          17:14, 14, 21
    174:4 180:5 185:9                privilege 135:13       punching 151:25         Rafael 16:25 18:14,
    186:1 187:11                     privileged 23:21       purchase 207:16         17
    196:22                           24:1 89:10             purchased 185:12        RAHIMI 3:4, 5 5:9
   pointed 215:6                     probably 13:4          purchases 186:19         11:20, 20 13:16, 20,
   policy 147:8                      24:18 25:11 29:15       198:14 199:1           23 23:21 24:1, 5
   popped 26:23                      30:12 39:16 41:17      purpose 12:18            33:11 55:22 57:10
   portion 123:3                     48:19 53:22 54:14       77:20                   81:10 88:24 89:10,
   positive 62:22                    68:17 71:25 73:6       purposes 13:1           18 90:1 91:16
   possible 159:25                   81:4 86:5 88:7          43:10 121:14            111:6, 8 112:23
    185:1 193:4                      91:18 129:23           pursuit 26:19            113:1 114:22, 24
    212:13 213:9                     148:25 223:12          put 12:20 13:4, 4        128:11 135:13
    220:21 227:13                    problem 76:11           31:12 35:8 42:23        149:12, 15 153:23
   post 31:11 49:21                  79:3 106:8 129:19       43:2 50:22 51:20        154:4, 24 160:15
    221:2                            problems 90:25          52:12, 14, 15 73:5      163:3 164:11
   powder 97:18                      proceed 167:6           83:19 84:25 88:21       166:21, 24 167:5
  Sherman Declaration Exhibits, Page 92
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                  Page 20
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 90 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1635  Liera vs. US Bank (N.A.), et al.
    168:24 173:8                      122:13 133:12, 17       221:16 222:7          15 32:5, 6 33:16
    177:16, 20 178:4, 7,              134:12 136:20           228:10                 34:7 36:18 37:7,
   9, 12, 17 182:13                   195:25 213:25          recollection 139:11    16 38:11 39:10, 12,
    184:6 185:2                       220:18 221:22           157:11 213:5          13, 14 40:1, 11, 13
    186:16, 21 187:15,                222:19 230:2            215:21                 41:7, 25 42:9
   20, 22 188:23 190:3,              reapply 113:22          recommend 144:25        48:18, 21 50:5
   11 191:4 196:5                    reapproved 114:7,       record 11:6 12:12       56:23 59:13 63:13,
    197:10, 19 199:9, 12,            12                       57:13, 16 90:23       15, 17 65:1, 3 71:17
   25 200:7, 13, 23                  reason 33:1 39:23        114:25 115:3           72:2, 4, 6, 23 73:7
    201:1 202:7 208:5                 43:23 70:23 92:2,       159:15, 16 166:25      75:11, 12 76:9
    212:16 214:2                     6 104:6, 17 105:17       177:17 187:25          77:24 83:21 85:23
    217:21 218:4                      121:7 130:1             188:3, 10 206:3, 7,    91:2 92:7, 13, 14
    219:16 220:24                     133:16 134:8           10 214:24, 25 215:3,    93:16, 18 95:9, 23,
    221:10 227:9, 17                  140:3 173:3, 6         18 218:6 226:1, 4      25 96:10, 15, 17
    229:18 230:6, 14, 17              181:21 189:25           231:8 233:10           97:14 106:21
    231:3, 6                          194:7 208:12, 16       recorded 162:20         119:13 131:5, 10, 11,
   Raigoza 52:25 53:2                 213:24 227:13          Recording 9:22         12, 14 135:20
   R-A-I-G-O-Z-A 53:4                reasons 105:13           10:4 189:17, 20, 23    142:17 143:10
   Ralphs 175:20                      151:15                  190:1 191:2, 10, 12    144:23 152:8
    198:15, 15, 17, 19               recall 21:18 31:22       214:22 215:7, 25       155:25 159:24
   Ramirez 224:17                     43:19 48:5 96:5         216:1, 6 228:23        163:16, 17, 19, 20, 24
   Rarely 197:15, 16                  101:12 153:12          records 158:8, 9, 10    169:10, 13, 17, 19
   rate 148:22 211:10                 176:9, 14 182:20        159:6, 7, 9, 10        171:12 172:4
    219:21                            189:14 194:4            160:14                 174:23 175:3
   Raymond 47:21, 23                  197:2 201:12, 23       rectangular 60:4        177:3 183:8 185:1,
    48:2 115:16                       202:11 204:24          reenter 104:2          7, 13, 14 188:8, 11
    116:22 204:13                     205:1 209:10            106:5, 8, 20           193:3, 4, 12 203:9,
   Razei 18:5                         212:6 213:21           reference 15:13        11 210:19 212:14,
   R-A-Z-E-I 18:7                     221:24 226:22           98:8 174:8            15 213:8, 10, 23
   reach 154:20                       227:23 228:1, 14, 22   referenced 192:14       217:7, 8, 15 219:22,
   reached 153:14                     229:24                 referred 160:21        23 220:1, 18, 20, 23
   read 76:19 94:16                  receipts 132:13         refers 95:18            221:2, 4, 5, 19, 22, 23
    111:10 165:19                     136:4, 22              reflect 147:8           222:1, 1, 2, 11, 19, 20
    166:23, 25 188:11                receive 50:1 217:6      reflected 132:17        223:8 227:11
    201:9 204:23                      226:25                  184:24 198:25          228:5, 17 229:14
    218:4, 6 229:12                  received 181:7          reflection 140:25       230:2, 11, 12
    232:5                             227:22 229:6            141:24                remind 194:11
   reading 68:12, 20,                receiving 226:22        refresh 170:5, 10      Rene 123:14, 15
   22 132:8 204:24                   receptionist 63:21,      220:16                 124:23 125:1, 25
    205:1 229:1, 24                  22 64:2                 regarding 127:2         126:13
   ready 103:19                      Recess 57:15 115:2       163:13 228:20         renew 110:19
    214:23                            188:2 206:9 215:2      regular 120:20         renewed 107:11
   real 55:22 117:17,                 226:3                   225:4                  113:13, 17
   19 119:17, 18 120:7               recite 190:18           relation 96:21         rent 50:3 115:25
   really 13:10 27:8                 recognize 94:3          relationship 27:3       116:1, 4, 5 117:1, 11
    31:10, 12 35:6                    95:10 97:9 113:6        119:19 124:12          152:11, 14
    39:1 43:18, 21                    139:22 151:3           relative 11:8 233:15   repeat 144:1
    51:9 70:25 73:24                  155:20 168:11          rely 69:11 102:11       166:22 170:8
    85:11 86:7 87:5                   182:3 193:20           remember 13:21, 22,     202:22 203:22
    88:15 93:13 94:21,                194:20 209:19          22 16:2, 4 19:19        219:9 223:9
   21 101:15 119:1, 21                216:18 220:9            23:12 29:7 30:5,
  Sherman Declaration Exhibits, Page 93
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                    Page 21
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 91 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1636  Liera vs. US Bank (N.A.), et al.
   rephrase 14:19                    19 201:3                 17 116:5 118:10          Rise 24:14, 14, 17,
   replace 108:5                     residence 152:14          119:2 121:12            23
   Report 10:8 94:9                  respect 61:13             122:3, 18 123:3         risk 104:6, 10
    127:17 163:11, 18,                107:19 108:1             125:7, 11 127:14, 18    Riverside 53:17
   22 192:3                           199:3 203:16, 24         128:7, 19 129:4         roles 129:9
   REPORTED 1:22                      209:4 212:6, 7           133:2, 6, 20 135:5      rolled 26:24
    164:14 212:8                     responded 228:16          138:20, 23 140:14       Rosa 63:19, 22 64:2
   Reporter 2:24                     responding 228:19         144:4 145:18            Rosa's 63:17
    11:24 12:1 17:7                  Responses 8:12            148:25 150:2            Rose 63:4 64:8, 25
    19:18 64:14 92:19                responsibility 164:8      151:13 153:11            65:2, 5, 10, 11
    94:1 95:12 97:7                  responsible 208:17        154:9 156:25            roughly 191:9
    99:15 108:9                      result 72:9 96:18         157:18, 21 158:16       round 80:22, 22
    110:11 113:3                      103:3 166:9              160:5 161:12, 20, 23,    81:2
    130:24 131:25                    results 6:7, 13, 20      25 162:6, 9, 14, 17,     routine 47:14
    134:20 136:25                     76:20, 24 92:12         20 163:15 164:9          row 71:8
    138:13 139:19                     93:16, 19 94:9, 9        165:1 166:18            rule 14:10
    141:5 149:6, 10, 18               99:20 100:1 101:13       167:4, 11, 17 168:18,   running 195:19
    150:25 155:17                    resume 191:8             21 169:7, 8 171:1, 7,
    164:21 167:1                     return 51:20 52:23       18, 25 174:5, 25         <S>
    168:8 170:17                      53:25 137:4 138:5,       175:6, 7, 10, 13        safe 17:20
    172:16 180:13                    9, 17, 22 139:4, 6, 25    176:19, 23 177:10       sales 52:1, 3, 6, 6
    181:25 193:17                    returning 173:13          179:4, 7, 11 180:7      Sam 12:19 31:17
    194:17 202:3, 22                  208:24                   181:10, 14, 17 183:7     47:11, 23 48:1
    204:9 205:5 206:5                returns 51:17             184:5, 18 185:11         55:22 56:3, 3, 5, 6
    209:16 212:2                      53:19 132:4 140:4        186:3, 7, 9, 14, 15      125:9 149:15
    215:6, 10, 13, 16                 142:4                    189:11 190:7, 20, 23    Saml.57@hotmail.co
    216:15 218:7                     revenue 50:13             191:12, 16, 19, 22      m 55:2
    220:6 221:13                      51:11                    192:4, 7, 11, 19, 25    sample 77:12
    222:4 223:9                      reverse 170:21            193:10, 24 195:4, 7,    samples 78:14
    226:10 228:8                     review 157:9             23 196:9, 23 197:1,      SAMUEL 1:4, 4, 16
    231:4, 10 233:5                   163:22                  8, 14 198:11, 23          2:5, 5, 20 5:6 6:2
   reporting 164:5                   reviewing 163:11          199:1, 17 200:20         8:10 11:13, 17, 21
    213:6 229:4, 7                   Rewards 205:22            201:4, 7, 14, 20         12:3, 13, 15, 22, 24
   represent 11:19                   Rezai 224:1               204:16, 17 205:16,       13:1, 5, 6, 7 47:11
   representation 158:1              rib 26:23                22, 25 206:13             54:2, 3 178:4
   requested 150:11                  right 15:11, 12           207:16 209:2, 8          219:6 232:4, 16
   require 61:15                      16:19 19:3 22:18         210:3, 7, 11, 17, 23    San 63:16 64:21,
   required 61:13                     24:15 25:13 27:21        211:18 212:24           25 87:16
   reserve 21:21, 25                  30:13 31:14 33:19        214:13 215:5            Sansai 175:25
    34:23, 25 35:3                    34:5 35:8 36:11          216:12, 21, 25 218:1,   Santa 21:11 41:24
    157:3 167:11, 17, 20,             37:5, 16 39:18          13, 17, 25 219:6, 12,     179:11, 15
   22 168:1, 5, 22                    45:20 47:24 48:3,       21 224:14, 14            Saturday 15:5 21:6
    169:7 171:25                     5 55:16 57:6 59:7,        225:17, 25 226:20        162:6
    174:8, 11, 14 177:5,             20, 22 62:18 69:17        231:3                   save 32:22, 23 33:3,
   12, 14, 23 178:25                  74:1 81:10 82:6         right-hand 173:23        10, 13 143:24
    184:12, 13 185:6                  85:13 88:7, 17          ring 34:11 35:25          145:13, 15 148:18
    187:12 189:3, 10                  90:5, 17 93:9            37:18 38:15             saved 91:9
    191:22, 25 192:3, 18,             94:10 99:2, 4, 7, 20    rings 158:15 190:7       saving 145:10
   19, 21 193:5, 6, 8, 9              101:4 107:23            rink 60:3                savings 27:23 28:5,
    199:16, 23 200:2, 18,             112:4 113:25            rip 48:9                 6 37:10, 13, 14, 15
                                      114:19 115:13, 14,                                176:25
  Sherman Declaration Exhibits, Page 94
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                     Page 22
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 92 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1637  Liera vs. US Bank (N.A.), et al.
   saw 30:16, 19 65:1,                87:5 91:13, 18, 19,     sending 23:18             155:1 160:19
   5, 11 70:12 71:24,                22 92:24 93:2, 12         220:1 221:24 222:1       163:6 164:12
   25 76:12 77:11                     94:17, 19 97:4          sense 40:4 196:14         166:23 167:7
    78:5 80:15 91:6,                  99:12 108:23            sent 76:18, 18            169:1 173:10
   24 92:13 94:20                     111:20 127:17            77:16 96:7 97:3          177:19, 21 178:15,
    101:2 155:24                      132:12 134:23            106:9 113:16            19 182:15 184:9
    181:13 218:24                     135:8 137:18             149:23 150:17            185:4 186:18
    224:22                            138:25 139:3             151:12 173:4             187:1, 21, 24 188:5
   saying 20:12 72:9                  140:19 141:22            216:23 220:1, 12, 14,    189:1 190:5, 13
    110:4 116:18                      158:4 165:11            17 221:6, 21 228:13       191:7 196:7
    121:7 145:9                       166:9, 14, 16 167:2      229:12                   197:11, 20 199:10,
    146:15 161:11                     168:13 170:12           sentence 108:20          13, 14 200:3, 10, 16
    167:19                            171:17 173:20, 23       September 60:21           201:2 202:9
   says 12:24 75:25                   174:8, 8, 12, 19         199:8                    206:12 208:8
    93:2 95:21 106:4                  177:22, 25 178:21,      service 214:12            212:18 214:5
    107:16 108:15, 20                24 179:19, 21 180:2,     SERVICES 1:8 2:9          215:5, 12, 19 217:23
    133:1, 2 138:22                  4, 9, 22 181:6 182:7,    Set 8:13 41:2, 4          218:5, 10 219:18
    139:1, 3 150:11                  23 183:10, 15, 25         50:22 125:6              221:1 223:11
    156:23 157:25                     186:3 188:19             226:12 233:7             225:25 226:6
    162:16 163:10                     192:13 193:24           settlement 153:14,        227:12, 20 229:21
    164:2 173:24                      196:20 197:5            17, 20 154:20, 23         230:8, 13 231:2, 12
    177:23, 25 181:6                  198:8, 25 199:15, 16,   S-H-A-H 69:19            shirts 120:4
    182:7 185:21, 23, 25             20 202:15, 24 203:1      Shah's 6:15              shoots 99:5
    205:8 214:11                      204:14 206:19           shaped 59:24             shop 175:17, 17
    219:6, 7                          207:4, 7, 12, 13, 23,   share 118:18              176:4 186:23
   Scabo 155:8                       25 208:3, 9, 11          shared 131:16, 19         187:3 198:15, 19, 23,
   S-C-A-B-O 155:9                    211:2 212:21            Shaw 69:18, 21, 25       24 207:9
   scared 20:3                        213:2, 18, 20 214:7,     70:10, 12, 16, 22       shopped 176:19
   school 25:7, 22, 24,              11, 15, 18 217:11         71:24, 25 73:8, 25      shopping 186:11
   24 26:3 55:10, 12,                 219:5 221:7 225:4,       75:9 76:10 78:3, 3,     short 16:23
   13 224:4, 7                       8 226:18 228:19, 21      16, 17 83:19 97:12       Shorthand 2:24
   schools 134:3, 4                   229:10                   100:19 101:3, 12, 25     233:4, 11
   screen 40:18                      seeing 170:5, 9           102:6                   shorts 84:25 120:4,
   searched 125:19                    227:23 228:1            S-H-A-W 69:20            6, 6
   second 30:21 80:21                seek 129:14, 15          She'd 58:24              shot 83:23
    108:14 151:9                     seeking 89:2 151:15      sheet 127:25             shots 98:3 102:3, 3,
    192:22 206:3                     seen 30:9 61:8           Sheih 76:12, 13, 15      13
    217:19 218:8, 15                  65:2, 4 74:11            78:21 79:15, 16         shoulder 26:25
    229:1                             76:10 79:2 82:19         94:6, 17                show 212:19
   seconds 191:8                      89:8 90:7, 8 95:24      S-H-E-I-H 76:14          showed 30:24
   Secretary 125:20                   102:19 131:21           SHERMAN 4:5               227:21 228:2
   security 54:8                      172:19 227:4, 5, 7,      5:8 11:22, 22 12:8      Showing 99:17
    141:12                           14                        23:23 24:3, 6            149:21 216:17
   see 28:16 30:4                    Self-prepared 139:3,      33:12, 15 56:2           228:6
    40:22 63:10 64:11,               6                         57:12, 18 81:12         shows 51:24
   20, 24 65:8 68:12,                sell 128:10               89:1, 12, 20 90:3        104:20 135:22
   17, 20, 22 69:12, 15,             send 15:23 24:7           91:21 111:7, 9           136:3 183:23
   25 70:1, 10, 22                    64:11, 12 76:24, 24      112:25 113:5            shut 77:22 133:19
    74:13, 14 75:13                   77:18 90:11 99:10        114:23 115:5            shuts 72:13
    77:10, 21 78:16                   147:10 165:5             128:14 135:14           sic 64:8
    80:10, 14, 18 84:13                                        149:14, 20 154:1, 5
  Sherman Declaration Exhibits, Page 95
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                     Page 23
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 93 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1638  Liera vs. US Bank (N.A.), et al.
   side 206:14 215:18                 73:22 74:25 75:3,      58:7, 8 64:15           188:24 190:4
   sides 60:8                        4, 7, 14                65:22 66:19, 25         191:5 200:1, 8, 14
   sign 20:7 23:24                   sleeplessness 67:17     68:9, 14 70:2, 18       212:17 214:3
    30:1 140:16, 22                   68:4, 24, 25 69:13,    81:11 82:9, 11          220:25 227:10
    152:13 182:21                    14 70:23, 24, 24        84:17 87:23 105:5       229:19
   Signature 8:16 9:6                 72:7, 24 74:12         111:7 114:9            spell 12:11 18:2, 6
    111:20, 22 112:19                 76:11 80:18 82:20      115:16, 21 123:18       45:23 53:3 66:21
    139:1 140:19, 19                  87:7, 21               132:5 133:14            76:13 101:23
    165:11, 16 168:13,               slept 65:17 69:3        135:2 143:25            123:24
   15, 17 180:22, 24, 25              71:12 73:22            144:1 146:8 149:6,     spend 39:2, 2 52:13,
    182:23 183:1, 2                  slight 85:21           12 151:5 154:11         18, 20 82:14
    184:20, 21, 22                   slip 8:23 9:4           166:5, 21 168:23       spent 90:24 91:2
    193:24 194:2, 3                   180:20 182:21          169:18 170:8            103:3
    210:7 217:16                      183:10                 176:17 177:13          spoke 21:15 23:15
    218:17, 19, 19                   slow 19:18 64:14        182:16 185:24           160:6
   signatures 137:16,                small 52:9 60:1         187:2 192:12           Sponsor 83:13
   20                                smart 42:17             199:9, 10 200:22        84:18 120:2, 10
   signed 15:17                      Smith 224:12            201:8 202:22           sponsored 119:23
    138:20 141:15                    SoCal 202:23            203:22 206:2            120:6
   significance 55:9                 soccer 124:5            211:12 217:24          Sponsoring 84:20
   signing 111:25                    social 54:8 74:9        220:13 222:24, 25       99:8
    165:23 169:11                     141:12                 223:9, 12 224:21       sponsorships 120:18
   similar 184:23                    Sociology 26:16         225:16 227:2, 25       Sports 56:9 57:24
    205:1 229:24                     software 44:19          229:22 231:9            79:14
   simple 86:18                      Solutions 7:13         sort 22:3 68:25         spot 134:16
   simply 219:14                     somebody 22:23          70:16 104:21           Spotify 42:24
   single 202:15 207:3                62:19 103:13           136:18 145:5           spread 146:14
   Sir 12:9                           123:4 128:25          Soto 119:20 121:3,      Spring 72:4
   sister 223:16, 17                  140:11 144:25         12 122:23 127:1, 20     Sprouts 176:6
   sister-in-law 223:20               195:19 219:20          129:16 131:19           186:19, 23 187:3
   sisters 49:11                      220:21                sound 178:13             198:22, 24
   sit 26:25 36:4                    son 119:8, 12, 22      sources 86:21           square 116:3, 23
    89:15 148:6 160:3                 120:19, 23             129:15                  117:12
   sitting 201:23                    Soni 95:18, 19, 24     South 4:7               Stanton 48:25
   situation 22:19                   Sonisk 95:21           Southern 11:15           170:1
    86:20 114:10                     soon 71:23             Southwestern 6:6        start 39:7 52:4
    127:6, 23                        SORIA 1:4, 16 2:5,     space 116:2, 11, 13,     58:22 65:18 68:2
   six 53:22, 23 61:22               20 5:6 6:2 11:13,      14, 17, 21 117:2, 12     69:4 71:16 75:7
    62:2, 13 70:11                   17, 21 12:3, 13, 20,    122:18, 21 128:16,      160:12 164:3
    78:19, 19, 21 119:10             22, 24 13:6 14:22,     20 129:4 134:11, 14      177:17
   Sixth 4:7                         23 47:11, 23 54:2, 3   speak 17:7 18:24        started 22:7 26:22
   size 60:2                          56:4 65:13 66:11       21:14 149:10, 15        56:7, 18 57:8 58:6
   sizes 59:25                        92:21 115:6 125:9     speaking 178:15          59:7 75:3, 4 80:22
   skip 166:5                         131:1 187:10          specific 129:8           85:12 161:6, 14
   sleep 65:25 67:22                  188:6 191:11           160:25 215:21           162:2
    69:8, 11, 16 71:8                 193:19 219:7           216:11                 starting 183:21
    73:19, 23 74:22, 23               230:18 232:4, 16      specifics 167:8          209:11
   sleeping 65:16, 19                S-O-R-I-A 12:13        speculation 88:25       state 11:19 12:11
    69:5 70:25 71:4,                  66:13                  89:19 90:2 91:17        130:2 232:11 233:5
   14, 15, 16 72:19                  sorry 26:12 31:6        128:12 160:16          statement 48:6
                                      34:13 46:3 57:10       163:4 173:9 185:3       128:2, 7 135:7
  Sherman Declaration Exhibits, Page 96
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                 Page 24
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 94 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1639  Liera vs. US Bank (N.A.), et al.
    171:7 173:18                      100:8 224:22            75:8 79:21 80:13       206:9 215:2 226:3
    174:1, 17 179:19                 stresses 100:12          81:13 96:11, 24        233:6
    183:18 184:2                     stressing 71:1 74:21     97:5 98:22 147:21     takes 61:2 78:12, 14
    195:13 196:14                    Strike 59:12 160:12      148:21 149:14, 14     talk 20:4 25:23
    199:7 202:14                     strip 76:23              156:3 160:23           34:1 36:11 37:5
    205:7, 9, 21 207:12              studied 13:10            189:18 198:13          38:10 46:15 67:16,
    208:10, 13 212:4                 study 13:12             surprise 125:19        18, 24 76:17 100:22
    213:14 214:11                    stuff 30:18 52:20,      suspected 20:22         118:3 119:21
    216:20 219:10, 14                21 62:10 65:20          suspend 97:23           122:5, 6, 9, 23
    226:19 227:7                      66:1, 4 74:21 86:7,    swear 12:1              129:13 142:3
   Statements 7:14                   15 102:23 127:7         switched 42:6           224:1, 16 225:15, 16
    8:18 9:8, 10, 14, 16,             136:18 143:20, 22      sworn 103:17           talked 14:6 20:5,
   20 43:17, 21, 22                   144:4, 7 145:13        Sylvina 66:11          17, 17 27:8 100:19,
    48:11 135:4 136:7,                148:12 151:18, 19,     S-Y-L-V-I-N-A          21 101:12 104:25
   11 170:19, 21 174:5,              21 224:20                66:12                  112:12 126:16
   17 177:16 178:18                  style 59:14             symptoms 67:25          129:12, 17, 22
    183:15 188:19                    submissions 59:17        68:21                  161:22 162:8
    192:22 194:21, 22                submitted 229:3         System 123:22           186:12 198:22
    195:6, 11, 16 201:23             subscribed 233:17       Systems 124:1           202:5 224:19, 23
    204:22 218:24                    substance 62:23                                talking 20:13 37:2
    226:12                            84:2 98:5              <T>                     46:16 59:6 69:17
   STATES 1:1 2:1                    substances 62:8         tab 179:25 198:1        79:4 118:1 150:4
    12:20 104:3 106:1,                98:11                   205:11 206:15          159:21 189:14
   5, 16, 20 108:22                  sue 15:1, 2             table 125:6             200:18 215:22
    109:13 114:17                    sued 131:9 153:11       tabs 173:14 205:14      219:20 228:15
    146:25                            154:6, 8 155:6, 11,    take 23:16, 19, 20     tape 219:19
   State's 125:20                    14                       27:1 30:17 31:5, 7    Target 176:3, 4
   status 103:7 107:21,              suffering 88:23          35:4, 16 37:15         207:3, 6, 9, 16, 21
   23 108:2, 23 109:5,                89:3                    41:23 44:18 51:22      208:17
   8 113:11, 19 114:7,               suggested 164:6          52:17 56:24 57:11     taught 88:16
   20                                Suite 2:21 3:17          62:18 82:24 85:4,     tax 51:17, 20 52:23
   stayed 214:19                      4:8 11:12              5, 8, 10 86:6, 16       53:2, 18, 25 132:4
   steps 199:4                       summarize 27:2           90:21 94:7 97:20       137:4, 5, 14 138:5, 9,
   Steroid 62:10                     Summary 6:10             98:13, 17, 21 99:2    17, 18 139:25 140:4,
    83:18, 19, 24 97:21              Summer 72:4              101:1 102:2, 8, 13    12 141:1, 8 142:4
    98:22, 23 102:11, 15             supervision 86:15        103:13 108:25         taxes 50:16 51:21,
   steroids 99:3                     Supplement 6:17          114:14, 16, 18, 23    22 52:24 53:20
   stolen 212:8 213:7                 83:8 98:20              129:19 153:19          54:1 132:6 140:10
   stop 15:8 46:16                   Supplemental 8:11        155:3 157:17          teach 88:3, 6, 7, 11,
    61:7 68:8 94:24,                 supplements 82:25        159:7 160:10          12, 13 128:23, 25
   25 178:16, 18                      83:4, 11, 15 85:5, 8    179:17 187:23          129:1, 1
   stopped 88:3                       86:4, 8 98:18, 19       199:4 204:19          teaches 46:7 225:9,
    129:20 133:18, 18                 100:14, 24 101:1, 4     211:8 214:9           12
    152:4                            supposed 13:7            215:20 221:5          teaching 46:18
   store 198:17                       73:15, 18 103:10        225:25 229:15          112:11
   straight 71:6                     sure 17:17 19:21,       taken 2:20 11:12       tear 85:21 195:7
   Street 4:7                        22 22:1 35:23            26:5 45:4, 7, 10      tearing 227:15
   stress 86:21 87:9,                 37:23, 25 45:14         52:1 57:15 83:15,     Telephonically 3:15
   11 97:1, 2, 4                      51:2 55:23 57:12       18 84:1, 8 85:17       tell 14:25 15:14
   stressed 65:20                     60:1 61:17 62:11        87:13 115:2 188:2      17:2 18:8, 14
                                      67:8 68:10 71:11                               19:10 20:19 41:8
  Sherman Declaration Exhibits, Page 97
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                   Page 25
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 95 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1640  Liera vs. US Bank (N.A.), et al.
    51:11 68:5 74:16,                Theft 10:12 166:9,       167:10                   159:25 160:20, 21
   18 90:16 92:6, 22                 18 167:4 201:14         Thirty-five 60:13         163:5
    94:8, 14, 18 95:15                228:4 229:5, 8         Thirty-three 60:11,      timing 41:25
    99:18, 25 100:10                 thereof 233:13          11                       tired 99:1, 6 134:15
    101:16 102:6                     Thermos 79:4, 5, 9,     thought 74:18            T-Mobile 158:12, 13,
    103:2, 25 115:10, 10             19 80:11, 12, 14, 15     100:10 101:16           19 159:1, 2, 3, 11, 13
    128:9 132:22                      84:16, 17 92:23, 25    thousand 62:7             160:13 175:22
    134:23 135:21                     93:5, 12, 17            142:22 145:7             186:13
    137:20 138:8                     thing 17:14 18:9        three 19:7 23:2          today 11:24 13:9
    140:24 141:23                     22:4, 15 32:2 40:9,     25:21 49:10 69:3,        14:23 36:4 48:13
    143:16 148:7                     10, 14 62:4 64:5        5 71:8 76:23              59:4 60:12 89:15
    151:7, 13 153:16                  65:19 70:25 82:10       80:12 103:17             128:10 134:5
    156:5 160:4                       83:12 97:25             163:5 201:3              195:12, 14, 15
    161:10 163:1                      100:21 224:6           throw 48:9 195:7          228:15 230:22, 25
    164:24 172:12                    things 58:1 68:22        204:20                  Today's 11:10
    180:16 186:5                      72:25 75:11 76:3,      throwing 227:15           14:10
    205:18 207:20                    7 86:18, 18 106:11      Thursday 79:12, 12       told 15:8, 16, 23, 25
    221:6, 18, 20 222:9,              133:25 136:15          Thyroid 6:16              17:5, 9, 10, 11, 11, 16,
   13, 17                             214:8                  tight 94:22              19 18:15, 22 19:11,
   telling 15:7, 13                  think 12:20 15:4        till 58:17               12 20:3, 6, 16 21:16,
    22:21 31:5 66:1, 4                19:13 21:5 22:6        time 11:10 13:19,        19 22:22, 22 35:2
    160:8                             23:15 24:14 30:11      22 14:17 27:1             74:13, 14, 17 80:20
   ten 71:12 97:19                    32:3 35:16, 23          29:5, 9, 10 30:15, 21    100:7, 25 101:18
   term 34:22 37:1                    36:17 38:19 39:9        38:20 41:20 50:11        102:2, 8 103:18
    68:10 116:8                       40:23 48:12 49:19       56:12, 22 57:13, 17      106:7 109:12, 15, 18
   terms 56:15, 16                    51:5 55:20 57:9         58:23 60:20 62:25        113:16 117:13
    117:25 122:7                      59:12 61:7 64:4         64:9, 24 65:1 66:1       121:22, 24, 25 127:7
    126:14 150:20                     65:19 66:15 71:7        68:16 70:12 71:24        140:11 152:7
    154:23                            72:17, 24 73:5          78:24 83:20 90:19        159:20, 21
   test 76:22 93:15, 17               76:9 77:9 78:19         97:20 102:21            top 34:7 90:5 93:2
    94:6, 7, 18 99:19, 20             80:12 83:17 85:20,      105:23 112:23            226:18
   tested 62:22                      23 86:12 89:16           114:25 116:16           topic 57:11
   testified 12:5 195:5               91:12 93:20 96:7        124:4 128:19, 21        tore 204:20
    211:4                             101:18 104:15           129:2, 21 130:3         total 37:12 102:24
   testify 194:11                     106:17 107:4            133:10 145:2             132:10, 13 147:22,
   testifying 233:9                   121:11 131:7, 23        146:2, 9 148:3          24 158:3 181:9, 16
   testimony 161:10                   135:6 137:25            151:16 155:24           touch 32:24
    188:8 201:1 202:8                 138:1 142:21, 23        160:24 161:1            track 38:25 39:1
    221:10 227:10, 18                 145:7 146:7, 10, 16     170:8 172:5              44:18 51:14 71:18
    229:19 230:25                     149:25 152:3            187:25 188:4             102:24 136:17
    232:8                             154:10 155:13, 13       196:22 197:18, 18        188:16 195:25
   Testing 6:10 94:10                 158:22 161:22           206:7, 11 214:25        Trail 53:11, 14
   testosterone 73:16,                167:5 173:6             215:4 226:1, 5          train 82:12 119:8
   20, 23 75:10 97:19                 187:19 188:21           227:25 229:7             120:24 124:13
    98:14 99:5 102:3,                 195:5, 20 196:12        230:20, 21 231:8, 14     224:14
   9, 15                              198:12, 22 213:9, 21    233:7                   trained 119:11, 15
   text 31:25 32:2, 7                 224:7 230:3            timeframe 129:6           120:19
   Thank 177:20                      thinking 66:3 68:8      times 13:23 19:7         trainer 56:11, 21
    231:7                            third 80:22 99:22        29:4 60:25 70:10,       training 82:14, 17,
   Thanks 111:8                       101:11 133:1           11 78:16, 19, 19, 21     18, 24 88:4 90:9
                                                              80:10, 12 158:3
  Sherman Declaration Exhibits, Page 98
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                      Page 26
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 96 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1641  Liera vs. US Bank (N.A.), et al.
    91:14 123:22                     turn 99:22 101:11         115:7 116:18             144:17 145:3
    124:1, 13, 15                     112:17 137:15            121:20 127:6, 23         150:21
   trains 120:21 124:4                140:18 163:10, 25        129:17 131:9            UNITED 1:1 2:1
   transaction 133:2                  165:7 166:4              135:5 143:2 150:8,       104:3 106:1, 5, 16,
    167:19 192:17                     169:24 170:22           14, 15, 22 155:6, 23     20 108:22 109:13
    198:6, 8 202:15                   175:9 178:20, 24         156:9 157:2 158:1,       114:17 146:25
    209:6                             183:19, 20 185:16       2 159:12, 17, 23         unpack 12:23
   transactions 51:1                  189:18 192:12            160:1, 14 161:1         update 173:1 229:6
    132:10, 11 133:10                 195:1 198:1, 8           162:5, 20 163:2, 12,    upfront 90:12
    166:8 175:10, 13                  199:7, 10 202:13, 13,   13 164:5, 6, 14, 25       102:21 145:24
    179:3 201:13, 18, 24             14 205:7 206:2            166:8, 17 167:3, 17      146:12
    202:20 210:10, 11,                210:9 212:4, 20          169:4 173:1, 4, 7       upset 129:7
   14, 16, 22 216:8, 11               213:1 226:14             174:2 180:19            urine 77:1, 12
   transcribed 233:11                turning 199:9             182:10 183:4             78:25 92:10 94:7
   TRANSCRIPT 1:13                   Tustin 79:10              187:7 188:7 189:9,      USB 111:19 173:18,
    231:5, 7, 11 232:6               TV 99:12, 12             15 190:15 191:15         24 178:20 218:15
   transcription 233:13              twice 28:17 30:9          192:3 194:13            use 31:10 39:18
   transfer 150:7, 8, 13,             168:17                   195:15 196:9             42:21 43:9 45:2
   15                                two 21:20 37:11,          203:23 205:21            50:21 54:16 55:7,
   transfers 196:19                  11 39:17, 17 60:13,       208:22 209:1, 11        18 56:3 129:4
    197:5, 8 201:18                  15 65:16 71:6             210:17 211:10            152:23
    202:24 203:5                      80:12 97:24 98:3         215:21 216:7, 24        user 31:8
   transmit 215:12                    99:23 103:11             219:20 221:21, 25       username 39:10
   trash 48:9                         126:1 134:3 175:9        222:14 223:4             40:12, 25 41:2, 5
   Travel 205:22                      200:19 202:25            226:14 227:15, 22        44:8
   Treatment 6:16                     210:11 218:13, 21        228:3, 15, 16, 18, 25   usernames 39:14
    96:18                             226:14                   229:3, 15, 25 230:4      40:6
   tried 18:16, 16                   type 41:14 83:18         Uber 43:2                usual 61:5, 7 62:18
    23:6 65:24 69:10,                typical 81:7 82:1        Uh-huh 72:12             usually 28:18
   10 129:17 143:23                   133:8                   ultrasound 96:5, 7,       47:15 50:25 60:25
    151:11                           typically 31:25          14, 19, 23 97:2           67:14 73:22 76:3
   trouble 47:7 71:3                                          unauthorized 169:8,       81:9 82:7 99:9, 12
    102:10, 13 116:14                <U>                      9                         111:4
   true 110:24 112:1                 U.S 8:12, 18 9:8,        unaware 167:22
    165:25 170:3                     10, 14, 16, 20 10:15      192:18 204:3            <V>
    219:14 232:8                      11:14, 23 15:1, 3       underscore 55:3          vacations 52:21
   Trump 103:17                       18:25 21:21 22:20       undersigned 233:4         87:13
    107:19 113:24                     23:17 24:13 27:10       understand 14:17         vague 182:13
   Trump's 108:1                      30:18 32:20 33:24        33:4 35:6, 17 37:2      valid 107:9
   try 14:18 23:18                    34:2 36:4, 13, 22        68:6 81:14 109:7        value 88:21 89:9
    117:6 143:21                      37:6 38:21, 23, 24       111:24 143:14            112:3
    159:23 160:4                      39:4, 7 41:6 42:13       156:10, 25 203:7        Van 3:9
   trying 16:7 22:20                  43:13 44:3, 5, 9, 13     210:13                  Vasquez 16:18, 25
    26:21 30:17 66:2                  45:7, 13 48:6, 10       understanding             22:2
    68:22 77:21 84:13                 51:5 65:14 72:9,         34:25 35:13             verbatim 233:9
    122:1 134:11                     18, 25 86:20 87:22,       107:18, 25 132:20       Verification 165:9
    150:6 152:4, 7                   24, 25 89:16 90:25        161:11                  verify 157:14
    160:7, 7                          91:11 93:9, 12          understood 14:15         versus 11:14
   TUESDAY 1:18                       96:22 103:4, 6           165:23 218:1             155:23 164:25
    2:23 5:3 11:1                     104:1, 20 109:17        Union 142:14             victim 22:3 105:10
   Tui 223:12, 13, 14                 110:4, 4 114:8, 11       143:3, 4, 7, 13         Victim's 10:12
  Sherman Declaration Exhibits, Page 99
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                    Page 27
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 97 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1642  Liera vs. US Bank (N.A.), et al.
   video 11:11, 11                    145:23 150:7, 8, 8,      213:21 217:10           91:18 128:13
    231:7                            14, 15 166:23             218:3 219:5, 10         149:8, 16 160:18
   Videographer 4:13                  189:21 196:13           Wellness 6:15            178:6, 8, 11 184:8
    11:5, 24 57:13, 16                198:7                   Wells 28:1 42:6          186:23 187:16
    114:25 115:3                     wanted 26:21 33:3,        44:7 45:10, 14, 17      188:25 190:12
    187:25 188:3                     7, 13 94:7 118:6, 7,      142:25 143:1, 2         200:2, 9, 15, 24
    206:7, 10 214:25                 15, 22 134:6 142:2,      went 18:18 19:7, 8,      208:7 214:4
    215:3 226:1, 4                   22 143:19 144:3, 6       8, 14, 15, 15 20:13      217:22 219:17
    231:8                             145:17, 18, 24           21:5, 10 41:6           227:11, 19 229:20
   VIDEOTAPED                         146:19 150:1             49:21 63:9 64:7         230:7 233:17
    1:15 11:17                        151:21 156:12            70:22 76:17 92:2       witnesses 233:8
   view 22:6                         wants 32:23               93:5 94:17, 20         woman 46:4 79:7
   Vince 46:10, 16                   way 32:13, 24 49:1,       95:7 133:13 143:4      won 73:4 81:3
   Vince's 46:12, 14                 2, 3, 13, 18, 19 50:2,    144:20, 21 152:21      wondered 92:4
   visa 105:23, 24, 25               8 104:19 148:11           153:5 161:6 162:5,     word 68:15 200:4
    212:7                             157:17 167:10           13 183:3 197:18         words 15:1 164:4
   visit 66:16 103:12                 169:25 170:14            225:2                   178:13
   visits 91:11                       172:2, 5, 8, 21, 25     We're 11:5 20:13        work 48:6 49:24
   Vitamin 84:16, 18,                 179:18 198:2             25:19 57:10 99:6        56:8, 17 57:21, 23
   19 97:15, 15, 16, 18               213:11 217:11, 14        134:3 196:14 197:4      58:14, 19 59:1, 9
    99:9                             web 147:3                West 26:9, 10            61:16 62:4, 13
   vitamins 83:14                    website 39:5, 8          Western 55:13, 14        64:13 73:17 76:18
    85:6 86:19 98:19,                 40:18 44:13             we've 142:5 228:15       88:19 89:10 92:23,
   21                                 125:20 130:5, 7, 10,    WHEREOF 233:17          25 93:6 110:17, 19
   Vitasa 45:22                      15 133:19, 20, 21        WHITNEY 4:4              112:11, 14, 15 119:4,
    224:24 225:1                     weeding 62:20             11:22                  25 120:1 121:3
   V-I-T-I-S-A 46:3                  week 19:19 71:6          wife 18:16 22:22         128:19 129:5, 6
   V-I-T-S-A 46:1, 2                  88:6, 8 231:13           39:25 42:23 48:16       140:6 190:22
   voice 189:23 190:1                weeks 71:6 97:19          54:20 66:1, 4          worked 21:6, 9
    191:12 216:1, 3                   103:17                   74:15 111:3 119:8,      27:9 29:24, 25
    219:19                           weight 93:14             11, 22 120:19, 23        46:8, 10 56:9, 19
   volition 144:24                   Well 15:2 16:10           130:8 131:7             58:17 63:20, 23, 25
   Volume 11:16                       17:12 22:20 27:7         139:25 172:5 225:9      64:3 73:6 112:16
    189:18                            47:17 56:21 59:25       wife's 22:24 141:12     worker 74:9
   volunteered 127:22                 75:14 82:7 88:12         223:16, 17             working 27:24
   vs 1:7 2:7                         94:20 97:3 98:20,       willing 118:24           58:24 85:18 86:1
                                     21 104:4, 25 106:7       win 81:15               works 57:22, 24
   <W>                                109:21 114:14           winning 81:17 82:7       59:4 61:22 64:6
   W-2 51:22 112:12                   117:13, 17 122:12       winter 72:4              225:9, 9
   wait 83:6 161:9, 16                129:14 132:19           withdraw 33:6           world 26:10 103:2
   waiting 108:5                      133:19, 21 138:25        187:17                 worries 111:8
   Walgreen's 198:20                  140:18 143:11, 23       withdrawal 178:21       worry 20:5, 6, 7, 9,
   walked 13:17                       145:10 152:2             182:8, 11, 21 183:10   12, 15
   walking 74:23                      171:13, 23 175:6        withdrawals 182:17,     worse 65:15
   want 15:2 28:13                    178:17 179:20           18, 20 201:19           worth 128:9
    35:2, 6 62:1, 15                  183:9 189:12            withdrawing 184:5       wrestle 59:17
    83:6 88:14, 14                    191:14 192:2             200:6                  wrestling 26:22
    98:25 102:2, 8, 9, 10,            201:3, 9 207:16         withdrew 183:4          write 157:17
   11 104:6, 9 119:1                  208:23 210:5             187:12                  211:20 219:10
    122:2, 25 125:5                   211:13 212:6, 19        WITNESS 5:5              220:19
    133:23 134:13                                              12:2 33:13 56:1
  Sherman Declaration Exhibits, Page 100
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com                    Page 28
                     Samuel Soria
Case 8:17-cv-00603-CJC-KES         Liera -59-10
                              Document    CONFIDENTIAL        - 11/20/2018
                                                 Filed 03/04/19  Page 98 of 139 Page ID
                 Samuel S. Soria a/k/a Samuel S.
                                         #:1643  Liera vs. US Bank (N.A.), et al.
   writing 119:4                     14 178:6 179:10, 15,
   126:21, 23                        23 180:17 181:16
   written 116:6, 7                   182:19, 19 184:16
   131:4 152:6                        186:23 187:21
   157:20 165:4                       188:12 195:4, 17
   177:10 183:10                      198:6, 18, 19, 24
   wrong 91:9                         199:13 203:4, 11, 21
   wrote 23:17 31:4                   205:11 208:11, 20
   131:6 210:22, 25                   213:14, 20 217:9
   220:21 221:18                      219:24 221:9
   228:25                             223:15 224:11
                                      231:12
   <Y>                               year 26:24 39:25
   Yeah 14:24 15:16                   50:14 51:12, 17, 24
    17:9 18:1, 3, 5                   53:25 60:21 61:1
    20:15 21:1 23:6                   75:4, 5, 6 107:13
    25:19 27:6 29:23                  128:3 132:9, 14
    32:2 33:3 34:10,                  135:1, 3 137:5
   17, 21 36:10 39:2                  138:18 141:8
    40:3 43:1 46:18                   146:5, 7, 9 147:22
    47:15 49:2, 19                    148:1, 2 152:25
    51:5 52:2, 2, 9                   221:25
    53:10, 13 55:6, 12               years 23:2 25:5
    57:12 58:11, 13                   27:4 29:8, 13
    59:17 63:8, 23                    53:22, 23 54:13
    64:3, 17 71:5, 22                 61:21, 22 97:24
    73:10, 17, 21, 23                 119:10
    77:16, 19 78:5, 18,              younger 87:4
   24 79:17 80:2, 6, 8
    81:22 85:6, 15                   <Z>
    86:24 91:12 96:7                 Zip 53:17
    99:5 100:5 101:9,
   14 102:2, 8 105:9
    109:15, 21 110:2
    112:14 113:1
    114:18 116:7
    118:23 122:1, 12
    123:19 125:10
    126:10 128:4, 5
    129:11, 20 131:12
    138:24 141:22
    144:3 145:23
    147:16, 23 149:12
    150:13 151:11
    152:8 153:1, 4
    158:22 159:1, 4
    160:18 166:24
    170:9, 12, 14 171:3,
   22, 22 173:12, 22
    174:21 175:2, 5
    176:17 177:4, 9, 12,
  Sherman Declaration Exhibits, Page 101
                                                Depo International, Inc.
                                      (763) 591-0535 | info@depointernational.com   Page 29
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 99 of 139 Page ID
                                   #:1644




                                          EXHIBIT B




 Sherman Declaration Exhibits, Page 102
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 100 of 139 Page ID
                                    #:1645


 1      F. Jay Rahimi, Esq. (SBN: 305286)
        jay@jrahimilaw.com
 2
        LAW OFFICE OF F. JAY RAHIMI
 3      7136 Haskell Ave. Suite 333
        Van Nuys, CA 91406
 4
        Telephone: (818) 835-4005
 5      Facsimile: (866) 543-4345
 6
 7      Attorneys for the Plaintiff
        Samuel Liera Soria
 8
 9
10                        UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
11
12         SAMUEL LIERA SORIA a/k/a                                 Case No.: 8:17-cv-00603-CJC-
13         SAMUEL S. LIERA,                                         KES
14                                                                  PLAINTIFF SAMUEL S.
                              Plaintiff,
15                                                                  LIERA’S AMENDED
           v.                                                       SUPPLEMENTAL RESPONSES
16                                                                  TO DEFENDANT U.S. BANK’S
17         US BANK (N.A.), AND EQUIFAX                              INTERROGATORIES, SET ONE
           INFORMATION SERVICES, LLC,
18
19                            Defendant(s).
20
21
        Propounding Party:              DEFENDANT, US BANK (N.A.)
22
        Responding Party:               PLAINTIFF, SAMUEL L. SORIA
23
        Set No.:                        ONE (1)
24
        ///
25
        ///
26
        ///
27
        ///
28

     Sherman Declaration Exhibits, Page 103
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 1 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 101 of 139 Page ID
                                    #:1646


 1            To DEFENDANT US BANK (N.A.) and its attorneys of record:
 2      Comes now PLAINTIFF, SAMUEL LIERA SORIA (“PLAINTIFF”), by
 3      and through counsel, hereby responds as follows to DEFENDANT US
 4      BANK (N.A.)’S (“DEFENDANT”) INTERROGATORIES to
 5      PLAINTIFF, Set One, heretofore served in this case, without in any way
 6      waiving or intending to waive, but on the contrary intending to reserve
 7      and reserving:
 8                     (a) All questions and objections as to competency, relevancy,
 9                     materiality, privilege admissibility as evidence for any purpose in any
10                     subsequent proceeding in, or the hearing of this action, of any of these
11                     answers or the subject matter thereof;
12                    (b) The right to object to the use of any of said answers, or the subject
13                    matter thereof, in any subsequent proceeding, in or the hearing of this
14                    action, on any grounds;
15                    (c) The right to object on any grounds or at any time to demand for
16                    further response to these or other discovery documents or other
17                    discovery procedures involved or related to the subject matter of the
18                    requests for admissions herein answered; and
19                    (d) The right at any time, to revise, correct, add to or clarify any of
20                    said answers propounded herein.
21                              RESPONSES TO INTERROGATORIES
22      INTERROGATORY NO. 1:
23              State your full name.
24      RESPONSE TO INTERROGATORY NO. 1:
25              Plaintiff objects to this interrogatory because it is vague and ambiguous as
26      phrased, and confusing to Plaintiff.
27      ///
28      ///

     Sherman Declaration Exhibits, Page 104
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 2 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 102 of 139 Page ID
                                    #:1647


 1              Without waiving said objection, Plaintiff responds as follows: Plaintiff's full
 2      name varies on which culture you refer to. On Mexican birth certificates, the
 3      mother's last name goes after the father's last name giving the appearance
 4      SUPPELMENTAL RESPONSE TO INTERROGATORY NO. 1:
 5      Samuel Liera Soria a/k/a Samuel Soria Liera.
 6      INTERROGATORY NO. 2:
 7              Identify by account number each account with U.S. Bank that you gave
 8      your authorization to open between July 1, 2013, and the present.
 9      RESPONSE TO INTERROGATORY NO. 2:
10      1) Credit Card Account ending in XX-0949
11      2) Credit card Account ending in XX-5506
12      3) Credit card Account ending in XX-0367
13      4) Checking Account ending in XX-6967
14      5) Checking Account ending in XX-3978
15      6) Checking Account ending in XX-6876
16      7) Reserve Line ending in XX-6876
17      AMENDED RESPONSE TO INTERROGATORY NO. 2:
18      1) Credit Card Account ending in XX-0949
19      2) Credit card Account ending in XX-5506
20      3) Credit card Account ending in XX-0359
21      4) Checking Account ending in XX-6967
22      5) Checking Account ending in XX-3978
23      6) Checking Account ending in XX-6876
24      7) Reserve Line ending in XX-6876
25      INTERROGATORY NO. 3:
26              For each U.S. Bank account that you identified in response to Interrogatory
27      Number 3, identify by date, description of transaction, and amount each
28      transaction that you did not authorize.

     Sherman Declaration Exhibits, Page 105
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 3 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 103 of 139 Page ID
                                    #:1648


 1      RESPONSE TO INTERROGATORY NO. 3:
 2              Plaintiff objects to this interrogatory on the grounds that it is incomplete
 3      and unintelligible.
 4      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 3:
 5              Plaintiff objects to this interrogatory on the grounds that it is incomplete
 6      and unintelligible. Interrogatory number does not seek the identification of
 7      accounts. This is interrogatory number 3.
 8      INTERROGATORY NO. 4:
 9              Identify by account number each account with U.S. Bank for which you
10      authorized the addition of Daniel Barrera as a joint account holder.
11      RESPONSE TO INTERROGATORY NO. 4:
            Plaintiff objects tot his request on the grounds that it is irrelevant and not
12
        reasonably calculated to the lead to the discovery of admissible evidence. Without
13
        waiving said objections, Plaintiff responds as follows: Checking Account ending:
14
        XX-6967
15
16      INTERROGATORY NO. 5:

17              Identify by account number each account with Wells Fargo Bank, N.A., that

18      you gave your authorization to open between January 1, 2010, and July 1, 2013.

19      RESPONSE TO INTERROGATORY NO. 5:

20      Plaintiff objects to this interrogatory on the grounds that it is irrelevant and serves

21      no discoverable purpose beyond harassing the Plaintiff. A d d i t i o n a l l y, t h i s

22      interrogatory is not reasonably calculated to lead to the discovery of admissible

23      evidence as Wells Fargo is not a party to this action, nor is any Wells Fargo

24      account at issue in this case. Plaintiff further objects to this request on the grounds

25      that it violates Plaintiff’s right to privacy by requesting account information

26      regarding an account unrelated to any allegations in Plaintiff’s complaint and

27      involving an entity, Wells Fargo, that is not at all related in any way, or a party to,

28      this case.


     Sherman Declaration Exhibits, Page 106
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 4 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 104 of 139 Page ID
                                    #:1649


 1      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 5:
 2              Plaintiff objects to this interrogatory on the grounds that it is irrelevant and
 3      serves no discoverable purpose beyond harassing the Plaintiff.
 4      Additionally, this interrogatory is not reasonably calculated to lead to the
 5      discovery of admissible evidence as Wells Fargo is not a party to this action, nor
 6      is any Wells Fargo account at issue in this case. Plaintiff further objects to this
 7      request on the grounds that it violates Plaintiff's right to privacy by requesting
 8      account information regarding an account unrelated to any allegations in
 9      Plaintiff's complaint and involving an entity, Wells Fargo, 1hat is not at all related
10      in ay way, or a party to, this case.
11              Without waiving the foregoing objections, Plaintiff responds as follows:
12               8638.
13      INTERROGATORY NO. 6:
14              For each account that you identified in response to Interrogatory Number 5,
15      state whether the account was opened by Daniel Barrera and whether Daniel
16      Barrera was a joint account holder.
17      RESPONSE TO INTERROGATORY NO. 6:
18              Plaintiff objects to this interrogatory on the grounds that it is compound.
19      Plaintiff further objects on the grounds that this interrogatory is irrelevant as it
20      serves no discoverable purpose beyond harassing the Plaintiff. Additionally, this
21      interrogatory is not reasonably calculated to lead to the discovery of admissible
22      evidence as Wells Fargo is not a party to this action, nor is any Wells Fargo
23      account at issue in this case. Plaintiff further objects to this request on the grounds
24      that it violates Plaintiff’s right to privacy by requesting account information
25      regarding an account unrelated to any allegations in Plaintiff’s complaint and
26      involving an entity, Wells Fargo, that is not at all related in any way, or a party to,
27      this case. Plaintiff objects to the term “opened by” as vague and ambiguous.
28      ///

     Sherman Declaration Exhibits, Page 107
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 5 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 105 of 139 Page ID
                                    #:1650


 1      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:
 2              Plaintiff objects to this interrogatory on the grounds that it is compound.,
 3      vague and ambiguous as written. Plaintiff further objects on the grounds that this
 4      interrogatory is irrelevant as it serves no discoverable purpose beyond harassing
 5      the Plaintiff. Additionally, this interrogatory is not reasonably calculated to lead to
 6      the discovery of admissible evidence as Wells Fargo is not a party to this action,
 7      nor is any Wells Fargo account at issue in this case. Plaintiff further objects to this
 8      request on the grounds that it violates Plaintiff's right to privacy by requesting
 9      account information regarding an account unrelated to any allegations in
10      Plaintiff's complaint and involving an entity, Wells Fargo, that is not at all related
11      in any way, or a party to, this case. Plaintiff objects to the term "opened by" as
12      vague and ambiguous.
13              Without waiving said objections, Plaintiff responds as follows: As
14      Plaintiff's banker, Daniel Barrera helped Plaintiff open the account identified in
15      Respond to Interrogatory 5, but Daniel Barrera was not a joint account holder.
16      INTERROGATORY NO. 7:
17              Identify by U.S. Bank account number, transaction(s), and amount, each
18      debt that YOU contend was a result of identity theft.
19      RESPONSE TO INTERROGATORY NO. 7:
20              Plaintiff objects to this response on the grounds that it is overly broad and
21      unduly burdensome insofar that it requires the information regarding each and
22      every unauthorized transaction, which is information that is readily available to
23      U.S. Bank.
24              Without waiving said objections, Plaintiff responds as follows: The
25      following amounts are total amounts of charges or spending that were not
26      incurred, or authorized, by Plaintiff.
27      ///
28      ///

     Sherman Declaration Exhibits, Page 108
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 6 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 106 of 139 Page ID
                                    #:1651


 1                                             Checking Accounts
 2      1)    XX-6876: Plaintiff has provided documents in response to this question
 3            highlighting all charges, transactions, payments, transfers or automatic
 4            withdrawals initiated by, or authorized to be initiated by, Plaintiff.
 5      2)    xx-6967 - Plaintiff never used this joint checking account. Any amount
 6            deposited/withdrawn was done so by Daniel Barrera, the joint account
 7            holder.
 8                                                    Reserve Lines
 9            1) XX-6967: Amount of $3,204.27 - any transaction made using funds from
10            this reserve line was fraud. Plaintiff was unaware any reserve line was ever
11            even opened and did not know that it existed.
12            2) XX-3978: Amount of $1,909.41 - any transaction made using funds from
13            this reserve line was fraud. Plaintiff was unaware this reserve line even
14            existed.
15            3) XX-6876: Plaintiff has provided documents in response to this question
16            highlighting all charges, transactions, payments, transfers or automatic
17            withdrawals initiated by, or authorized to be initiated by, Plaintiff.
18                                                    Credit Cards
19            1) XX-5258: Amount of $563.00 - Plaintiff had absolutely no knowledge
20            about this account. No transaction made on this account was initiated by
21            Plaintiff or with Plaintiff's knowledge, consent, authorization, or the like.
22            2) XX-0359: Amount of $5.83 - Plaintiff paid off this card. Plaintiff is
23            unaware how there is any balance on this card. Plaintiff has no idea what the
24            collection notices are.
25            3) XX-0949: Amount of $1,192.43 - this was paid off in 2015 and never used
26            by the client again. Therefore any balance after 2015 was not incurred by the
27            Plaintiff.
28            ///

     Sherman Declaration Exhibits, Page 109
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 7 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 107 of 139 Page ID
                                    #:1652


 1                                                         Loans
 2            l) Rise Account             7039: Amount of $4,209.63 -Plaintiff did not take out
 3            this loan, nor did he make any payments on it. This entire amount is the
 4            result of fraud and/or identity theft.
 5            2) National Funding Account #                 0801: Amount of $28,819.01 Plaintiff did
 6            not take out this loan, nor did he make any payments on it. This entire
 7            amount is the result of fraud and/or identity theft.
 8            3) US Bank Account #2658: Amount of $22,223.15 - Plaintiff did not take
 9            out this loan, nor did he make any payments on it. This entire amount is the
10            result of fraud and/ or identity theft.
11            4) US Bank Account #8284: Amount of $8,864.53 - Plaintiff did not take out
12            this loan, nor did he make any payments on it. This entire amount is the
13            result of fraud and/or identity theft.
14            Discovery and investigation is still ongoing, Plaintiff reserves the right to
15            supplement this response.
16      INTERROGATORY NO. 8:
17              State your residence addresses since January 1, 2010, the dates you resided
18      at the address, and the name, last known phone number, and last known residence
19      address for all persons who resided at the address with you.
20      RESPONSE TO INTERROGATORY NO. 8:
21              Plaintiff objects to this request on the grounds that it is compound,
22      irrelevant, overly broad and not reasonably calculated to lead to admissible
23      evidence with respect to addresses that were not Plaintiff’s last known address at
24      the time of the relevant conduct that gave rise to any causes of action Plaintiff’s
25      Complaint. Further, Plaintiff objects to this request on the grounds that it violates
26      third party privacy rights.
27      ///
28      ///

     Sherman Declaration Exhibits, Page 110
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 8 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 108 of 139 Page ID
                                    #:1653


 1      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 8:
 2      Plaintiff objects to this request on the grounds that it is compound, irrelevant,
 3      overly broad and not reasonably calculated to lead to admissible evidence with
 4      respect to addresses that were not Plaintiff's last known address at the time of the
 5      relevant conduct that gave rise to any causes of action in Plaintiff's Complaint.
 6      Further, Plaintiff objects to this request on the grounds that it violates third party
 7      privacy rights.
 8              From 2010 - 2014, Plaintiff lived at                                  Stanton, CA 90680.
 9      Plaintiff may be contacted through Plaintiff's counsel. Plaintiff lived with his
10      brothers Oriel and Carlos Liera whose numbers are                                                 and
11                       , respectively.
12              From 2014 to 2016, Plaintiff lived at                                        , Stanton, CA
13      92831, and then                                     , Fullerton, CA 92831. Osiel and Carlos
14      Liera, as well as Plaintiff’s mother and father (identified in the 26(a) initial
15      disclosures (with phone numbers)) lived at the                            address. Plaintiff lived
16      with Kim Do at the                      address. Her number may be found in the 26(a)
17      initial disclosures
18              From 2016 to present Plaintiff resides at                                    Fullerton, CA
19      92831 with his wife Kim Do.
20      INTERROGATORY NO. 9:
21              State your actual damages incurred as a result of the conduct you allege
22      against U.S. Bank in the COMPLAINT.
23      RESPONSE TO INTERROGATORY NO. 9:
24              Plaintiff objects to this interrogatory on the grounds that it is subject to the
25      attorney-client privilege and is protected work-product. Further, Plaintiff objects
26      to this interrogatory on the grounds that it improperly calls for a legal conclusion,
27      and improperly seeks Plaintiff’s legal contentions. Further, Plaintiff objects
28      because this request calls for the premature disclosure of expert witnesses.

     Sherman Declaration Exhibits, Page 111
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 9 of !18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 109 of 139 Page ID
                                    #:1654


 1      Plaintiff objects to this request on the grounds that it is vague and ambiguous as
 2      phrased.
 3              Without waiving said objections, Plaintiff responds as follows: Plaintiff
 4      suffered actual damages including credit denials, mental and emotional distress
 5      and pain and suffering, medical expenses and physiological damages, immigration
 6      issues, loss of opportunities, lost income.
 7              Discovery is ongoing and Plaintiff reserves the right to supplement or
 8      amend this response.
 9      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 9:
10              Plaintiff objects to this interrogatory on the grounds that it is subject to the
11      attorney-client privilege and is protected work-product. Further, Plaintiff objects
12      to this interrogatory on the grounds that it improperly calls for a legal conclusion,
13      and improperly seeks Plaintiff's legal contentions. Further, Plaintiff objects
14      because this request calls for the premature disclosure of expert witnesses.
15      Plaintiff objects to this request on the grounds that it is vague and ambiguous as
16      phrased.
17              Without waiving said objections, Plaintiff responds as follows:
18              Approximately $365,920.00 in lost financing and lost income due to
19      inaccurate credit reporting and debt collection, and this number continuing to
20      accrue.
21              Approximately $681,020.00 in out of pocket medical expenses, emotional
22      and mental distress, physical anguish, deterioration in physical health, and this
23      number continues to accrue.
24              These numbers do not include any available statutory or punitive damages,
25      including attorneys fees and costs
26      Discovery is ongoing and Plaintiff reserves the right to supplement or amend this
27      response.
28      ///

     Sherman Declaration Exhibits, Page 112
          ______________________________________________________________________________________________________
        COMPLAINT                                       - !10 of ! 18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 110 of 139 Page ID
                                    #:1655


 1      INTERROGATORY NO. 10:
 2              State all material facts in support of your contention that you suffered
 3      denials of credit as a result of the conduct you allege against U.S. Bank in the
 4      COMPLAINT.
 5      RESPONSE TO INTERROGATORY NO. 10:
 6              Plaintiff objects to this interrogatory on the grounds that it is subject to the
 7      attorney-client privilege and is protected work-product. Further, Plaintiff objects
 8      to this interrogatory on the grounds that it improperly calls for a legal conclusion,
 9      and improperly seeks Plaintiff’s legal contentions. Further, Plaintiff objects
10      because this request calls for the premature disclosure of expert witnesses.
11      Plaintiff objects to this request on the grounds that it is vague and ambiguous with
12      respect to the undefined terms. “suffered denials of credit,”
13              Without waiving said objections, Plaintiff responds as follows: Plaintiff
14      suffered denials of credit as a result negative impact to his credit due to U.S.
15      Bank’s conduct as alleged against U.S. Bank in the COMPLAINT.
16      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 10:
17              Plaintiff objects to this interrogatory on the grounds that it is subject to the
18      attorney-client privilege and is protected work-product. Further, Plaintiff objects
19      to this interrogatory on the grounds that it improperly calls for a legal conclusion,
20      and improperly seeks Plaintiff's legal contentions. Plaintiff is not required to
21      prepare Defendant's case. Further, Plaintiff objects because this request calls for
22      the premature disclosure of expert witnesses. Plaintiff objects to this request on
23      the grounds that it is vague and ambiguous with respect to the undefined terms.
24      "suffered denials of credit,"
25              Without waiving said objections, Plaintiff responds as follows: Plaintiff
26      suffered denials of credit as a result negative impact to his credit due to U.S.
27      Bank's conduct as alleged against U.S. Bank in the COMPLAINT. Included with
28      Plaintiff's Document production was several credit denials from Orange County

     Sherman Declaration Exhibits, Page 113
          ______________________________________________________________________________________________________
        COMPLAINT                                       - ! 11 of 18
                                                                  ! -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 111 of 139 Page ID
                                    #:1656


 1      Credit Union, as well as a credit limit decrease of his Macy's credit cared as a
 2      result of a low credit score. Adverse credit information results in a low credit
 3      score. US Bank furnished inaccurate adverse credit information to the credit
 4      bureaus, which appeared on Plaintiff's credit report and resulted in a lower credit
 5      score leading to denials of credit.
 6      INTERROGATORY NO. 11:
 7              State all material facts in support of your contention that your immigration
 8      status was impacted as a result of the conduct you allege against U.S. Bank in the
 9      COMPLAINT.
10      RESPONSE TO INTERROGATORY NO. 11:
11              Plaintiff objects to this interrogatory on the grounds that it is subject to the
12      attorney-client privilege and is protected work-product. Further, Plaintiff objects
13      to this interrogatory on the grounds that it improperly calls for a legal conclusion.
14      Further, Plaintiff objects because this request calls for the premature disclosure of
15      expert witnesses. Plaintiff objects to this request on the grounds that it is vague
16      and ambiguous with respect to the phrase “impacted.”
17              Without waiving said objections, Plaintiff responds as follows: Plaintiff’s
18      immigration status was negatively impacted due to U.S. Bank’s conduct as alleged
19      against U.S. Bank in the COMPLAINT. Attorney Meredith Brown advised
20      Responding Party that his immigration status is affected due to the conduct of US
21      Bank. Investigation and discovery are ongoing, and Responding Party Reserves
22      the right to supplement this response.
23      INTERROGATORY NO. 12:
24              State all material facts in support of your contention that your business was
25      impacted as a result of the conduct you allege against U.S. Bank in the
26      COMPLAINT.
27      RESPONSE TO INTERROGATORY NO. 12:
28

     Sherman Declaration Exhibits, Page 114
          ______________________________________________________________________________________________________
        COMPLAINT                                       - !12 of ! 18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 112 of 139 Page ID
                                    #:1657


 1              Plaintiff objects to this interrogatory on the grounds that it is subject to the
 2      attorney-client privilege and is protected work-product. Further, Plaintiff objects
 3      to this interrogatory on the grounds that it improperly calls for a legal conclusion.
 4      Further, Plaintiff objects because this request calls for the premature disclosure of
 5      expert witnesses. Plaintiff objects to this request on the grounds that it is vague
 6      and ambiguous with respect to the phrase “impacted.”
 7              Without waiving said objections, Plaintiff responds as follows: Plaintiff’s
 8      business was negatively impacted due to U.S. Bank’s conduct as alleged against
 9      U.S. Bank in the COMPLAINT.
10      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 12:
11              Plaintiff objects to this interrogatory on the grounds 1hat it is subject to the
12      attorney-client privilege and is protected work-product. Further, Plaintiff objects
13      to 1his interrogatory on the grounds that it improperly calls for a legal conclusion.
14      Further, Plaintiff objects because this request calls for the premature disclosure of
15      expert witnesses. Plaintiff objects to this request on the grounds that it is vague
16      and ambiguous with respect to the phrase "impacted."
17              Without waiving said objections, Plaintiff responds as follows: Plaintiff's
18      business was negatively impacted due to U.S. Bank's conduct as alleged against
19      U.S. Bank in the COMPLAINT. US Bank failed to acknowledge the identity theft.
20      Plaintiff feared he might lose his business. His feeling of hopelessness and stress
21      diminished his performance at work. The adverse impact on his credit, coupled
22      wi1h the non-stop debt collection resulted in losing investors, which resulted in
23      lost income. Discovery and investigation are ongoing
24      INTERROGATORY NO. 13:
25              State all material facts in support of YOUR claim in the COMPLAINT that
26      U.S. Bank violated the Rosenthal Fair Debt Collection Practices Act.
27      RESPONSE TO INTERROGATORY NO. 13:
28

     Sherman Declaration Exhibits, Page 115
          ______________________________________________________________________________________________________
        COMPLAINT                                       - !13 of ! 18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 113 of 139 Page ID
                                    #:1658


 1              Plaintiff objects to this interrogatory on the grounds that it seeks the legal
 2      reasoning and theories of Plaintiff’s contentions.                Plaintiff further objects to this
 3      interrogatory on the grounds that it is subject to the attorney-client privilege and is
 4      protected work-product.
 5              Without waiving said objections, Plaintiff responds as follows: Please refer
 6      to Plaintiff’s Complaint.
 7      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 13:
 8              Plaintiff objects to this interrogatory on the grounds that it seeks the legal
 9      reasoning and theories of Plaintiff's contentions. Plaintiff further objects to this
10      interrogatory on the grounds that it is subject to the attorney client privilege and is
11      protected work-product.
12      Without waiving said objections, Plaintiff responds as follows: Plaintiff
13      incorporates herein by reference Paragraphs 9-120 of Plaintiff's operative
14      Complaint. Attorney David Calderon, on behalf of Plaintiff, sent two letters to
15      Defendant stating that Plaintiff was represented. One such letter even demanded
16      that Defendant cease contacting the Plaintiff. Further, Plaintiff put Defendant on
17      notice in writing that the debt did not belong to him. Plaintiff submitted a police
18      report and a fraud affidavit to defendant explaining that it did not owe· Defendant
19      certain debt, because the debt was the result of fraud and identity theft. Defendant
20      continued to contact Plaintiff to collect debt despite having received all of the
21      aforementioned information. Defendant regularly collects debts on behalf of itself.
22      Plaintiff is a consumer.
23              Investigation and discovery is ongoing and Plaintiff reserves the right to
24      supplement or amend this response.
25      INTERROGATORY NO. 14:
26              State all material facts in support of YOUR claim in the COMPLAINT that
27      U.S. Bank violated the California Consumer Credit Reporting Agencies Act.
28      RESPONSE TO INTERROGATORY NO. 14:

     Sherman Declaration Exhibits, Page 116
          ______________________________________________________________________________________________________
        COMPLAINT                                       - !14 of ! 18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 114 of 139 Page ID
                                    #:1659


 1              Plaintiff objects to this interrogatory on the grounds that it seeks the legal
 2      reasoning and theories of Plaintiff’s contentions.                Plaintiff further objects to this
 3      interrogatory on the grounds that it is subject to the attorney-client privilege and is
 4      protected work-product.
 5              Without waiving said objections, Plaintiff responds as follows: Please refer
 6      to Plaintiff’s Complaint. Investigation and discovery is ongoing and Plaintiff
 7      reserves the right to supplement or amend this response.
 8      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 14:
 9              Plaintiff objects to this interrogatory on the grounds that it seeks the legal
10      reasoning and theories of Plaintiff's contentions. Plaintiff further objects to this
11      interrogatory on the grounds that it is subject to the attorney client privilege and is
12      protected work-product.
13              Without waiving said objections, Plaintiff responds as follows: Plaintiff
14      incorporates herein by reference Paragraphs 9-120 of Plaintiff's operative
15      Complaint. Attorney David Calderon, on behalf of Plaintiff, sent two letters
16      (which have been produced in discovery, and which Defendant already possessed
17      prior to the initiation of this action) explaining that Plaintiff had not opened
18      certain accounts with US Bank. Further, Plaintiff: on numerous occasions,
19      explained to Defendant that it had not opened certain accounts with US Bank. US
20      Bank reported inaccurate credit information regarding these certain accounts to
21      the credit bureaus, including Equifax. Plaintiff submitted a police report and a
22      fraud affidavit to defendant which explained that these certain accounts did not
23      belong to Plaintiff. Defendant continued to knowingly furnish this inaccurate
24      information to the credit bureaus, and this inaccurate information appeared on
25      Plaintiff's consumer credit reports.
26              Investigation and discovery is ongoing and Plaintiff reserves the right to
27      supplement or amend this response.
28      INTERROGATORY NO. 15:

     Sherman Declaration Exhibits, Page 117
          ______________________________________________________________________________________________________
        COMPLAINT                                       - !15 of ! 18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 115 of 139 Page ID
                                    #:1660


 1              State all material facts in support of YOUR claim in the COMPLAINT that
 2      U.S. Bank violated California Civil Code sections 1798.92-1798.97
 3      RESPONSE TO INTERROGATORY NO. 15:
 4              Plaintiff objects to this interrogatory on the grounds that it seeks the legal
 5      reasoning and theories of Plaintiff’s contentions. Plaintiff further objects to this
 6      interrogatory on the grounds that it is subject to the attorney-client privilege and is
 7      protected work-product.
 8              Without waiving said objections, Plaintiff responds as follows: Please refer
 9      to Plaintiff’s Complaint.
10      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 15:
11              Plaintiff objects to this interrogatory on the grounds that it seeks the legal
12      reasoning and theories of Plaintiff's contentions. Plaintiff further objects to this
13      interrogatory on the grounds that it is subject to the attorney-client privilege and is
14      protected work-product.
15              Without waiving said objections, Plaintiff responds as follows: Plaintiff
16      incorporates herein by reference Paragraphs 9-120 of Plaintiff's operative
17      Complaint. Attorney David Calderon, on behalf of Plaintiff: sent two letters to
18      Defendant stating that Plaintiff was represented. One such letter even demanded
19      that Defendant cease contacting the Plaintiff. Further, Plaintiff put Defendant on
20      notice in writing that the debt did not belong to him. Plaintiff submitted a police
21      report and a fraud affidavit to defendant explaining that it did not owe Defendant
22      certain debt, because the debt was the result of fraud and identity theft. Defendant
23      continued to contact Plaintiff to collect debt despite having received all of the
24      aforementioned information.
25              Investigation and discovery is ongoing and Plaintiff reserves the right to
26      supplement or amend this response.
27      ///
28      ///

     Sherman Declaration Exhibits, Page 118
          ______________________________________________________________________________________________________
        COMPLAINT                                       - !16 of ! 18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 116 of 139 Page ID
                                    #:1661


 1      INTERROGATORY NO. 16:
 2              State all material facts in support of YOUR claim in the COMPLAINT that
 3      U.S. Bank violated the Fair Credit Reporting Act.
 4      RESPONSE TO INTERROGATORY NO. 16:
 5              Plaintiff objects to this interrogatory on the grounds that it seeks the legal
 6      reasoning and theories of Plaintiff’s contentions.                Plaintiff further objects to this
 7      interrogatory on the grounds that it is subject to the attorney-client privilege and is
 8      protected work-product.
 9              Without waiving said objections, Plaintiff responds as follows: Please refer
10      to Plaintiff’s Complaint.
11      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 16:
12              Plaintiff objects to this interrogatory on the grounds that it seeks the legal
13      reasoning and theories of Plaintiff's contentions. P 1 a in ti ff further objects to this
14      interrogatory on the grounds that it is subject to the attorney client privilege and is
15      protected work-product.
16              Without waiving said objections, Plaintiff responds as follows: Plaintiff
17      incorporates herein by reference Paragraphs 9-120 of Plaintiff's operative
18      Complaint. Sometime in September of 2016, Plaintiff reviewed his Equifax credit
19      report. He discovered inaccurate information was being furnished by US Bank
20      regarding accounts ending in 5258, 0949, 6967, and 3978. This information is
21      inaccurate because either these accounts were never opened by Plaintiff, or
22      because the accounts had been tampered with. Plaintiff sent Equifax a dispute
23      letter dated November 4, 2016. Plaintiff received dispute reinvestigation results
24      from Equifax on or about December 6, 2016, and the disputed accounts remained
25      on the credit report. These accounts remained despite the fact that US Bank had in
26      its possession a Fraud affidavit, a police report, and numerous telephone calls and
27      letters from either Plaintiff or his attorney David Calderon the these accounts did
28      not belong to him, or were tampered with.

     Sherman Declaration Exhibits, Page 119
          ______________________________________________________________________________________________________
        COMPLAINT                                       - !17 of ! 18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 117 of 139 Page ID
                                    #:1662


 1              Investigation and discovery are ongoing, Plaintiff reserves the right to
 2      supplement this response.
 3      INTERROGATORY NO. 17:
 4              State whether you have been convicted of any crime(s) in the past ten (10)
 5      years, and if so, state the city and state where you were convicted, the date of the
 6      conviction, the offense, and the court and case number.
 7      RESPONSE TO INTERROGATORY NO. 17:
 8              Plaintiff objects to this interrogatory on the grounds that it is irrelevant and
 9      not reasonably calculated to lead to admissible evidence, and serves no
10      discoverable purpose beyond harassing the Plaintiff. Plaintiff further objects to
11      this interrogatory on the grounds that it seeks to violate the Plaintiff’s right to
12      privacy.
13              Without waiving said objections, Plaintiff responds as follows: Plaintiff has
14      not been convicted of any crimes in the past 10 years.
15
16
        Dated: November 16, 2018                    THE LAW OFFICES OF F. JAY RAHIMI
17
18
                                                               By: s/F. Jay Rahimi_____
19                                                                 F. Jay Rahimi, Esq.
                                                                   Attorneys for the Plaintiff
20
21
22
23
24
25
26
27
28

     Sherman Declaration Exhibits, Page 120
          ______________________________________________________________________________________________________
        COMPLAINT                                       - !18 of ! 18 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 118 of 139 Page ID
                                    #:1663




  Sherman Declaration Exhibits, Page 121
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 119 of 139 Page ID
                                    #:1664




                                           EXHIBIT C




  Sherman Declaration Exhibits, Page 122
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 120 of 139 Page ID
                                    #:1665


 1      F. Jay Rahimi, Esq. (SBN: 305286)
        jay@jrahimilaw.com
 2
        LAW OFFICE OF F. JAY RAHIMI
 3      7136 Haskell Ave. Suite 333
        Van Nuys, CA 91406
 4
        Telephone: (818) 835-4005
 5      Facsimile: (866) 543-4345
 6
 7      Attorneys for the Plaintiff
        Samuel Liera Soria
 8
 9
10                        UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
11
12         SAMUEL LIERA SORIA a/k/a                                 Case No.: 8:17-cv-00603-CJC-
13         SAMUEL S. LIERA,                                         KES
14                                                                  PLAINTIFF SAMUEL L.
                              Plaintiff,
15                                                                  SORIA’S SECOND
           v.                                                       SUPPLEMENTAL AND
16                                                                  AMENDED RESPONSES TO
17         US BANK (N.A.), AND EQUIFAX                              DEFENDANT U.S. BANK’S
           INFORMATION SERVICES, LLC,                               INTERROGATORIES, SET
18                                                                  TWO
19                            Defendant(s).
20
21
        Propounding Party:              DEFENDANT, US BANK (N.A.)
22
        Responding Party:               PLAINTIFF, SAMUEL L. SORIA
23
        Set No.:                        TWO (2)
24
        ///
25
        ///
26
        ///
27
        ///
28

     Sherman Declaration Exhibits, Page 123
          ______________________________________________________________________________________________________
        COMPLAINT                                        - !1 of ! 9 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 121 of 139 Page ID
                                    #:1666


 1            To DEFENDANT US BANK (N.A.), and its attorneys of record:
 2            Comes now PLAINTIFF, SAMUEL L. SORIA (“PLAINTIFF” or
 3      “RESPONDING PARTY”), by and through counsel, hereby responds as follows
 4      to DEFENDANT US BANK (N.A.)’S (“DEFENDANT” or “PROPOUNDING
 5      PARTY”) INTERROGATORIES, SET TWO, to PLAINTIFF, heretofore filed in
 6      this case, without in any way waiving or intending to waive, but on the contrary
 7      intending to reserve and reserving:
 8                     (a) All questions and objections as to competency, relevancy,
 9                     materiality, privilege admissibility as evidence for any purpose in any
10                     subsequent proceeding in, or the hearing of this action, of any of these
11                     answers or the subject matter thereof;
12                    (b) The right to object to the use of any of said answers, or the subject
13                    matter thereof, in any subsequent proceeding, in or the hearing of this
14                    action, on any grounds;
15                    (c) The right to object on any grounds or at any time to demand for
16                    further response to these or other discovery documents or other
17                    discovery procedures involved or related to the subject matter of the
18                    requests for admissions herein answered; and
19                    (d) The right at any time, to revise, correct, add to or clarify any of
20                    said answers propounded herein.
21                              RESPONSES TO INTERROGATORIES
22      INTERROGATORY NO. 18:
23              Identify every hospital, clinic, and other medical institution from which and
24      every doctor, dentist, chiropractor, physical therapist, psychotherapist or other
25      health care professional from whom you sought and/or received medical or mental
26      health care or treatment within the last seven years. For each such person or
27      institution, state the date or dates upon which Plaintiff was admitted, treated, or
28

     Sherman Declaration Exhibits, Page 124
          ______________________________________________________________________________________________________
        COMPLAINT                                        - !2 of ! 9 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 122 of 139 Page ID
                                    #:1667


 1      examined; the reason he sought admission, treatment, or examination; and the
 2      treatment provided.
 3      RESPONSE TO INTERROGATORY NO. 18:
 4              Objection: Responding party objects to this request on the grounds that it is
 5      irrelevant and not calculated to lead to the discovery of admissible evidence.
 6      Further, Responding Party objects to this request on the grounds that is overly
 7      broad, and not limited in time and scope and seeks information that is outside of
 8      the relevant time periods at issue in this case. Further, Responding Party objects to
 9      this on the grounds that it violates Responding Party’s privacy rights. Responding
10      Party also objects to this interrogatory on the grounds that it is duplicative, and the
11      information has already been provided to Propounding Party. Responding party
12      objects to this interrogatory on the grounds that it only seeks to harass and annoy
13      the Plaintiff.
14              Without waiving said objections, Responding Party responds as follows:
15      Responding Party’s document production bates numbered 000081USB -
16      000105USB. Responding Party saw a Dr. Thermos in late 2015 after breaking his
17      knuckle. Investigation and discovery continue. Responding Party reserves the
18      right to supplement or amend this response.
19      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 18:
20              Objection: Responding party objects to this request on the grounds that it is
21      irrelevant and not calculated to lead to the discovery of admissible evidence
22      because Responding Party is not seeking damages for dental issues, and only
23      seeks damages for mental and emotional distress or physical issues that have
24      already been produced in discovery. Further, Responding Party objects to this
25      request on the grounds that it is overly broad, and not limited in time and scope
26      and seeks information that is outside of the relevant time periods at issue in this
27      case. Further, Responding Party objects to this on the grounds that it violates
28      Responding Party’s privacy rights. Responding Party also objects to this

     Sherman Declaration Exhibits, Page 125
          ______________________________________________________________________________________________________
        COMPLAINT                                        - !3 of ! 9 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 123 of 139 Page ID
                                    #:1668


 1      interrogatory on the grounds that it is duplicative, and the information has already
 2      been provided to Propounding Party. Responding party objects to this
 3      interrogatory on the grounds that it only seeks to harass and annoy the Plaintiff.
 4                      Without waiving said objections, Responding Party responds as
 5      follows: Responding Party’s document production bates numbered 000081USB -
 6      000105USB. Responding Party provides information for the limited and relevant
 7      time period of 2015 to the present. Responding party saw a Dr. Thermos in late
 8      2015 after pulling his hamstring in one of his MMA fights, and hormone levels
 9      were checked as well. Responding Party has seen Dr. Richard S. Gluckman,
10      Richard S. Gluckman, Inc., at 1360 W 6th St. #350, San Pedro, CA 90732 for post-
11      fight evaluations in 2015 and 2016, but is unsure of how many visits there were or
12      when they occurred exactly. Dr. Gluckman’s office would perform post-fight blood
13      work, EKG’s, MRI’s and psychological evaluations to clear fighters. Responding
14      party visited the Kerlan-Jobe orthopaedic clinic in October of 2017 for an MRI on
15      his elbow. Responding party then had elbow surgery performed by Dr. Kvitne of the
16      Kerlan-Jobe clinic on October 19, 2017. Dr. Kvitne’s address is 6801 Park Terrace
17      #400, Los Angeles, CA 90045.                Responding party currently sees Dr. Kessler, a
18      sports and physical therapy doctor, once a week for routine sports and physical
19      therapy. Dr. Kessler’s office: 1431 E. Warner Ave suite D. Tustin CA 92780
20      714-258-7116. This is the extent of Responding Party’s recollection at this time.
21      Investigation and discovery continue. Responding Party reserves the right to
22      supplement or amend this response, and will supplement this response upon the
23      discovery and acquisition of additional information.
        INTERROGATORY NO. 19:
24
                Identify the business opportunity and every person from whom you would
25
        have received any portion of the "[a]pproximately $365,920.00 in lost financing
26
        and lost income due to inaccurate credit reporting and debt collection" described in
27
        your supplemental answer to Interrogatory No. 9.
28

     Sherman Declaration Exhibits, Page 126
          ______________________________________________________________________________________________________
        COMPLAINT                                        - !4 of ! 9 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 124 of 139 Page ID
                                    #:1669


 1      RESPONSE TO INTERROGATORY NO. 19
 2              Objection: Responding Party objects to this interrogatory on the grounds
 3      that it is vague, ambiguous and confusing as written.
 4              Without waiving said objections, Responding Party responds as follows:
 5      Responding Party had an opportunity to receive loans or investments from
 6      Albert Soto, Renee Espinoza and Ali Mas Inc. in order to expand his fitness/gym
 7      business, Hardcore Fitness Center LLC, and get a larger location for the business.
 8      Investigation and discovery continue. Responding Party reserves the right to
 9      supplement or amend this response.
10      AMENDED RESPONSE TO INTERROGATORY NO. 19
11              Objection: Responding Party objects to this interrogatory on the grounds
12      that it is vague, ambiguous and confusing as written.
13              Without waiving said objections, Responding Party responds as follows:
14      Responding Party had an opportunity to receive loans or investments from
15      Albert Soto, Renee Espinoza and Ali Mas Inc. in order to expand his fitness/gym
16      business, Hardcore Fitness Center O.C. LLC, and get a larger location for the
17      business. Investigation and discovery continue. Responding Party reserves the
18      right to supplement or amend this response.
        INTERROGATORY NO. 20:
19
                For each person identified in your answer to Interrogatory No. 19 from
20
        whom you would have received financing, state the amount of financing lost, the
21
        date(s) on which you applied for such financing, the type of financing (debt, equity,
22
        etc.), and describe in detail the use(s), if any, to which you intended to put the
23
        financing.
24
        RESPONSE TO INTERROGATORY NO. 20:
25
        Albert Soto - $20,000.00, investment - would have been put towards location for
26
        Hardcore Fitness Center LLC and equipment.
27
28

     Sherman Declaration Exhibits, Page 127
          ______________________________________________________________________________________________________
        COMPLAINT                                        - !5 of ! 9 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 125 of 139 Page ID
                                    #:1670


 1      Renee Espinoza and Ali Mas Inc. - $30,000.00, investment or loan - would have
 2      been put towards location for Hardcore Fitness Center LLC and equipment.
 3      Investigation and discovery continue. Responding Party reserves the right to
 4      supplement or amend this response.
 5      SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 20:
 6      Albert Soto - $20,000.00, investment - would have been put towards location for
 7      Hardcore Fitness Center LLC and equipment.
 8      Renee Espinoza and Ali Mas Inc. - $30,000.00, investment or loan - would have
 9      been put towards location for Hardcore Fitness Center O.C. LLC and equipment.
10      The contact info for Ali Mas Inc. is: 949.534.2677.
11              Investigation and discovery continue. Responding Party reserves the right
12      to supplement or amend this response.
        INTERROGATORY NO. 21:
13
                For each person identified in your answer to Interrogatory No. 19 from
14
        whom you would have received income, describe in detail what you did or would
15
        have done to earn the income.
16
        RESPONSE TO INTERROGATORY NO. 21:
17
                Objection: Responding party objects to this request on the grounds that it is
18
        irrelevant and not calculated to lead to the discovery of admissible evidence.
19
        Further, Responding Party objects to this request on the grounds that is overly
20
        broad, vague and ambiguous as written. Responding Party objects to this
21
        interrogatory on the grounds that it misstates the facts.
22
                Without waiving said objections, Responding Party responds as follows:
23
        Responding Party never stated he would ever receive any income from anyone.
24
        Responding stated he would receive investments to move to a bigger location,
25
        expand his gym/fitness business, Hardcore Fitness Center LLC, which would
26
        have led to increased income. Discovery and investigation continue. Responding
27
        Party reserves the right to supplement and/or amend this response.
28

     Sherman Declaration Exhibits, Page 128
          ______________________________________________________________________________________________________
        COMPLAINT                                        - !6 of ! 9 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 126 of 139 Page ID
                                    #:1671


 1      AMENDED RESPONSE TO INTERROGATORY NO. 21:
 2                Objection: Responding party objects to this request on the grounds that it is
 3      irrelevant and not calculated to lead to the discovery of admissible evidence.
 4      Further, Responding Party objects to this request on the grounds that is overly
 5      broad, vague and ambiguous as written. Responding Party objects to this
 6      interrogatory on the grounds that it misstates the facts.
 7                Without waiving said objections, Responding Party responds as follows:
 8      Responding Party never stated he would ever receive any income from anyone.
 9      Responding stated he would receive investments to move to a bigger location,
10      expand his gym/fitness business, Hardcore Fitness Center O.C. LLC, which
11      would have led to increased income. Discovery and investigation continue.
12      Responding Party reserves the right to supplement and/or amend this response.
13      INTERROGATORY NO. 22:
14                Identify the date, Plaintiff’s reasons for seek credit, and the entity that
15      denied Plaintiff’s credit application in all instances of “credit denials,” as that
16      term is used in Plaintiff’s First Amended Complaint Prayer for Relief.
17      RESPONSE TO INTERROGATORY NO. 22:
18                Objection: Responding party objects to this request on the grounds that it is
19      duplicative and thus only seeks to harass and annoy the Responding party.
20                Without waiving said objections, Responding Party responds as follows:
21      Responding Party has already responded to this inquiry. Responding Party
22      identifies Responding Party’s Responses to Propounding Party’s Requests for
23      Production of Documents, Set One. Further, responding party was denied rental of
24      a condominium in May of 2018 and identifies document bates numbered
25      000106USB. Investigation and discovery continue. Responding Party reserves the
26      right to supplement and/or amend this response.
27      AMENDED SUPPLEMENTAL RESPONSE TO INTERROGATORY NO.
28      22:

     Sherman Declaration Exhibits, Page 129


          ______________________________________________________________________________________________________
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 127 of 139 Page ID
                                    #:1672


 1                Objection: Responding party objects to this request on the grounds that it is
 2      duplicative and thus only seeks to harass and annoy the Responding party.
 3                Without waiving said objections, Responding Party responds as follows:
 4      Responding Party has already responded to this inquiry. Responding Party
 5      identifies Responding Party’s Responses to Propounding Party’s Requests for
 6      Production of Documents, Set One. Responding Party already received credit
 7      from Macy’s, and his credit limit was lowered due to US Bank’s furnishing
 8      inaccurate information about Responding Party to the credit bureaus.
 9      Responding Party attempted to obtain credit from Orange County Credit Union
10      to purchase more equipment for his business, Hardcore Fitness Center O.C.,
11      LLC, as well as to help pay for insurance and a music license for this
12      business. Responding Party tried to obtain an investment and/or loan from Ali
13      Mas Inc., Renee Espinoza and Albert Soto to expand his gym, but was unable to
14      secure this because of conduct of US Bank as alleged in the operative
15      complaint. Investigation and discovery continue. Responding Party reserves
16      the right to supplement and/or amend this response.
17      INTERROGATORY NO. 23:
18      Identify the investors lost by you or your business(es) as described in supplement
19      answer to interrogator No.12.
20      RESPONSE TO INTERROGATORY NO. 23:
21                        Objection: Responding party objects to this request on the grounds that
22             it is duplicative and thus only seeks to harass and annoy the Responding party.
23                Without waiving said objections, responding party responds as follows:
24      Albert Soto - $20,000.00, investment - would have been put towards location for
25      Hardcore Fitness Center LLC and equipment.
26      Renee Espinoza and Ali Mas Inc. - $30,000.00, investment or loan - would have
27      been put towards location for Hardcore Fitness Center LLC and equipment.
28
         ______________________________________________________________________________________________________
        COMPLAINT                                       - !8 of !9 -
     Sherman Declaration Exhibits, Page 130
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 128 of 139 Page ID
                                    #:1673


 1      Investigation and discovery continue. Responding Party reserves the right to
 2      supplement or amend this response.
 3      INTERROGATORY NO. 24:
 4              Identify the date, Plaintiff’s reasons for seek credit, and the entity that
 5      denied Plaintiff’s credit application in all instances of “credit denials,” as that
 6      term is used in Plaintiff’s First Amended Complaint Prayer for Relief.
 7      RESPONSE TO INTERROGATORY NO. 24:
 8              Objection: Responding party objects to this request on the grounds that it is
 9      overly broad, vague, ambiguous, and not limited in time and scope.
10              Without waiving said objections, Responding Party responds as follows:
11      Responding Party: Responding Party is a DACA recipient, and has had an I-130
12      approved, but is currently unable to to apply for citizenship until new legislation
13      is passed.      Responding Party’s immigration attorney, Meredith Brown, urged
14      Responding Party to applying for Advance Parole prior to President Trump getting
15      sworn in,       after which he could then apply for lawful permanent residence.
16      However, due to the conduct of US Bank as alleged in this action, Meredith
17      Brown advised against his leaving the country, because there was a chance he
18      would not be led back in due to the conduct of US Bank. When President Trump
19      was sworn in, he eliminated Advance Parole for DACA recipients. Investigation
20      and discovery continue. Responding Party reserves the right to supplement and/or
21      amend this response.
22
        Date: November 17, 2018
23                                                                       s/ F. Jay Rahimi
                                                                         F. Jay Rahimi, Esq.
24
                                                                         Attorney for Samuel L. Soria
25
26
27
28

     Sherman Declaration Exhibits, Page 131
          ______________________________________________________________________________________________________
        COMPLAINT                                        - !9 of ! 9 -
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 129 of 139 Page ID
                                    #:1674




  Sherman Declaration Exhibits, Page 132
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 130 of 139 Page ID
                                    #:1675




                                           EXHIBIT H




  Sherman Declaration Exhibits, Page 167
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 131 of 139 Page ID
                                    #:1676




  Sherman Declaration Exhibits, Page 168
  000003USB
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 132 of 139 Page ID
                                    #:1677




  Sherman Declaration Exhibits, Page 169
  000004USB
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 133 of 139 Page ID
                                    #:1678




  Sherman Declaration Exhibits, Page 170
  000010USB
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 134 of 139 Page ID
                                    #:1679




  Sherman Declaration Exhibits, Page 171
  000011USB
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 135 of 139 Page ID
                                    #:1680




  Sherman Declaration Exhibits, Page 172
  000012USB
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 136 of 139 Page ID
                                    #:1681




  Sherman Declaration Exhibits, Page 173
  000013USB
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 137 of 139 Page ID
                                    #:1682




  Sherman Declaration Exhibits, Page 174
  000014USB
Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 138 of 139 Page ID
                                    #:1683




                                           EXHIBIT 45




  Sherman Declaration Exhibits, Page 211
 Case 8:17-cv-00603-CJC-KES Document 59-10 Filed 03/04/19 Page 139 of 139 Page ID
                                     #:1684




e-OSCAR                                                                                                                                                                                                                           Page lof 1


                    OSCAR'            M Welcome Barbara Clements                                                                                                                                  44 Training 0 Home RI Demo W     Help     ÿ Uncut
     P User Profile      P. Notifications   to Archive
                                                     I w Reports
      ACDV Report                  Qj Screen Help a View Iicoorl iEtcnort CSV
      Alin Report                   AUD Activity Report - Selection Centeno
                                   Date Created: O                     tD     - 01   - 2016      oí10   '- 124        12016   '
      Activity Report                                                                                             1



                                   AUD Control Number:                                                                                              Account Number:                             2658          I
      AUDMWk
                                   Created by User ID:                                                                                              Created by User Name:
      AUD Summary
                                   Submitted by User ID:                                V                                                           Submitted by User Name:
     Audit Report                  AUD Correction Indicator:                                VI

      Reponcara
                                    AUD Activity Report
                                                                                     Consumer                                                                                             Date Retrieved byy NCRA                         A1112.
     Management                    View       ADD Control                                                                                 Account Status   Code i,Comer       Date Sent                                                   Correction
                                                                   Account Number
-'                      --- Details           Number                                 First Name     Middle Name Last Name                                       G1U Code                  EFX          EXP        INN       TEN           Indicator
                                   View       81434661                 2658          SAMUEL         LIERA       SORIA                     DF                    928314609 10 -11- 2016 10.11-2016 10 -11- 2016 10 -11- 2016 10. 12.2016 7




                               I




                                                                                                          Copyright 02016Online Dele Ficlnnpe LLD                                                                                                  3.N




https: / /e- oscar- web.net/ValidateUserLogin ?trigger =login                                            CONFIDENTIAL                                                                                               USB00tii6i016




               Sherman Declaration Exhibits, Page 212
